        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 1 of 287


                                                                             USDC SDNY
                                                                             DOCUMENT
                             UNITED STATES DISTRICT COURT
                                                                             ELECTRONICALLY FILED
                            SOUTHERN DISTRICT OF NEW YORK
                                                                             DOC #:
                                                                             DATE FILED: 10/26/2020
FEDERAL TRADE COMMISSION et al.,
                                                                    Case No. 1:20-cv-07505(MKV)(GWG)
     Plaintiffs,
                                                                    STIPULATED ORDER FOR
             v.                                                     PERMANENT INJUNCTION AND
                                                                    MONETARY JUDGMENT AS TO
Outreach Calling, Inc., a Nevada corporation, also                  DEFENDANT THOMAS
       dba Market Process Group et al.,                             BERKENBUSH


    Defendants.


       Plaintiffs Federal Trade Commission (“Commission” or “FTC”), the State of New York,

by its Attorney General, Letitia James (“New York”); the Commonwealth of Virginia, by,

through, and at the relation of its Attorney General, Mark R. Herring (“Virginia”); the State of

Minnesota, by its Attorney General, Keith Ellison (“Minnesota”); and Gurbir S. Grewal,

Attorney General of the State of New Jersey, and Paul R. Rodríguez, Acting Director of the New

Jersey Division of Consumer Affairs (collectively, “New Jersey”), filed their Complaint for

Permanent Injunction and Other Equitable Relief (“Complaint”), for a permanent injunction,

civil penalties, and other equitable relief in this matter, pursuant to Sections 13(b) and 19 of the

Federal Trade Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b), 57b, Section 6 of the

Telemarketing and Consumer Fraud and Abuse Prevention Act (“Telemarketing Act”), 15

U.S.C. §§ 6101-6108, and state statutes: (1) N.Y. Exec. Law §§ 63(12), 171-a, 172-d, 173, 173-

a, and 175, and N.Y. Gen. Bus. Law § 349; (2) Virginia Code §§ 57-48 to 57-69; (3) Minnesota

Statutes §§ 8.31, 309.50 to 309.61, 325D.44; and (4) the New Jersey Consumer Fraud Act,

N.J.S.A. 56:8-1 to -20 and the Charitable Registration and Investigation Act, N.J.S.A. 45:17A-18

to -40 (Items 1-4 collectively, “State Statutes”). Plaintiffs and Settling Defendant Berkenbush
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 2 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 3 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 4 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 5 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 6 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 7 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 8 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 9 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 10 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 11 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 12 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 13 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 14 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 15 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 16 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 17 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 18 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 19 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 20 of 287
             Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 21 of 287




                              26th              October




The Court finds that the “proposed consent decree is fair and reasonable” and that the “public interest
would not be disserved” by the Court entering this order. S.E.C. v. Citigroup Glob. Markets, Inc., 752
F.3d 285, 294 (2d Cir. 2014). The Clerk of Court is respectfully directed to terminate the motion pending
at docket entry 14.
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 22 of 287




STATE OF NEW YORK


_____________________                                    9/11/20
                                                   Date: ______________
Yael Fuchs, Assistant Attorney General
Peggy Farber, Assistant Attorney General
Sharon Sash, Assistant Attorney General
William Wang, Assistant Attorney General
Office of the New York State Attorney General 28
Liberty Street, 19th Floor
New York, NY 10005
(212) 212-416-8401
yael.fuchs@ag.ny.gov




                                             21
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 23 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 24 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 25 of 287
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 26 of 287




                                         6/11/2020
 Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 27 of 287




              ATTACHMENT A

TELEMARKETING SALES RULE
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 28 of 287




                                Pt. 309, App. A                                                         16 CFR Ch. I (1–1–19 Edition)




                                 PART 310—TELEMARKETING SALES                             § 310.1 Scope of regulations in this
                                      RULE 16 CFR PART 310                                    part.
                                                                                             This part implements the Tele-
                                Sec.                                                      marketing and Consumer Fraud and
                                310.1 Scope of regulations in this part.                  Abuse Prevention Act, 15 U.S.C. 6101-
                                310.2 Definitions.                                        6108, as amended.
                                310.3 Deceptive telemarketing acts or prac-
                                    tices.                                                § 310.2 Definitions.
                                310.4 Abusive telemarketing acts or prac-                    (a) Acquirer means a business organi-
                                    tices.                                                zation, financial institution, or an
                                310.5 Recordkeeping requirements.
                                                                                          agent of a business organization or fi-
                                310.6 Exemptions.
                                                                                          nancial institution that has authority
                                310.7 Actions by states and private persons.
                                                                                          from an organization that operates or
                                310.8 Fee for access to the National Do Not
                                    Call Registry.                                        licenses a credit card system to author-
                                310.9 Severability.                                       ize merchants to accept, transmit, or
                                                                                          process payment by credit card
                                  AUTHORITY: 15 U.S.C. 6101–6108.                         through the credit card system for
                                  SOURCE: 75 FR 48516, Aug. 10, 2010, unless              money, goods or services, or anything
                                otherwise noted.                                          else of value.

                                                                                     386
                                                                                                                                        EC29SE91.044</GPH>




VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00396   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 29 of 287




                                Federal Trade Commission                                                                      § 310.2

                                   (b) Attorney General means the chief                   that can be used to add funds to a gen-
                                legal officer of a state.                                 eral-use prepaid card, as defined in
                                   (c) Billing information means any data                 Regulation E, 12 CFR 1005.2, or an ac-
                                that enables any person to access a                       count with a payment intermediary.
                                customer’s or donor’s account, such as                    For purposes of this definition, a cash
                                a credit card, checking, savings, share                   reload mechanism is not itself a gen-
                                or similar account, utility bill, mort-                   eral-use prepaid debit card or a swipe
                                gage loan account, or debit card.                         reload process or similar method in
                                   (d) Caller identification service means a              which funds are added directly onto a
                                service that allows a telephone sub-                      person’s own general-use prepaid card
                                scriber to have the telephone number,                     or account with a payment inter-
                                and, where available, name of the call-                   mediary.
                                ing party transmitted contempora-                           (h) Charitable contribution means any
                                neously with the telephone call, and                      donation or gift of money or any other
                                displayed on a device in or connected                     thing of value.
                                to the subscriber’s telephone.
                                                                                            (i) Commission means the Federal
                                   (e) Cardholder means a person to
                                                                                          Trade Commission.
                                whom a credit card is issued or who is
                                authorized to use a credit card on be-                      (j) Credit means the right granted by
                                half of or in addition to the person to                   a creditor to a debtor to defer payment
                                whom the credit card is issued.                           of debt or to incur debt and defer its
                                   (f) Cash-to-cash money transfer means                  payment.
                                the electronic (as defined in section                       (k) Credit card means any card, plate,
                                106(2) of the Electronic Signatures in                    coupon book, or other credit device ex-
                                Global and National Commerce Act (15                      isting for the purpose of obtaining
                                U.S.C. 7006(2)) transfer of the value of                  money, property, labor, or services on
                                cash received from one person to an-                      credit.
                                other person in a different location                        (l) Credit card sales draft means any
                                that is sent by a money transfer pro-                     record or evidence of a credit card
                                vider and received in the form of cash.                   transaction.
                                For purposes of this definition, money                      (m) Credit card system means any
                                transfer provider means any person or                     method or procedure used to process
                                financial institution that provides                       credit card transactions involving cred-
                                cash-to-cash money transfers for a per-                   it cards issued or licensed by the oper-
                                son in the normal course of its busi-                     ator of that system.
                                ness, whether or not the person holds                       (n) Customer means any person who is
                                an account with such person or finan-                     or may be required to pay for goods or
                                cial institution. The term cash-to-cash                   services     offered     through     tele-
                                money transfer includes a remittance                      marketing.
                                transfer, as defined in section 919(g)(2)                   (o) Debt relief service means any pro-
                                of the Electronic Fund Transfer Act                       gram or service represented, directly or
                                (‘‘EFTA’’), 15 U.S.C. 1693a, that is a                    by implication, to renegotiate, settle,
                                cash-to-cash transaction; however it
                                                                                          or in any way alter the terms of pay-
                                does not include any transaction that
                                                                                          ment or other terms of the debt be-
                                is:
                                                                                          tween a person and one or more unse-
                                   (1) An electronic fund transfer as de-
                                                                                          cured creditors or debt collectors, in-
                                fined in section 903 of the EFTA;
                                                                                          cluding, but not limited to, a reduction
                                   (2) Covered by Regulation E, 12 CFR
                                1005.20, pertaining to gift cards; or                     in the balance, interest rate, or fees
                                   (3) Subject to the Truth in Lending                    owed by a person to an unsecured cred-
                                Act, 15 U.S.C. 1601 et seq.                               itor or debt collector.
                                   (g) Cash reload mechanism is a device,                   (p) Donor means any person solicited
                                authorization code, personal identifica-                  to make a charitable contribution.
                                tion number, or other security measure                      (q) Established business relationship
                                that makes it possible for a person to                    means a relationship between a seller
                                convert cash into an electronic (as de-                   and a consumer based on:
                                fined in section 106(2) of the Electronic                   (1) the consumer’s purchase, rental,
                                Signatures in Global and National                         or lease of the seller’s goods or services
                                Commerce Act (15 U.S.C. 7006(2)) form                     or a financial transaction between the

                                                                                     387



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00397   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 30 of 287




                                § 310.2                                                                 16 CFR Ch. I (1–1–19 Edition)

                                consumer and seller, within the eight-                      (z) Preacquired account information
                                een (18) months immediately preceding                     means any information that enables a
                                the date of a telemarketing call; or                      seller or telemarketer to cause a
                                  (2) the consumer’s inquiry or applica-                  charge to be placed against a cus-
                                tion regarding a product or service of-                   tomer’s or donor’s account without ob-
                                fered by the seller, within the three (3)                 taining the account number directly
                                months immediately preceding the                          from the customer or donor during the
                                date of a telemarketing call.                             telemarketing transaction pursuant to
                                  (r) Free-to-pay conversion means, in an                 which the account will be charged.
                                offer or agreement to sell or provide                       (aa) Prize means anything offered, or
                                any goods or services, a provision                        purportedly offered, and given, or pur-
                                under which a customer receives a                         portedly given, to a person by chance.
                                product or service for free for an initial                For purposes of this definition, chance
                                period and will incur an obligation to                    exists if a person is guaranteed to re-
                                pay for the product or service if he or                   ceive an item and, at the time of the
                                she does not take affirmative action to                   offer or purported offer, the tele-
                                cancel before the end of that period.                     marketer does not identify the specific
                                  (s) Investment opportunity means any-                   item that the person will receive.
                                thing, tangible or intangible, that is of-                  (bb) Prize promotion means:
                                fered, offered for sale, sold, or traded                    (1) A sweepstakes or other game of
                                based wholly or in part on representa-                    chance; or
                                tions, either express or implied, about                     (2) An oral or written express or im-
                                past, present, or future income, profit,                  plied representation that a person has
                                or appreciation.                                          won, has been selected to receive, or
                                  (t) Material means likely to affect a                   may be eligible to receive a prize or
                                person’s choice of, or conduct regard-                    purported prize.
                                ing, goods or services or a charitable                      (cc) Remotely created payment order
                                contribution.                                             means any payment instruction or
                                  (u) Merchant means a person who is                      order drawn on a person’s account that
                                authorized under a written contract                       is created by the payee or the payee’s
                                with an acquirer to honor or accept                       agent and deposited into or cleared
                                credit cards, or to transmit or process                   through the check clearing system.
                                for payment credit card payments, for                     The term includes, without limitation,
                                the purchase of goods or services or a                    a ‘‘remotely created check,’’ as defined
                                charitable contribution.                                  in Regulation CC, Availability of
                                  (v) Merchant agreement means a writ-                    Funds and Collection of Checks, 12 CFR
                                ten contract between a merchant and                       229.2(fff), but does not include a pay-
                                an acquirer to honor or accept credit                     ment order cleared through an Auto-
                                cards, or to transmit or process for                      mated Clearinghouse (ACH) Network or
                                payment credit card payments, for the                     subject to the Truth in Lending Act, 15
                                purchase of goods or services or a char-                  U.S.C. 1601 et seq., and Regulation Z, 12
                                itable contribution.                                      CFR part 1026.
                                  (w) Negative option feature means, in                     (dd) Seller means any person who, in
                                an offer or agreement to sell or provide                  connection with a telemarketing trans-
                                any goods or services, a provision                        action, provides, offers to provide, or
                                under which the customer’s silence or                     arranges for others to provide goods or
                                failure to take an affirmative action to                  services to the customer in exchange
                                reject goods or services or to cancel the                 for consideration.
                                agreement is interpreted by the seller                      (ee) State means any state of the
                                as acceptance of the offer.                               United States, the District of Colum-
                                  (x) Outbound telephone call means a                     bia, Puerto Rico, the Northern Mariana
                                telephone call initiated by a tele-                       Islands, and any territory or possession
                                marketer to induce the purchase of                        of the United States.
                                goods or services or to solicit a chari-                    (ff) Telemarketer means any person
                                table contribution.                                       who, in connection with telemarketing,
                                  (y) Person means any individual,                        initiates or receives telephone calls to
                                group, unincorporated association, lim-                   or from a customer or donor.
                                ited or general partnership, corpora-                       (gg) Telemarketing means a plan, pro-
                                tion, or other business entity.                           gram, or campaign which is conducted

                                                                                     388



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00398   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 31 of 287




                                Federal Trade Commission                                                                        § 310.3

                                to induce the purchase of goods or serv-                    (1) Before a customer consents to
                                ices or a charitable contribution, by                     pay 659 for goods or services offered,
                                use of one or more telephones and                         failing to disclose truthfully, in a clear
                                which involves more than one inter-                       and conspicuous manner, the following
                                state telephone call. The term does not                   material information:
                                include the solicitation of sales                           (i) The total costs to purchase, re-
                                through the mailing of a catalog                          ceive, or use, and the quantity of, any
                                which: contains a written description                     goods or services that are the subject
                                or illustration of the goods or services                  of the sales offer; 660
                                offered for sale; includes the business                     (ii) All material restrictions, limita-
                                address of the seller; includes multiple
                                                                                          tions, or conditions to purchase, re-
                                pages of written material or illustra-
                                                                                          ceive, or use the goods or services that
                                tions; and has been issued not less fre-
                                                                                          are the subject of the sales offer;
                                quently than once a year, when the
                                person making the solicitation does                         (iii) If the seller has a policy of not
                                not solicit customers by telephone but                    making refunds, cancellations, ex-
                                only receives calls initiated by cus-                     changes, or repurchases, a statement
                                tomers in response to the catalog and                     informing the customer that this is the
                                during those calls takes orders only                      seller’s policy; or, if the seller or tele-
                                without further solicitation. For pur-                    marketer makes a representation
                                poses of the previous sentence, the                       about a refund, cancellation, exchange,
                                term ‘‘further solicitation’’ does not                    or repurchase policy, a statement of all
                                include providing the customer with                       material terms and conditions of such
                                information about, or attempting to                       policy;
                                sell, any other item included in the                        (iv) In any prize promotion, the odds
                                same catalog which prompted the cus-                      of being able to receive the prize, and,
                                tomer’s call or in a substantially simi-                  if the odds are not calculable in ad-
                                lar catalog.                                              vance, the factors used in calculating
                                   (hh) Upselling means soliciting the                    the odds; that no purchase or payment
                                purchase of goods or services following                   is required to win a prize or to partici-
                                an initial transaction during a single                    pate in a prize promotion and that any
                                telephone call. The upsell is a separate                  purchase or payment will not increase
                                telemarketing transaction, not a con-                     the person’s chances of winning; and
                                tinuation of the initial transaction. An                  the no-purchase/no-payment method of
                                ‘‘external upsell’’ is a solicitation                     participating in the prize promotion
                                made by or on behalf of a seller dif-                     with either instructions on how to par-
                                ferent from the seller in the initial                     ticipate or an address or local or toll-
                                transaction, regardless of whether the                    free telephone number to which cus-
                                initial transaction and the subsequent
                                                                                          tomers may write or call for informa-
                                solicitation are made by the same tele-
                                                                                          tion on how to participate;
                                marketer. An ‘‘internal upsell’’ is a so-
                                licitation made by or on behalf of the
                                                                                             659 When a seller or telemarketer uses, or
                                same seller as in the initial trans-
                                action, regardless of whether the ini-                    directs a customer to use, a courier to trans-
                                                                                          port payment, the seller or telemarketer
                                tial transaction and subsequent solici-
                                                                                          must make the disclosures required by
                                tation are made by the same tele-                         § 310.3(a)(1) before sending a courier to pick
                                marketer.                                                 up payment or authorization for payment, or
                                [75 FR 48516, Aug. 10, 2010, as amended at 80             directing a customer to have a courier pick
                                FR 77557, Dec. 14, 2015]                                  up payment or authorization for payment. In
                                                                                          the case of debt relief services, the seller or
                                                                                          telemarketer must make the disclosures re-
                                § 310.3 Deceptive telemarketing acts or                   quired by § 310.3(a)(1) before the consumer en-
                                    practices.                                            rolls in an offered program.
                                  (a) Prohibited deceptive telemarketing                     660 For offers of consumer credit products

                                acts or practices. It is a deceptive tele-                subject to the Truth in Lending Act, 15
                                marketing act or practice and a viola-                    U.S.C. 1601 et seq., and Regulation Z, 12 CFR
                                                                                          226, compliance with the disclosure require-
                                tion of this Rule for any seller or tele-                 ments under the Truth in Lending Act and
                                marketer to engage in the following                       Regulation Z shall constitute compliance
                                conduct:                                                  with § 310.3(a)(1)(i) of this Rule.

                                                                                     389



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00399   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 32 of 287




                                § 310.3                                                                 16 CFR Ch. I (1–1–19 Edition)

                                  (v) All material costs or conditions                    the account, the customer may with-
                                to receive or redeem a prize that is the                  draw from the debt relief service at any
                                subject of the prize promotion;                           time without penalty, and, if the cus-
                                  (vi) In the sale of any goods or serv-                  tomer withdraws, the customer must
                                ices represented to protect, insure, or                   receive all funds in the account, other
                                otherwise limit a customer’s liability                    than funds earned by the debt relief
                                in the event of unauthorized use of the                   service        in     compliance     with
                                customer’s credit card, the limits on a                   § 310.4(a)(5)(i)(A) through (C).
                                cardholder’s liability for unauthorized                      (2) Misrepresenting, directly or by
                                use of a credit card pursuant to 15                       implication, in the sale of goods or
                                U.S.C. 1643;                                              services any of the following material
                                  (vii) If the offer includes a negative                  information:
                                option feature, all material terms and
                                                                                             (i) The total costs to purchase, re-
                                conditions of the negative option fea-
                                                                                          ceive, or use, and the quantity of, any
                                ture, including, but not limited to, the
                                                                                          goods or services that are the subject
                                fact that the customer’s account will
                                                                                          of a sales offer;
                                be charged unless the customer takes
                                an affirmative action to avoid the                           (ii) Any material restriction, limita-
                                charge(s), the date(s) the charge(s) will                 tion, or condition to purchase, receive,
                                be submitted for payment, and the spe-                    or use goods or services that are the
                                cific steps the customer must take to                     subject of a sales offer;
                                avoid the charge(s); and                                     (iii) Any material aspect of the per-
                                  (viii) In the sale of any debt relief                   formance, efficacy, nature, or central
                                service:                                                  characteristics of goods or services
                                  (A) the amount of time necessary to                     that are the subject of a sales offer;
                                achieve the represented results, and to                      (iv) Any material aspect of the na-
                                the extent that the service may include                   ture or terms of the seller’s refund,
                                a settlement offer to any of the cus-                     cancellation, exchange, or repurchase
                                tomer’s creditors or debt collectors,                     policies;
                                the time by which the debt relief serv-                      (v) Any material aspect of a prize
                                ice provider will make a bona fide set-                   promotion including, but not limited
                                tlement offer to each of them;                            to, the odds of being able to receive a
                                  (B) to the extent that the service                      prize, the nature or value of a prize, or
                                may include a settlement offer to any                     that a purchase or payment is required
                                of the customer’s creditors or debt col-                  to win a prize or to participate in a
                                lectors, the amount of money or the                       prize promotion;
                                percentage of each outstanding debt                          (vi) Any material aspect of an invest-
                                that the customer must accumulate be-                     ment opportunity including, but not
                                fore the debt relief service provider                     limited to, risk, liquidity, earnings po-
                                will make a bona fide settlement offer                    tential, or profitability;
                                to each of them;
                                                                                             (vii) A seller’s or telemarketer’s af-
                                  (C) to the extent that any aspect of
                                                                                          filiation with, or endorsement or spon-
                                the debt relief service relies upon or re-
                                                                                          sorship by, any person or government
                                sults in the customer’s failure to make
                                                                                          entity;
                                timely payments to creditors or debt
                                collectors, that the use of the debt re-                     (viii) That any customer needs of-
                                lief service will likely adversely affect                 fered goods or services to provide pro-
                                the customer’s creditworthiness, may                      tections a customer already has pursu-
                                result in the customer being subject to                   ant to 15 U.S.C. 1643;
                                collections or sued by creditors or debt                     (ix) Any material aspect of a nega-
                                collectors, and may increase the                          tive option feature including, but not
                                amount of money the customer owes                         limited to, the fact that the customer’s
                                due to the accrual of fees and interest;                  account will be charged unless the cus-
                                and                                                       tomer takes an affirmative action to
                                  (D) to the extent that the debt relief                  avoid the charge(s), the date(s) the
                                service requests or requires the cus-                     charge(s) will be submitted for pay-
                                tomer to place funds in an account at                     ment, and the specific steps the cus-
                                an insured financial institution, that                    tomer must take to avoid the
                                the customer owns the funds held in                       charge(s); or

                                                                                     390



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00400   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 33 of 287




                                Federal Trade Commission                                                                      § 310.3

                                  (x) Any material aspect of any debt                     donor’s authorization of payment for
                                relief service, including, but not lim-                   the goods or services or charitable con-
                                ited to, the amount of money or the                       tribution that are the subject of the
                                percentage of the debt amount that a                      telemarketing transaction and the cus-
                                customer may save by using such serv-                     tomer’s or donor’s receipt of all of the
                                ice; the amount of time necessary to                      following information:
                                achieve the represented results; the                         (A) An accurate description, clearly
                                amount of money or the percentage of                      and conspicuously stated, of the goods
                                each outstanding debt that the cus-                       or services or charitable contribution
                                tomer must accumulate before the pro-                     for which payment authorization is
                                vider of the debt relief service will ini-                sought;
                                tiate attempts with the customer’s                           (B) The number of debits, charges, or
                                creditors or debt collectors or make a                    payments (if more than one);
                                bona fide offer to negotiate, settle, or                     (C) The date(s) the debit(s), charge(s),
                                modify the terms of the customer’s                        or payment(s) will be submitted for
                                debt; the effect of the service on a cus-                 payment;
                                tomer’s creditworthiness; the effect of
                                                                                             (D) The amount(s) of the debit(s),
                                the service on collection efforts of the
                                                                                          charge(s), or payment(s);
                                customer’s creditors or debt collectors;
                                the percentage or number of customers                        (E) The customer’s or donor’s name;
                                who attain the represented results; and                      (F) The customer’s or donor’s billing
                                whether a debt relief service is offered                  information, identified with sufficient
                                or provided by a non-profit entity.                       specificity such that the customer or
                                  (3) Causing billing information to be                   donor understands what account will
                                submitted for payment, or collecting or                   be used to collect payment for the
                                attempting to collect payment for                         goods or services or charitable con-
                                goods or services or a charitable con-                    tribution that are the subject of the
                                tribution, directly or indirectly, with-                  telemarketing transaction;
                                out the customer’s or donor’s express                        (G) A telephone number for customer
                                verifiable authorization, except when                     or donor inquiry that is answered dur-
                                the method of payment used is a credit                    ing normal business hours; and
                                card subject to protections of the                           (H) The date of the customer’s or do-
                                Truth in Lending Act and Regulation                       nor’s oral authorization; or
                                Z,661 or a debit card subject to the pro-                    (iii) Written confirmation of the
                                tections of the Electronic Fund Trans-                    transaction, identified in a clear and
                                fer Act and Regulation E.662 Such au-                     conspicuous manner as such on the
                                thorization shall be deemed verifiable                    outside of the envelope, sent to the
                                if any of the following means is em-                      customer or donor via first class mail
                                ployed:                                                   prior to the submission for payment of
                                  (i) Express written authorization by                    the customer’s or donor’s billing infor-
                                the customer or donor, which includes                     mation, and that includes all of the in-
                                the customer’s or donor’s signature;663                   formation              contained        in
                                  (ii) Express oral authorization which                   §§ 310.3(a)(3)(ii)(A)-(G) and a clear and
                                is audio-recorded and made available                      conspicuous statement of the proce-
                                upon request to the customer or donor,                    dures by which the customer or donor
                                and the customer’s or donor’s bank or                     can obtain a refund from the seller or
                                other billing entity, and which evi-                      telemarketer or charitable organiza-
                                dences clearly both the customer’s or                     tion in the event the confirmation is
                                                                                          inaccurate; provided, however, that
                                   661 Truth in Lending Act, 15 U.S.C. 1601 et            this means of authorization shall not
                                seq., and Regulation Z, 12 CFR part 226.                  be deemed verifiable in instances in
                                   662 Electronic Fund Transfer Act, 15 U.S.C.            which goods or services are offered in a
                                1693 et seq., and Regulation E, 12 CFR part               transaction involving a free-to-pay
                                205.                                                      conversion and preacquired account in-
                                   663 For purposes of this Rule, the term
                                                                                          formation.
                                ‘‘signature’’ shall include an electronic or
                                digital form of signature, to the extent that                (4) Making a false or misleading
                                such form of signature is recognized as a                 statement to induce any person to pay
                                valid signature under applicable federal law              for goods or services or to induce a
                                or state contract law.                                    charitable contribution.

                                                                                     391



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00401   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 34 of 287




                                § 310.4                                                                 16 CFR Ch. I (1–1–19 Edition)

                                   (b) Assisting and facilitating. It is a de-            a charitable organization or to any
                                ceptive telemarketing act or practice                     particular charitable program;
                                and a violation of this Rule for a per-                     (5) Any material aspect of a prize
                                son to provide substantial assistance or                  promotion including, but not limited
                                support to any seller or telemarketer                     to: the odds of being able to receive a
                                when that person knows or consciously                     prize; the nature or value of a prize; or
                                avoids knowing that the seller or tele-                   that a charitable contribution is re-
                                marketer is engaged in any act or prac-                   quired to win a prize or to participate
                                tice that violates §§ 310.3(a), (c) or (d),               in a prize promotion; or
                                or § 310.4 of this Rule.                                    (6) A charitable organization’s or
                                   (c) Credit card laundering. Except as                  telemarketer’s affiliation with, or en-
                                expressly permitted by the applicable                     dorsement or sponsorship by, any per-
                                credit card system, it is a deceptive                     son or government entity.
                                telemarketing act or practice and a
                                violation of this Rule for:                               [75 FR 48516, Aug. 10, 2010, as amended at 80
                                                                                          FR 77558, Dec. 14, 2015]
                                   (1) A merchant to present to or de-
                                posit into, or cause another to present                   § 310.4 Abusive telemarketing acts or
                                to or deposit into, the credit card sys-                      practices.
                                tem for payment, a credit card sales
                                draft generated by a telemarketing                          (a) Abusive conduct generally. It is an
                                transaction that is not the result of a                   abusive telemarketing act or practice
                                telemarketing credit card transaction                     and a violation of this Rule for any
                                between the cardholder and the mer-                       seller or telemarketer to engage in the
                                chant;                                                    following conduct:
                                   (2) Any person to employ, solicit, or                    (1) Threats, intimidation, or the use
                                otherwise cause a merchant, or an em-                     of profane or obscene language;
                                ployee, representative, or agent of the                     (2) Requesting or receiving payment
                                merchant, to present to or deposit into                   of any fee or consideration for goods or
                                the credit card system for payment, a                     services represented to remove deroga-
                                credit card sales draft generated by a                    tory information from, or improve, a
                                telemarketing transaction that is not                     person’s credit history, credit record,
                                the result of a telemarketing credit                      or credit rating until:
                                card transaction between the card-                          (i) The time frame in which the seller
                                holder and the merchant; or                               has represented all of the goods or
                                   (3) Any person to obtain access to the                 services will be provided to that person
                                credit card system through the use of a                   has expired; and
                                business relationship or an affiliation                     (ii) The seller has provided the person
                                with a merchant, when such access is                      with documentation in the form of a
                                not authorized by the merchant agree-                     consumer report from a consumer re-
                                ment or the applicable credit card sys-                   porting agency demonstrating that the
                                tem.                                                      promised results have been achieved,
                                   (d) Prohibited deceptive acts or prac-                 such report having been issued more
                                tices in the solicitation of charitable con-              than six months after the results were
                                tributions. It is a fraudulent charitable                 achieved. Nothing in this Rule should
                                solicitation, a deceptive telemarketing                   be construed to affect the requirement
                                act or practice, and a violation of this                  in the Fair Credit Reporting Act, 15
                                Rule for any telemarketer soliciting                      U.S.C. 1681, that a consumer report
                                charitable contributions to misrepre-                     may only be obtained for a specified
                                sent, directly or by implication, any of                  permissible purpose;
                                the following material information:                         (3) Requesting or receiving payment
                                   (1) The nature, purpose, or mission of                 of any fee or consideration from a per-
                                any entity on behalf of which a chari-                    son for goods or services represented to
                                table contribution is being requested;                    recover or otherwise assist in the re-
                                   (2) That any charitable contribution                   turn of money or any other item of
                                is tax deductible in whole or in part;                    value paid for by, or promised to, that
                                   (3) The purpose for which any chari-                   person in a previous transaction, until
                                table contribution will be used;                          seven (7) business days after such
                                   (4) The percentage or amount of any                    money or other item is delivered to
                                charitable contribution that will go to                   that person. This provision shall not

                                                                                     392



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00402   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 35 of 287




                                Federal Trade Commission                                                                      § 310.4

                                apply to goods or services provided to a                    (A) The funds are held in an account
                                person by a licensed attorney;                            at an insured financial institution;
                                  (4) Requesting or receiving payment                       (B) The customer owns the funds held
                                of any fee or consideration in advance                    in the account and is paid accrued in-
                                of obtaining a loan or other extension                    terest on the account, if any;
                                of credit when the seller or tele-                          (C) The entity administering the ac-
                                marketer has guaranteed or rep-                           count is not owned or controlled by, or
                                resented a high likelihood of success in                  in any way affiliated with, the debt re-
                                obtaining or arranging a loan or other                    lief service;
                                extension of credit for a person;                           (D) The entity administering the ac-
                                  (5)(i) Requesting or receiving pay-                     count does not give or accept any
                                ment of any fee or consideration for                      money or other compensation in ex-
                                any debt relief service until and unless:                 change for referrals of business involv-
                                  (A) The seller or telemarketer has re-                  ing the debt relief service; and
                                negotiated, settled, reduced, or other-                     (E) The customer may withdraw from
                                wise altered the terms of at least one                    the debt relief service at any time
                                debt pursuant to a settlement agree-                      without penalty, and must receive all
                                ment, debt management plan, or other                      funds in the account, other than funds
                                such valid contractual agreement exe-                     earned by the debt relief service in
                                cuted by the customer;                                    compliance       with    § 310.4(a)(5)(i)(A)
                                  (B) The customer has made at least                      through (C), within seven (7) business
                                one payment pursuant to that settle-                      days of the customer’s request.
                                ment agreement, debt management                             (6) Disclosing or receiving, for con-
                                plan, or other valid contractual agree-                   sideration, unencrypted consumer ac-
                                ment between the customer and the                         count numbers for use in tele-
                                creditor or debt collector; and                           marketing; provided, however, that
                                  (C) To the extent that debts enrolled                   this paragraph shall not apply to the
                                in a service are renegotiated, settled,                   disclosure or receipt of a customer’s or
                                reduced, or otherwise altered individ-                    donor’s billing information to process a
                                ually, the fee or consideration either:                   payment for goods or services or a
                                  (1) Bears the same proportional rela-                   charitable contribution pursuant to a
                                tionship to the total fee for renegoti-                   transaction;
                                ating, settling, reducing, or altering                      (7) Causing billing information to be
                                the terms of the entire debt balance as                   submitted for payment, directly or in-
                                the individual debt amount bears to                       directly, without the express informed
                                the entire debt amount. The individual                    consent of the customer or donor. In
                                debt amount and the entire debt                           any telemarketing transaction, the
                                amount are those owed at the time the                     seller or telemarketer must obtain the
                                debt was enrolled in the service; or                      express informed consent of the cus-
                                  (2) Is a percentage of the amount                       tomer or donor to be charged for the
                                saved as a result of the renegotiation,                   goods or services or charitable con-
                                settlement, reduction, or alteration.                     tribution and to be charged using the
                                The percentage charged cannot change                      identified account. In any tele-
                                from one individual debt to another.                      marketing       transaction      involving
                                The amount saved is the difference be-                    preacquired account information, the
                                tween the amount owed at the time the                     requirements in paragraphs (a)(7)(i)
                                debt was enrolled in the service and the                  through (ii) of this section must be met
                                amount actually paid to satisfy the                       to evidence express informed consent.
                                debt.                                                       (i) In any telemarketing transaction
                                  (ii) Nothing in § 310.4(a)(5)(i) prohibits              involving preacquired account informa-
                                requesting or requiring the customer                      tion and a free-to-pay conversion fea-
                                to place funds in an account to be used                   ture, the seller or telemarketer must:
                                for the debt relief provider’s fees and                     (A) Obtain from the customer, at a
                                for payments to creditors or debt col-                    minimum, the last four (4) digits of the
                                lectors in connection with the renego-                    account number to be charged;
                                tiation, settlement, reduction, or other                    (B) Obtain from the customer his or
                                alteration of the terms of payment or                     her express agreement to be charged
                                other terms of a debt, provided that:                     for the goods or services and to be

                                                                                     393



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00403   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 36 of 287




                                § 310.4                                                                 16 CFR Ch. I (1–1–19 Edition)

                                charged using the account number pur-                     to cause a telemarketer to engage in,
                                suant to paragraph (a)(7)(i)(A) of this                   the following conduct:
                                section; and,                                               (i) Causing any telephone to ring, or
                                  (C) Make and maintain an audio re-                      engaging any person in telephone con-
                                cording of the entire telemarketing                       versation, repeatedly or continuously
                                transaction.                                              with intent to annoy, abuse, or harass
                                  (ii) In any other telemarketing trans-                  any person at the called number;
                                action involving preacquired account                        (ii) Denying or interfering in any
                                information not described in paragraph                    way, directly or indirectly, with a per-
                                (a)(7)(i) of this section, the seller or                  son’s right to be placed on any registry
                                telemarketer must:                                        of names and/or telephone numbers of
                                  (A) At a minimum, identify the ac-                      persons who do not wish to receive out-
                                count to be charged with sufficient                       bound telephone calls established to
                                specificity for the customer or donor to                  comply with paragraph (b)(1)(iii)(A) of
                                understand what account will be                           this section, including, but not limited
                                charged; and                                              to, harassing any person who makes
                                  (B) Obtain from the customer or                         such a request; hanging up on that per-
                                donor his or her express agreement to                     son; failing to honor the request; re-
                                be charged for the goods or services                      quiring the person to listen to a sales
                                and to be charged using the account                       pitch before accepting the request; as-
                                number identified pursuant to para-                       sessing a charge or fee for honoring the
                                                                                          request; requiring a person to call a
                                graph (a)(7)(ii)(A) of this section;
                                                                                          different number to submit the re-
                                  (8) Failing to transmit or cause to be
                                                                                          quest; and requiring the person to iden-
                                transmitted the telephone number,
                                                                                          tify the seller making the call or on
                                and, when made available by the tele-                     whose behalf the call is made;
                                marketer’s carrier, the name of the
                                                                                            (iii) Initiating any outbound tele-
                                telemarketer, to any caller identifica-
                                                                                          phone call to a person when:
                                tion service in use by a recipient of a
                                                                                            (A) That person previously has stated
                                telemarketing call; provided that it
                                                                                          that he or she does not wish to receive
                                shall not be a violation to substitute
                                                                                          an outbound telephone call made by or
                                (for the name and phone number used                       on behalf of the seller whose goods or
                                in, or billed for, making the call) the                   services are being offered or made on
                                name of the seller or charitable organi-                  behalf of the charitable organization
                                zation on behalf of which a tele-                         for which a charitable contribution is
                                marketing call is placed, and the sell-                   being solicited; or
                                er’s or charitable organization’s cus-
                                                                                            (B) That person’s telephone number
                                tomer or donor service telephone num-
                                                                                          is on the ‘‘do-not-call’’ registry, main-
                                ber, which is answered during regular
                                                                                          tained by the Commission, of persons
                                business hours;
                                                                                          who do not wish to receive outbound
                                  (9) Creating or causing to be created,                  telephone calls to induce the purchase
                                directly or indirectly, a remotely cre-                   of goods or services unless the seller or
                                ated payment order as payment for                         telemarketer:
                                goods or services offered or sold                           (1) Can demonstrate that the seller
                                through telemarketing or as a chari-                      has obtained the express agreement, in
                                table contribution solicited or sought                    writing, of such person to place calls to
                                through telemarketing; or                                 that person. Such written agreement
                                  (10) Accepting from a customer or                       shall clearly evidence such person’s au-
                                donor, directly or indirectly, a cash-to-                 thorization that calls made by or on
                                cash money transfer or cash reload                        behalf of a specific party may be placed
                                mechanism as payment for goods or                         to that person, and shall include the
                                services offered or sold through tele-                    telephone number to which the calls
                                marketing or as a charitable contribu-                    may be placed and the signature 664 of
                                tion solicited or sought through tele-                    that person; or
                                marketing.
                                  (b) Pattern of calls. (1) It is an abusive                 664 For purposes of this Rule, the term
                                telemarketing act or practice and a                       ‘‘signature’’ shall include an electronic or
                                violation of this Rule for a tele-                        digital form of signature, to the extent that
                                marketer to engage in, or for a seller                    such form of signature is recognized as a

                                                                                     394



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00404   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 37 of 287




                                Federal Trade Commission                                                                      § 310.4

                                   (2) Can demonstrate that the seller                       (ii) Within two (2) seconds after the
                                has an established business relation-                     completed greeting of the person
                                ship with such person, and that person                    called, plays a prerecorded message
                                has not stated that he or she does not                    that promptly provides the disclosures
                                wish to receive outbound telephone                        required by § 310.4(d) or (e), followed
                                calls under paragraph (b)(1)(iii)(A) of                   immediately by a disclosure of one or
                                this section; or                                          both of the following:
                                   (iv) Abandoning any outbound tele-                        (A) In the case of a call that could be
                                phone call. An outbound telephone call                    answered in person by a consumer, that
                                is ‘‘abandoned’’ under this section if a                  the person called can use an automated
                                person answers it and the telemarketer                    interactive voice and/or keypress-acti-
                                does not connect the call to a sales rep-                 vated opt-out mechanism to assert a
                                resentative within two (2) seconds of                     Do Not Call request pursuant to
                                the person’s completed greeting.                          § 310.4(b)(1)(iii)(A) at any time during
                                   (v) Initiating any outbound telephone                  the message. The mechanism must:
                                call that delivers a prerecorded mes-                        (1) Automatically add the number
                                sage, other than a prerecorded message                    called to the seller’s entity-specific Do
                                permitted for compliance with the call                    Not Call list;
                                abandonment           safe  harbor      in                   (2) Once invoked, immediately dis-
                                § 310.4(b)(4)(iii), unless:                               connect the call; and
                                   (A) In any such call to induce the                        (3) Be available for use at any time
                                purchase of any good or service, the                      during the message; and
                                seller has obtained from the recipient                       (B) In the case of a call that could be
                                of the call an express agreement, in                      answered by an answering machine or
                                writing, that:                                            voicemail service, that the person
                                   (i) The seller obtained only after a                   called can use a toll-free telephone
                                clear and conspicuous disclosure that                     number to assert a Do Not Call request
                                the purpose of the agreement is to au-                    pursuant to § 310.4(b)(1)(iii)(A). The
                                thorize the seller to place prerecorded                   number provided must connect directly
                                calls to such person;                                     to an automated interactive voice or
                                   (ii) The seller obtained without re-                   keypress-activated opt-out mechanism
                                quiring, directly or indirectly, that the                 that:
                                agreement be executed as a condition                         (1) Automatically adds the number
                                of purchasing any good or service;                        called to the seller’s entity-specific Do
                                   (iii) Evidences the willingness of the                 Not Call list;
                                recipient of the call to receive calls                       (2)    Immediately      thereafter dis-
                                that deliver prerecorded messages by                      connects the call; and
                                or on behalf of a specific seller; and                       (3) Is accessible at any time through-
                                   (iv) Includes such person’s telephone                  out the duration of the telemarketing
                                number and signature;665 and                              campaign; and
                                   (B) In any such call to induce the                        (iii) Complies with all other require-
                                purchase of any good or service, or to                    ments of this part and other applicable
                                induce a charitable contribution from a                   federal and state laws.
                                member of, or previous donor to, a non-                      (C) Any call that complies with all
                                profit charitable organization on whose                   applicable requirements of this para-
                                behalf the call is made, the seller or                    graph (v) shall not be deemed to violate
                                telemarketer:                                             § 310.4(b)(1)(iv) of this part.
                                   (i) Allows the telephone to ring for at                   (D) This paragraph (v) shall not apply
                                least fifteen (15) seconds or four (4)                    to any outbound telephone call that de-
                                rings before disconnecting an unan-                       livers a prerecorded healthcare mes-
                                swered call; and                                          sage made by, or on behalf of, a covered
                                                                                          entity or its business associate, as
                                valid signature under applicable federal law              those terms are defined in the HIPAA
                                or state contract law.                                    Privacy Rule, 45 CFR 160.103.
                                   665 For purposes of this Rule, the term

                                ‘‘signature’’ shall include an electronic or
                                                                                             (2) It is an abusive telemarketing act
                                digital form of signature, to the extent that             or practice and a violation of this Rule
                                such form of signature is recognized as a                 for any person to sell, rent, lease, pur-
                                valid signature under applicable federal law              chase, or use any list established to
                                or state contract law.                                    comply with § 310.4(b)(1)(iii)(A), or

                                                                                     395



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00405   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 38 of 287




                                § 310.4                                                                 16 CFR Ch. I (1–1–19 Edition)

                                maintained by the Commission pursu-                       day period or portion thereof that the
                                ant to § 310.4(b)(1)(iii)(B), for any pur-                campaign continues.
                                pose except compliance with the provi-                       (ii) The seller or telemarketer, for
                                sions of this Rule or otherwise to pre-                   each telemarketing call placed, allows
                                vent telephone calls to telephone num-                    the telephone to ring for at least fif-
                                bers on such lists.                                       teen (15) seconds or four (4) rings before
                                   (3) A seller or telemarketer will not                  disconnecting an unanswered call;
                                be liable for violating § 310.4(b)(1)(ii)                    (iii) Whenever a sales representative
                                and (iii) if it can demonstrate that, as                  is not available to speak with the per-
                                part of the seller’s or telemarketer’s                    son answering the call within two (2)
                                routine business practice:                                seconds after the person’s completed
                                   (i) It has established and imple-                      greeting, the seller or telemarketer
                                mented written procedures to comply                       promptly plays a recorded message
                                with § 310.4(b)(1)(ii) and (iii);                         that states the name and telephone
                                   (ii) It has trained its personnel, and                 number of the seller on whose behalf
                                any entity assisting in its compliance,                   the call was placed666; and
                                in the procedures established pursuant                       (iv) The seller or telemarketer, in ac-
                                to § 310.4(b)(3)(i);                                      cordance with § 310.5(b)-(d), retains
                                   (iii) The seller, or a telemarketer or                 records establishing compliance with
                                another person acting on behalf of the                    § 310.4(b)(4)(i)-(iii).
                                seller or charitable organization, has                       (c) Calling time restrictions. Without
                                maintained and recorded a list of tele-                   the prior consent of a person, it is an
                                phone numbers the seller or charitable                    abusive telemarketing act or practice
                                organization may not contact, in com-                     and a violation of this Rule for a tele-
                                pliance with § 310.4(b)(1)(iii)(A);                       marketer to engage in outbound tele-
                                   (iv) The seller or a telemarketer uses                 phone calls to a person’s residence at
                                a process to prevent telemarketing to                     any time other than between 8:00 a.m.
                                any telephone number on any list es-                      and 9:00 p.m. local time at the called
                                tablished pursuant to § 310.4(b)(3)(iii) or               person’s location.
                                310.4(b)(1)(iii)(B), employing a version                     (d) Required oral disclosures in the sale
                                of the ‘‘do-not-call’’ registry obtained                  of goods or services. It is an abusive tele-
                                from the Commission no more than                          marketing act or practice and a viola-
                                thirty-one (31) days prior to the date                    tion of this Rule for a telemarketer in
                                any call is made, and maintains                           an outbound telephone call or internal
                                records documenting this process;                         or external upsell to induce the pur-
                                   (v) The seller or a telemarketer or                    chase of goods or services to fail to dis-
                                                                                          close truthfully, promptly, and in a
                                another person acting on behalf of the
                                                                                          clear and conspicuous manner to the
                                seller or charitable organization, mon-
                                                                                          person receiving the call, the following
                                itors and enforces compliance with the
                                                                                          information:
                                procedures established pursuant to
                                                                                             (1) The identity of the seller;
                                § 310.4(b)(3)(i); and
                                                                                             (2) That the purpose of the call is to
                                   (vi) Any subsequent call otherwise
                                                                                          sell goods or services;
                                violating paragraph (b)(1)(ii) or (iii) of                   (3) The nature of the goods or serv-
                                this section is the result of error and                   ices; and
                                not of failure to obtain any informa-                        (4) That no purchase or payment is
                                tion necessary to comply with a re-                       necessary to be able to win a prize or
                                quest       pursuant      to      paragraph               participate in a prize promotion if a
                                (b)(1)(iii)(A) of this section not to re-                 prize promotion is offered and that any
                                ceive further calls by or on behalf of a                  purchase or payment will not increase
                                seller or charitable organization.                        the person’s chances of winning. This
                                   (4) A seller or telemarketer will not                  disclosure must be made before or in
                                be liable for violating § 310.4(b)(1)(iv) if:             conjunction with the description of the
                                   (i) The seller or telemarketer em-                     prize to the person called. If requested
                                ploys technology that ensures aban-
                                donment of no more than three (3) per-                      666 This provision does not affect any sell-
                                cent of all calls answered by a person,                   er’s or telemarketer’s obligation to comply
                                measured over the duration of a single                    with relevant state and federal laws, includ-
                                calling campaign, if less than 30 days,                   ing but not limited to the TCPA, 47 U.S.C.
                                or separately over each successive 30-                    227, and 47 CFR part 64.1200.

                                                                                     396



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00406   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 39 of 287




                                Federal Trade Commission                                                                      § 310.6

                                by that person, the telemarketer must                     telephone number, and the job title(s)
                                disclose the no-purchase/no-payment                       for all current and former employees
                                entry method for the prize promotion;                     directly involved in telephone sales or
                                provided, however, that, in any inter-                    solicitations; provided, however, that if
                                nal upsell for the sale of goods or serv-                 the seller or telemarketer permits fic-
                                ices, the seller or telemarketer must                     titious names to be used by employees,
                                provide the disclosures listed in this                    each fictitious name must be traceable
                                section only to the extent that the in-                   to only one specific employee; and
                                formation in the upsell differs from the                     (5) All verifiable authorizations or
                                disclosures provided in the initial tele-
                                                                                          records of express informed consent or
                                marketing transaction.
                                                                                          express agreement required to be pro-
                                  (e) Required oral disclosures in chari-
                                table solicitations. It is an abusive tele-               vided or received under this Rule.
                                marketing act or practice and a viola-                       (b) A seller or telemarketer may
                                tion of this Rule for a telemarketer, in                  keep the records required by § 310.5(a)
                                an outbound telephone call to induce a                    in any form, and in the same manner,
                                charitable contribution, to fail to dis-                  format, or place as they keep such
                                close truthfully, promptly, and in a                      records in the ordinary course of busi-
                                clear and conspicuous manner to the                       ness. Failure to keep all records re-
                                person receiving the call, the following                  quired by § 310.5(a) shall be a violation
                                information:                                              of this Rule.
                                  (1) The identity of the charitable or-                     (c) The seller and the telemarketer
                                ganization on behalf of which the re-                     calling on behalf of the seller may, by
                                quest is being made; and                                  written agreement, allocate responsi-
                                  (2) That the purpose of the call is to                  bility between themselves for the rec-
                                solicit a charitable contribution.                        ordkeeping required by this Section.
                                [75 FR 48516, Aug. 10, 2010, as amended at 76             When a seller and telemarketer have
                                FR 58716, Sept. 22, 2011; 80 FR 77559, Dec. 14,           entered into such an agreement, the
                                2015]                                                     terms of that agreement shall govern,
                                                                                          and the seller or telemarketer, as the
                                § 310.5 Recordkeeping requirements.                       case may be, need not keep records
                                   (a) Any seller or telemarketer shall                   that duplicate those of the other. If the
                                keep, for a period of 24 months from                      agreement is unclear as to who must
                                the date the record is produced, the fol-                 maintain any required record(s), or if
                                lowing records relating to its tele-                      no such agreement exists, the seller
                                marketing activities:                                     shall be responsible for complying with
                                   (1) All substantially different adver-                 §§ 310.5(a)(1)-(3) and (5); the tele-
                                tising,     brochures,     telemarketing                  marketer shall be responsible for com-
                                scripts, and promotional materials;                       plying with § 310.5(a)(4).
                                   (2) The name and last known address
                                                                                             (d) In the event of any dissolution or
                                of each prize recipient and the prize
                                                                                          termination of the seller’s or tele-
                                awarded for prizes that are rep-
                                resented, directly or by implication, to                  marketer’s business, the principal of
                                have a value of $25.00 or more;                           that seller or telemarketer shall main-
                                   (3) The name and last known address                    tain all records as required under this
                                of each customer, the goods or services                   section. In the event of any sale, as-
                                purchased, the date such goods or serv-                   signment, or other change in ownership
                                ices were shipped or provided, and the                    of the seller’s or telemarketer’s busi-
                                amount paid by the customer for the                       ness, the successor business shall main-
                                goods or services;667                                     tain all records required under this sec-
                                   (4) The name, any fictitious name                      tion.
                                used, the last known home address and
                                                                                          § 310.6     Exemptions.
                                  667For offers of consumer credit products                  (a) Solicitations to induce charitable
                                subject to the Truth in Lending Act, 15                   contributions via outbound telephone
                                U.S.C. 1601 et seq., and Regulation Z, 12 CFR             calls      are       not      covered by
                                226, compliance with the recordkeeping re-
                                quirements under the Truth in Lending Act,                § 310.4(b)(1)(iii)(B) of this Rule.
                                and Regulation Z, shall constitute compli-                   (b) The following acts or practices
                                ance with § 310.5(a)(3) of this Rule.                     are exempt from this Rule:

                                                                                     397



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00407   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 40 of 287




                                § 310.7                                                                 16 CFR Ch. I (1–1–19 Edition)

                                   (1) The sale of pay-per-call services                     (iii) Any instances of upselling in-
                                subject to the Commission’s Rule enti-                    cluded in such telephone calls;
                                tled ‘‘Trade Regulation Rule Pursuant                        (6) Telephone calls initiated by a cus-
                                to the Telephone Disclosure and Dis-                      tomer or donor in response to a direct
                                pute Resolution Act of 1992,’’ 16 CFR                     mail solicitation, including solicita-
                                part 308, provided, however, that this                    tions via the U.S. Postal Service, fac-
                                exemption does not apply to the re-                       simile transmission, electronic mail,
                                quirements of §§ 310.4(a)(1), (a)(7), (b),                and other similar methods of delivery
                                and (c);                                                  in which a solicitation is directed to
                                   (2) The sale of franchises subject to                  specific address(es) or person(s), that
                                the Commission’s Rule entitled ‘‘Dis-                     clearly, conspicuously, and truthfully
                                closure Requirements and Prohibitions                     discloses all material information list-
                                Concerning Franchising,’’ (‘‘Franchise                    ed in § 310.3(a)(1), for any goods or serv-
                                Rule’’) 16 CFR part 436, and the sale of                  ices offered in the direct mail solicita-
                                business opportunities subject to the                     tion, and that contains no material
                                Commission’s Rule entitled ‘‘Disclo-                      misrepresentation regarding any item
                                sure Requirements and Prohibitions                        contained in § 310.3(d) for any requested
                                Concerning Business Opportunities,’’                      charitable contribution; provided, how-
                                (‘‘Business Opportunity Rule’’) 16 CFR                    ever, that this exemption does not
                                part 437, provided, however, that this                    apply to:
                                exemption does not apply to the re-                          (i) Calls initiated by a customer in
                                quirements of §§ 310.4(a)(1), (a)(7), (b),                response to a direct mail solicitation
                                and (c);                                                  relating to prize promotions, invest-
                                   (3) Telephone calls in which the sale                  ment opportunities, debt relief serv-
                                of goods or services or charitable solic-                 ices, business opportunities other than
                                itation is not completed, and payment                     business arrangements covered by the
                                or authorization of payment is not re-                    Franchise Rule or Business Oppor-
                                quired, until after a face-to-face sales                  tunity Rule, or goods or services de-
                                or donation presentation by the seller                    scribed in § 310.3(a)(1)(vi) or § 310.4(a)(2)
                                or charitable organization, provided,                     through (4);
                                however, that this exemption does not                        (ii) The requirements of § 310.4(a)(9)
                                apply      to     the     requirements  of                or (10); or
                                §§ 310.4(a)(1), (a)(7), (b), and (c);                        (iii) Any instances of upselling in-
                                   (4) Telephone calls initiated by a cus-                cluded in such telephone calls; and
                                tomer or donor that are not the result                       (7) Telephone calls between a tele-
                                of any solicitation by a seller, chari-                   marketer and any business to induce
                                table organization, or telemarketer,                      the purchase of goods or services or a
                                provided, however, that this exemption                    charitable contribution by the busi-
                                does not apply to any instances of                        ness, except calls to induce the retail
                                upselling included in such telephone                      sale of nondurable office or cleaning
                                calls;                                                    supplies;     provided,    however,     that
                                   (5) Telephone calls initiated by a cus-                §§ 310.4(b)(1)(iii)(B) and 310.5 shall not
                                tomer or donor in response to an adver-                   apply to sellers or telemarketers of
                                tisement through any medium, other                        nondurable office or cleaning supplies.
                                than direct mail solicitation, provided,                  [75 FR 48516, Aug. 10, 2010, as amended at 80
                                however, that this exemption does not                     FR 77559, Dec. 14, 2015]
                                apply to:
                                   (i) Calls initiated by a customer or                   § 310.7 Actions by states and private
                                donor in response to an advertisement                          persons.
                                relating to investment opportunities,                        (a) Any attorney general or other of-
                                debt relief services, business opportuni-                 ficer of a state authorized by the state
                                ties other than business arrangements                     to bring an action under the Tele-
                                covered by the Franchise Rule or Busi-                    marketing and Consumer Fraud and
                                ness Opportunity Rule, or advertise-                      Abuse Prevention Act, and any private
                                ments involving offers for goods or                       person who brings an action under that
                                services described in § 310.3(a)(1)(vi) or                Act, shall serve written notice of its
                                § 310.4(a)(2) through (4);                                action on the Commission, if feasible,
                                   (ii) The requirements of § 310.4(a)(9)                 prior to its initiating an action under
                                or (10); or                                               this Rule. The notice shall be sent to

                                                                                     398



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00408   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 41 of 287




                                Federal Trade Commission                                                                      § 310.8

                                the Office of the Director, Bureau of                     Not Call Registry for any other pur-
                                Consumer Protection, Federal Trade                        pose.
                                Commission, Washington, DC 20580, and                        (c) The annual fee, which must be
                                shall include a copy of the state’s or                    paid by any person prior to obtaining
                                private person’s complaint and any                        access to the National Do Not Call
                                other pleadings to be filed with the                      Registry, is $63 for each area code of
                                court. If prior notice is not feasible,                   data accessed, up to a maximum of
                                the state or private person shall serve                   $17,406; provided, however, that there
                                the Commission with the required no-                      shall be no charge to any person for ac-
                                tice immediately upon instituting its                     cessing the first five area codes of data,
                                action.                                                   and provided further, that there shall be
                                  (b) Nothing contained in this Section                   no charge to any person engaging in or
                                shall prohibit any attorney general or                    causing others to engage in outbound
                                other authorized state official from                      telephone calls to consumers and who
                                proceeding in state court on the basis                    is accessing area codes of data in the
                                of an alleged violation of any civil or                   National Do Not Call Registry if the
                                criminal statute of such state.                           person is permitted to access, but is
                                                                                          not required to access, the National Do
                                § 310.8 Fee for access to the National                    Not Call Registry under this Rule, 47
                                    Do Not Call Registry.                                 CFR 64.1200, or any other Federal regu-
                                                                                          lation or law. No person may partici-
                                   (a) It is a violation of this Rule for
                                                                                          pate in any arrangement to share the
                                any seller to initiate, or cause any
                                                                                          cost of accessing the National Do Not
                                telemarketer to initiate, an outbound
                                                                                          Call Registry, including any arrange-
                                telephone call to any person whose
                                                                                          ment with any telemarketer or service
                                telephone number is within a given
                                                                                          provider to divide the costs to access
                                area code unless such seller, either di-                  the registry among various clients of
                                rectly or through another person, first                   that telemarketer or service provider.
                                has paid the annual fee, required by                         (d) Each person who pays, either di-
                                § 310.8(c), for access to telephone num-                  rectly or through another person, the
                                bers within that area code that are in-                   annual fee set forth in paragraph (c) of
                                cluded in the National Do Not Call                        this section, each person excepted
                                Registry maintained by the Commis-                        under paragraph (c) from paying the
                                sion under § 310.4(b)(1)(iii)(B); provided,               annual fee, and each person excepted
                                however, that such payment is not nec-                    from paying an annual fee under
                                essary if the seller initiates, or causes                 § 310.4(b)(1)(iii)(B), will be provided a
                                a telemarketer to initiate, calls solely                  unique account number that will allow
                                to         persons        pursuant       to               that person to access the registry data
                                §§ 310.4(b)(1)(iii)(B)(i) or (ii), and the                for the selected area codes at any time
                                seller does not access the National Do                    for the twelve month period beginning
                                Not Call Registry for any other pur-                      on the first day of the month in which
                                pose.                                                     the person paid the fee (‘‘the annual pe-
                                   (b) It is a violation of this Rule for                 riod’’). To obtain access to additional
                                any telemarketer, on behalf of any sell-                  area codes of data during the first six
                                er, to initiate an outbound telephone                     months of the annual period, each per-
                                call to any person whose telephone                        son required to pay the fee under para-
                                number is within a given area code un-                    graph (c) of this section must first pay
                                less that seller, either directly or                      $63 for each additional area code of
                                through another person, first has paid                    data not initially selected. To obtain
                                the annual fee, required by § 310.8(c),                   access to additional area codes of data
                                for access to the telephone numbers                       during the second six months of the an-
                                within that area code that are included                   nual period, each person required to
                                in the National Do Not Call Registry;                     pay the fee under paragraph (c) of this
                                provided, however, that such payment                      section must first pay $32 for each ad-
                                is not necessary if the seller initiates,                 ditional area code of data not initially
                                or causes a telemarketer to initiate,                     selected. The payment of the addi-
                                calls solely to persons pursuant to                       tional fee will permit the person to ac-
                                §§ 310.4(b)(1)(iii)(B)(i) or (ii), and the                cess the additional area codes of data
                                seller does not access the National Do                    for the remainder of the annual period.

                                                                                     399



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00409   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
                        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 42 of 287




                                § 310.9                                                                 16 CFR Ch. I (1–1–19 Edition)

                                  (e) Access to the National Do Not
                                Call Registry is limited to tele-
                                marketers, sellers, others engaged in or
                                causing others to engage in telephone
                                calls to consumers, service providers
                                acting on behalf of such persons, and
                                any government agency that has law
                                enforcement authority. Prior to access-
                                ing the National Do Not Call Registry,
                                a person must provide the identifying
                                information required by the operator of
                                the registry to collect the fee, and
                                must certify, under penalty of law,
                                that the person is accessing the reg-
                                istry solely to comply with the provi-
                                sions of this Rule or to otherwise pre-
                                vent telephone calls to telephone num-
                                bers on the registry. If the person is ac-
                                cessing the registry on behalf of sell-
                                ers, that person also must identify
                                each of the sellers on whose behalf it is
                                accessing the registry, must provide
                                each seller’s unique account number
                                for access to the national registry, and
                                must certify, under penalty of law,
                                that the sellers will be using the infor-
                                mation gathered from the registry
                                solely to comply with the provisions of
                                this Rule or otherwise to prevent tele-
                                phone calls to telephone numbers on
                                the registry.
                                [75 FR 48516, Aug. 10, 2010; 75 FR 51934, Aug.
                                24, 2010, as amended at 77 FR 51697, Aug. 27,
                                2012; 78 FR 53643, Aug. 30, 2013; 79 FR 51478,
                                Aug. 29, 2014; 80 FR 77560, Dec. 14, 2016; 81 FR
                                59845, Aug. 31, 2016; 82 FR 39534, Aug. 21, 2017;
                                83 FR 46640, Sept. 14, 2018]

                                § 310.9    Severability.
                                  The provisions of this Rule are sepa-
                                rate and severable from one another. If
                                any provision is stayed or determined
                                to be invalid, it is the Commission’s in-
                                tention that the remaining provisions
                                shall continue in effect.




                                                                                     400



VerDate Sep<11>2014   16:21 Jun 20, 2019   Jkt 247054   PO 00000   Frm 00410   Fmt 8010   Sfmt 8010   Q:\16\16V1.TXT   PC31
Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 43 of 287




             ATTACHMENT B

                 STATE LAWS
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 44 of 287




                                     NY CLS Exec, Art. 7-A Note
                                  Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



Article 7-A Solicitation and Collection of Funds for Charitable Purposes

History

Add, L 1977, ch 669, § 5, eff Oct 1, 1977.

Annotations

Notes to Decisions


    1.Under former Social Service Law § 481

    2.Under former Social Service Law § 482

    3.Under former Social Service Law § 482-a

    4.Under former Social Service Law § 482-c

    5.Under former Social Service Law § 482-f

    6.Under former Social Service Law § 482-i


1. Under former Social Service Law § 481

An organization which rendered free legal aid to persons threatened with denaturalization and deportation was a
charitable organization subject to the regulation of solicitation of funds. Green v Javits, 7 Misc. 2d 312, 166
N.Y.S.2d 198, 1957 N.Y. Misc. LEXIS 2970 (N.Y. Sup. Ct.), aff'd, 4 A.D.2d 869, 167 N.Y.S.2d 431, 1957 N.Y. App.
Div. LEXIS 4248 (N.Y. App. Div. 1st Dep't 1957).

This Article (§§ 481–483-a) sets up a detailed statutory scheme for regulating solicitation of funds from the public
covering all organizations whether they are incorporated or not. Waldemar Medical Research Foundation, Inc. v
Margolies, 45 Misc. 2d 887, 257 N.Y.S.2d 991, 1965 N.Y. Misc. LEXIS 2155 (N.Y. Sup. Ct. 1965), aff'd, 25 A.D.2d
444, 267 N.Y.S.2d 483, 1966 N.Y. App. Div. LEXIS 5165 (N.Y. App. Div. 2d Dep't 1966).


2. Under former Social Service Law § 482
             Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 45 of 287
                                                                                                       Page 2 of 5
                                            NY CLS Exec, Art. 7-A Note

Failure of a County Committee for Freedom Riders to register under this section, as ground for excluding it from use
of a school building for a meeting to raise funds, was beside the point where there was no indication that proceeds
of the meeting would equal or even closely approach $10,000 and thereby take the organization out of the
exemption provisions of § 482-a. Dohrenwend v Board of Education, 227 N.Y.S.2d 505, 1962 N.Y. Misc. LEXIS
4119 (N.Y. Sup. Ct. 1962).


3. Under former Social Service Law § 482-a

A broad view of the legislative concept of religious organization and the lack of requirement for organization under
Religious Corporation L by every organization engaged in religious activity are reflected in EPTL § 8-1.1(B), and
Social Welfare L § 482-a. America Press, Inc. v Lewisohn, 74 Misc. 2d 562, 345 N.Y.S.2d 396, 1973 N.Y. Misc.
LEXIS 1832 (N.Y. Sup. Ct. 1973), aff'd, 48 A.D.2d 798, 372 N.Y.S.2d 194, 1975 N.Y. App. Div. LEXIS 9984 (N.Y.
App. Div. 1st Dep't 1975).


4. Under former Social Service Law § 482-c

After the Attorney General had obtained an order for an examination of the American Committee for the Protection
of the Foreign Born, a motion of the committee to vacate the order on the ground that it was not a charitable
organization should not have been denied without a hearing at which it could be determined whether there was
reason to believe that the organization was or purported to be a charitable organization. Green v Javits, 1 A.D.2d
342, 149 N.Y.S.2d 854, 1956 N.Y. App. Div. LEXIS 5848 (N.Y. App. Div. 1st Dep't 1956).

Where the representatives of a charity use fraudulent means in fund raising, divert funds collected to their own use,
or even where their alleged charity is a sham, this section, rather than Executive Law § 3, subd 12, is the
appropriate one for obtaining an injunction against them. Lefkowitz v Burden, 22 A.D.2d 881, 254 N.Y.S.2d 943,
1964 N.Y. App. Div. LEXIS 2523 (N.Y. App. Div. 1st Dep't 1964).


5. Under former Social Service Law § 482-f

Board of governors of public hospital has no power to contract indebtedness to obtain funds for hospital purposes. It
does have authority to employ professional fund raisers. 1965 Ops St Compt File #452.


6. Under former Social Service Law § 482-i

A charge of 45¢ for every dollar collected by the defendant, a professional fund raiser, was grossly excessive; and,
in the absence of special circumstances, an injunction would ordinarily be granted against him. However, since the
defendant’s license had expired, an injunction would serve no useful purpose. People v Stone, 24 Misc. 2d 884,
197 N.Y.S.2d 380, 1959 N.Y. Misc. LEXIS 2362 (N.Y. Sup. Ct. 1959).

Opinion Notes


Agency Opinions

1. Under former Social Service Law § 481

Board of governors of public hospital has no power to contract indebtedness to obtain funds for hospital purposes. It
does have authority to employ professional fund raisers. 1965 Op St Compt File #452.
             Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 46 of 287
                                                                                                        Page 3 of 5
                                             NY CLS Exec, Art. 7-A Note

2. Under former Social Service Law § 482

This section exempts from the registration requirements certain organizations which are fraternal, patriotic and
social organizations when solicitation of contributions is confined to membership. That the funds are applied
exclusively for the purposes of the corporation and none are allocated for salaries or expenses does not exempt a
corporation from the provisions of this section. 1954 NY Ops Atty Gen 87 (informal).

The Young Men’s Hebrew Association is a charitable organization required to register with the state department of
social welfare. 1954 NY Ops Atty Gen 104 (informal).

The American National Red Cross, as a quasi-official federal agency created by act of Congress to carry out an
international treaty concerning aid to the armed forces in time of war, is not subject to the New York statute
regulating solicitations of funds for charitable purposes. 1954 N.Y. Op. Att'y Gen. No. 201.

A bona fide labor union does not come within the coverage of Article 10-A of the Social Welfare Law and
accordingly is not required to register thereunder prior to soliciting moneys from the public by means of a
newspaper ad for a strike fund. 1955 N.Y. Op. Att'y Gen. No. 219.

The New York State Sheriffs’ Association, Inc. is not a charitable organization within the meaning of the term as
used in Article 10-A and therefore is not required to register with the Social Welfare Department. 1956 N.Y. Op.
Att'y Gen. No. 214.

The Philadelphia Bible Institute and Christian Association for the Blind, Inc., are exempted by Social Welfare Law §
482-a-1 from registering as a charitable organization. 1957 NY Ops Atty Gen March 6.

A charitable organization is conducting a solicitation of contributions within the meaning of this section when it
engages a commercial firm to produce and conduct a contest in connection with a TV show. 1957 NY Ops Atty Gen
Nov 6.

The Thomas Paine Foundation is exempted by Social Welfare Law § 484(a) from registering as a charitable
organization with the State Department of Social Welfare. 1957 NY Ops Atty Gen Jan 7.

A society which provides in its constitution for designating a person as “a benefactor” or “patron” when he
contributes a certain sum to the organization is soliciting funds within the meaning or this section and is required to
register with the Department of Social Welfare. 1957 NY Ops Atty Gen Jan 28.

Whether solicitation of advertising for a publication issued by a charitable organization constitutes solicitation of
contributions within the meaning of Article 10-A of the Social Welfare Law depends upon whether the overriding
motivation of the transaction was to aid a charitable cause. Solicitations from or sales to persons without the State,
made by charitable organizations located within the State, are not solicitations within this section; however,
solicitations over television or radio might well be made to persons in this State, although purportedly made to
persons outside this State. 1958 NY Ops Atty Gen Feb 6.

The Citizens Foundation, Inc., a patriotic organization is exempt from the application of this article because it
confines its solicitations of contributions to its membership. 1958 NY Ops Atty Gen Feb 6.

Board of governors of public hospital has no power to contract indebtedness to obtain funds for hospital purposes. It
does have authority to employ professional fund raisers. 1965 Op St Compt File #452.

3. Under former Social Service Law § 482-a

This section exempts from the registration requirements certain organizations which are fraternal, patriotic and
social organizations when solicitation of contributions is confined to membership. That the funds are applied
exclusively for the purposes of the corporation and none are allocated for salaries or expenses does not exempt a
corporation from the provisions of this section. 1954 NY Ops Atty Gen 87 (informal).
             Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 47 of 287
                                                                                                         Page 4 of 5
                                             NY CLS Exec, Art. 7-A Note

A fraternal organization which confines its solicitation of contributions solely to its membership is not required to
register with the state department of Social Welfare. 1954 NY Ops Atty Gen 97 (informal).

The Young Men’s Hebrew Association is a charitable organization required to register with the state department of
social welfare. 1954 NY Ops Atty Gen 104 (informal).

This section exempts not only organizations incorporated under the Religious Corporations Law but also other
religious agencies or organizations. 1957 NY Ops Atty Gen July 3.

An “in plant” organization, i.e., an organization which is set up within a plant, shop or office for the purpose of
creating a charity fund consisting of contributions received from members or employees of such plant, shop or office
should register with the Department of Social Welfare. 1958 NY Ops Atty Gen May 22 (informal).

A charitable organization, whose officers are paid for services rendered to the organization in soliciting funds, is not
exempt from registration with the State Department of Social Welfare. 1962 NY Ops Atty Gen June 11.

An organization which serves people of a particular religious faith as members of that faith, and whose services
indicate a religious pattern, is a religious agency or organization within the meaning of this section and exempt from
the requirements of registration and reporting. 1962 NY Ops Atty Gen July 20.

Board of governors of public hospital has no power to contract indebtedness to obtain funds for hospital purposes. It
does have authority to employ professional fund raisers. 1965 Op St Compt File #452.

4. Under former Social Service Law § 482-b

Board of governors of public hospital has no power to contract indebtedness to obtain funds for hospital purposes. It
does have authority to employ professional fund raisers. 1965 Op St Compt File #452.

5. Under former Social Service Law § 482-c

Board of governors of public hospital has no power to contract indebtedness to obtain funds for hospital purposes. It
does have authority to employ professional fund raisers. 1965 Op St Compt File #452.

6. Under former Social Service Law § 482-e

A public relations firm which guides a charitable organization on publicity and writes news releases is not a
professional fund raiser. 1955 N.Y. Op. Att'y Gen. No. 220.

A “distributor” whose operations consist merely in receiving lists of distributees for the purpose of collecting
donations is not a professional fund raiser. 1957 NY Ops Atty Gen June 14.

7. Under former Social Service Law § 482-f

A professional fund raiser who conducts campaigns exclusively for churches and institutions controlled directly by a
church is not required to register or post a bond. 1954 NY Ops Atty Gen 86 (informal).

A “distributor” whose operations consist merely in receiving lists of distributees for the purpose of collecting
donations is not a professional fund raiser. 1957 NY Ops Atty Gen June 14.

8. Under former Social Service Law § 482-j

Board of governors of public hospital has no power to contract indebtedness to obtain funds for hospital purposes. It
does have authority to employ professional fund raisers. 1965 Op St Compt File #452.

9. Under former Social Service Law § 483
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 48 of 287
                                                                                                       Page 5 of 5
                                                     NY CLS Exec, Art. 7-A Note

Board of governors of public hospital has no power to contract indebtedness to obtain funds for hospital purposes. It
does have authority to employ professional fund raisers. 1965 Op St Compt File #452.

Research References & Practice Aids


Cross References:

This article referred to in §§ 171-a, 172, 172-a, 172-c, 172-d, 174, 174-a, 174-b, 175, 175-a, 176, 177; CLS EPTL §
8-1.4. .

Jurisprudences:

18 NY Jur 2d Charities §§ 63, 86, 94, 95 .


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 49 of 287




                                                    NY CLS Exec § 171
                                         Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 171. [Renumbered]

History

Add, L 1977, ch 669, § 5; renumbered § 171–a, L 1986, ch 440, § 1, eff July 1, 1987.


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
          Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 50 of 287




                                         NY CLS Exec § 171-a
                                 Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 171-a. Definitions

      The following words and phrases as used in this article shall have the following meanings unless a different
      meaning is required by the context.
          1.“Charitable organizations.” Any benevolent, philanthropic, patriotic, or eleemosynary person or one
          purporting to be such or law enforcement support organization as defined in subdivision eleven of this
          section.
          2.“Contribution.” The promise or grant of any money or property of any kind or value, whether or not in
          combination with the sale of goods, services, entertainment or any other thing of value, including a
          grant or other financial assistance from any agency of government, except payments by members of
          any organization for membership, for services or other benefit, other than the right to vote for directors
          or trustees, elect officers, or hold offices.
          3.“Person.” Any individual, organization, group, association, partnership, corporation, or any
          combination of them.
          4.“Professional fund raiser.” Any person who directly or indirectly, by contract, including but not limited
          to sub-contract, letter or other agreement or other engagement on any basis, for compensation or other
          consideration (a) plans, manages, conducts, carries on, or assists in connection with a charitable
          solicitation or who employs or otherwise engages on any basis another person to solicit from persons in
          this state for or on behalf of any charitable organization or any other person, or who engages in the
          business of, or holds himself out to persons in this state as independently engaged in the business of
          soliciting for such purpose; (b) solicits on behalf of a charitable organization or any other person; or (c)
          who advertises that the purchase or use of goods, services, entertainment or any other thing of value
          will benefit a charitable organization but is not a commercial co-venturer. A bona fide director, trustee,
          officer, volunteer or employee of a charitable organization or fund raising counsel shall not be deemed
          a professional fund raiser.
          5.“Professional solicitor.” Any person who is employed or retained for compensation by a professional
          fund raiser to solicit contributions for charitable purposes or for the purposes of any law enforcement
          support organization from persons in this state.
          6.“Commercial co-venturer.” Any person who for profit is regularly and primarily engaged in trade or
          commerce other than in connection with the raising of funds or any other thing of value for a charitable
          organization and who advertises that the purchase or use of goods, services, entertainment, or any
          other thing of value will benefit a charitable organization.
          7.“Secretary.” The secretary of state.
          8.“Membership.” The collective body of any charitable organization comprised of persons having voting
          rights and other powers of governance.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 51 of 287
                                                                                                              Page 2 of 4
                                                   NY CLS Exec § 171-a

              9.“Fund raising counsel.” Any person who for compensation consults with a charitable organization or
              who plans, manages, advises, or assists with respect to the solicitation in this state of contributions for
              or on behalf of a charitable organization, but who does not have access to contributions or other
              receipts from a solicitation or authority to pay expenses associated with a solicitation and who does not
              solicit. A bona fide officer, volunteer, or employee of a charitable organization or an attorney at law
              retained by a charitable organization or an individual engaged solely to draft applications for funding
              from a governmental agency or an entity exempt from taxation pursuant to section 501(c)(3) of the
              internal revenue code, shall not be deemed a fund raising counsel.
              10.“Solicit.” To directly or indirectly make a request for a contribution, whether express or implied,
              through any medium. A “solicitation” shall be deemed to have taken place whether or not a contribution
              is made. For purposes of this article, a “solicitation” or a “solicitation of contributions” includes any
              advertising which represents that the purchase or use of goods, services, entertainment or any other
              thing of value will benefit a charitable organization. Provided, however, that the printing and the mailing
              of a written solicitation for funds or any other thing of value to benefit a charitable organization shall not
              alone constitute soliciting on the part of persons who printed and mailed such solicitation if such
              persons do nototherwise solicit, receive or have access to contributions.
              11.“Law enforcement support organization.” Any organization, association, union or conference of or
              purporting to be of current or former law enforcement officers, including, without limitation, peace
              officers and police officers as defined in subdivisions thirty-three and thirty-four of section 1.20 of the
              criminal procedure law, sheriffs, deputy sheriffs, detectives, investigators or constables or any auxiliary
              or affiliate of such an organization, association, union or conference composed of one or more such
              organizations.
              12.“Attorney general”. The attorney general of the state of New York.

History


Formerly § 171, add, L 1977, ch 669, § 5; renumbered § 171–a and amd, L 1986, ch 440, §§ 1–3, eff July 1, 1987;
L 1987, ch 353, §§ 1, 2, eff July 1, 1987; L 1989, ch 489, §§ 1, 2, eff July 16, 1989; L 1995, ch 83, § 96, eff June 20,
1995, deemed eff April 1, 1995; L 2002, ch 43, § 1, eff Aug 1, 2002; L 2013, ch 549, § 2, eff July 1, 2014.

Annotations

Notes


Editor's Notes:

Laws 1986, ch 440, § 19, eff July 1, 1987, provides as follows:

§ 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

Laws 2013, ch 549, § 1, eff July 1, 2014, provides as follows:

Section 1. This act shall be known and may be cited as the “non-profit revitalization act of 2013”.

Amendment Notes:
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 52 of 287
                                                                                                               Page 3 of 4
                                                  NY CLS Exec § 171-a

2013. Chapter 549, § 2 amended:

Sub 9 by adding the matter in italics.

2002. Chapter 2002, § 43, § 1 amended:

Sub 2 by deleting at fig 1 “but”, at fig 2 “fees, dues, fines or assessments, or”, at fig 3 “rendered to individual
members, if membership in such organization confers a bona fide right, privilege, professional standing, honor”, at
fig 4 “direct” and adding the matter in italics.

Sub 4 by deleting at fig 1 “: (a)”, at fig 2 “individually solicits or”, at fig 3 “by telephone or door-to-door and advertises
a sale, performance, or event will benefit a charitable organization”, at fig 4 “a sale, performance, or event” and
adding the matter in italics.

Sub 8 by deleting at fig 1 “and who derive a direct benefit or privilege as a member thereof” and adding the matter
in italics.

Sub 10 by deleting at fig 1 “the solicitor receives”, at fig 2 “preparation”, at fig 3 “prepared”, at fig 4 “person does”, at
fig 5 “such” and adding the matter in italics.

1995. Chapter 83, § 96 amended:

By adding sub 12.

Notes to Decisions


It was not unheard of for 501(c)(3)s and 501(c)(4)s to work in tandem and even to have nearly identical names; if
the latter were able to avoid supervision, such organizations could serve as shells to keep donors anonymous to the
former, and the Attorney General's regulations were thus well within his powers. Citizens United v Schneiderman,
882 F.3d 374, 2018 U.S. App. LEXIS 3516 (2d Cir. N.Y. 2018).

 Soc Serv Law § 461-b (5(a)) does not deny equal protection because it requires reports only from private
proprietary homes and not from not-for-profit homes; profit motive of owners of private homes provides rational
basis for such discrimination, and § 461-b (5(a)) simply requires that private proprietary homes submit information
similar to that already required from not-for-profit homes under EPTL § 8-1.4 and Exec Law §§ 171–176. Katz v
Blum, 460 F. Supp. 1222, 1978 U.S. Dist. LEXIS 14099 (S.D.N.Y. 1978), aff'd, 603 F.2d 213, 1979 U.S. App. LEXIS
16524 (2d Cir. N.Y. 1979).

Opinion Notes


Agency Opinions

Registration with the Department of State is required of police organizations that can be classified as “benevolent,
philanthropic, patriotic or eleemosynary” based on the organization's stated purposes or activities and its use of
professional fund raisers. 1980 N.Y. Op. Att'y Gen. No. 74, 1980 N.Y. AG LEXIS 12.

Registration and reporting requirements of CLS Exec Law Art. VII-A apply to organizations that receive State grants
in excess of $25,000 for training and education of both members and non-members of organization, however,
registration with Department of State is not required of organization that receives State grants in excess of $25,000
for training and education of only its members. N.Y. Op. Att'y Gen. No. 89-F3.
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 53 of 287
                                                                                                        Page 4 of 4
                                                        NY CLS Exec § 171-a

An organization that provides all the services necessary to conduct a fund-raising drive is a professional fund raiser.
N.Y. Op. Att'y Gen. No. 83-F7.

Research References & Practice Aids


Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities §§ 2, 63, 86, 91, 94, 95 .

 75 NY Jur 2d Libraries § 12.

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Annotations:

Validity and application of governmental limitation on permissible amount or proportion of fund-raising expenses or
administrative costs of charitable organizations. 15 ALR4th 1163.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 5-7(d), 6-2(b), 6-2(c), 6-
2(d)(1), 6-3(b), 6-3(g), 7-2(b)(2).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 54 of 287




                                            NY CLS Exec § 172
                                  Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 172. Registration of charitable organizations

   1.Every charitable organization, and any charitable organization registered or required to be registered
   pursuant to article eight of the estates, powers and trusts law, except as otherwise provided in section one
   hundred seventy-two-a of this article, which intends to solicit contributions from persons in this state or from any
   governmental agency shall, prior to any solicitation, file with the attorney general a prescribed registration form
   that includes, but is not limited to, the following information:
           (a)The name of the organization and the name or names under which it intends to solicit contributions.
           (b)The names and business, residence, or other addresses where each can regularly be found of the
           officers, directors, trustees, and executive personnel of the organization.
           (c)The addresses of the organization and the addresses of any offices in this state. If the organization
           does not maintain an office, the name and address of the person having custody of its financial records.
           (d)Where and when the organization was established, the form of its organization, its tax exempt status
           together with a copy of the most recent letter of exemption, if any, issued by the internal revenue
           service, the most recent communication from the internal revenue service regarding any audit thereby,
           if any, and a copy of any certificate of incorporation, by-laws, amendments and other operative
           organizational documents.
           (e)A clear description of the specific programs stating whether in existence or planned for which the
           contributions to be solicited will be used.
           (f)The date on which the fiscal year of the organization ends.
           (g)Whether the organization is authorized by any other governmental authority to solicit contributions
           and whether it or any of its present officers, directors, executive personnel or trustees are or have ever
           been fined or otherwise penalized or enjoined from soliciting contributions or have been found to have
           engaged in unlawful practices regarding solicitation of contributions or administration of charitable
           assets and whether its registration or license has been suspended or cancelled by any court or other
           governmental agency together with the identity of such courts or governmental agencies and the
           reasons for such fine, penalty, injunction, suspension or cancellation.
           (h)The names and addresses of any professional fund raisers, fund raising counsels and commercial
           co-venturers who are acting or have agreed to act on behalf of the organization.
           (i)A copy of its annual report, if any, for the immediately preceding fiscal year in accordance with the
           requirements of section one hundred seventy-two-b of this article.
           (j)The names and addresses of any chapters, branches, affiliates or organizations that share in the
           contributions or other revenue raised in this state.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 55 of 287
                                                                                                               Page 2 of 5
                                                    NY CLS Exec § 172

    2.The registration form shall be signed under penalties for perjury by the president or other authorized officer
    and the chief fiscal officer of the organization.
    3.At the time of filing such registration, each charitable organization shall pay to the attorney general a fee of
    twenty-five dollars.
    4.Any charitable organization required to register with the attorney general pursuant to this article and properly
    registered pursuant to article eight of the estates, powers and trusts law that has not previously registered
    pursuant to this article shall not be required to register separately, but shall file with the attorney general a
    statement that it is registered pursuant to article eight of the estates, powers and trusts law. Such statement
    shall be accompanied by all additional documents required to complete registration pursuant to this article,
    including any additional financial filings required by this article.
    5.Registration pursuant to this article shall remain in effect unless it is either cancelled as provided in this
    article, withdrawn by the organization or the organization has failed to file the required financial report and such
    failure has not been remedied pursuant to subdivision seven of this section.
    6.Every registered organization shall file with the attorney general within thirty days of any material change in
    the information required to be furnished by such organization under subdivision one of this section a prescribed
    form stating any such changes and signed under penalties for perjury by the president or other authorized
    officer of the organization.
    7.In no event shall a registration of a charitable organization to solicit contributions in New York pursuant to this
    article continue, or be continued, in effect after the date such organization should have filed, but failed to file, a
    financial report in accordance with the requirements of section one hundred seventy-two-b of this article, and
    such organization shall not be eligible to file a new registration pursuant to this article until it shall have filed the
    required financial report or reports with the attorney general. If any such report is subsequently filed such
    organization shall file a new registration pursuant to this article, upon the payment of a re-registration fee of one
    hundred fifty dollars to the attorney general.
    8.Forms, financial reports, professional fund raisers’ contracts, and other documents required to be filed
    pursuant to this article become public records of the attorney general.
    9.No charitable organization, professional fund raiser, fund raising counsel or commercial co-venturer shall use
    or exploit the fact of its registration or the registration of any other registrant under this article or article eight of
    the estates, powers and trusts law so as to lead the public to believe that registration in any manner constitutes
    an endorsement or approval by the state.
    10.To the extent practicable, the attorney general shall develop a single registration and uniform set of reporting
    forms to be filed in accordance with the requirements of this subdivision and those of section 8-1.4 of the
    estates, powers and trusts law. These forms shall avoid duplication with and make maximum use of information
    required in federal reporting forms filed with the attorney general.

History


Add, L 1977, ch 669, § 5; amd, L 1986, ch 440, § 4, eff July 1, 1987 (see 1986 note below); L 1995, ch 83, § 97, eff
June 20, 1995, deemed eff April 1, 1995, L 2002; L 2002, ch 43, § 2, eff Aug 1, 2002.

Annotations

Notes


Editor’s Notes:
             Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 56 of 287
                                                                                                          Page 3 of 5
                                                 NY CLS Exec § 172

Laws 1986, ch 440, § 19, eff July 1, 1987, provides as follows:

§ 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

Laws 1995, ch 83, §§ 112–119, eff June 20, 1995, deemed eff on and after April 1, 1995, provide as follows:

§ 112. Transfer of records. The office of charities registration shall deliver to the attorney general all books, papers,
records and property of such entities.

§ 113. Continuity of authority. For the purpose of succession to all functions, powers, duties and obligations of the
office of charities registration transferred and assigned to, devolved upon and assumed by the department of law,
such department and attorney general shall be deemed and held to constitute the continuation of the office of
charities registration.

§ 114. Completion of unfinished business. Any business or other matter undertaken or commenced by the office of
charities registration pertaining to or connected with the functions, powers, obligations and duties hereby
transferred and assigned to the department of law and attorney general, and pending on the effective date of
sections ninety-six through one hundred nineteen of this act, may be conducted and completed by such department
and the attorney general in the same manner and under the same terms and conditions and with the same effect as
if conducted and completed by the office of charities registration.

§ 115. Continuation of rules and regulations. All rules, regulations, acts, orders, determinations, and decisions of
the office of charities registration pertaining to the functions and powers herein transferred and assigned, in force at
the time of such transfer, assignment, assumption or devolution, shall continue in force and effect as rules,
regulations, acts, orders, determinations and decisions of the office of charities registration as continued in the
department of law until duly modified or abrogated by the department or by the office of charities registration.

§ 116. Terms occurring in laws, contracts and other documents. Whenever the office of charities registration is
referred to or designated in any law, contract or document pertaining to the functions, powers, obligations and
duties hereby transferred and assigned, such reference or designation shall be deemed to refer to the office of
charities registration as continued in the department of law.

§ 117. Existing rights and remedies preserved. No existing right or remedy or any character shall be lost, impaired
or affected by reason of sections ninety-six through one hundred nineteen of this act.

§ 118. Pending actions and proceedings. No action or proceeding pending at the time when this act shall take
effect, brought by or against the office of charities registration shall be affected by sections ninety-six through one
hundred nineteen of this act, but the same may be prosecuted or defended in the name of the attorney general or
department of law. In all such actions and proceedings, the department or attorney general upon application to the
court, shall be substituted as a party.

§ 119. Transfer of appropriations heretofore made. All appropriations or reappropriations heretofore made to the
office of charities registration for the functions and purposes herein transferred to the department of law, or
segregated pursuant to law, to the extent of remaining unexpended or unencumbered balances thereof, whether
allocated or unallocated and whether obligated or unobligated, are transferred to and made available for use and
expenditure by the department of law for the same purposes for which originally appropriated or reappropriated and
shall be payable on vouchers certified or approved by the attorney general or his duly authorized representative on
audit and warrant of the comptroller.

Amendment Notes:

2002. Chapter 43, § 2 amended:
             Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 57 of 287
                                                                                                          Page 4 of 5
                                                   NY CLS Exec § 172

Sub 1, by deleting “by any means whatsoever” and “upon forms prescribed by it”.

2002. Chapter 43, § 2 amended:

Sub 1, par (g), by deleting “by any court”.

2002. Chapter 43, § 2 amended:

Sub 2, by deleting “and shall be verified under oath”.

2002. Chapter 43, § 2 amended:

Sub 3, by deleting “For” and “the attorney general” and “receive” and “, to be paid at the time of registration”.

2002. Chapter 43, § 2 amended:

Sub 5, by deleting “Such registration” and “or”.

2002. Chapter 43, § 2 amended:

Sub 6, by deleting “notify”.

2002. Chapter 43, § 2 amended:

Sub 7, by deleting “an annual” and “annual” and “may”.

2002. Chapter 43, § 2 amended:

Sub 8, by deleting “Registration statements” and “in the office”.

2002. Chapter 43, § 2 amended:

Sub 10, by deleting “, which are”.

Notes to Decisions


Not-for-profit charitable foundation serving homeless would be preliminarily enjoined from soliciting charitable
contributions until it complied with registration and reporting requirements of CLS Exec § 172 since foundation
never sought exempt status from Office of Charities Registration pursuant to 19 NYCRR part 800. Abrams v New
York Foundation for Homeless, Inc., 148 Misc. 2d 791, 562 N.Y.S.2d 325, 1990 N.Y. Misc. LEXIS 558 (N.Y. Sup.
Ct. 1990).

Not-for-profit charitable foundation serving homeless would be preliminarily enjoined from soliciting charitable
contributions until it complied with registration and reporting requirements of CLS Exec § 172, despite its affiliation
with religious organization, since by engaging in secular activities such as fund raising and sheltering homeless it
was not itself operating as religious organization entitled to exemption from initial filing requirements under CLS
Exec § 172-a. Abrams v New York Foundation for Homeless, Inc., 148 Misc. 2d 791, 562 N.Y.S.2d 325, 1990 N.Y.
Misc. LEXIS 558 (N.Y. Sup. Ct. 1990).

Opinion Notes


Agency Opinions
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 58 of 287
                                                                                                      Page 5 of 5
                                                             NY CLS Exec § 172

The provisions of § 263 of the Education Law do not relieve libraries and museums of the obligation of financial
reporting to the Office of Charities Registration of the Department of State under Article 7-A of the Executive Law.
1980 NY Ops Atty Gen June 9 (formal).

Research References & Practice Aids


Cross References:

This section referred to in §§ 172-a, 172-b, 172-c.

Supervision of trustees for charitable purposes, CLS EPTL § 8-1.4.

Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities §§ 63, 86, 88–90, 92, 94, 95 .

 75 NY Jur 2d Libraries § 12.

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 5-7(d), 6-2(c), 6-2(e), 6-
5(b), 7-2(b)(2), 10-4(a).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 59 of 287




                                           NY CLS Exec § 172-a
                                  Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 172-a. Certain persons exempted

   1.This article shall not apply to corporations organized under the religious corporations law, and other religious
   agencies and organizations, and charities, agencies, and organizations operated, supervised, or controlled by
   or in connection with a religious organization.
   2.The following persons shall not be required to register with the attorney general:
           (a)An educational institution confining its solicitation of contributions to its student body, alumni, faculty
           and trustees, and their families.
           (b)Fraternal, patriotic, social, alumni, law enforcement support organizations and historical societies
           chartered by the New York state board of regents when solicitation of contributions is confined to their
           membership.
           (c)Persons requesting any contributions for the relief of any individual, specified by name at the time of
           the solicitation, if all of the contributions collected, without any deductions whatsoever, are paid to or for
           the benefit of the named beneficiary. Prior to the commencement of any such solicitation, the principal
           person requesting contributions may file with the attorney general a form, provided by the attorney
           general, which shall read as follows:
                        CHARITABLE SOLICITATION FOR THE RELIEF OF AN INDIVIDUAL
                                       ______________________
                 NAME AND ADDRESS OF THE PRINCIPAL PERSON REQUESTING CONTRIBUTIONS
                                       ______________________
                                    PURPOSE OF THE SOLICITATION
                                       ______________________
                       NAME AND ADDRESS OF THE PRIMARY INDIVIDUAL BENEFICIARY
                                       ______________________
                         NAME AND ADDRESS OF SECONDARY BENEFICIARY (IF ANY)
                          LIST NO MORE THAN THREE SECONDARY BENEFICIARIES

           The principal person requesting contributions may, on such form designate up to three secondary
           individuals or charitable organizations as charitable beneficiaries who shall be entitled to such
           contributions in the event circumstances change rendering it impossible or impracticable to use any or
           all of the money collected for the primary beneficiary. The designation of one or more secondary
           beneficiaries shall be ineffective unless such form has been filed with the attorney general and all
           persons requesting contributions shall have informed any person solicited at the time of any solicitation
           of such filing. In the event that it is or may be impossible or impracticable to use any or all of the money
           collected for the benefit of the primary beneficiary, and (i) no secondary beneficiary has been properly
           designated pursuant to this paragraph, or (ii) no secondary beneficiary exists, then the attorney
           general, the primary beneficiary, or any person who requested contributions may petition the supreme
           court, on notice to the attorney general, the primary beneficiary if living, any secondary beneficiaries,
          Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 60 of 287
                                                                                                         Page 2 of 4
                                              NY CLS Exec § 172-a

          and the principal person who requested the contributions for an order directing that any moneys
          remaining shall be transferred to a charitable organization with purposes similar to those for which such
          contributions were collected. In the event that money collected for the relief of any individual, without
          any deductions whatsoever, is paid to or for the benefit of the primary beneficiary within sixty days of its
          receipt, then all requirements of this paragraph shall be deemed to have been complied with. For the
          purposes of this section, the term “principal person requesting the contributions” shall mean any person
          who is primarily responsible for soliciting funds for the relief of an individual, but shall not include any
          person who solicits funds when all such funds are subsequently transferred over to a principal person
          requesting contributions.
          (d)Any charitable organization which solicits or receives gross contributions of less than twenty-five
          thousand dollars during a fiscal year of such organization, provided none of its fund raising is carried on
          by professional fund raisers or fund raising counsel. However, if the gross contributions received by
          such charitable organization during any fiscal year of such organization shall be in excess of twenty-five
          thousand dollars, it shall within thirty days after the date it shall have received gross contributions in
          excess of twenty-five thousand dollars register with the attorney general as required by section one
          hundred seventy-two of this article.
          (e)Any charitable organization receiving an allocation from a federated fund, incorporated community
          appeal or a united way, provided such fund, appeal or united way is complying with the provisions of
          this article relating to registration and filing of financial reports with the attorney general, and provided
          such organization does not receive, in addition to such allocation, gross contributions in excess of
          twenty-five thousand dollars during the fiscal year, and provided further that all the fund-raising
          functions of such organizations are carried on by persons who are unpaid for such services. However,
          if the gross contributions other than such allocation received by such charitable organization during any
          fiscal year of such organization shall be in excess of twenty-five thousand dollars, it shall within thirty
          days after the date it shall have received such contributions in excess of twenty-five thousand dollars
          register with the attorney general as required by section one hundred seventy-two of this article.
          (f)A local post, camp, chapter or similarly designated element, or a county unit of such elements, of a
          bona fide veterans’ organization which issues charters to such local elements throughout this state, a
          bona fide organization of volunteer firefighters, an organization providing volunteer ambulance service
          (as defined in section three thousand one of the public health law) or a bona fide auxiliary or affiliate of
          such organizations, provided all its fund-raising activities are carried on by members of such an
          organization or an affiliate thereof and such members receive no compensation, directly or indirectly,
          therefor.
          (g)An educational institution which files annual financial reports with the regents of the university of the
          state of New York as required by the education law or with an agency having similar jurisdiction in
          another state or a library which files annual financial reports as required by the state education
          department.
          (h)A charitable organization which receives all or substantially all of its funds from a single
          governmental agency and reports annually to that agency provided such reports contain financial
          information substantially similar in content to that required by subdivision one of section one hundred
          seventy-two-b of this article; provided, however, that such organization may receive no more than
          twenty-five thousand dollars from sources other than the government agency to which it reports.
          (i)Any police department, sheriff’s department or other governmental law enforcement agency.
          (j)The state parent teachers association and any parent teachers association affiliated with an
          educational institution that is subject to the jurisdiction of the state education department.

History
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 61 of 287
                                                                                                        Page 3 of 4
                                                NY CLS Exec § 172-a

Add, L 1977, ch 669, § 5; amd, L 1986, ch 440, § 5, eff July 1, 1987; L 1989, ch 489, §§ 3, 4, eff July 16, 1989; L
1990, ch 474, § 1, eff Nov 8, 1990; L 1995, ch 83, § 98, eff June 20, 1995, deemed eff April 1, 1995; L 1997, ch
329, § 1, eff Aug 5, 1997; L 2002, ch 43, § 3, eff Aug 1, 2002; L 2018, ch 476, § 4, eff Dec 28, 2018.

Annotations

Notes


Editor's Notes:

Laws 1986, ch 440, § 19, eff July 1, 1987, provides as follows:

§ 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

Laws 1990, ch 474, § 2, eff Nov 8, 1990, provides as follows:

§ 2. This act shall take effect on the one hundred twentieth day after it shall have become a law; provided, however,
that effective immediately, the forms necessary for the implementation of the foregoing section of this act on its
effective date are authorized and directed to be made and completed on or before such effective date.

Amendment Notes:

2002. Chapter 43, § 3 amended:

Sub 2, par (d), by deleting “does not intend to solicit and receive and does not actually receive” and “in excess” and
“functions are” and “commercial co-venturers” and “total”.

2002. Chapter 43, § 3 amended:

Sub 2, par (e), by deleting “annual” and “actually”.

The 2018 amendment by ch 476, § 4, substituted “firefighter” for “firemen” in 2(f).

Notes to Decisions


Not-for-profit charitable foundation serving homeless would be preliminarily enjoined from soliciting charitable
contributions until it complied with registration and reporting requirements of CLS Exec § 172, despite its affiliation
with religious organization, since by engaging in secular activities such as fund raising and sheltering homeless it
was not itself operating as religious organization entitled to exemption from initial filing requirements under CLS
Exec § 172-a. Abrams v New York Foundation for Homeless, Inc., 148 Misc. 2d 791, 562 N.Y.S.2d 325, 1990 N.Y.
Misc. LEXIS 558 (N.Y. Sup. Ct. 1990).

Opinion Notes


Agency Opinions
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 62 of 287
                                                                                                       Page 4 of 4
                                                        NY CLS Exec § 172-a

Registration with the Department of State is required of police organizations that can be classified as “benevolent,
philanthropic, patriotic or eleemosynary” based on the organization's stated purposes or activities and its use of
professional fund raisers. 1980 N.Y. Op. Att'y Gen. No. 74, 1980 N.Y. AG LEXIS 12.

Registration and reporting requirements of CLS Exec Law Art. VII-A apply to organizations that receive State grants
in excess of $25,000 for training and education of both members and non-members of organization, however,
registration with Department of State is not required of organization that receives State grants in excess of $25,000
for training and education of only its members. N.Y. Op. Att'y Gen. No. 89-F3.

Research References & Practice Aids


Cross References:

This section referred to in §§ 172, 172-d, 175; CLS N-PCL § 115; CLS Pub Health § 2801-a.

“Voluntary ambulance service”, defined, CLS Pub Health § 3001.

Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities §§ 63, 86, 88, 92, 94, 95 .

65 NY Jur 2d Hospitals and Releated Health Care Facilities §§ 81, 84 .

 75 NY Jur 2d Libraries § 12.

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 6-2(d)(1), 7-2(b)(2), 13-
4(p).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 63 of 287




                                          NY CLS Exec § 172-b
                                  Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 172-b. Reports by registered charitable organizations; registration to be
cancelled for failure to file

   1.[Eff until June 30, 2021] Every charitable organization registered or required to be registered pursuant to
   section one hundred seventy-two of this article which shall receive in any fiscal year gross revenue and support
   in excess of seven hundred fifty thousand dollars shall file with the attorney general an annual written financial
   report, on forms prescribed by the attorney general, on or before the fifteenth day of the fifth calendar month
   after the close of such fiscal year. The annual financial report shall be accompanied by an annual financial
   statement which includes an independent certified public accountant’s audit report containing an opinion that
   the financial statements are presented fairly in all material respects and in conformity with generally accepted
   accounting principles, including compliance with all pronouncements of the financial accounting standards
   board and the American Institute of Certified Public Accountants that establish accounting principles relevant to
   not-for-profit organizations. Such financial report shall include a statement of any changes in the information
   required to be contained in the registration form filed on behalf of such organization. The financial report shall
   be signed by the president or other authorized officer and the chief fiscal officer of the organization who shall
   certify under penalties for perjury that the statements therein are true and correct to the best of their knowledge,
   and shall be accompanied by an opinion signed by an independent public accountant that the financial
   statement and balance sheet therein present fairly the financial operations and position of the organization. A
   fee of twenty-five dollars payable to the attorney general shall accompany such financial report at the time of
   filing, provided however, that any such organization that is registered with the attorney general pursuant to
   article eight of the estates, powers and trusts law is required to file only one annual financial report which
   meets the filing requirements of this article and section 8-1.4 of the estates, powers and trusts law.
   1.[Eff July 1, 2021] Every charitable organization registered or required to be registered pursuant to section
   one hundred seventy-two of this article which shall receive in any fiscal year gross revenue and support in
   excess of one million dollars shall file with the attorney general an annual written financial report, on forms
   prescribed by the attorney general, on or before the fifteenth day of the fifth calendar month after the close of
   such fiscal year. The annual financial report shall be accompanied by an annual financial statement which
   includes an independent certified public accountant’s audit report containing an opinion that the financial
   statements are presented fairly in all material respects and in conformity with generally accepted accounting
   principles, including compliance with all pronouncements of the financial accounting standards board and the
   American Institute of Certified Public Accountants that establish accounting principles relevant to not-for-profit
   organizations. Such financial report shall include a statement of any changes in the information required to be
   contained in the registration form filed on behalf of such organization. The financial report shall be signed by the
   president or other authorized officer and the chief fiscal officer of the organization who shall certify under
   penalties for perjury that the statements therein are true and correct to the best of their knowledge, and shall be
   accompanied by an opinion signed by an independent public accountant that the financial statement and
   balance sheet therein present fairly the financial operations and position of the organization. A fee of twenty-five
   dollars payable to the attorney general shall accompany such financial report at the time of filing, provided
         Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 64 of 287
                                                                                                      Page 2 of 6
                                            NY CLS Exec § 172-b

however, that any such organization that is registered with the attorney general pursuant to article eight of the
estates, powers and trusts law is required to file only one annual financial report which meets the filing
requirements of this article and section 8-1.4 of the estates, powers and trusts law.
2.[Eff until June 30, 2021] Every charitable organization registered or required to be registered pursuant to
section one hundred seventy-two of this article which shall receive in gross revenue and support in any fiscal
year at least two hundred fifty thousand dollars but not more than seven hundred fifty thousand dollars shall file
an annual financial report. The annual financial report shall be accompanied by an annual financial statement
which includes an independent certified public accountant’s review report in accordance with “statements on
standards for accounting and review services” issued by the American Institute of Certified Public Accountants.
The annual financial statement shall be prepared in conformity with generally accepted accounting principles,
including compliance with all pronouncements of the financial accounting standards board and the American
Institute of Certified Public Accountants that establish accounting principles relevant to not-for-profit
organizations. Such financial report shall be filed with the attorney general, upon forms prescribed by the
attorney general on an annual basis on or before the fifteenth day of the fifth calendar month after the close of
such fiscal year, which shall include a financial report covering such fiscal year in accordance with such
requirements as the attorney general may prescribe. Such financial report shall include a statement of any
changes in the information required to be contained in the registration form filed on behalf of such organization.
The financial report shall be signed by the president or other authorized officer and the chief fiscal officer of the
organization who shall certify under penalties for perjury that the statements therein are true and correct to the
best of their knowledge. A fee of twenty-five dollars payable to the attorney general shall accompany such
financial report at the time of filing, provided, however, that any such organization that is registered with the
attorney general pursuant to article eight of the estates, powers and trusts law is required to file only one
annual financial report which meets the filing requirements of this article and section 8-1.4 of the estates,
powers and trusts law. Notwithstanding the requirements of this section, if upon review of an independent
certified public accountant’s review report filed pursuant to this subdivision, the attorney general determines
that a charitable organization should obtain an independent certified public accountant’s audit report, such
organization shall obtain and file with the attorney general an audit report that meets the requirements of
subdivision one of this section within one hundred twenty days of the attorney general’s request for such
report.
2.[Eff July 1, 2021] Every charitable organization registered or required to be registered pursuant to section
one hundred seventy-two of this article which shall receive in gross revenue and support in any fiscal year at
least two hundred fifty thousand dollars but not more than one million dollars shall file an annual financial
report. The annual financial report shall be accompanied by an annual financial statement which includes an
independent certified public accountant’s review report in accordance with “statements on standards for
accounting and review services” issued by the American Institute of Certified Public Accountants. The annual
financial statement shall be prepared in conformity with generally accepted accounting principles, including
compliance with all pronouncements of the financial accounting standards board and the American Institute of
Certified Public Accountants that establish accounting principles relevant to not-for-profit organizations. Such
financial report shall be filed with the attorney general, upon forms prescribed by the attorney general on an
annual basis on or before the fifteenth day of the fifth calendar month after the close of such fiscal year, which
shall include a financial report covering such fiscal year in accordance with such requirements as the attorney
general may prescribe. Such financial report shall include a statement of any changes in the information
required to be contained in the registration form filed on behalf of such organization. The financial report shall
be signed by the president or other authorized officer and the chief fiscal officer of the organization who shall
certify under penalties for perjury that the statements therein are true and correct to the best of their
knowledge. A fee of twenty-five dollars payable to the attorney general shall accompany such financial report at
the time of filing, provided, however, that any such organization that is registered with the attorney general
pursuant to article eight of the estates, powers and trusts law is required to file only one annual financial report
which meets the filing requirements of this article and section 8-1.4 of the estates, powers and trusts law.
Notwithstanding the requirements of this section, if upon review of an independent certified public accountant’s
review report filed pursuant to this subdivision, the attorney general determines that a charitable organization
should obtain an independent certified public accountant’s audit report, such organization shall obtain and file
         Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 65 of 287
                                                                                                       Page 3 of 6
                                             NY CLS Exec § 172-b

with the attorney general an audit report that meets the requirements of subdivision one of this section within
one hundred twenty days of the attorney general’s request for such report.
2-a.Every charitable organization registered or required to be registered pursuant to section one hundred
seventy-two of this article which shall receive in any fiscal year of such organization gross revenue and support
not in excess of two hundred fifty thousand dollars shall file with the attorney general an unaudited financial
report on forms prescribed by the attorney general, on or before the fifteenth day of the fifth calendar month
after the close of such fiscal year. Such financial report shall include a statement of any changes in the
information required to be contained in the registration form filed on behalf of such organization. The financial
report shall be signed by the president or other authorized officer and the chief fiscal officer of the organization
who shall certify under penalties for perjury that the statements therein are true and correct to the best of their
knowledge. A fee of twenty-five dollars payable to the attorney general shall accompany such financial report at
the time of filing. Provided, however, that any such organization that is registered with the attorney general
pursuant to article eight of the estates, powers and trusts law is required to file only one annual financial report
which meets the filing requirements of this article and section 8-1.4 of the estates, powers and trusts law.
3.For any fiscal year of any organization registered pursuant to section one hundred seventy-two of this article
in which such organization would have been exempt from registration pursuant to section one hundred seventy-
two of this article if it had not been so registered, or in which it did not solicit or receive contributions, such
organization shall file, instead of the financial reports required by subdivision one, two or two-a of this section, a
report, signed under penalties for perjury by the president or other authorized officer and the chief fiscal officer,
in the form prescribed by the attorney general stating the nature of the exemption and the facts upon which it is
based or that such organization did not solicit or receive contributions in such fiscal year. The report shall
include a statement of any changes in the information required to be contained in the registration form filed on
behalf of such organization and may include a notice, signed under penalties for perjury by the president or
other authorized officer, on a form prescribed by the attorney general, that such organization’s registration is
being withdrawn.
4.
        (a)Upon prior written authorization by the attorney general any charitable organization registered
        pursuant to section one hundred seventy-two of this article, which is the parent organization of one or
        more affiliates thereof, and such affiliates, may comply with the reporting requirements of subdivision
        one, two, two-a or three of this section, by filing a combined written annual financial report upon forms
        prescribed by the attorney general.
        (b)As used in this subdivision the term “affiliate” shall include any chapter, branch, auxiliary, or other
        subordinate unit of any registered charitable organization, howsoever designated, whose policies, fund
        raising activities, and expenditures are supervised or controlled by such parent organization.
        (c)There shall be appended to each combined annual financial report a schedule, containing such
        information as may be prescribed by the attorney general, reflecting the activities of each affiliate,
        which shall contain a statement signed under penalties for perjury, by the president or other authorized
        officer certifying that the information contained therein is true.
        (d)The failure of a parent organization to file a combined annual financial written report shall not excuse
        either the parent organization or its affiliates from complying with the provisions of subdivision one, two,
        two-a or three of this section.
        (e)A combined annual financial report filed pursuant to this subdivision shall be accompanied by a fee,
        paid to the attorney general, of twenty-five dollars plus ten dollars for each organization included in
        such annual financial report, but the aggregate fee shall not exceed five hundred dollars.
5.The attorney general shall cancel the registration of any organization which fails to comply with subdivision
one, two, two-a or three of this section within the time therein prescribed, or fails to furnish such additional
information as is requested by the attorney general within the required time; except that the time may be
extended by the attorney general for a period not to exceed one hundred eighty days. Notice of such
cancellation shall be mailed to the registrant at least twenty days before the effective date thereof.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 66 of 287
                                                                                                        Page 4 of 6
                                                NY CLS Exec § 172-b

    6.Every charitable organization registered or required to register pursuant to section one hundred seventy-two
    of this article shall keep and maintain records, books and reports for at least three years after the end of the
    period of registration to which they relate which shall at all times be available for inspection, by the attorney
    general, or any duly authorized representatives at the principal office of such organization.
    7.The attorney general may accept a copy of a current financial report previously filed by a charitable
    organization with any other governmental agency in compliance with the provisions of this article provided that
    the report filed with such other governmental agency shall be substantially similar in content to the financial
    report required by this section.
    8.Any financial report filed by any charitable organization required to be registered but which has not previously
    registered pursuant to this article or article eight of the estates, powers and trusts law must be accompanied by
    all registration material required to be filed by this article.

History


Add, L 1977, ch 669, § 5; amd, L 1982, ch 359, § 1; L 1986, ch 440, § 6, eff July 1, 1987; L 1987, ch 353, § 3, eff
July 1, 1987; L 1995, ch 83, § 99, eff June 20, 1995, deemed eff April 1, 1995; L 2002, ch 43, § 4, eff Aug 1, 2002;
L 2013, ch 549, § 3, eff July 1, 2014; L 2013, ch 549, § 3–a, eff July 1, 2017; L 2013, ch 549, § 3–b, eff July 1,
2021.

Annotations

Notes


Editor's Notes:

Laws 1986, ch 440, § 19, eff July 1, 1987, provides as follows:

§ 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

   Laws 2013, ch 549, §§ 1, 132, eff July 1, 2014, provide as follows:

 Section 1. This act shall be known and may be cited as the “non-profit revitalization act of 2013”.

 § 132. This act shall take effect July 1, 2014, provided, however, that the amendments to subdivisions 1 and 2 of
section 172-b of the executive law made by section three of this act shall expire and be deemed repealed June 30,
2017; provided further that the amendments to section 172-b of the executive law made by section three-a of this
act shall take effect July 1, 2017 and shall expire and be deemed repealed June 30, 2021; provided further that the
amendments to section 172-b of the executive law made by section three-b of this act shall take effect July 1,
2021; provided further that the amendments to paragraph (a) of section 713 of the not-for-profit corporation law
made by section seventy-three of this act shall take effect January 1, 2015; provided further that paragraph (f) of
section 713 of the not-for-profit corporation law added by section seventy-three of this act shall take effect January
1, 2017; provided further that section seventy-two of this act and paragraph (b) of section 8-1.9 of the estates,
powers and trusts law as added by section one hundred thirty of this act shall not be applicable until January 1,
2015 for any corporation or trust that had annual revenues of less than 10,000,000 dollars in the last fiscal year
ending prior to January 1, 2014 (Amd, L 2014, ch 81, § 1, eff June 30, 2014; L 2015, ch 388, § 1, eff Oct 26, 2015;
L 2017, ch 78, § 1, eff June 29, 2017).
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 67 of 287
                                                                                                              Page 5 of 6
                                                   NY CLS Exec § 172-b

Amendment Notes:

2013. Chapter 549, § 3 amended:

Sub 1 [second setout] by deleting at fig 1 “two hundred fifty”, at fig 2 “and every charitable organization whose fund-
raising functions are not carried on solely by persons who are unpaid for such services” and adding the matter in
italics.

Sub 2 [second setout] by deleting at fig 1 “one hundred”, at fig 2 “two hundred fifty”, at fig 3 “ten” and adding the
matter in italics.

Sub 2-a [second setout] by deleting at fig 1 “one hundred thousand”, at fig 2 “ten” and adding the matter in italics.

2013. Chapter 549, § 3-a amended:

Sub 1 [third setout] by deleting at fig 1 “two hundred fifty”, at fig 2 “and every charitable organization whose fund-
raising functions are not carried on solely by persons who are unpaid for such services” and adding the matter in
italics.

Sub 2 [third setout] by deleting at fig 1 “one hundred”, at fig 2 “two hundred fifty”, at fig 3 “ten” and adding the matter
in italics.

2013. Chapter 549, § 3-b amended:

Sub 1 [fourth setout] by deleting at fig 1 “two hundred fifty thousand”, at fig 2 “and every charitable organization
whose fund-raising functions are not carried on solely by persons who are unpaid for such services” and adding the
matter in italics.

Sub 2 [fourth setout] by deleting at fig 1 “one hundred”, at fig 2 “two hundred fifty thousand”, at fig 3 “ten” and
adding the matter in italics.

2002. Chapter 43, § 4 amended:

Sub 3 by deleting at fig 1 “subdivisions”, at fig 2 “or”, at fig 3 “also” and adding the matter in italics.

Sub 4, par (a) by deleting at fig 1 “Any”, at fig 2 “within the state” and adding the matter in italics.

Sub 4, par (b) by deleting at fig 1 “fundraising” and adding the matter in italics.

Sub 4, par (c) by deleting at fig 1 “penalty of”, at fig 2 “certification,”, at fig 3 “an official of the organization,” and
adding the matter in italics.

Sub 4, par (d) by deleting at fig 1 “an appropriate” and adding the matter in italics.

Sub 4, par (e) by adding the matter in italics.

Sub 6 by deleting at fig 1 “at the principal office of such organization”, at fig 2 “his or her” and adding the matter in
italics.

Sub 7 by deleting at fig 1 “annual” and adding the matter in italics.

By adding sub 8.

1995. Chapter 83, § 99 amended:

Sub 5 by adding the matter in italics.
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 68 of 287
                                                                                                    Page 6 of 6
                                                        NY CLS Exec § 172-b

Research References & Practice Aids


Cross References:

This section referred to in §§ 172, 172-a, 174-b, 177.

Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities §§ 63, 86, 88, 89, 92, 94, 95 .

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 6-2(f), 6-3(f)(1), 6-5(a), 6-
5(b), 6-6(c), 11-3(b)(7).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 69 of 287




                                           NY CLS Exec § 172-c
                                   Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 172-c. Non-resident charitable organizations; designation of secretary of
state as agent for service of process; service of process

    1.Any charitable organization having its principal place of business without the state or organized under and by
    virtue of the laws of another or foreign state and which solicits contributions from people in this state, shall be
    deemed to have irrevocably appointed the secretary of state as its agent upon whom may be served any
    summons, subpoena, subpoena duces tecum, other process or notice directed to such charitable organization,
    or any partner, principal, officer, trustee or director thereof, in any action or proceeding brought by the attorney
    general or any other party under the provisions of this article. Any such charitable organization may file with the
    secretary of state of the state of New York a designation, duly acknowledged in accordance with procedures for
    such filing with the secretary of state, irrevocably appointing the secretary of state as its agent upon whom may
    be served any such process; provided, however, that a designation filed with the secretary of state pursuant to
    section three hundred fifty-two-a of the general business law or section thirteen hundred four of the not-for-profit
    corporation law shall serve also as such designation.
    2.Service of such process upon the secretary of state shall be made by personally delivering to and leaving with
    the secretary of state or any person authorized by the secretary of state to accept such service a copy thereof
    at the office of the department of state in the city of Albany, and such service shall be sufficient service provided
    that notice of such service and a copy of such process are forthwith sent by the attorney general or any other
    party to such charitable organization by certified mail with return receipt requested, at its office as set forth in
    the registration form required to be filed with the attorney general pursuant to section one hundred seventy-two
    of this article, or in default of the filing of such form, at the last address known to the attorney general or any
    other party. Service of such process shall be complete upon the receipt by the attorney general or any other
    party of a return receipt purporting to be signed by the addressee or a person qualified to receive its certified
    mail, in accordance with the rules and customs of the post office department, or, if acceptance was refused by
    the addressee or its agent, ten days after the return to the attorney general or any other party of a notation by
    the postal authorities that receipt thereof was refused.

History


Add, L 1977, ch 669, § 5, eff October 1, 1977; amd, L 2002, ch 43, § 5, eff Aug 1, 2002.

Annotations

Notes
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 70 of 287
                                                                                                          Page 2 of 2
                                                        NY CLS Exec § 172-c

Amendment Notes:

2002. Chapter 43, § 5 amended:

Par by deleting “a” and “, or” and “shall solicit” and “or” and “organizations” and “, in terms complying herewith”.

2002. Chapter 43, § 5 amended:

Par by deleting “him” and “a deputy secretary of state” and “registered” and “registered” and “secretary” and “his or”
and “his or” and “the original envelop bearing”.

Research References & Practice Aids


Cross References:

Foreign corporation to make designation, CLS Gen Bus § 352-a.

Application for authority; contents, CLS N-PCL 1304.

Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities §§ 63, 86, 87, 90, 94, 95 .

 75 NY Jur 2d Libraries § 12.

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
          Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 71 of 287




                                          NY CLS Exec § 172-d
                                 Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 172-d. Prohibited activity

      Except as exempted pursuant to subdivision one of section one hundred seventy-two-a of this article, in
      addition to other violations of this article no person shall:
          1.Make any material statement which is untrue in an application for registration, registration statement,
          a claim of exemption, financial report or any other forms or documents required to be filed or filed
          pursuant to this article; or fail to disclose a material fact in an application for registration, registration
          statement, claim of exemption, financial report or any other forms or documents required to be filed or
          filed pursuant to this article; or
          2.Engage in any fraudulent or illegal act, device, scheme, artifice to defraud or for obtaining money or
          property by means of a false pretense, representation or promise, transaction or enterprise in
          connection with any solicitation or with the registration, reporting and disclosure provisions of this
          article. The term “fraud” or “fraudulent” as used herein shall include those acts which may be
          characterized as misleading or deceptive including but not limited to those acts covered by the term
          “fraud” or “fraudulent” under subdivision twelve of section sixty-three of this chapter. To establish fraud
          neither intent to defraud nor injury need to be shown; or
          3.Use or intend to use false or materially misleading advertising or promotional material in connection
          with any solicitation; or
          4.Fail to apply contributions in a manner substantially consistent with the solicitation or the registration
          statement of the charitable organization or the purposes expressed therein; or
          5.Enter into any contract or agreement with or otherwise employ or engage any professional fund
          raiser, fund raising counsel or professional solicitor required to be registered pursuant to this article
          unless such professional fund raiser, fund raising counsel or professional solicitor has provided to such
          person a statement, signed under penalties for perjury, that it is registered and in compliance with all
          filing requirements of this article; or
          6.Enter into any contract or agreement, employment or engagement to raise funds or conduct any fund
          raising activities for any charitable organization required to be registered pursuant to this article unless
          such charitable organization is registered and in compliance with all filing requirements of this article; or
          7.Repeatedly and wilfully fail to file as required by this article any fund-raising contract, closing
          statement or report or other form or document; or
          8.Fail to respond or comply within sixty days with any cease and desist order of the attorney general; or
          9.Represent in any manner that registration constitutes an endorsement or approval by the state or the
          attorney general; or
             Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 72 of 287
                                                                                                            Page 2 of 5
                                                 NY CLS Exec § 172-d

            10.Solicit for a charitable purpose or engage in any other fund raising activities without being a
            registered charitable organization in compliance with all filing requirements of this article, if required to
            be registered, or having a written contract or agreement with a charitable organization or registered
            charitable organization if required to be registered, authorizing solicitation on its behalf; or
            11.Continue soliciting on behalf of a charitable organization more than fifteen days after the
            cancellation in accordance with subdivision six of section one hundred seventy-four-a of this article; or
            12.Act as or enter any contract or other agreement with a charitable organization as a professional fund
            raiser, fund raising counsel, or professional solicitor without having registered and being in compliance
            with all filing and disclosure requirements of this article; or
            13.Fail to maintain books and records as required by this article or fail to produce to the attorney
            general any such books and records within fifteen days of receiving, by certified mail, a request for
            such books and records; or
            14.Fail to discontinue solicitation immediately or to register pursuant to this article within fifteen days
            after the attorney general has given notice pursuant to subdivision two of section one hundred seventy-
            five of this article of violation of subdivision one, two, or three of section one hundred seventy-four of
            this article; or
            15.Fail to provide a charitable organization with an accurate accounting of a sale advertised for its
            benefit as prescribed by subdivision three of section one hundred seventy-three-a of this article; or
            16.Knowingly use in the course of soliciting contributions for or on behalf of a charitable organization a
            name, symbol, or other mark so closely related or similar to that used by another established charitable
            organization that the use thereof would tend to confuse or mislead the public; or
            17.Solicit contributions in a manner or with words which are coercive as such term is defined pursuant
            to section 135.65 of the penal law; or
            18.Vote or use personal influence as an officer or member of the board of directors of a charitable
            organization, a majority of whose members are professional fund raisers or their designees on matters
            on which such officer or member has a financial or material conflicting interest; or
            19.Include in any solicitation a statement that the financial report of a charitable organization or
            professional fund raiser is on file with the attorney general unless the charitable organization or
            professional fund raiser has complied with all filing requirements pursuant to this article and article eight
            of the estates, powers and trusts law, to the extent also applicable; or
            20.Use in any solicitation a New York state address, including a New York state return address unless:
                (a)the charitable organization maintains and staffs an office at that address; or
                (b)immediately proximate to the New York address, both the address of the charitable
                organization’s actual headquarters and the fact that the New York address is a “mail drop”, using
                this or a substantially similar term that clearly conveys the message that the New York address is
                that of a mail handling facility; or
            21.State or imply that a charitable organization conducts any activities in New York and/or benefits New
            York state residents unless it conducts such activities and/or provides such benefits.

History


Add, L 1986, ch 440, § 7, eff July 1, 1987 (see 1986 note below); amd, L 1986, ch 441, § 1, eff July 1, 1987; L
1987, ch 353, § 4, eff July 1, 1987; L 1989, ch 489, § 5, eff July 16, 1989; L 1995, ch 83, § 100, eff June 20, 1995,
deemed eff on and after April 1, 1995; L 2002, ch 43, § 6, eff Aug 1, 2002.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 73 of 287
                                                                                                        Page 3 of 5
                                               NY CLS Exec § 172-d

Annotations

Notes


Editor’s Notes:

   Laws 1986, ch 440, § 19, eff July 1, 1987, provides as follows:

 § 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

Amendment Notes:

 2002. Chapter 43, § 6 amended:

Sub 1, by deleting “or written annual”.

2002. Chapter 43, § 6 amended:

Sub 2, by deleting “for charitable purposes or on behalf of any law enforcement support organization, any
solicitation or collection of funds or other property for a charitable organization, any commercial co-venture,”.

2002. Chapter 43, § 6 amended:

Sub 3, by deleting “for charitable purposes or for the purposes of any law enforcement support organization or with
any commercial co-venture”.

2002. Chapter 43, § 6 amended:

Sub 4, by deleting “for charitable purposes or for the purposes of any law enforcement support organization”.

2002. Chapter 43, § 6 amended:

Sub 5, by deleting “unregistered and at and “fund-raiser”.

2002. Chapter 43, § 6 amended:

Sub 6, by deleting “with” and “any” and a comma and at.

2002. Chapter 43, § 6 amended:

Sub 7, by deleting “written” and “any documents”.

2002. Chapter 43, § 6 amended:

Sub 8, by deleting a comma.

2002. Chapter 43, § 6 amended:

Sub 10, by deleting “contributions” and “or for the purposes of any law enforcement support organization” and
“either.

2002. Chapter 43, § 6 amended:
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 74 of 287
                                                                                                        Page 4 of 5
                                               NY CLS Exec § 172-d

Sub 11, by deleting “of a contract between the person soliciting and the charitable organization”.

2002. Chapter 43, § 6 amended:

Sub 13, by deleting “refuse or” and “within fifteen days after receiving written notice by certified mail,” and “, as
required by this article”.

2002. Chapter 43, § 6 amended:

Sub 14, by deleting “in accordance with the provisions of”.

2002. Chapter 43, § 6 amended:

Sub 16, by deleting “service.

2002. Chapter 43, § 6 amended:

Sub 18, by deleting a period.

NOTES TO DECISIONS


1. Generally

Where the Attorney General sued a professional fundraiser and its president to permanently enjoin them from
soliciting and collecting charitable contributions from the public, he was properly granted summary judgment on the
issue of liability, as he established that the fundraiser's solicitation of charitable funds on behalf of a cancer
prevention organization was fraudulent and deceptive because the fundraiser misrepresented the extent of the
organization's actions in helping women survive breast cancer. People v Coalition Against Breast Cancer, Inc., 134
A.D.3d 1081, 22 N.Y.S.3d 562, 2015 N.Y. App. Div. LEXIS 9661 (N.Y. App. Div. 2d Dep't 2015), app. denied, 28
N.Y.3d 901, 63 N.E.3d 69, 40 N.Y.S.3d 349, 2016 N.Y. LEXIS 2717 (N.Y. 2016).

Where the Attorney General established that a professional fundraiser's solicitation of charitable funds on behalf of
a cancer prevention organization was fraudulent and deceptive, the trial court properly pierced the corporate veil to
hold the fundraiser's president personally liable, as an officer of a corporation could be held liable for fraud if he
participated in it or had actual knowledge of it. People v Coalition Against Breast Cancer, Inc., 134 A.D.3d 1081, 22
N.Y.S.3d 562, 2015 N.Y. App. Div. LEXIS 9661 (N.Y. App. Div. 2d Dep't 2015), app. denied, 28 N.Y.3d 901, 63
N.E.3d 69, 40 N.Y.S.3d 349, 2016 N.Y. LEXIS 2717 (N.Y. 2016).

It was not unheard of for 501(c)(3)s and 501(c)(4)s to work in tandem and even to have nearly identical names; if
the latter were able to avoid supervision, such organizations could serve as shells to keep donors anonymous to the
former, and the Attorney General's regulations were thus well within his powers. Citizens United v Schneiderman,
882 F.3d 374, 2018 U.S. App. LEXIS 3516 (2d Cir. N.Y. 2018).

Research References & Practice Aids


Cross References:

This section referred to in § 177.

Coercion in the first degree, CLS Penal § 135.65.

Codes, Rules and Regulations:
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 75 of 287
                                                                                                     Page 5 of 5
                                                        NY CLS Exec § 172-d

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities §§ 63, 86, 94, 95 .

 75 NY Jur 2d Libraries § 12.

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Annotations:

Criminal offenses under statutes and ordinances regulating charitable solicitations. 76 ALR3d 924.

Texts:

 Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 6-1, 6-2(e), 6-2(f), 6-3(b),
6-3(e)(1), 6-3(g), 6-4, 6-5(a).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 76 of 287




                                          NY CLS Exec § 172-e
                                  Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 172-e. Disclosure of certain donations by charitable non-profit entities

   1.Definitions. For the purposes of this section:
           (a)“Covered entity” shall mean any corporation or entity that is qualified as an exempt organization or
           entity by the United States Department of the Treasury under I.R.C. 501(c)(3) that is required to report
           to the department of law pursuant to this section.
           (b)“In-kind donation” shall mean donations of staff, staff time, personnel, offices, office supplies,
           financial support of any kind or any other resources.
           (c)“Donation” shall mean any contribution, including a gift, loan, in-kind donation, advance or deposit of
           money or anything of value.
           (d)“Recipient entity” shall mean any corporation or entity that is qualified as an exempt organization or
           entity by the United States Department of the Treasury under I.R.C. 501(c)(4) that is required to file a
           source of funding report with the joint commission on public ethics pursuant to sections one-h and one-j
           of the legislative law.
           (e)“Reporting period” shall mean the six month period within a calendar year starting January first and
           ending June thirtieth or the six month period within a calendar year starting July first and ending
           December thirty-first.
   2.Funding disclosure reports to be filed by covered entities. (a) Any covered entity that makes an in-kind
   donation in excess of two thousand five hundred dollars to a recipient entity during a relevant reporting period
   shall file a funding disclosure report with the department of law. The funding disclosure report shall include:
           (i)the name and address of the covered entity that made the in-kind donation;
           (ii)the name and address of the recipient entity that received or benefitted from the in-kind donation;
           (iii)the names of any persons who exert operational or managerial control over the covered entity. The
           disclosures required by this paragraph shall include the name of at least one natural person;
           (iv)the date the in-kind donation was made by the covered entity;
           (v)any donation in excess of two thousand five hundred dollars to the covered entity during the relevant
           reporting period including the identity of the donor of any such donation; and
           (vi)the date of any such donation to a covered entity.
           (b)The covered entity shall file a funding disclosure report with the department of law within thirty days
           of the close of a reporting period.
   3.Public disclosure of funding disclosure reports. The department of law shall promulgate any regulations
   necessary to implement these requirements and shall forward the disclosure reports to the joint commission on
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 77 of 287
                                                                                                          Page 2 of 2
                                                        NY CLS Exec § 172-e

    public ethics for the purpose of publishing such reports on the commission’s website, within thirty days of the
    close of each reporting period; provided however that the attorney general, or his or her designee, may
    determine that disclosure of donations to the covered entity shall not be made public if, based upon a review of
    the relevant facts presented by the covered entity, such disclosure may cause harm, threats, harassment, or
    reprisals to the source of the donation or to individuals or property affiliated with the source of the donation. The
    covered entity may appeal the attorney general’s determination and such appeal shall be heard by a judicial
    hearing officer who is independent and not affiliated with or employed by the department of law, pursuant to
    regulations promulgated by the department of law. The covered entity’s sources of donations that are the
    subject of such appeal shall not be made public pending final judgment on appeal.

History


L 2016, ch 286, § 1 (Part F), eff Nov 22, 2016.

Annotations

Research References & Practice Aids


Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 78 of 287




                                           NY CLS Exec § 172-f
                                   Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 172-f. Disclosure of certain activities by non-charitable non-profit entities

   1.Definitions.
           (a)“Covered Entity” means any corporation or entity that is qualified as an exempt organization or entity
           by the United States Department of the Treasury under I.R.C. 501(c)(4).
           (b)“Covered communication” means a communication, that does not require a report pursuant to article
           one-A of the legislative law or article fourteen of the election law, by a covered entity conveyed to five
           hundred or more members of a general public audience in the form of: (i) an audio or video
           communication via broadcast, cable or satellite; (ii) a written communication via advertisements,
           pamphlets, circulars, flyers, brochures, letterheads; or (iii) other published statement which: refers to
           and advocates for or against a clearly identified elected official or the position of any elected official or
           administrative or legislative body relating to the outcome of any vote or substance of any legislation,
           potential legislation, pending legislation, rule, regulation, hearing, or decision by any legislative,
           executive or administrative body.
           Covered communication shall not include:
                (i)communications with a professional journalist or newscaster, including an editorial board or
                editorial writer of a newspaper, magazine, news agency, press association or wire service, relating
                to news, as these terms are defined in section seventy-nine-h of the civil rights law, and
                communications relating to confidential and non-confidential news as described in subdivisions (b)
                and (c) of section seventy-nine-h of the civil rights law respectively and communications made
                pursuant to community outreach efforts for broadcast stations required by federal law; or
                (ii)a communication that is: (A) directed, sent or distributed by the covered entity only to individuals
                who affirmatively consent to be members of the covered entity, contribute funds to the covered
                entity, or, pursuant to the covered entity’s articles or bylaws, have the right to vote directly or
                indirectly for the election of directors or officers, or on changes to bylaws, disposition of all or
                substantially all of the covered entity’s assets or the merger or dissolution of the covered entity; or
                (B) for the purpose of promoting or staging any candidate debate, town hall or similar forum to
                which at least two candidates seeking the same office, or two proponents of differing positions on a
                referendum or question submitted to voters, are invited as participants, and which does not
                promote or advance one candidate or position over another.
           (c)“Expenditures for covered communications” shall mean: (i) any expenditure made, liability incurred,
           or contribution provided for covered communications; or (ii) any other transfer of funds, assets, services
           or any other thing of value to any individual, group, association, corporation whether organized for profit
           or not-for-profit, labor union, political committee, political action committee, or any other entity for the
           purpose of supporting or engaging in covered communications by the recipient or a third party.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 79 of 287
                                                                                                            Page 2 of 3
                                                   NY CLS Exec § 172-f

              (d)“Donation” shall mean any contribution, including in-kind, gift, loan, advance or deposit of money or
              anything of value made to a covered entity unless such donation is deposited into an account the funds
              of which are not used for making expenditures for covered communications.
              (e)“Reporting period” shall mean the six month period within a calendar year starting January first and
              ending June thirtieth or the six month period within a calendar year starting July first and ending
              December thirty-first.
    2.Disclosure of expenditures for covered communications.
              (a)Any covered entity that makes expenditures for covered communications in an aggregate amount or
              fair market value exceeding ten thousand dollars in a calendar year shall file a financial disclosure
              report with the department of law. The financial disclosure report shall include:
                  (i)the name and address of the covered entity that made the expenditure for covered
                  communications;
                  (ii)the name or names of any individuals who exert operational or managerial control over the
                  covered entity. The disclosures required by this paragraph shall include the name of at least one
                  natural person;
                  (iii)a description of the covered communication;
                  (iv)the dollar amount paid for each covered communication, the name and address of the person or
                  entity receiving the payment, and the date the payment was made; and
                  (iv)the name and address of any individual, corporation, association, or group that made a donation
                  of one thousand dollars or more to the covered entity and the date of such donation.
              (b)The covered entity shall file a financial disclosure report with the department of law within thirty days
              of the close of a reporting period.
              (c)If a covered entity keeps one or more segregated bank accounts containing funds used solely for
              covered communications and makes all of its expenditures for covered communications from such
              accounts, then with respect to donations included in subparagraph (iv) of paragraph (a) of this
              subdivision, the financial report need only include donations deposited into such accounts.
    3.The department of law shall make the financial disclosure reports available to the public on the department of
    law website within thirty days of the close of each reporting period, provided however that the attorney general,
    or his or her designee, may determine that disclosure of donations shall not be made public if, based upon a
    review of the relevant facts presented by the covered entity, such disclosure may cause harm, threats,
    harassment, or reprisals to the source of the donation or to individuals or property affiliated with the source of
    the donation. The covered entity may appeal the attorney general’s determination and such appeal shall be
    heard by a judicial hearing officer who is independent and not affiliated with or employed by the department of
    law, pursuant to regulations promulgated by the department of law. The covered entity shall not be required to
    disclose the sources of donations that are the subject of such appeal pending final judgment on appeal.

History


L 2016, ch 286, § 1 (Part G), eff Sept 23, 2016.

Annotations

Research References & Practice Aids
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 80 of 287
                                                                               Page 3 of 3
                                                         NY CLS Exec § 172-f

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 81 of 287




                                            NY CLS Exec § 173
                                  Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 173. Professional fund-raisers, commercial co-venturers and fund raising
counsel

   1.Registration and bond required. No person shall act as a professional fund raiser or fund raising counsel on
   behalf of a charitable organization required to be registered pursuant to this article before registering with the
   attorney general or after the expiration or cancellation of such registration or any renewal thereof. Applications
   for registration and re-registration shall be in writing, under oath, in the form prescribed by the attorney general
   and shall be accompanied by an annual fee in the sum of eight hundred dollars. A professional fund raiser shall
   at the time of filing each application for registration or re-registration, file with, and have approved by, the
   attorney general a bond. In said bond, the filer shall be the principal obligor, in the sum of ten thousand dollars,
   with one or more sureties whose liability in the aggregate as such sureties will at least equal the said sum.The
   bond which may be in the form of a rider to a larger blanket liability bond shall run to the attorney general for the
   use of the state and to any person who may have a cause of action against the obligor of said bond for any
   malfeasance or misfeasance in the conduct of such solicitation. Registration or re-registration when effected
   shall be for a period of one year, expiring one year from the date of registration or re-registration and may be
   renewed upon written application, under penalties for perjury, in the form prescribed by the attorney general
   and the filing of the bond and the fee prescribed herein for each additional one year period. Applications for
   registration and re-registration and bonds, when filed with the attorney general, shall become public records of
   the attorney general. If there is any material change in the information provided in any such application for
   registration or re-registration, the applicant or registrant shall notify the attorney general, under penalties for
   perjury, in writing within twenty days of such change.
   2.Books and records. A professional fund raiser, commercial co-venturer and fund raising counsel shall
   maintain accurate and current books and records of all activities conducted pursuant to contracts required
   under section one hundred seventy-three-a of this article; which, until at least three years shall have elapsed
   after the end of the effective period of the contract to which they relate, shall be kept in such person’s office
   available for inspection and examination and/or audit by the charitable organization and/or attorney general or
   any duly authorized representative. Provided, however, that any such books and records obtained by the
   attorney general shall not be available to the public for inspection. A professional fund raiser, commercial co-
   venturer and fund raising counsel shall, within seven days of a request of any charitable organization with which
   it has contracted, provide copies of such records to the charitable organization.
   3.Violations. Any person who wilfully violates the provisions of this section is guilty of a misdemeanor.

History
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 82 of 287
                                                                                                        Page 2 of 3
                                                NY CLS Exec § 173

Add, L 1977, ch 669, § 5; amd, L 1986, ch 440, § 8, eff July 1, 1987; L 1987, ch 353, § 5; L 1989, ch 61, § 29, eff
April 19, 1989, and deemed eff on and after April 1, 1989; L 1995, ch 83, § 101, eff June 20, 1995, deemed eff on
and after April 1, 1995; L 2002, ch 43, § 7, eff Aug 1, 2002.

Annotations

Notes


Editor’s Notes:

Laws 1986, ch 440, § 19, eff July 1, 1987, provides as follows:

§ 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

Amendment Notes:

2002. Chapter 43, § 7 amended:

Sub 1, by deleting “fund-raiser” and “he has registered” and “making application” and “said” and “or a part thereof,
expiring on the thirty-first day of August,” and “oath” and “periods” and “in the office” and “and”.

2002. Chapter 43, § 7 amended:

Sub 2, by deleting “fund-raiser” and “and” and “he or she” and “keep such books and records” and “his” and “his or
her”.

Notes to Decisions


The statutory requirement that a professional fund raiser fully complete a registration statement by disclosing the
names and addresses of clients that were charitable, religious, or other nonprofit organizations (other than political
parties, political organizations, candidates, or committees and their support) was neither unreasonable, arbitrary nor
capricious, and was founded upon a rational basis. Viguerie Co. v Paterson, 94 A.D.2d 672, 462 N.Y.S.2d 669,
1983 N.Y. App. Div. LEXIS 18085 (N.Y. App. Div. 1st Dep't 1983), aff'd, 62 N.Y.2d 871, 478 N.Y.S.2d 864, 467
N.E.2d 528, 1984 N.Y. LEXIS 4416 (N.Y. 1984).

Research References & Practice Aids


Cross References:

This section referred to in §§ 173-b, 173-c.

Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 83 of 287
                                                                                                 Page 3 of 3
                                                             NY CLS Exec § 173

18 NY Jur 2d Charities §§ 63, 86, 94, 95 .

 75 NY Jur 2d Libraries § 12.

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 6-2(e), 6-3(c), 6-3(d), 6-
5(a), 6-5(b), 6-6(a).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 84 of 287




                                           NY CLS Exec § 173-a
                                   Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 173-a. Contracts of professional fund raisers, fund raising counsel and
commercial co-venturers; closing statements; final accountings

   1.No person shall act as a professional fund raiser, fund raising counsel or commercial co-venturer before he
   has a written contract with the charitable organization or other person benefitting from his services. A
   professional fund raiser or fund raising counsel shall within ten days after its execution by the parties thereto file
   with the attorney general a copy of each contract entered into between such professional fund raiser or fund
   raising counsel and a charitable organization required to be registered pursuant to this article, certified under
   penalties for perjury by said professional fund raiser or fund raising counsel to be a true and correct copy of
   such contract. When the services to be performed under such contracts include the oral solicitation of funds
   from the public, such oral presentations shall be deemed to be part of the contract and shall be reduced to a
   writing which in the case of a professional fund raiser shall be filed with the attorney general by the registrant at
   the time such contracts are filed. If there is any change in the presentation filed with the attorney general, the
   registrant shall notify the attorney general in writing within five days of such change. No services shall be
   performed under such a contract until the professional fundraiser shall have received an acknowledgement
   from the attorney general of the receipt of a copy of such contract or such contract shall have been on file with
   the attorney general for at least fifteen days, whichever is shorter. Provided, however, that no services shall be
   performed pursuant to such contract if, within fifteen days of filing, the attorney general has notified the
   professional fund raiser or fund raising counsel and the charitable organization of any deficiencies in the
   contract and/or the registration and filing under this article. True and correct copies of such contracts shall be
   kept on file in the offices of the charitable organization and the professional fund raiser, fund raising counsel or
   commercial co-venturer during the term thereof and until the expiration of a period of three years subsequent to
   the date the solicitation of contributions provided for therein actually terminates. Within ninety days after the
   termination of any such contract, the professional fund raiser shall file with the attorney general a closing
   statement, signed under penalties for perjury by all parties to the contract on forms prescribed by the attorney
   general. Such statement shall disclose gross revenue, all expenditures incurred in the performance of the
   contract, and all funds paid to the professional fund raiser and charitable organization. In the event that a
   contract term is longer than a one year period, the professional fund raiser shall file an interim statement, at
   least annually. No person shall act as a sub-contractor on behalf of another professional fund raiser prior to
   obtaining a written contract with such professional fund raiser and written consent from the charity on whose
   behalf fundraising activities are to be conducted pursuant to such contract, and such written consent shall have
   been attached to such contract and filed with the attorney general pursuant to subdivision one of this section.
   Willful violation of this section shall be a misdemeanor.
   2.Every contract between a professional fund raiser and a charitable organization shall contain or shall be
   deemed to contain a provision that within five days of receipt by the professional fund raiser or any other person
   the gross revenue received from any solicitation shall be deposited in a bank account under the exclusive
   control of the charity.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 85 of 287
                                                                                                        Page 2 of 4
                                                    NY CLS Exec § 173-a

    3.Within ninety days after the termination of a sales promotion advertised to benefit a charitable organization, a
    commercial co-venturer shall provide such organization with an accounting stating the number of items sold,
    the dollar amount of each sale and the amount paid or to be paid to the charitable organization.In the event that
    any such sales promotion is longer than a one year period, the commercial co-venturer shall provide the
    charitable organization with an interim report, at least annually.
    4.A charitable organization which enters into a contract with a commercial co-venturer shall file with the
    attorney general on the date that the next financial report is due to be filed the following information on forms
    prescribed by the attorney general and signed under penalties for perjury by an officer:(a) a list of the names
    and addresses of all commercial co-venturers authorized by the charitable organization to use its name during
    the year covered by that financial report and, if known, during the year following the year covered by the
    financial report, (b) a statement of the financial terms and any conditions of each co-venture contract, and (c) a
    statement whether each commercial co-venturer has provided the charitable organization with an accounting as
    prescribed by subdivision three of this section.

History


Add, L 1977, ch 669, § 5, eff October 1, 1977; amd, L 1986, ch 440, § 9, eff July 1, 1987; L 1987, ch 353, § 6, eff
July 1, 1987; L 1989, ch 61, § 30, eff April 19, 1989, and deemed eff on and after April 1, 1989; L 1995, ch 83, §
102, eff June 20, 1995, deemed eff on and after April 1, 1995; L 2002, ch 43, § 8, eff Aug 1, 2002.

Annotations

Notes


Editor’s Notes:

Laws 1986, ch 440, § 19, eff July 1, 987, provides as follows:

§ 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

Amendment Notes:

2002. Chapter 43, § 8 amended:

Sub 1, by deleting “true and correct” and “a” and “shall be filed by the professional fund-raiser or fund raising
counsel who is a party thereto with the attorney general within ten days after it is made” and “and” and “and” and
“fund-raiser” and “fund-raiser” and “a closing statement” and “disclosing” and “receipts” and “fundraiser”.

2002. Chapter 43, § 8 amended:

Sub 2, by deleting “fund-raiser” and “all funds”.

2002. Chapter 43, § 8 amended:

Sub 3, by deleting “A commercial co-venturer, within” and “which it has” and “will” and “interim report showing” and
“and” and “a final accounting at least once a year for all sales promotions during the year. In the event that such
sales promotion is longer than a one year period, the commercial co-venturer shall provide an interim statement, at
least annually”.
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 86 of 287
                                                                                                      Page 3 of 4
                                               NY CLS Exec § 173-a

2002. Chapter 43, § 8 amended:

Sub 4, by deleting “annual” and “co-ventures” and “preceeding”.

Notes to Decisions


    1.Generally

    2.Under former Social Service Law § 482-g


1. Generally

The state made a prima facie showing sufficient to justify entry of an order enjoining defendant, a nonresident co-
venturer with various charitable organizations for fund raising purposes, from conducting any solicitations in the
state, where it showed that defendant had violated prior consent decrees by using unauthorized sales pitches, and
by failing to file contracts with the charitable organizations with the Secretary of State. People v United Funding,
Inc., 106 A.D.2d 846, 484 N.Y.S.2d 245, 1984 N.Y. App. Div. LEXIS 21748 (N.Y. App. Div. 3d Dep't 1984), app.
denied, 64 N.Y.2d 609, 489 N.Y.S.2d 1026, 1985 N.Y. LEXIS 18846 (N.Y. 1985).


2. Under former Social Service Law § 482-g

While the purpose of statute requiring the filing of contracts entered into between professional fund raisers and
charitable or religious organizations, and barring the performance of services under such a contract until the fund
raiser has received an acknowledgment from the State Board of Social Welfare of the receipt of a copy of such
contract, is to meet the problem posed by unprincipled and unscrupulous charity promoters, the statute confers no
power upon the Board to approve or disapprove a fund raising contract. Sport Celebrities, Inc. v Maull, 56 A.D.2d
849, 392 N.Y.S.2d 315, 1977 N.Y. App. Div. LEXIS 11190 (N.Y. App. Div. 2d Dep't), app. denied, 42 N.Y.2d 803,
1977 N.Y. LEXIS 3695 (N.Y. 1977).

Research References & Practice Aids


Cross References:

This section referred to in § 172-d.

Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities §§ 63, 86, 89, 90, 94, 95 .

 75 NY Jur 2d Libraries § 12.

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 87 of 287
                                                                                                 Page 4 of 4
                                                        NY CLS Exec § 173-a

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 6-2(b), 6-2(f), 6-3(b), 6-
3(e)(1), 6-3(e)(2), 6-3(e)(4), 6-5(a), 6-6(a).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 88 of 287




                                            NY CLS Exec § 173-b
                                    Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 173-b. Professional solicitor

    1.Registration required. No person shall act as a professional solicitor in the employ of a professional fund
    raiser required to register pursuant to section one hundred seventy-three of this article before he or she has
    registered with the attorney general or after the expiration or cancellation of such registration or any renewal
    thereof. Application for registration or re-registration shall be in writing and signed under penalties for perjury in
    the form prescribed by the attorney general and shall be accompanied by a fee in the sum of eighty dollars.
    Such registration or re-registration when effected shall be for a period of one year, expiring one year from the
    date of such registration or re-registration, and may be renewed upon written application, signed under
    penalties for perjury, in the form prescribed by the attorney general and the payment of the fee prescribed
    herein, for additional one year periods. Applications for registration and re-registration, when filed with the
    attorney general, shall become public records in the office of the attorney general.
    2.Limitations upon professional solicitors for law enforcement support organizations. No person or professional
    solicitor, in the course of soliciting or collecting funds on behalf of any law enforcement support organization,
    shall engage in any acts prohibited by subdivision seventeen of section one hundred seventy-two-d of this
    article, or by paragraph (h) of subdivision two of section one hundred seventy-five of this article, provided,
    however, that no criminal liability shall attach to any law enforcement support organization or its officers
    because of the activities of any professional solicitor employed on behalf of such organization.
    3.Violations. Any person who wilfully violates the provisions of this section is guilty of a misdemeanor.

History


Add, L 1977, ch 669, § 5; amd, L 1986, ch 440, § 10, eff July 1, 1987 (see 1986 note below); L 1989, ch 61, § 31,
eff April 19, 1989, and deemed eff on and after April 1, 1989; L 1989, ch 489, § 6, eff July 16, 1989; L 1995, ch 83,
§ 103, eff June 20, 1995, deemed eff on and after April 1, 1995; L 2002, ch 43, § 9, eff Aug 1, 2002.

Annotations

Notes


Editor’s Notes:

Laws 1986, ch 440, § 19, eff July 1, 1987, provides as follows:
             Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 89 of 287
                                                                                                          Page 2 of 3
                                                NY CLS Exec § 173-b

§ 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

Amendment Notes:

2002. Chapter 43, § 9 amended:

Sub 1, by deleting “fund-raiser” and “, under oath,” and “or a part thereof, expiring on the thirty-first day of August,”
and “oath”.

Notes to Decisions


CLS Exec § 173-b did not impermissibly discriminate against professional solicitors employed by professional
fundraisers, who were required to register and pay $80 fee, on basis that volunteers and employees of charitable
organizations were excluded from definition of “professional fundraiser” and thus were not subject to fee, since all
charitable organizations soliciting in New York were required to register and pay registration fees, all professional
solicitors not working in-house for any charitable organization were charged fee without regard to their viewpoints,
and § 173-b was merely designed to regulate independent professional solicitors who were not otherwise regulated.
National Awareness Found. v Abrams, 50 F.3d 1159, 1995 U.S. App. LEXIS 6272 (2d Cir. N.Y. 1995).

Statute requiring professional fundraisers to register and pay $80 fee (CLS Exec § 173-b) did not violate First
Amendment, since it served legitimate governmental purpose of defraying expenses incident to regulating
charitable solicitations by professional solicitors, fee was not imposed on basis of speech content, and all
professional solicitors were charged fee without regard to nature of cause espoused. National Awareness Found. v
Abrams, 50 F.3d 1159, 1995 U.S. App. LEXIS 6272 (2d Cir. N.Y. 1995).

Research References & Practice Aids


Cross References:

This section referred to in § 173-c.

Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities § 90 .

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 6-2(e), 6-3(c), 6-3(g), 6-
5(b), 6-6(a).

Hierarchy Notes:

NY CLS Exec, Art. 7-A
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 90 of 287
                                                                              Page 3 of 3
                                                        NY CLS Exec § 173-b


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 91 of 287




                                          NY CLS Exec § 173-c
                                  Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 173-c. Non-resident professional fund raisers, fund raising counsel,
professional solicitors and commercial co-venturers; designation of
secretary of state as agent for service of process; service of process

   1.Any professional fund raiser, fund raising counsel, professional solicitor or commercial co-venturer resident or
   whose principal place of business is without the state or organized under and by virtue of the laws of another or
   foreign state, who or which has been engaged by or on behalf of any charitable organization to conduct any
   fund raising activities in this state and/or solicit contributions from people in this state shall be deemed to have
   irrevocably appointed the secretary of state as the agent upon whom may be served any summons, subpoena,
   subpoena duces tecum, other process or notice directed to such professional fund raiser, fund raising counsel,
   professional solicitor, commercial co-venturer or any partner, principal, officer, or director thereof, in any action
   or proceeding brought by the attorney general or any other party under the provisions of this section. Any such
   professional fund raiser, fund raising counsel, professional solicitor or commercial co-venturer may file with the
   secretary of state a designation, in terms complying herewith, duly acknowledged, irrevocably appointing the
   secretary of state as the agent upon whom may be served any such process; provided, however, that a
   designation filed with the secretary of state pursuant to section three hundred fifty-two-a of the general business
   law, section thirteen hundred four of the not-for-profit corporation law, or section thirteen hundred four of the
   business corporation law shall serve also as such designation.
   2.Service of such process or notice upon the secretary of state shall be made by personally delivering to and
   leaving with the secretary of state or any person authorized by the secretary of state to accept such service a
   copy thereof at the office of the department of state in the city of Albany, and such service shall be sufficient
   service provided that notice of such service and a copy of such process are forthwith sent by the attorney
   general or other party as the case may be to such professional fund raiser, fund raising counsel, professional
   solicitor or commercial co-venturer by certified mail with return receipt requested, at the office address as set
   forth in the registration form required to be filed with the attorney general pursuant to sections one hundred
   seventy-three and one hundred seventy-three-b of this article, or in default of the filing of such form, at the last
   address known to the attorney general or other party. Service of such process shall be complete ten days after
   the receipt by the attorney general or other party of a return receipt purporting to be signed by the addressee or
   a person qualified to receive the addressee’s certified mail, in accordance with the rules and customs of the
   post office department, or, if acceptance was refused by the addressee or the agent, ten days after the return to
   the attorney general or other party of the original envelope bearing a notation by the postal authorities that
   receipt thereof was refused.

History
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 92 of 287
                                                                                                        Page 2 of 3
                                               NY CLS Exec § 173-c

Add, L 1977, ch 669, § 5; amd, L 1986, ch 440, § 11, eff July 1, 1987 (see 1986 note below); L 1995, ch 83, § 104,
eff June 20, 1995, deemed eff on and after April 1, 1995; L 2002, ch 43, § 10, eff Aug 1, 2002.

Annotations

Notes


Editor’s Notes:

Laws 1986, ch 440, § 19, eff July 1, 1987, provides as follows:

§ 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

Notes to Decisions


Service upon the “principal, officer, or director” of a non-resident professional fund raiser through service upon the
Secretary of State was expressly permitted. Spitzer v All-Pro Telemarketing Assocs. Corp., 195 Misc. 2d 245, 758
N.Y.S.2d 775, 2003 N.Y. Misc. LEXIS 242 (N.Y. Sup. Ct. 2003).

Research References & Practice Aids


Cross References:

Application for authority; contents, CLS Bus Corp § 1304.

Foreign corporation to make designation, CLS Gen Bus § 352-a.

Application for authority; contents, CLS N-PCL 1304.

Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities § 90 .

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis § 6-6(a).

Hierarchy Notes:

NY CLS Exec, Art. 7-A
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 93 of 287
                                                                              Page 3 of 3
                                                        NY CLS Exec § 173-c


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 94 of 287




                                             NY CLS Exec § 174
                                    Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 174. Solicitation by unregistered charitable organizations, professional
fund-raisers or commercial co-venturers a fraud upon the people of the state

    1.No charitable organization shall employ any professional fund raiser or commercial co-venturer unless and
    until such fund raiser or commercial co-venturer is registered pursuant to this article. Any such contract of
    employment shall be voidable at the option of the charitable organization.
    2.No professional fund raiser or commercial co-venturer shall enter into any contract or raise any funds for any
    organization required to be registered pursuant to this article unless such charitable organization actually so
    registered.
    3.No professional fund raiser required to be registered under this article shall employ any professional solicitor
    who is not registered in accordance with this article.
    4.In addition to all other remedies provided by law the attorney general may bring an action to enjoin the
    violation of the provisions of this section. The attorney general may give notice of at least fifteen days in writing
    by registered or certified mail to the organization, person or persons violating the provisions hereof, requiring
    that registration be accomplished or that the solicitation funds be immediately terminated. The failure to
    immediately discontinue solicitation or to register in accordance with the provisions of this article within fifteen
    days of service of such notice shall be deemed to be a continuing fraud upon the people of the state of New
    York.

History


Add, L 1977, ch 669, § 5; amd, L 1985, ch 347, § 1, eff Nov 13, 1985 (see 1985 note below); L 2002, ch 43, § 11,
eff Aug 1, 2002.

Annotations

Notes


Editor’s Notes:

Laws 1985, ch 347, § 3, eff Nov 13, 1985, provides as follows:

§ 3. This act shall take effect on the one hundred twentieth day after it shall have become a law, provided however,
that effective immediately the addition, amendment and/or repeal of any rule or regulation necessary for the
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 95 of 287
                                                                                                     Page 2 of 2
                                                             NY CLS Exec § 174

implementation of the foregoing sections of this act on their effective date are authorized and directed to be made
and completed on or before such effective date.

Amendment Notes:

2002. Chapter 43, § 11 amended:

Sub 1, by deleting “fund-raiser”.

2002. Chapter 43, § 11 amended:

Sub 2, by deleting “fund-raiser”.

2002. Chapter 43, § 11 amended:

Sub 3, by deleting “fund-raiser”.

Research References & Practice Aids


Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities §§ 90, 94 .

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Annotations:

Criminal offenses under statutes and ordinances regulating charitable solicitations. 76 ALR3d 924.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 6-2(e), 6-3(c), 6-3(e)(1), 6-
3(e)(3), 6-4, 6-6(a).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 96 of 287




                                            NY CLS Exec § 174-a
                                   Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 174-a. Contracts with charitable organizations

   1.Whenever a charitable organization contracts with a professional fund raiser or fund raising counsel or
   commercial co-venturer, the charitable organization shall have the right to cancel the contract without cost,
   penalty, or liability for a period of fifteen days following the date on which said contract is filed with the attorney
   general pursuant to the provisions of this article, regardless of the date of execution of said contract. Any
   provision in the contract that is intended to waive this right of cancellation shall be void and unenforceable.
   2.A charitable organization may cancel a contract signed pursuant to subdivision one of this section by a written
   notice of cancellation. If given by mail, cancellation shall be deemed effective when deposited in a mailbox,
   properly addressed and postage prepaid. The notice shall be sufficient if it states that the charitable
   organization does not intend to be bound by the contract.
   3.Whenever a charitable organization cancels a contract pursuant to the provisions of this section, it shall mail a
   duplicate copy of the notice of cancellation to the attorney general, at the address designated for that purpose.
   4.Every contract entered into pursuant to subdivision one of this section shall contain, in a conspicuous
   typeface:
           (a)a concise, accurate statement of the charitable organization’s right to cancel;
           (b)a concise, accurate statement of the period during which the contract may be cancelled;
           (c)the address to which the notice of cancellation is to be sent;
           (d)the address of the attorney general to which a duplicate of the notice of cancellation is to be sent;
           and
           (e)a clear statement of the financial arrangement including, if applicable, a statement of the percentage
           of the total funds collected on behalf of the charitable organization which shall be paid to the
           professional fund raiser or any other person for purposes other than the exclusive benefit of the
           charitable organization.
   5.Any funds collected by any professional fund raiser, fund raising counsel, professional solicitor, commercial
   co-venturer, charitable organization or any other person in violation of this section shall be deemed to be held in
   trust for the benefit of the charitable organization without deduction for costs or expenses of any nature. A
   charitable organization shall be entitled to recover all funds collected in violation of this section together with
   costs, disbursements and allowances.
   6.The failure of a professional fund raiser, fund raising counsel or commercial co-venturer to immediately
   discontinue solicitation or any other fund raising activity upon receipt of a notice of cancellation in accordance
   with the provisions of this article within fifteen days of the cancellation of the contract shall be deemed to be a
   continuing fraud upon the people of the state of New York.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 97 of 287
                                                                                                        Page 2 of 3
                                                NY CLS Exec § 174-a

    7.In addition to all other remedies provided by law the attorney general may bring an action to enjoin the
    violation of the provisions of this section and to recover restitution, damages, costs and attorneys fees.

History


Add, L 1985, ch 347, § 2, eff Nov 13, 1985; amd, L 1986, ch 440, § 12, eff July 1, 1987; L 1989, ch 61, §§ 32, 33,
eff April 19, 1989, and deemed eff on and after April 1, 1989; L 1995, ch 83, § 105, eff June 20, 1995, deemed eff
on and after April 1, 1995; L 2002, ch 43, § 12, eff Aug 1, 2002.

Annotations

Notes


Prior Law:

Former § 174–a, add, L 1977, ch 669, § 5; renumbered § 174–d, L 1985, ch 347, § 2, eff Nov 13, 1985.

Editor’s Notes:

Laws 1985, ch 347, § 3, eff Nov 13, 1985, provides as follows:

§ 3. This act shall take effect on the one hundred twentieth day after it shall have become a law, provided however,
that effective immediately the addition, amendment and/or repeal of any rule or regulation necessary for the
implementation of the foregoing sections of this act on their effective date are authorized and directed to be made
and completed on or before such effective date.

Laws 1986, ch 440, § 19, eff July 1, 1987, provides as follows:

§ 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

Amendment Notes:

2002. Chapter 43, § 12 amended:

Sub 1, by deleting a comma.

2002. Chapter 43, § 12 amended:

Sub 2, by deleting “indicates”.

2002. Chapter 43, § 12 amended:

Sub 4, par (e), by deleting “retained by” and “rund-raiser”.

Research References & Practice Aids


Cross References:
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 98 of 287
                                                                                                    Page 3 of 3
                                                        NY CLS Exec § 174-a

This section referred to in § 172-d.

Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities § 94.

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 6-3(e)(1)–6-3(e)(3), 6-6(a).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 99 of 287




                                            NY CLS Exec § 174-b
                                   Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 174-b. Solicitation

   1.Any solicitation, by any means, including but not limited to oral solicitation, by or on behalf of a registered
   charitable organization which is required to file financial reports pursuant to this article and has filed all such
   reports, shall include therein a statement that upon request, a person may obtain from the organization or from
   the charities registry on the attorney general’s website, a copy of the last financial report filed by the
   organization with the attorney general. Such statement shall specify the address of the organization and the
   address of the attorney general, to which such request should be addressed and in the case of a written
   solicitation, must be placed conspicuously in the material with print no smaller than ten point bold face type or,
   alternatively, no smaller than the size print used for the most number of words in the statements. Provided,
   however, such statement need not be made where the space for a printed advertisement or promotional time in
   any media has been donated or made available to the charitable organization at no cost and such space or
   time does not reasonably permit inclusion of such statement.
   2.Any solicitation used by or on behalf of any charitable organization shall include:
           (a)a clear description of the programs and activities for which it has requested and has expended or will
           expend contributions or shall include therein a statement that, upon request, a person may obtain from
           the organization such a description; and
           (b)a statement identifying the website and telephone number of the New York state office of the
           attorney general where an individual can receive information on charitable organizations.
           (c)If the solicitation is by an institution subject to article five-A of the not-for-profit corporation law, and is
           for an endowment fund, the solicitation must include a statement that, unless otherwise restricted by
           the gift instrument pursuant to paragraph (b) of section five hundred fifty-three of the not-for-profit
           corporation law, the institution may expend so much of an endowment fund as it deems prudent after
           considering the factors set forth in paragraph (a) of section five hundred fifty-three of the not-for-profit
           corporation law.
   3.In addition to any other disclosure required by law, any solicitation by any means by a professional fund raiser
   or professional solicitor on behalf of a charitable organization required to be registered pursuant to this article
   shall clearly and unambiguously disclose:
           (a)the name of the professional fund raiser as on file with the attorney general and that the solicitation
           is being conducted by a professional fund raiser;
           (b)the name of the individual professional solicitor as on file with the attorney general and that the
           individual is receiving compensation for conducting the solicitation; and
           (c)a statement identifying the website and telephone number of the office of the attorney general where
           an individual can receive information on charitable organizations.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 100 of 287
                                                                                                           Page 2 of 3
                                                NY CLS Exec § 174-b

    4.If any charitable organization makes contributions to another organization which is not its affiliate as defined
    by paragraph (b) of subdivision four of section one hundred seventy-two-b of this article, such solicitation shall
    include a statement that such contributions have been made and that a list of all organizations which have
    received contributions during the past twelve months from the soliciting organization may be obtained from that
    organization provided, however, a united way, federated fund or incorporated community appeal, by or through
    which a donation is merely transferred to a charity selected by the donor, need not include such donor selected
    organizations in the list.
    5.A charitable organization shall comply with all requests made pursuant to subdivisions two and four of this
    section within fifteen days of their receipt. In the event that a charitable organization required to register
    pursuant to this article has not previously been required to file an annual report with the attorney general, the
    solicitation shall state the date when such report will be filed. Provided, however, that no additional solicitation
    shall be permitted by charitable organizations until an annual report is filed, if the report is delayed beyond one
    year.

History


Add, L 1977, ch 669, § 5, eff Oct 1, 1977; amd, L 1986, ch 440, § 13, eff July 1, 1986 (see 1986 note below); L
1987, ch 353, § 7, eff July 1, 1987; L 1994, ch 150, § 1, eff Sept 5, 1994; L 1995, ch 83, § 106, eff June 20, 1995,
deemed eff on and after April 1, 1995; L 2002, ch 43, § 13, eff Aug 1, 2002; L 2010, ch 490, § 14, eff Sept 17, 2010;
L 2018, ch 373, § 1, eff March 21, 2019.

Annotations

Notes


Editor's Notes:

Laws 1986, ch 440, § 19, eff July 1, 1987, provides as follows:

§ 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

Laws 2018, ch 373, § 2, eff March 21, 2019, provides:

§ 2. This act shall take effect on the ninetieth day after it shall have become a law and shall apply to all solicitation
used by or on behalf of any charitable organization on and after such effective date.

Amendment Notes:

2010. Chapter 490, § 14 amended:

Sub 2 by adding the matter in italics.

2002. Chapter 43, § 13 amended:

Sub 1 by deleting at fig 1 “used”, at fig 2 “have previously filed an annual report”, at fig 3 “annual”, at fig 4 “the
broadcast” and adding the matter in italics.

Sub 2 by adding the matter in italics.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 101 of 287
                                                                                                         Page 3 of 3
                                                        NY CLS Exec § 174-b

Sub 2-a designated as sub 3.

Sub 3, par (a) by deleting at fig 1 “and”.

By designating former subs 3 and 4 as subs 4 and 5, respectively.

Sub 4 by deleitng at fig 1 “one,” at fig 2 a comma, at fig 3 “three” and adding the matter in italics.

Sub 5 by adding the matter in italics.

The 2018 amendment by ch 373, § 1, substituted “the charities registry on the attorney general’s website” for “the
attorney general” in the first sentence of 1; redesignated and renumbered former 2 as the introductory language of
2, 2(a) and 2(c) and added 2(b); and added 3(c).

Research References & Practice Aids


Cross References:

This section referred to in § 175.

Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities § 92.

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 6-2(f), 6-3(f)(1), 6-5(b), 6-
6(a).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 102 of 287




                                          NY CLS Exec § 174-c
                                   Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 174-c. Sales advertised to benefit a charitable organization

        All advertising, of every kind and nature, that a sale of goods, services, entertainment or any other thing of
        value will benefit a charitable organization shall set forth the anticipated portion of the sales price,
        anticipated percentage of the gross proceeds, anticipated dollar amount per purchase, or other
        consideration or benefit the charitable organization is to receive. Provided, however, that advertising for
        sales by a charitable organization that has not used the services of a professional fund raiser or commercial
        co-venturer in any way for the sale shall not be subject to the requirement of this section.

History

Add, L 1977, ch 669, § 5; amd, L 1986, ch 440, § 14, eff July 1, 1987 (see 1986 note below).

Annotations

Notes


Editor’s Notes:

Laws 1986, ch 440, § 19, eff July 1, 1987, provides as follows:

§ 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

Notes to Decisions


The state made a prima facie showing sufficient to justify entry of an order enjoining defendant, a nonresident co-
venturer with various charitable organizations for fund raising purposes, from conducting any solicitations in the
state, where it showed that defendant had violated prior consent decrees by using unauthorized sales pitches, and
by failing to file contracts with the charitable organizations with the Secretary of State. People v United Funding,
Inc., 106 A.D.2d 846, 484 N.Y.S.2d 245, 1984 N.Y. App. Div. LEXIS 21748 (N.Y. App. Div. 3d Dep't 1984), app.
denied, 64 N.Y.2d 609, 489 N.Y.S.2d 1026, 1985 N.Y. LEXIS 18846 (N.Y. 1985).
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 103 of 287
                                                                                                       Page 2 of 2
                                                        NY CLS Exec § 174-c

Research References & Practice Aids


Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities § 92.

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 6-1, 6-3(f)(1).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 104 of 287




                                            NY CLS Exec § 174-d
                                    Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 174-d. Unauthorized use of names when soliciting or collecting
contributions

    1.No person shall, for the purpose of soliciting contributions from persons in this state, use the name of any
    other person, except that of an officer, director or trustee of the charitable organization by or for which
    contributions are solicited, without the written consent of such other person.
    2.A person shall be deemed to have used the name of another person for the purpose of soliciting contributions
    if such latter person’s name is listed on any stationery, advertisement, brochure or correspondence in or by
    which a contribution is solicited by or on behalf of a charitable organization or his name is listed or referred to in
    connection with a request for a contribution as one who has contributed to, sponsored or endorsed the
    charitable organization or its activities.
    3.Nothing contained in this section shall prevent the publication of names of contributors without their written
    consents, in an annual or other periodic report issued by a charitable organization for the purpose of reporting
    on its operations and affairs to its membership or for the purpose of reporting contributions to contributors.
    4.A violation of this section shall be a misdemeanor.

History

Formerly § 174–a, add, L 1977, ch 669, § 5; renumbered § 174–d, L 1985, ch 347, § 2, eff Nov 13, 1985 (see 1985
note below).

Annotations

Notes


Editor’s Notes:

Laws 1985, ch 347, § 3, eff Nov 13, 1985, provides as follows:

§ 3. This act shall take effect on the one hundred twentieth day after it shall have become a law, provided however,
that effective immediately the addition, amendment and/or repeal of any rule or regulation necessary for the
implementation of the foregoing sections of this act on their effective date are authorized and directed to be made
and completed on or before such effective date.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 105 of 287
                                                                                                    Page 2 of 2
                                                        NY CLS Exec § 174-d

Research References & Practice Aids


Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities § 93 .

35B NY Jur 2d Criminal Law Substantive Principles and Offenses § 1256.

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 6-4, 6-6(a).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 106 of 287




                                             NY CLS Exec § 175
                                   Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 175. Enforcement by attorney general

   1.An action for violation of this article may be prosecuted by the attorney general, or his deputy, in the name of
   the people of the state, and in any such action, the attorney general or his deputy, shall exercise all the powers
   and perform all duties which the district attorney would otherwise be authorized to exercise or to perform
   therein.
   2.In addition to any other action or proceeding authorized by law and any action or proceeding by the attorney
   general, the attorney general may bring an action or special proceeding in the supreme court, in the name and
   in behalf of the people of the state of New York, against a charitable organization and any other persons acting
   for it or in its behalf to enjoin such organization and/or persons from continuing the solicitation or collection of
   funds or property or engaging therein or doing any acts in furtherance thereof, and to cancel any registration
   statement previously filed with the attorney general pursuant to this article and for an order awarding restitution
   and damages, penalties and costs; and removing any director or other person responsible for the violation of
   this article; dissolving a corporation and other relief which the court may deem proper, whenever the attorney
   general shall have reason to believe that the charitable organization or other person:
           (a)is violating or has violated any of the provisions of this article;
           (b)has refused or failed, or any of its principal officers has refused or failed, after notice, to produce any
           records of such organizations;
           (c)is employing or about to employ, or there is employed or about to be employed, in any solicitation or
           collection of funds or other property for such organization, any device, scheme or artifice to defraud or
           for obtaining money or property by means of a false pretense, representation or promise;
           (d)has made a material false statement in an application, registration or statement required to be filed
           pursuant to this article;
           (e)(i) has failed or is failing to apply the funds solicited from the public in a manner substantially
           consistent with its charitable purposes or solicitation or has engaged in repeated fraudulent or illegal
           activities, acts or conduct in connection with the solicitation for charitable purposes; (ii) or, in the case of
           a law enforcement support organization, has failed or is failing to apply the funds solicited from the
           public in a manner substantially consistent with the purposes of the solicitation or has engaged in
           repeated fraudulent or illegal activities, acts or conduct in connection with the solicitation for purposes
           of the law enforcement support organization;
           (f)violates any order or determination made by the attorney general pursuant to the provisions of this
           article;
           (g)has used or intends to use false or materially misleading advertising or promotional material in
           connection with any solicitation or with any commercial co-venture or fails to disclose the information
           required to be disclosed pursuant to section one hundred seventy-four-b of this article; or
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 107 of 287
                                                                                                         Page 2 of 5
                                               NY CLS Exec § 175

        (h)is a law enforcement support organization and is employing or about to employ, or there is employed
        or about to be employed, in any solicitation or collection of funds or other property for such
        organization, any device, scheme or artifice to defraud or for obtaining money or property by means of
        a false pretense, representation or promise which shall include, without limitation, making any of the
        following representations: (i) that professional fund raisers or solicitors are police officers or employees
        of any law enforcement agency, (ii) that funds collected will be used to aid widows and children of
        police officers slain in the line of duty or for any other charitable program unless the organization is
        actually engaged in such a program, (iii) that contributors will receive special benefits from police
        officers, and (iv) that contributions are tax deductible as a charitable contribution or as a business
        expense unless they so qualify under the applicable provisions of the internal revenue code.
    In connection with such proposed action or proceeding the attorney general is authorized to take proof,
    issue subpoenas and administer oaths in the manner provided in the civil practice law and rules.
3.Upon a showing by the attorney general in an application for an injunction that any person engaged in
solicitation has been convicted in this state or elsewhere of a felony or of a misdemeanor involving the
misappropriation, misapplication or misuse of the money or property of another, and who has not, subsequent
to such conviction, received executive pardon therefor or a certificate of relief from disabilities or a certificate of
good conduct pursuant to article twenty-three of the correction law, the supreme court, after a hearing, may
enjoin such person from engaging in any solicitation.
4.The attorney general may exercise the authority granted in this section against any charitable organization
which operates under the guise or pretense of being an organization exempted by the provisions of section one
hundred seventy-two-a of this article and is not in fact an organization entitled to such an exemption.
5.Whenever the attorney general shall have reason to believe that any professional fund-raiser, fund raising
counsel, professional solicitor or commercial co-venturer is operating in violation of the provisions of this article,
or has made any false statement in any application, registration or statement required to be filed pursuant to
this article, or if any professional fund-raiser, fund raising counsel, or commercial co-venturer has refused or
failed, after notice, to produce any records demanded of him, or there is employed or is about to be employed
in any solicitation or collection of contributions for a charitable or religious organization any device, scheme or
artifice to defraud or for obtaining money or property by means of any false pretense, representation or
promise, in addition to any other action or proceeding authorized by law, he may bring in the supreme court an
action or proceeding in the name, and on behalf, of the people of the state of New York against such
professional fund-raiser, fund raising counsel, commercial co-venturer, professional solicitor, and any other
person who has participated or is about to participate in such solicitation or collection by employing such
device, scheme, artifice, false representation or promise, to enjoin such professional fund-raiser, fund raising
counsel, commercial co-venturer, professional solicitor, or other person from continuing such solicitation or
collection or engaging therein or doing any acts in furtherance thereof, or to cancel any registration statement
previously filed with the attorney general.
6.Whenever the attorney general has determined to commence an action under this article, he may present to
any justice of the supreme court, before beginning such action, an application in writing for an order directing
the person or persons mentioned in the application to appear before the justice of the supreme court or referee
designated in such order and answer such questions as may be put to them or to any of them, or to produce
such papers, documents and books concerning the practices to which the action which he has determined to
bring relates, and it shall be the duty of the justice of the supreme court to whom such application for the order
is made to grant such application. The application for such order made by the attorney general may simply
show upon his information and belief that the testimony of such person or persons is material and necessary.
The provisions of the civil practice law and rules relating to an application for an order for the examination of
witnesses before the commencement of an action and the method of proceeding on such examination, shall not
apply except as herein prescribed. The order shall be granted by the justice of the supreme court to whom the
application has been made with such preliminary injunction or stay as may appear to such justice to be proper
and expedient and shall specify the time when and place where the witnesses are required to appear. The
justice or referee may adjourn such examination from time to time and witnesses must attend accordingly. The
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 108 of 287
                                                                                                        Page 3 of 5
                                                   NY CLS Exec § 175

    testimony of each witness must be subscribed by him and all must be filed in the office of the clerk of the county
    in which such order for examination is filed. The order for such examination must be signed by the justice
    making it and service of a copy thereof with an endorsement by the attorney general signed by him or his
    deputy, to the effect that the person named therein is required to appear and be examined at the time and place
    and before the justice or referee specified in such endorsement, shall be sufficient notice for the attendance of
    witnesses. Such endorsement may contain a clause requiring such person to produce at such examination all
    books, papers and documents in his possession or under his control relating to the subject of such examination.
    The order shall be served upon the person named in the endorsement aforesaid by showing him the original
    order and delivering to and leaving with him at the same time a copy thereof, endorsed as above provided, and
    by paying or tendering to him the fee allowed by law to witnesses subpoenaed to attend trials of civil actions in
    any court of record in this state.
    7.In addition to any other action authorized by law, the attorney general may bring an action or special
    proceeding in the supreme court to recover any civil penalties assessed by the attorney general.
    8.Nothing contained in section one hundred seventy-seven of this article shall prevent, limit, restrict, impede or
    delay the attorney general from instituting, at any time, any action or proceeding authorized by the provisions of
    this article or any other appropriate law, as he may deem necessary.

History


Add, L 1977, ch 669, § 5, eff Oct 1, 1977; amd, L 1986, ch 440, §§ 15, 16, eff July 1, 1987 (see 1986 note below); L
1989, ch 489, §§ 7, 8, eff July 16, 1989, 1995, ch 83, § 107, eff June 20, 1995, deemed eff on and after April 1,
1995; L 2002, ch 43, § 14, eff Aug 1, 2002; L 2010, ch 56, § 2 (Part LL), eff June 22, 2010.

Annotations

Notes


Editor’s Notes:

Laws 1986, ch 440, § 19, eff July 1, 1987, provides as follows:

§ 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

Amendment Notes:

2010. Chapter 56, § 2 (Part LL) amended:

Sub 3 by deleting at fig 1 “from the parole board” and adding the matter in italics.

2002. Chapter 43, § 14 amended:

Sub 2, opening par by deleting at fig 1 “he or she”, at fig 2 “and” and adding the matter in italics.

Sub 2, par (a) by deleting at fig 1 “operating in violation” and adding the matter initalics.

Sub 2, par (e) by deleting at fig 1 “the” and at fig 2 “for charitable purposes”.
             Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 109 of 287
                                                                                                             Page 4 of 5
                                                   NY CLS Exec § 175

Sub 2, par (g) by deleting at fig 1 “for charitable purposes or for the purposes of any law enforcement support
organization”.

Sub 2, closing par by adding the matter in italics.

Sub 3 by deleting at fig 1 “the”, at fig 2 “or collection of funds for charitable purposes or for the purposes of any law
enforcement support organization, either as an individual or as a member of a copartnership, or as an officer of a
corporation or as an agent for some other person, or copartnership or corporation,”, at fig 3 “or collection of funds
for charitable purposes or for the purposes of any law enforcement support organization” and adding the matter in
italics.

1995. Chapter 83, § 107 amended:

Sub 5 by deleting at fig 1 “secretary” and adding the matter in italics.

Sub 7 by deleting at fig 1 “on behalf of the secretary”, at fig 2 “secretary” and adding the matter in italics.

Notes to Decisions


    1.Under former Social Service Law §§ 482-c, 482-i

    2.Illustrative cases


1. Under former Social Service Law §§ 482-c, 482-i

Responsibility to enjoin frauds upon the public in the solicitation of funds, and in other ways to prevent unscrupulous
fund raising schemes, lies with the Attorney General. Sport Celebrities, Inc. v Maull, 56 A.D.2d 849, 392 N.Y.S.2d
315, 1977 N.Y. App. Div. LEXIS 11190 (N.Y. App. Div. 2d Dep't), app. denied, 42 N.Y.2d 803, 1977 N.Y. LEXIS
3695 (N.Y. 1977).


2. Illustrative cases

Where the Attorney General sued a professional fundraiser and its president to permanently enjoin them from
soliciting and collecting charitable contributions from the public, he was properly granted summary judgment on the
issue of liability, as he established that the fundraiser's solicitation of charitable funds on behalf of a cancer
prevention organization was fraudulent and deceptive because the fundraiser misrepresented the extent of the
organization's actions in helping women survive breast cancer. People v Coalition Against Breast Cancer, Inc., 134
A.D.3d 1081, 22 N.Y.S.3d 562, 2015 N.Y. App. Div. LEXIS 9661 (N.Y. App. Div. 2d Dep't 2015), app. denied, 28
N.Y.3d 901, 63 N.E.3d 69, 40 N.Y.S.3d 349, 2016 N.Y. LEXIS 2717 (N.Y. 2016).

Where the Attorney General established that a professional fundraiser's solicitation of charitable funds on behalf of
a cancer prevention organization was fraudulent and deceptive, the trial court properly pierced the corporate veil to
hold the fundraiser's president personally liable, as an officer of a corporation could be held liable for fraud if he
participated in it or had actual knowledge of it. People v Coalition Against Breast Cancer, Inc., 134 A.D.3d 1081, 22
N.Y.S.3d 562, 2015 N.Y. App. Div. LEXIS 9661 (N.Y. App. Div. 2d Dep't 2015), app. denied, 28 N.Y.3d 901, 63
N.E.3d 69, 40 N.Y.S.3d 349, 2016 N.Y. LEXIS 2717 (N.Y. 2016).

Opinion Notes
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 110 of 287
                                                                                                     Page 5 of 5
                                                             NY CLS Exec § 175

Agency Opinions

1. In General

Attorney General’s office, through written service agreement, could partner with 2 non-profit corporations to
modernize its registry of not-for-profit corporations, charitable trusts, and fund-raising professionals where such
arrangement was part of agreement for consideration and did not constitute gifts to individual employees or to
office. State Ethics Comm Adv Op No. 03-5.

Research References & Practice Aids


Cross References:

This section referred to in § 172-d.

Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities §§ 94, 95 .

96 NY Jur 2d State of New York § 34 .

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Annotations:

Criminal offenses under statutes and ordinances regulating charitable solicitations. 76 ALR3d 924.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 6-1, 6-6(a), 6-6(c), 6-2(e),
6-2(f), 6-3(f)(1), 6-3(g).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 111 of 287




                                                   NY CLS Exec § 175-a
                                         Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 175-a. Application of article

         This article shall not be construed to limit or restrict the exercise of the powers or the performance of the
         duties of the attorney general or district attorney which they otherwise are authorized to exercise or perform
         under any other provision of law.

History

Add, L 1977, ch 669, § 5, eff Oct 1, 1977.

Annotations

Research References & Practice Aids


Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities § 94.

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis § 6-6(a).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 112 of 287
                                                                           Page 2 of 2
                                   NY CLS Exec § 175-a


End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 113 of 287




                                            NY CLS Exec § 175-b
                                     Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 175-b. Municipal option

         Nothing contained in this article shall be construed to prevent any municipality from adopting or enacting
         any local law, ordinance or regulation imposing more restrictive requirements for the solicitation of
         contributions for law enforcement support organizations, provided, however, that nothing permitted by this
         section shall be construed to modify or be inconsistent with the legal standards in this article that are
         applicable to individuals and organizations other than law enforcement support organizations and
         professional fund raisers and solicitors which are employed by such law enforcement support organizations
         even when such other individuals and organizations act jointly and together with such law enforcement
         support organizations.

History

Add, L 1989, ch 489, § 9, eff July 16, 1989.

Annotations

Research References & Practice Aids


Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis § 6-3(g).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 114 of 287
                                                                              Page 2 of 2
                                                        NY CLS Exec § 175-b

Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 115 of 287




                                            NY CLS Exec § 176
                                  Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 176. Advisory council

        The advisory council on charities registration is continued. It shall advise the attorney general and make
        recommendations with respect to the operation and administration of this article with the objective of
        assuring maximum simplicity in the conformance of charitable organizations with the provisions of this
        article. The council shall consist of not fewer than five nor more than ten members. The members of the
        advisory council now in office shall continue to hold office for the remainder of the terms to which they were
        appointed and thereafter until their successors are appointed. The attorney general shall designate the
        chairman of the council and may appoint additional and successor members and fix their terms of office.
        The members shall serve without compensation but shall be allowed their actual and necessary expenses
        incurred in the performance of their duties hereunder.

History


Add, L 1977, ch 669, § 5, eff Oct 1, 1977; amd, L 1995, ch 83, § 108, eff June 20, 1995, deemed eff on and after
April 1, 1995; L 2002, ch 43, § 15, eff Aug 1, 2002.

Annotations

Notes


Amendment Notes:

2002. Chapter 43, § 15 amended:

Par by deleting “or”.

Research References & Practice Aids


Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 116 of 287
                                                                                 Page 2 of 2
                                                             NY CLS Exec § 176

18 NY Jur 2d Charities § 86 .

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 117 of 287




                                            NY CLS Exec § 177
                                  Current through 2019 released Chapters 1-334

New York Consolidated Laws Service > Executive Law (Arts. 1 — 50) > Article 7-A Solicitation
and Collection of Funds for Charitable Purposes (§§ 171 — 177)



§ 177. Administration and enforcement by attorney general

   1.The attorney general shall make rules and regulations necessary for the administration of this article
   including, but not limited to regulations and waiver procedures that will ensure that charitable organizations do
   not have to register twice in relation to the solicitation and administration of assets, and rules or regulations
   allowing or requiring any submission to the attorney general to be effected by electronic means.
   2.Upon a finding by the attorney general that any person has committed or is committing a violation of any
   provision of this article, the attorney general may:
           (a)revoke, suspend or deny a registration of a charitable organization, professional fund raiser,
           professional solicitor or fund raising counsel or deny or revoke a claim of exemption or issue an order
           directing a charitable organization, professional fund raiser, professional solicitor, fund raising counsel
           or commercial co-venturer to cease and desist specified fund raising activities; and
           (b)assess a civil penalty against the violator of not more than one thousand dollars for each act or
           omission constituting a violation and an additional penalty of not more than one hundred dollars for
           each day during which such violation continues. Prior to assessing a civil penalty, the attorney general
           shall notify the violator in writing by certified mail to its last known business address that a civil penalty
           will be assessed pursuant to this section unless the violation is cured within thirty days of the date of
           the mailing of the notice.
   3.The attorney general shall, before denying, revoking or suspending any registration or exemption, or issuing a
   cease and desist order or assessing a civil penalty, notify the applicant or registrant in writing and provide an
   opportunity for a hearing on a record in reference thereto in accordance with such rules as the attorney general
   may promulgate to effectuate the purposes of this article. Such written notice may be served by personal
   delivery to the applicant or registrant or by registered or certified mail to its last known business address.
   Hearings must be requested within twenty days of receipt of the notice from the attorney general. Any hearing
   shall be held within thirty days of the receipt of the request by the attorney general, at such time and place as
   the attorney general shall prescribe. The attorney general, or his or her designee may issue subpoenas in
   accordance with the civil practice law and rules, compel the attendance of witnesses at the hearing, administer
   oaths, take proof and make determinations of relevant facts. The respondent may appear at the hearing and
   may cross-examine all witnesses and produce evidence on his or her behalf. The attorney general or his or her
   designee shall not be bound by the rules of evidence during the conduct of the hearing. A final determination
   shall be made by the attorney general or his or her designee within ten days of the conclusion of the hearing.
   The attorney general shall serve a copy of such determination or order upon the registrant or applicant
   personally or by registered or certified mail at his or her last known business address.
   4.The administrative remedies provided by this article shall not be applicable to any violation of this article
   which is or was the subject of any action or proceeding brought by the attorney general.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 118 of 287
                                                                                                            Page 2 of 3
                                                  NY CLS Exec § 177

History


Add, L 1986, ch 440, § 17, eff July 1, 1987; amd, L 1987, ch 353, § 8, eff July 1, 1987; L 1995, ch 83, § 109, eff
June 20, 1995, deemed eff on and after April 1, 1995; L 2002, ch 43, § 16, eff Aug 1, 2002; L 2013, ch 549, § 4. eff
July 1, 2014.

Annotations

Notes


Editor’s Notes:

Laws 1986, ch 440, § 19, eff July 1, 1987, provides as follows:

§ 19. This act shall take effect on July first, nineteen hundred eighty-seven, except that any rules and regulations
necessary for the timely implementation of this act on its effective date shall be promulgated on or before such date
and shall apply to written reports filed pursuant to section one hundred seventy-two-b of the executive law for fiscal
years ending on or after December thirty-first, nineteen hundred eighty-seven.

Laws 2013, ch 549, § 1, eff July 1, 2014, provides as follows:

Section 1. This act shall be known and may be cited as the “non-profit revitalization act of 2013”.

Amendment Notes:

2013. Chapter 549, § 4 amended:

Sub 1 by adding the matter in italics.

2002. Chapter 43, § 16 amended:

Sub 2, opening par by deleting at fig 1 “subdivision one, two, five, six, seven, or eight of section one hundred
seventy-two-d”, at fig 2 “or has failed or is failing to comply with section one hundred seventy-two-b of this article,”
and adding the matter in italics.

Sub 2, par (a) by deleting at figs 1, 3 and 5 “or”, at figs 2 and 4 “fund-raiser or”, at fig 6 “fund-raiser” and adding the
matter in italics.

Sub 4 by adding the matter in italics.

1995. Chapter 83, § 109 amended:

Section heading by deleting at fig 1 “secretary of state” and adding the matter in italics.

Sub 2, par (b) by adding the matter in italics.

 Sub 3 by deleting at figs 1–6, 8, 10 and 12 “secretary”, at figs 7, 9 and 11 “the secretary’s” and adding the matter
in italics.

Research References & Practice Aids
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 119 of 287
                                                                                                      Page 3 of 3
                                                             NY CLS Exec § 177

Codes, Rules and Regulations:

Department of law: charitable entities and fundraising professionals. 13 NYCRR Parts 90–99.

Jurisprudences:

18 NY Jur 2d Charities § 95 .

60 Am Jur 2d, Peddlers, Solicitors, and Transient Dealers § 23.

Texts:

Bjorklund, Fishman & Kurtz, New York Nonprofit Law and Practice with Tax Analysis §§ 6-1, 6-2(e), 6-2(f), 6-3(f)(1),
6-6(a), 6-6(c).

Hierarchy Notes:

NY CLS Exec, Art. 7-A


New York Consolidated Laws Service
Copyright © 2019 Matthew Bender, Inc.,
a member of the LexisNexis (TM) Group All rights reserved.



  End of Document
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 120 of 287



                                          Va. Code Ann. § 57-48
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-48. Definitions

As used in this chapter, unless the context requires a different meaning:

 "Board" means the Board of Agriculture and Consumer Services.

  "Charitable organization" means any person that is or holds itself out to be organized or operated for any
charitable purpose, or any person that solicits or obtains contributions solicited from the public. "Charitable
organization" does not include (i) any church or convention or association of churches, primarily operated for
nonsecular purposes and no part of the net income of which inures to the direct benefit of any individual; (ii) any
political party as defined in § 24.2-101 or any political campaign committee or political action committee or other
political committee required by state or federal law to file a report or statement of contributions and expenditures; or
(iii) any authorized individual who solicits, by authority of such organization, solely on behalf of a registered or
exempt charitable organization or on behalf of an organization excluded from the definition of charitable
organization.

 "Charitable purpose" means any charitable, benevolent, humane, philanthropic, patriotic, or eleemosynary
purpose and the purposes of influencing legislation or influencing the actions of any public official or instigating,
prosecuting, or intervening in litigation.

 "Charitable sales promotion" means advertised sales that feature the names of both the commercial co-venturer
and the charitable or civic organization and that state that the purchase or use of the goods, services,
entertainment, or any other thing of value that the commercial co-venturer normally sells will benefit the charitable
or civic organization or its purposes. To qualify as a charitable sales promotion, the consumer must pay the same
price for the thing of value as the commercial co-venturer usually charges without the charitable sales promotion
and the consumer retains the thing of value.

 "Civic organization" means any local service club, veterans post, fraternal society or association, volunteer fire or
rescue group, or local civic league or association of 10 or more persons not organized for profit but operated
exclusively for educational or charitable purposes as defined in this section, including the promotion of community
welfare, and the net earnings of which are devoted exclusively to charitable, educational, recreational, or social
welfare purposes.

  "Commercial co-venturer" means any person who (i) is organized for profit, (ii) is regularly and primarily engaged
in trade or commerce, other than in connection with soliciting for charitable or civic organizations or charitable
purposes, and (iii) conducts an advertised charitable sales promotion for a specified limited period of time.

 "Commissioner" means the Commissioner of Agriculture and Consumer Services or a member of his staff to
whom he may delegate his duties under this chapter.

 "Contribution" means any gift, bequest, devise, or other grant of any money, credit, financial assistance, or
property of any kind or value, including the promise to contribute, except payments by the membership of an
organization for membership fees, dues, fines, or assessments, or for services rendered to individual members, and
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 121 of 287
                                                                                                          Page 2 of 3
                                                Va. Code Ann. § 57-48

except money, credit, financial assistance, or property received from any governmental authority. "Contribution"
does not include any donation of blood or any gift made pursuant to Article 2 (§ 32.1-289.2 et seq.) of Chapter 8 of
Title 32.1.

 "Department" means the Department of Agriculture and Consumer Services.

 "Federated fund-raising organization" means any federation of independent charitable organizations that have
voluntarily joined together, including but not limited to a United Fund or Community Chest, for purposes of raising
and distributing money for and among themselves and where membership does not confer operating authority and
control of the individual agencies upon the federated group organization.

 "File with the Commissioner" means depositing the originals of the documents required to be filed, along with the
payment of the appropriate fee and all supporting documents with the Department or submitting the required
documents and any appropriate attachments and fees by utilizing an online filing system approved by the
Commissioner.

 "Fund-raising expenses" means the expenses of all activities that constitute or are an integral and inseparable part
of a solicitation.

 "Membership" means those persons to whom, for payment of fees, dues, assessments, etc., an organization
provides services and confers a bona fide right, privilege, professional standing, honor, or other direct benefit, in
addition to the right to vote, elect officers, or hold offices. "Membership" does not include those persons who are
granted a membership upon making a contribution as the result of solicitation.

 "Parent organization" means that part of a charitable organization that coordinates, supervises, or exercises
control over policy, fund raising, and expenditures or assists or advises one or more chapters, branches, or
affiliates.

 "Person" means any individual, organization, trust, foundation, association, partnership, corporation, society, or
other group or combination acting as a unit.

 "Professional fund-raising counsel" means any person who for a flat fixed fee under a written agreement plans,
conducts, manages, carries on, advises, or acts as a consultant, whether directly or indirectly, in connection with
soliciting contributions for, or on behalf of, any charitable or civic organization, but who actually solicits no
contributions as a part of such services. A bona fide salaried officer or employee of a registered or exempt
charitable organization or the bona fide salaried officer or employee of a registered parent organization shall not be
deemed to be a professional fund-raising counsel.

 "Professional solicitor" means any person who, for a financial or other consideration, solicits contributions for, or
on behalf of, a charitable or civic organization, whether such solicitation is performed personally or through his
agents, servants, or employees or through agents, servants, or employees who are specially employed by or for a
charitable or civic organization and are engaged in the solicitation of contributions under the direction of such
person or any person who, for a financial or other consideration, plans, conducts, manages, carries on, advises, or
acts as a consultant to a charitable or civic organization in connection with the solicitation of contributions but does
not qualify as a professional fund-raising counsel. A bona fide salaried officer or employee of a registered or exempt
charitable organization or a bona fide salaried officer or employee of a registered parent organization shall not be
deemed to be a professional solicitor.

  "Sale," "sell," and "sold" mean the transfer of any property or the rendition of any service to any person in
exchange for consideration, including any purported contribution without which such property would not have been
transferred or such services would not have been rendered.

 "Solicit" and "solicitation" mean the request or appeal, directly or indirectly, for any contribution on the plea or
representation that such contribution will be used for a charitable purpose, including, without limitation, the following
methods of requesting such contribution:
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 122 of 287
                                                                                                            Page 3 of 3
                                                       Va. Code Ann. § 57-48

  1. Any oral or written request;

  2. Any announcement to the press, over the radio or television, or by telephone or telegraph concerning an
appeal or campaign to which the public is requested to make a contribution for any charitable purpose connected
therewith;

  3. The distribution, circulation, posting, or publishing of any handbill, written advertisement, or other publication
that directly or by implication seeks to obtain public support; or

  4. The sale of, offer, or attempt to sell, any advertisement, advertising space, subscription, ticket, or any service or
tangible item in connection with which any appeal is made for any charitable purpose or where the name of any
charitable or civic organization is used or referred to in any such appeal as an inducement or reason for making any
such sale, or when or where in connection with any such sale, any statement is made that the whole or any part of
the proceeds from any such sale will be donated to any charitable purpose.

   "Solicitation," as defined in this section, shall be deemed to occur when the request is made, at the place the
request is received, whether or not the person making the same actually receives any contribution.

    "Terrorists and terrorist organizations" means any person, organization, group, or conspiracy who assists or has
assisted terrorist organizations, as provided in 18 U.S.C. § 2339B, or who commits or attempts to commit acts of
terrorism, as defined in § 18.2-46.4.

History

1974, c. 574; 1979, cc. 124, 595, 598; 1983, c. 374; 1984, c. 268; 1988, c. 322; 1990, c. 711; 1996, c. 461; 2003,
cc. 576, 977, 1009; 2005, c. 329; 2007, cc. 92, 907; 2013, c. 24.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 123 of 287



                                         Va. Code Ann. § 57-49
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-49. Registration of charitable organizations; prohibition against support
of terrorists

   A.Every charitable organization, except as otherwise provided in this chapter, which intends to solicit
   contributions within the Commonwealth, or have funds solicited on its behalf, shall, prior to any solicitation, file
   an initial registration statement with the Commissioner upon forms acceptable to him. Each registration
   statement shall thereafter be refiled on or before the fifteenth day of the fifth calendar month of the next and
   each following fiscal year in which such charitable organization is engaged in solicitation activities within the
   Commonwealth. It shall be the duty of the president, chairman or principal officer of such charitable
   organization to file the statements required under this chapter. A charitable organization's registration statement
   may alternatively be filed online on a website approved by the Commissioner. Such statement shall contain the
   following information:
         1. The name of the organization and the purpose for which it was organized.
         2. The principal address of the organization, the address of any offices in the Commonwealth and its
       designated agent for process within the Commonwealth. If no such agent is designated, the organization
       shall be deemed to have designated the Secretary of the Commonwealth. If the organization does not
       maintain an office, the name and address of the person having custody of its financial records.
         3. The names and addresses of any chapters, branches or affiliates in the Commonwealth.
         4. The place where and the date when the organization was legally established, the form of its
       organization, and a reference to any determination of its tax-exempt status under the Internal Revenue
       Code.
         5. The names and addresses of the officers, directors, trustees and the principal salaried executive staff
       officer.
         6. A copy of a balance sheet and income and expense statement, with the opinion of any independent
       public accountant, for the organization's immediately preceding fiscal year; a copy of a financial statement
       certified by an independent public accountant covering, in a consolidated report, complete information as to
       all the preceding year's fund-raising activities of the charitable organization, showing kind and amount of
       funds raised, fund-raising expenses and allocation of disbursement of funds raised; or a copy of Internal
       Revenue Service Form 990. The report required by this subdivision shall comply with the accounting
       standards prescribed pursuant to § 57-53. Any organization whose annual gross revenue qualifies such
       organization to file Form 990-N (also referred to as the e-Postcard) with the Internal Revenue Service may
       submit a balance sheet and income and expense statement verified under oath or affirmation by the
       treasurer of the organization.
        7. A statement indicating the amount of funds expended during the preceding fiscal year to pay for the
       administrative expenses of the charitable organization and a computation of such expenses as a
       percentage of the total expenses of the charitable organization.
         8. A statement indicating the amount of funds expended during the preceding fiscal year that was
       dedicated to providing charitable services and a computation of such expenses as a percentage of the total
       expenses of the charitable organization.
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 124 of 287
                                                                                                         Page 2 of 3
                                             Va. Code Ann. § 57-49

      9. A statement showing the computation of the percentages provided for in § 57-58.
      10. A statement indicating whether the organization intends to solicit contributions from the public directly
    or have such done on its behalf by others.
      11. A statement indicating whether the organization is authorized by any other governmental authority to
    solicit contributions and whether it, or any officer, professional fund-raiser or professional solicitor thereof, is
    or has ever been enjoined by any court or otherwise prohibited from soliciting contributions in any
    jurisdiction.
      12. The general purpose or purposes for which the contributions to be solicited shall be used.
      13. The name or names under which it intends to solicit contributions.
      14. The names of the individuals or officers of the organization who will have final responsibility for the
    custody of the contributions.
      15. The names of the individuals or officers of the organization responsible for the final distribution of the
    contributions.
      16. A statement indicating whether the organization, or any officer, professional fund-raiser or
    professional solicitor thereof, has ever been convicted of a felony and, if so, a description of the pertinent
    facts.
      17. A copy of the current articles of incorporation, bylaws, or other governing documents. If current copies
    are already on file with the Commissioner, only amendments, if any, shall be filed in years after the initial
    registration.
      18. A description of the types of solicitation to be undertaken.
A1.Every registration statement shall include the following language:
        "No funds have been or will knowingly be used, directly or indirectly, to benefit or provide support, in
        cash or in kind, to terrorists, terrorist organizations, terrorist activities, or the family members of any
        terrorist."
A2.No person shall be registered by the Commonwealth or by any locality to solicit funds that are intended to
benefit or support terrorists, terrorist organizations or terrorist activities. No person shall be registered by the
Commonwealth or by any locality to solicit funds that are intended to benefit or support a family member of any
terrorist, unless a court of competent jurisdiction within the Commonwealth, upon petition of an interested
person, finds by clear and convincing evidence that, for a period of at least three years next preceding any act
of terrorism committed by such terrorist or terrorist organization, the family members to whom the benefit of the
contributions shall inure have been living separate and apart from the terrorist or terrorist organization, and the
family members have not provided any financial support, in cash or in kind, to the terrorist or terrorist
organization for the same period of time.
B.Each chapter, branch or affiliate, except an independent member agency of a federated fund-raising
organization, shall separately report the information required by this section or report the information to its
parent organization which shall then furnish such information as to itself and all of its state affiliates, chapters
and branches in a consolidated form. All affiliated organizations included in a consolidated registration
statement shall be considered as one charitable organization for all purposes of this chapter. If a consolidated
registration statement is filed, all statements thereafter filed shall be upon the same basis unless permission to
change is granted by the Commissioner.
C.Each federated fund-raising organization shall report the information required by this section in a
consolidated form. Any federated fund-raising organization may elect to exclude from its consolidated report
information relating to the separate fund-raising activities of all of its independent member agencies. No
member agency of a federated fund-raising organization shall be required to report separately any information
contained in such a consolidated report. Any separate solicitations campaign conducted by, or on behalf of, any
such member agency shall nevertheless be subject to all other provisions of this chapter.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 125 of 287
                                                                                                             Page 3 of 3
                                                       Va. Code Ann. § 57-49

    D.The registration forms shall be signed by the chief fiscal officer and by another authorized officer of the
    charitable organization. If the registration forms are filed online using a website approved by the Commissioner,
    the charitable organization shall follow the procedures on that website for signing the forms.
    E.Every charitable organization which submits an independent registration to the Commissioner shall pay an
    annual registration fee of (i) $ 30 if its gross contributions for the preceding year do not exceed $ 25,000; (ii) $
    50 if its gross contributions exceed $ 25,000 but do not exceed $ 50,000; (iii) $ 100 if its gross contributions
    exceed $ 50,000 but do not exceed $ 100,000; (iv) $ 200 if its gross contributions exceed $ 100,000 but do not
    exceed $ 500,000; (v) $ 250 if its gross contributions exceed $ 500,000 but do not exceed $ 1 million; and (vi) $
    325 if its gross contributions exceed $ 1 million. A parent organization filing on behalf of one or more chapters,
    branches or affiliates or a federated fund-raising organization filing on behalf of its member agencies shall pay a
    single annual registration fee for itself and such chapters, branches, affiliates or member agencies included in
    the registration statement. Organizations with no prior financial history filing an initial registration shall be
    required to pay an initial fee of $ 100. Organizations with prior financial history filing an initial registration shall
    be required to pay an initial fee of $ 100 in addition to the annual registration fee. Any organization which allows
    its registration to lapse, without requesting an extension of time to file, shall be required to resubmit an initial
    registration. An extension may be granted upon receipt of a written request.

History

1974, c. 574; 1975, c. 221; 1979, c. 595; 1984, c. 268; 1986, c. 31; 1987, c. 561; 1988, c. 322; 1990, c. 711; 1993,
cc. 577, 583; 1995, cc. 170, 205; 2003, cc. 576, 977, 1009; 2005, c. 329; 2012, c. 313; 2017, c. 763; 2018, c. 268.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 126 of 287



                                                 Va. Code Ann. § 57-50
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-50. Reciprocal agreements with other states; online filing

    A.The Commissioner may enter into a reciprocal agreement with the appropriate authority of any other state for
    the purpose of exchanging information with respect to charitable organizations, professional fund-raising
    counsel and professional solicitors. Pursuant to such agreements, the Commissioner may accept information
    filed by a charitable organization, professional fund-raising counsel and professional solicitor with the
    appropriate authority of another state in lieu of the information required to be filed in accordance with the
    provisions of this chapter, if such information is substantially similar to the information required under this
    chapter. The Commissioner may also grant exemption from the requirement for the filing of [an] annual
    registration statement with him to charitable organizations organized under the laws of another state, having
    their principal place of business in such other state, having funds derived principally from sources outside the
    Commonwealth, and having been granted exemption from the filing of registration statements by such other
    state, if such state has a statute similar in substance to the provisions of this chapter and participates in a
    reciprocal agreement pursuant to this section.
    B.The Commissioner may also enter into a memorandum of understanding or other similar agreement with the
    appropriate authority of any other state or federal agency for the purpose of providing charitable organizations,
    professional fund-raising counsel or professional solicitors with the option of filing their annual registration
    statements online on a website approved by all states that are parties to the memorandum of understanding.
    The Commissioner may accept such online filing in lieu of the information required to be filed in accordance
    with the provisions of this chapter if the procedures for online filing provide for submitting substantially similar
    information to that required by this chapter. The information provided by charitable organizations, professional
    fund-raising counsel or professional solicitors at the approved website as a result of their completion of the
    online registration statement shall be shared with the appropriate authority of any state or federal agency that is
    a party to the memorandum of understanding.

History

1974, c. 574; 1979, c. 595; 2005, c. 329.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 127 of 287



                                                 Va. Code Ann. § 57-51
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-51. Nonresident registration

    (a)Any unregistered charitable organization, professional fund-raising counsel or professional solicitor, having
    his or its principal place of business without this Commonwealth or organized under and by virtue of the laws of
    a foreign state who or which shall solicit contributions from people in this Commonwealth, shall be deemed to
    have irrevocably appointed the Secretary of the Commonwealth as his or its agent upon whom may be served
    any summons, subpoena, subpoena duces tecum or other process directed to such charitable organization, or
    any partner, principal, officer, or director thereof or to such professional fund-raising counsel or professional
    solicitor. Service shall be made by leaving two copies of the process, notice, order or demand, together with
    any fee required by law, in the office of the Secretary of the Commonwealth, together with an affidavit giving the
    last known post-office address of the defendant and such service shall be sufficient if notice of such service and
    a copy of the process, notice, order or demand are forthwith sent by registered mail, with return receipt
    requested, by the Secretary of the Commonwealth or one of his staff to the defendant at the specified address.
    An affidavit by the Secretary of the Commonwealth showing compliance herewith shall be filed with the papers
    in the suit, action or proceeding.
    (b)Any charitable organization, having no office or place of business within this Commonwealth and soliciting in
    this Commonwealth from without the Commonwealth solely by telephone or telegraph, direct mail or advertising
    in national media, and any professional fund-raising counsel or professional solicitor engaged by such an
    organization, shall file with the Commissioner any report which would otherwise be required of it or request the
    Commissioner to determine that such organization is exempt under § 57-50 or § 57-60.

History

1974, c. 574; 1979, c. 595; 1984, c. 268.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 128 of 287



                                                 Va. Code Ann. § 57-52
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-52. Publication of warnings concerning certain charitable and civic
organizations

If the Commissioner determines that any charitable or civic organization not registered with his office and not
exempt from registration, irrespective of whether such organization is subject to the jurisdiction of this
Commonwealth, has solicited or may be soliciting in this Commonwealth, directly or indirectly, by any means
including without limitation, by telephone or telegraph, by direct mail or by advertising in national media, he may,
after ten days' written notice mailed to the charitable or civic organization, cause to be printed in one or more
newspapers published in this Commonwealth a notice in substantially the following form:

 WARNING--UNREGISTERED CHARITABLE SOLICITATION

  The organization named below has solicited contributions from Virginia citizens for allegedly charitable purposes.
It has not registered with or been granted the appropriate exempt status by the Commissioner as required by law.
Contributors are cautioned that their contributions to such organization may be used for noncharitable purposes.

History

1974, c. 574; 1979, c. 595; 1983, c. 374; 1988, c. 322.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 129 of 287



                                               Va. Code Ann. § 57-52.1
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-52.1. Publication of warnings concerning solicitation by professional
solicitors

If the Commissioner determines that any charitable or civic organization has contracted with a professional solicitor
to solicit on its behalf and that the professional solicitor may be soliciting or has solicited in this Commonwealth,
directly or indirectly, by any means including, without limitation, by telephone or telegraph, by direct mail or by
advertising in national media, and the professional solicitor has not registered with the Commissioner as required by
§ 57-61, the Commissioner may, after five days' written notice mailed to the charitable or civic organization, cause
to be printed in one or more newspapers published in this Commonwealth a notice on substantially the following
form:

 WARNING--UNREGISTERED CHARITABLE SOLICITATION BY PROFESSIONAL SOLICITOR

 The charitable or civic organization named below has contracted with a professional solicitor to solicit on its behalf.
The professional solicitor has not registered with the Commonwealth of Virginia as required by law. Contributors are
cautioned that their contributions may be used for noncharitable purposes.

History

1987, c. 561.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 130 of 287



                                                 Va. Code Ann. § 57-53
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-53. Records to be kept by charitable organizations

Every charitable organization shall keep true fiscal records for all fiscal years beginning on and after January 1,
1975, in accordance with the standards and practices set out in Standards of Accounting and Financial Reporting
for Voluntary Health and Welfare Organizations adopted and approved in December, 1964, by the National Health
Council and National Social Welfare Assembly, and as may be modified from time to time by the National Health
Council and the National Assembly for Policy and Development, or in accordance with the standards and practices
set out in Uniform Chart of Accounts and Definitions for Hospitals as approved by, and as may be modified by, the
American Hospital Association, or in accordance with such other uniform standards of accounting as the
Commissioner may find to be as appropriate. A copy of such standards shall be maintained on file in the office of
the Commissioner. Such records shall be retained for a period of at least three years after the end of the period of
registration to which they relate.




History

1974, c. 574; 1979, c. 595.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 131 of 287



                                                 Va. Code Ann. § 57-54
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-54. Contracts between charitable or civic organizations and
professional fund-raising counsel or professional solicitors

    A.Every contract or agreement between professional fund-raising counsel and a charitable or civic organization
    must be in writing and shall be filed with the Commissioner within ten days after such contract or written
    agreement is entered into.
    B.Every contract, or a written statement of the nature of the arrangement to prevail in the absence of a contract,
    between a professional solicitor and a charitable or civic organization shall be filed with the Commissioner at
    least ten days prior to commencement of the contract.
    C.All agreements and arrangements between professional fund-raising counsel and charitable or civic
    organizations must be reduced to writing before executed or acted upon.

History

1974, c. 574; 1979, c. 595; 1983, c. 374; 1988, c. 322.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 132 of 287



                                                 Va. Code Ann. § 57-55
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-55. Repealed

Repealed by Acts 1980, c. 445.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 133 of 287



                                               Va. Code Ann. § 57-55.1
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-55.1. Repealed

Repealed by Acts 1990, c. 711.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 134 of 287



                                               Va. Code Ann. § 57-55.2
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-55.2. Charitable solicitation disclosure

Every professional solicitor who solicits contributions from a prospective contributor in the Commonwealth: (i) shall
identify himself and his employer; (ii) shall disclose that he is a paid solicitor; and (iii) shall further disclose, in
writing, the fact that a financial statement for the last fiscal year is available from the Department of Agriculture and
Consumer Services.




History

1987, c. 561; 2013, c. 24.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 135 of 287



                                             Va. Code Ann. § 57-55.2:1
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-55.2:1. Solicitations by for-profit organizations

    A.Every solicitor for an organization which is for-profit which solicits contributions from a prospective contributor
    in the Commonwealth shall disclose that the organization is not exempt from taxation under § 501(c) of the
    Internal Revenue Code.
    B.For every contribution received for five dollars or more, a for-profit organization shall, within thirty days
    following receipt, send a written statement to such contributor disclosing that the organization is not exempt
    from taxation under § 501(c) of the Internal Revenue Code.

History


1993, c. 240.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 136 of 287



                                               Va. Code Ann. § 57-55.3
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-55.3. Disclosure regarding financial statement required

Every charitable organization required to be registered pursuant to § 57-49 and every professional solicitor required
to be registered pursuant to § 57-61 soliciting contributions from prospective contributors shall disclose to the
potential donor contemporaneously at the point of a written request or on a written receipt for donations made in
response to an oral request that a financial statement is available from the Department of Agriculture and
Consumer Services upon request.




History


1990, c. 930; 2003, c. 576; 2013, c. 24.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 137 of 287



                                               Va. Code Ann. § 57-55.4
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-55.4. Collection receptacles; required disclosures

No (i) business as defined in § 58.1-3700.1, other than a charitable or civic organization to which contributions are
deductible under § 170 of the Internal Revenue Code, or (ii) professional solicitor shall place or maintain a
receptacle in public view for the purpose of collecting donated clothing, household items, or other items for future
resale unless such person or professional solicitor places on the receptacle a permanent sign or label in a
prominent place that includes the following information printed in letters that are no less than three inches in height
and no less than one-half inch in width and in a color that contrasts with the color of the receptacle, which sign or
label shall be placed immediately below the opening in the receptacle used to deposit donations:

  1. The name, business address, and telephone number of the person engaged in such business or the
professional solicitor; and

 2. a. For a receptacle placed or maintained by a person engaged in such business, a statement that reads: "This
donation receptacle is operated by a for-profit business. Items donated here support a for-profit business."; or

    b. For a receptacle placed or maintained by the professional solicitor, a statement that reads: "This donation
receptacle is operated by a professional solicitor. Items donated here support, in part, the professional solicitor,
which is a for-profit entity."

    Enforcement of a violation of this section shall be limited to subsections B through E of § 57-59.

History


2015, c. 476.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 138 of 287



                                                 Va. Code Ann. § 57-56
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-56. Information filed to become public records

Registration statements, reports, professional fund-raising counsel contracts or professional solicitor contracts and
all other documents and information required to be filed under this chapter shall become public records in the office
of the Commissioner, and shall be open to the general public for inspection at such time and under such conditions
as the Commissioner may prescribe. A charge not exceeding one dollar per page may be made for any copy of
such documents and information as may be furnished any person by the Commissioner.




History

1974, c. 574; 1979, c. 595.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 139 of 287



                                          Va. Code Ann. § 57-57
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-57. Prohibited acts

   A.No charitable organization shall use or exploit the fact of registration under this chapter so as to lead the
   public to believe that such registration in any manner constitutes an endorsement or approval by this
   Commonwealth. The use of the following statement shall not be deemed a prohibited exploitation, "Registered
   with the Commissioner as required by law. Registration does not imply endorsement of a public solicitation for
   contributions."
   B.No person shall, in connection with the solicitation of contributions or the sale of tangible personal property or
   services represent, or lead anyone by any manner, means, practice or device whatsoever to believe, that the
   person on whose behalf such solicitation or sale is being conducted is a bona fide charitable organization or
   that the proceeds of such solicitation or sale will be used for charitable purposes, if he has reason to believe
   such not to be the fact.
   C.No person shall, in connection with the solicitation of contributions or the sale of tangible personal property or
   services for charitable purposes, represent or lead anyone by any manner, means, practice or device
   whatsoever to believe, that any other person sponsors or endorses such solicitation of contributions, sale of
   tangible personal property or services for charitable purposes or approves of such charitable purposes or a
   charitable organization connected therewith when such other person has not given written consent to the use of
   his name for these purposes.
         Any member of the board of directors or trustees of a charitable organization or any other person who has
       agreed either to serve or to participate in any voluntary capacity in the campaign shall be deemed thereby
       to have given his consent to the use of his name in said campaign. Nothing contained in this section shall
       prevent the publication of names of contributors without their written consents, in an annual or other
       periodic report issued by a charitable organization for the purpose of reporting on its operations and affairs
       to its membership or for the purpose of reporting contributions to contributors.
   D.No person shall denominate any membership fee or purchase price of goods or services sold, as a
   contribution or as a donation or in any other manner represent or imply that the member or the purchaser of
   such goods or services will be entitled to an income tax deduction for his cost or any portion thereof unless:
         1. A signed opinion of counsel or an Internal Revenue Service ruling or determination letter holding such
       cost to be deductible has been obtained; or
         2. The member or purchaser is informed in writing that such cost may not be deductible.
         No person shall represent or imply that a contributor will be entitled to an income tax deduction for his
       contribution unless a signed opinion of counsel or an Internal Revenue Service ruling or determination letter
       holding gifts to such organization to be deductible has been obtained.
   E.No person shall make any representation that he is soliciting contributions for or on behalf of a charitable or
   civic organization or shall use or display any emblem, device or printed matter belonging to or associated with a
   charitable or civic organization for the purpose of soliciting or inducing contributions from the public without first
   being authorized to do so by the charitable or civic organization.
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 140 of 287
                                                                                                          Page 2 of 3
                                             Va. Code Ann. § 57-57

F.No professional solicitor shall solicit in the name of or on behalf of any charitable or civic organization unless
such solicitor has:
     1. Written authorization of two officers of such organization, a copy of which shall be filed with the
    Commissioner. Such written authorization shall bear the signature of the solicitor and shall expressly state
    on its face the period for which it is valid, which shall not exceed one year from the date issued.
     2. Such authorization with him when making solicitations and exhibits it on request to persons solicited,
    police officers, or agents of the Commissioner.
G.No charitable or civic organization shall accept any contribution exceeding $ 5 in cash or tangible property
without providing, on request of the donor, a written receipt acknowledging such contribution on behalf of the
organization.
H.No person, and no organization of which such person is an officer, professional fund-raising counsel or
professional solicitor, shall solicit within this Commonwealth if:
      1. Such person has been convicted in any jurisdiction of embezzlement, larceny or other crime involving
    the obtaining of money or property by false pretenses or the misapplication of funds impressed with a trust,
    unless such person has received a pardon for such offense or the public is informed of such conviction in a
    manner approved in writing by the Commissioner before any solicitation occurs; or
      2. Such person has ever been enjoined by any court or otherwise prohibited from soliciting in any
    jurisdiction, unless the Commissioner first determines in writing that such person is entitled to solicit in such
    jurisdiction at the time of soliciting within this Commonwealth or that the reason for such injunction or
    prohibition does not involve moral turpitude.
I.No person shall solicit within this Commonwealth for the benefit of any other person located without the
Commonwealth, if such other person refuses to supply any information which the Commissioner deems
necessary to assure himself that the provisions of this chapter are complied with. A solicitation shall be deemed
to be on behalf of every person who or which receives, directly or indirectly, more than 10 percent of the gross
amount collected.
J.No charitable or civic organization shall allow a professional solicitor to solicit on its behalf if the professional
solicitor has not registered pursuant to § 57-61.
K.No charitable or civic organization, professional fund-raising counsel or professional solicitor shall solicit in
this Commonwealth without being duly registered or granted the appropriate exempt status under this chapter.
L.No person shall employ in any solicitation or collection of contributions for a charitable purpose any device,
scheme or artifice to defraud or obtain money or property by any misrepresentation or misleading statement.
M.No officer, agent, director or trustee of any charitable or civic organization, professional fund-raising counsel
or professional solicitor shall refuse or fail, after notice, to produce to the Commissioner any books and records
of such organization.
N.No person shall use or permit the use of the funds raised by a charitable solicitation for any purpose other
than the solicited purpose or, with respect to funds raised by general appeals, the general purposes of the
charitable or civic organization on whose behalf the solicitation was made.
O.No person shall knowingly and willfully make any false statements in any registration application or
statement, report or other disclosure required by this chapter.
P.No professional solicitor shall solicit on behalf of a charitable or civic organization unless the charitable or
civic organization has registered or been granted the appropriate exempt status under this chapter.
Q.No person shall represent, in any solicitation, that tickets to events will be donated for use by another unless
he complies with the following requirements:
      1. He shall have obtained commitments, in writing, from persons or charitable or civic organizations
    stating that they will accept donated tickets and specifying the number of persons for whom they are willing
    to accept tickets;
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 141 of 287
                                                                                                                 Page 3 of 3
                                                       Va. Code Ann. § 57-57

           2. He shall not collect or accept more contributions for donated tickets than the number of ticket
         commitments he has received from persons or charitable or civic organizations;
            3. He shall have printed in advance on each ticket the exact number of persons to be admitted by the
         ticket and the dollar price or value of each ticket;
           4. He shall distribute the tickets in a timely fashion to those having given commitments; and
           5. He shall maintain during the solicitation and for a period of three years thereafter: (i) records reflecting
         the name and address of each contributor and the amount of money and number of tickets donated by
         each such contributor; and (ii) the written commitments of each person or charitable or civic organization to
         accept tickets and specifying the number of persons on whose behalf tickets were to be accepted, as
         required in subdivision 1 of subsection Q of this section.
    R.No person shall knowingly use or permit the use of funds raised by a solicitation or by contribution to benefit
    or provide support, directly or indirectly, in cash or in kind, to terrorists, terrorist organizations, terrorist activities
    or to family members of any terrorist.

History

1974, c. 574; 1979, c. 595; 1983, c. 374; 1987, c. 561; 1988, c. 322; 1990, c. 711; 2003, cc. 977, 1009.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 142 of 287



                                                 Va. Code Ann. § 57-58
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-58. Ratio of fund-raising expenses to contributions to be included in
registration statement

Each charitable organization shall, as a part of its registration statement, compute the percentage that its fund-
raising expenses for its preceding fiscal year bore to its support received directly from the public during such year.

  Each federated fund-raising organization shall clearly disclose on any registration the percentage that is withheld
from a donation designated for a member agency.

History

1974, c. 574; 2003, c. 810.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 143 of 287



                                         Va. Code Ann. § 57-59
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-59. Enforcement of chapter; seizure of property connected with
terrorism; penalties

   A.Any person who willfully and knowingly violates or causes to be violated any provision of this chapter, or who
   willfully and knowingly gives false or incorrect information to the Commissioner in filing statements or reports
   required by this chapter, whether such report or statement is verified or not, shall be guilty of a misdemeanor
   and, upon conviction thereof, shall be punished for the first offense by a fine of not less than $ 100 and not
   more than $ 1,000 or by confinement in jail for not more than six months, or both, and for the second and any
   subsequent offense by a fine of not less than $ 500 and not more than $ 2,500 or by confinement in jail for not
   more than one year, or both.
         The following property shall be subject to lawful seizure by any law-enforcement officer charged with
       enforcing the provisions of this chapter: all moneys or other property, real or personal, together with any
       interest or profits derived from the investment of such money and used in substantial connection with an act
       of terrorism as defined in § 18.2-46.4. All seizures and forfeitures under this section shall be governed by
       the procedures contained in Chapter 22.1 (§ 19.2-386.1 et seq.) of Title 19.2.
   B.Whenever the Commissioner has reasonable cause to believe that a violation of this chapter may have
   occurred, the Commissioner, upon his own motion or upon complaint of any person, may investigate any
   charitable or civic organization, commercial co-venturer, professional fund-raising counsel or professional
   solicitor to determine whether such charitable or civic organization, commercial co-venturer, professional fund-
   raising counsel or professional solicitor has violated the provisions of this chapter. In the conduct of such
   investigation, the Commissioner may:
        1. Require or permit any person to file a statement in writing, under oath or otherwise as the
       Commissioner determines, as to all facts and circumstances concerning the matter to be investigated.
         2. Administer oaths or affirmations and, upon his motion or upon request of any party, subpoena
       witnesses, compel their attendance, take evidence, and require the production of any matter which is
       relevant to the investigation, including the existence, description, nature, custody, condition, and location of
       any books, documents, or other tangibles and the identity and location of persons having knowledge of
       relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence.
        Any proceedings or hearings by the Commissioner under this chapter, where witnesses are subpoenaed
       and their attendance is required for evidence to be taken or any matter is to be produced to ascertain
       material evidence, shall take place within the City of Richmond.
         Upon failure to obey a subpoena and upon reasonable notice to all persons affected thereby, the
       Commissioner may apply to the Circuit Court of the City of Richmond for an order imposing punishment for
       contempt of the subpoena or compelling compliance.
   C.Whenever the Attorney General has reasonable cause to believe that any person has operated, is operating
   or is about to operate in violation of the provisions of this chapter, the Attorney General may issue a civil
   investigative demand. The provisions of § 59.1-9.10 shall apply mutatis mutandis to civil investigative demands
   issued pursuant to this subsection.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 144 of 287
                                                                                                            Page 2 of 2
                                                       Va. Code Ann. § 57-59

    D.Whenever the Attorney General, or any attorney for the Commonwealth or the attorney for any city, county or
    town has reason to believe that any charitable or civic organization, commercial co-venturer, professional fund-
    raising counsel or professional solicitor has operated, is operating or is about to operate in violation of the
    provisions of this chapter, the Attorney General, attorney for the Commonwealth or the attorney for any city,
    county or town, in addition to all other actions authorized by law, may bring an action in the name of the
    Commonwealth against such charitable or civic organization, commercial co-venturer, professional fund-raising
    counsel or professional solicitor, or their officers, directors, or other agents to enjoin the continuation of such
    violation, solicitation or collection, or the engaging therein, or the conducting of any acts in furtherance thereof
    and for such other relief as the court deems appropriate.
    E.In any action brought under subsection D, the court may also award to the Commonwealth a civil penalty of
    not more than $ 5,000 per violation, to be paid to the Literary Fund, reasonable expenses incurred by the state
    or local agency in investigating and preparing the case, not to exceed $ 250 per violation, and attorney's fees.
    Such expenses and attorney's fees shall be paid into the general fund of the Commonwealth or of the county,
    city, or town which such attorney represented.

History

1974, c. 574; 1979, c. 595; 1983, c. 374; 1987, c. 561; 1990, c. 711; 1991, c. 710; 1999, c. 81; 2000, c. 755; 2003,
cc. 576, 977, 1009.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 145 of 287



                                         Va. Code Ann. § 57-60
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-60. Exemptions

   A.The following persons shall be exempt from the registration requirements of § 57-49, but shall otherwise be
   subject to the provisions of this chapter:
         1. Educational institutions that are accredited by the Board of Education, by a regional accrediting
       association or by an organization affiliated with the National Commission on Accrediting, the Association
       Montessori Internationale, the American Montessori Society, the Virginia Independent Schools Association,
       or the Virginia Association of Independent Schools, any foundation having an established identity with any
       of the aforementioned educational institutions, and any other educational institution confining its solicitation
       of contributions to its student body, alumni, faculty and trustees, and their families.
         2. Persons requesting contributions for the relief of any individual specified by name at the time of the
       solicitation when all of the contributions collected without any deductions whatsoever are turned over to the
       named beneficiary for his use.
         3. Charitable organizations that do not intend to solicit and receive, during a calendar year, and have not
       actually raised or received, during any of the three next preceding calendar years, contributions from the
       public in excess of $ 5,000, if all of their functions, including fund-raising activities, are carried on by
       persons who are unpaid for their services and if no part of their assets or income inures to the benefit of or
       is paid to any officer or member. Nevertheless, if the contributions raised from the public, whether all of
       such are or are not received by any charitable organization during any calendar year, shall be in excess of
       $ 5,000, it shall, within 30 days after the date it has received total contributions in excess of $ 5,000,
       register with and report to the Commissioner as required by this chapter.
         4. Organizations that solicit only within the membership of the organization by the members thereof.
         5. Organizations that have no office within the Commonwealth, that solicit in the Commonwealth from
       without the Commonwealth solely by means of telephone or telegraph, direct mail or advertising in national
       media, and that have a chapter, branch, or affiliate within the Commonwealth that has registered with the
       Commissioner.

        6. Organizations that have been granted tax-exempt status under § 501(c)(3) of the Internal Revenue
       Code and that are organized wholly as Area Health Education Centers in accordance with § 32.1-122.7.
         7. Health care institutions defined herein as any facilities that have been granted tax-exempt status under
       § 501(c)(3) of the Internal Revenue Code, and that are (i) licensed by the Department of Health or the
       Department of Behavioral Health and Developmental Services; (ii) designated by the Health Care Financing
       Administration (HCFA) as federally qualified health centers; (iii) certified by the HCFA as rural health clinics;
       or (iv) wholly organized for the delivery of health care services without charge; and any supporting
       organization that exists solely to support any such health care institutions. For the purposes of clause (iv),
       "delivery of health care services without charge" includes the delivery of dental, medical or other health
       services where a reasonable minimum fee is charged to cover administrative costs.
         8. Civic organizations as defined herein.
        9. Agencies providing or offering to provide debt management plans for consumers that are licensed
       pursuant to Chapter 20 (§ 6.2-2000 et seq.) of Title 6.2.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 146 of 287
                                                                                                            Page 2 of 2
                                                       Va. Code Ann. § 57-60

           10. Agencies designated by the Virginia Department for Aging and Rehabilitative Services pursuant to
         subdivision A 6 of § 51.5-135 as area agencies on aging.
          11. Labor unions, labor associations and labor organizations that have been granted tax-exempt status
         under § 501(c)(5) of the Internal Revenue Code.
          12. Trade associations that have been granted tax-exempt status under § 501(c)(6) of the Internal
         Revenue Code.
          13. Organizations that have been granted tax-exempt status under § 501(c)(3) of the Internal Revenue
         Code and that are organized wholly as regional emergency medical services councils in accordance with §
         32.1-111.4:2.
           14. Nonprofit organizations that have been granted tax-exempt status under § 501(c)(3) of the Internal
         Revenue Code and that solicit contributions only through (i) grant proposals submitted to for-profit
         corporations, (ii) grant proposals submitted to other nonprofit organizations that have been granted tax-
         exempt status under § 501(c)(3) of the Internal Revenue Code, or (iii) grant proposals submitted to
         organizations determined to be private foundations under § 509(a) of the Internal Revenue Code.
    B.A charitable organization shall be subject to the provisions of §§ 57-57 and 57-59, but shall otherwise be
    exempt from the provisions of this chapter for any year in which it confines its solicitations in the
    Commonwealth to five or fewer contiguous cities and counties, and in which it has registered under the
    charitable solicitations ordinance, if any, of each such city and county. No organization shall be exempt under
    this subsection if, during its next preceding fiscal year, more than 10 percent of its gross receipts were paid to
    any person or combination of persons, located outside the boundaries of such cities and counties, other than
    for the purchase of real property, or tangible personal property or personal services to be used within such
    localities. An organization that is otherwise qualified for exemption under this subsection that solicits by means
    of a local publication, or radio or television station, shall not be disqualified solely because the circulation or
    range of such medium extends beyond the boundaries of such cities or counties.
    C.No charitable or civic organization shall be exempt under this section unless it submits to the Commissioner,
    who in his discretion may extend such filing deadline prospectively or retrospectively for good cause shown, on
    forms to be prescribed by him, the name, address and purpose of the organization and a statement setting forth
    the reason for the claim for exemption. Parent organizations may file consolidated applications for exemptions
    for any chapters, branches, or affiliates that they believe to be exempt from the registration provisions of this
    chapter. If the organization is exempted, the Commissioner shall issue a letter of exemption, which may be
    exhibited to the public. A registration fee of $ 10 shall be required of every organization requesting an
    exemption after June 30, 1984. The letter of exemption shall remain in effect as long as the organization
    continues to solicit in accordance with its claim for exemption.
    D.Nothing in this chapter shall be construed as being applicable to the American Red Cross or any of its local
    chapters.

History

1974, c. 574; 1975, c. 221; 1979, cc. 55, 595, 598, 626; 1980, c. 559; 1983, c. 374; 1984, c. 268; 1991, c. 184;
1995, c. 312; 1996, c. 461; 1997, c. 162; 1998, cc. 104, 232; 1999, c. 1021; 2000, c. 921; 2002, c. 85; 2003, c. 576;
2004, cc. 580, 790; 2005, c. 316; 2009, cc. 813, 840; 2010, cc. 680, 794; 2011, c. 534; 2012, cc. 803, 835; 2015,
cc. 502, 503.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 147 of 287



                                          Va. Code Ann. § 57-61
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-61. Registration of professional fund-raising counsels and solicitors

   A.No person shall act as a professional fund-raising counsel or professional solicitor for a charitable or civic
   organization, unless he has first registered with the Commissioner. Applications for registration shall be in
   writing under oath or affirmation in the form prescribed by the Commissioner and contain such information as
   he may require. The application shall be accompanied by an annual fee of $ 100 for the professional fund-
   raising counsel. The fee for a professional solicitor shall be $ 500. Any professional solicitor who fails to register
   prior to any solicitation shall be required to pay a late filing fee of $ 250. A partnership or corporation which is a
   professional fund-raising counsel or professional solicitor, may register for and pay a single fee on behalf of all
   its members, officers, agents and employees.
   B.Each professional solicitor shall, at the time of making application, file with and have approved by the
   Commissioner a bond in which the applicant shall be the principal obligor in the sum of $ 20,000 with one or
   more sureties satisfactory to the Commissioner, whose liability in the aggregate as such sureties will at least
   equal $ 20,000, and maintain the bond in effect so long as the registration is in effect. The bond shall run to the
   Commonwealth of Virginia for the use of the bonds in reimbursement for any penalties or losses resulting from
   malfeasance, nonfeasance or misfeasance in the conduct of solicitation activities. A partnership or corporation
   which is a professional solicitor may file a consolidated bond on behalf of all its members, officers, agents and
   employees.
   C.Each registration shall be valid throughout the Commonwealth of Virginia for a period of one year from the
   date of issue and may be renewed for additional one-year periods upon written application, under oath or
   affirmation, in the form prescribed by the Commissioner and the payment of the fee prescribed herein.
   D.At least ten days prior to the commencement of each solicitation campaign, the solicitor shall file with the
   Commissioner a copy of the contract entered into with any charitable or civic organization and shall file a
   completed "Solicitation Notice" on forms prescribed by the Commissioner. The Solicitation Notice shall be in
   writing and under oath, and shall include a description of the solicitation event or campaign, the projected
   starting and ending dates of the campaign, and the location and telephone number from which the solicitation
   will be conducted. The charitable or civic organization on whose behalf the solicitor is acting shall certify that
   the Solicitation Notice and accompanying material are true and complete.
   E.Professional solicitors shall file a final accounting report with the Commissioner after the completion of the
   solicitation campaign, showing all funds collected and such other information as the Commissioner may require.
   The final accounting report shall be filed within ninety days of the campaign's completion. Professional solicitors
   may file a written request with the Commissioner for an extension, not to exceed ninety days, for filing the final
   accounting report. The extension period shall be calculated from the first day following the expiration of the
   initial ninety-day period for filing the report.
         A late filing fee of twenty-five dollars shall be imposed for each thirty-day period, or any portion thereof,
       that an extension request or the final accounting report is not timely filed with the Commissioner. No late
       fees shall be imposed for the period between the date the extension request is filed with the Commissioner
       through 180 days following the completion of the solicitation campaign. An additional late filing fee of
       twenty-five dollars shall be imposed for each thirty-day period, or any portion thereof, that the final
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 148 of 287
                                                                                                            Page 2 of 2
                                                       Va. Code Ann. § 57-61

         accounting report is not filed with the Commissioner, calculated from the end of any extension period. The
         late filing fees shall be in addition to all other penalties authorized by law.
    F.The solicitor shall maintain during each solicitation campaign and for not less than three years after its
    completion, the following records: (i) the name and address of each contributor and the date and amount of the
    contribution, provided that the Commissioner shall not disclose this information except to the extent necessary
    for investigative or law-enforcement purposes; (ii) the name and residence address of each employee, agent, or
    other person involved in the solicitation; (iii) records of all expenses incurred in the course of the solicitation
    campaign; and (iv) the account number and location of all bank accounts where receipts from the campaign will
    be deposited.
    G.All funds collected by the solicitor shall be deposited in a bank account. The bank account shall include the
    name of the charitable or civic organization with whom the solicitor has contracted. The professional solicitor
    shall promptly provide to the charitable or civic organization a copy of all monthly bank statements.
    H.Any change in information filed with the Commissioner pursuant to this section shall be reported in writing to
    the Commissioner within seven days after the change occurs.

History

1974, c. 574; 1979, c. 595; 1983, c. 374; 1984, c. 268; 1987, c. 561; 1988, c. 322; 1990, c. 711; 1996, c. 461; 1999,
c. 40.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 149 of 287



                                               Va. Code Ann. § 57-61.1
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-61.1. Time and effect of registration

    A.Registrations by charitable organizations, professional solicitors, and professional fund-raising counsel are
    effective, if complete, upon receipt by the Commissioner. Incomplete registration forms and registration forms
    lacking required accompanying documents are not effective until completed or until the required accompanying
    documents are received by the Commissioner. No person shall be considered registered under this chapter for
    any purpose until his registration is complete.
    B.If the Commissioner at any time determines that (i) the requirements of § 57-49 or § 57-61 have not been met
    or (ii) the registrant is violating any requirement of §§ 57-54, 57-55.2 or § 57-57 or any regulations adopted
    pursuant to § 57-66, then the Commissioner may suspend the registration until the registrant meets the
    requirements or complies and provides evidence thereof satisfactory to the Commissioner. The suspension
    may be based upon an informal conference pursuant to § 2.2-4019 of the Administrative Process Act (§ 2.2-
    4000 et seq.).
    C.If the Commissioner finds that the public health, safety or welfare requires urgent action, and if he also finds
    reasonable cause to believe that the registrant has failed to comply with § 57-49 or § 57-61 or is violating §§
    57-54, 57-55.2 or § 57-57 or any regulations adopted pursuant to § 57-66, then the Commissioner may provide
    advance notice of as little as twenty-four hours for the conduct of the informal conference under § 2.2-4019 of
    the Administrative Process Act.

History

1987, c. 561; 1988, c. 322; 1990, c. 711.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 150 of 287



                                               Va. Code Ann. § 57-61.2
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-61.2. Commercial co-ventures

    A.No commercial co-venturer shall conduct any charitable sales promotion in the Commonwealth on behalf of a
    charitable or civic organization unless the charitable or civic organization is duly registered or granted the
    appropriate exempt status as provided by this chapter.
    B.Prior to any charitable sales promotion in the Commonwealth, the commercial co-venturer shall have a
    written agreement with the charitable or civic organization on whose behalf the charitable sales promotion is to
    be conducted. Such agreement shall be signed by an authorized representative of the commercial co-venturer
    and two officers of the charitable or civic organization.
    C.The commercial co-venturer shall maintain all records in connection with the charitable sales promotion for a
    period of three years after the end date of the charitable sales promotion. All such records shall be made
    available to the Commissioner upon request.

History


2003, c. 576.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 151 of 287



                                                 Va. Code Ann. § 57-62
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-62. Liability imposed by other laws not decreased

Nothing contained in this chapter shall be construed as making lawful any act or omission which is now unlawful, or
as decreasing the liability, civil or criminal, of any person, imposed by existing laws.




History

1974, c. 574.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 152 of 287



                                          Va. Code Ann. § 57-63
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-63. Local ordinances

   A.The governing body of any city, town or county may by ordinance not inconsistent with this chapter provide
   for the regulation and licensing of charitable or civic organizations soliciting within the city, town or county, and
   for penalties for violation thereof, subject to the following limitations:
         1. No local license tax or fee in excess of ten dollars shall be required of any charitable organization.
          2. No charitable organization exempt from registration under subdivision A 1, A 4, A 6 or A 7 of § 57-60
       shall be required to be licensed. Any such organization may obtain a local license, without payment of any
       license tax or fee, upon compliance with all such requirements of the local ordinance as would have been
       applicable had it been registered with the Commissioner during each year in which it obtained an
       exemption letter under subsection C of § 57-60.
         3. No charitable organization that has registered with the Commissioner for the current and next
       preceding three years, or exempt for such years under § 57-50, shall be required to provide any financial
       information.
         4. No charitable or civic organization that solicits within the Commonwealth from a place outside the
       Commonwealth solely by telephone, telegraph, direct mail or advertising in national media, and having no
       chapter, branch, area or office within the Commonwealth, shall be required to be licensed.
         5. No museum that has registered with the Commissioner as required by § 57-49 and that has been
       granted tax-exempt status under § 501 (c) (3) of the Internal Revenue Code shall be required to comply
       with the regulation or licensing provisions of any local charitable solicitations ordinance.
        6. If a charitable or civic organization shall designate by power of attorney filed with the Commissioner
       one or more persons authorized to sign on its behalf, the signature, verification or affirmation of any such
       persons shall be sufficient for all purposes of any local charitable solicitations ordinance.
   B.Any ordinance adopted pursuant to this section may provide, inter alia, for procedures whereby charitable
   organizations may, for valid reasons, after an administrative hearing, be denied a local license or whereby a
   license may be revoked. Valid reasons for denial or revocation of a local license may be defined to include,
   without limitation, the expenditure of charitable assets for noncharitable purposes, any misrepresentation to the
   public or to any prospective donor, and any violation of state or local law. Any charitable organization which is
   denied a license may, within fifteen days from the date of such denial, apply for relief to the circuit court of such
   city or county or of the county in which such town is located. If the court is satisfied that the denial was for any
   reason erroneous, it shall provide such relief as may be appropriate.
   C.No ordinance, or amendment thereto, adopted pursuant to this section shall be valid for any calendar year
   beginning after December 31, 1978, unless, before September 1 of that year, there shall have been filed with
   the Commissioner, on forms to be prescribed by him, information deemed by him to be sufficient for the
   purpose of advising charitable or civic organizations of the necessity for them to be licensed by such city, town
   or county.
   D.No charitable organization shall be required to comply with the provisions of local ordinances if such
   organization has registered with the Commissioner or if such organization is a chapter, branch or affiliate
   included in the consolidated report of an organization or federated organization registered with the
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 153 of 287
                                                                                                            Page 2 of 2
                                                       Va. Code Ann. § 57-63

    Commissioner, except that such charitable organization shall not be exempted from that portion of any local
    ordinance that requires such organization to register its name, the names of its solicitors and the dates and
    times that they will be soliciting in the locality.

History

1974, c. 574; 1977, c. 401; 1979, cc. 55, 595; 1983, cc. 282, 374; 1985, c. 82; 1998, cc. 104, 232; 2002, c. 85.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 154 of 287



                                                 Va. Code Ann. § 57-64
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-64. Out-of-state enforcement proceedings

Any state of the United States shall have the right to sue in the courts of Virginia to enforce the civil provisions of
any statute thereof general in application regulating charitable solicitations, when the like right is accorded this
Commonwealth by such state, whether such right is granted by statutory authority or as a matter of comity.




History

1974, c. 574.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 155 of 287



                                                 Va. Code Ann. § 57-65
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-65. Fees and charges

All fees and charges collected by the Commissioner as provided in this chapter shall be paid into a special fund of
the state treasury. Such funds shall be used to finance the administration and operation of this program.




History

1974, c. 574; 1975, c. 221; 1979, c. 595; 1984, c. 268.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 156 of 287



                                                 Va. Code Ann. § 57-66
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-66. Rules and regulations; model ordinance

The Board shall have the power to make and publish reasonable rules and regulations not inconsistent with this
chapter, or other applicable laws, or the Constitution of the Commonwealth, or the Constitution of the United States,
for the enforcement of the provisions of this chapter and for the achievement of uniform regulation of charitable
solicitations throughout the Commonwealth. The Commissioner shall promulgate a model ordinance which may be
used by localities in their regulation of charitable solicitations.




History

1974, c. 574; 1979, c. 595.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 157 of 287



                                                 Va. Code Ann. § 57-67
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-67. Application to court for relief

Any person aggrieved by any final order of the Commissioner is entitled to judicial review in accordance with the
provisions of the Administrative Process Act (§ 2.2-4000 et seq.). Either party may appeal any final order of such
court to the Court of Appeals in the same manner as provided by law in cases of appeals of right.




History

1974, c. 574; 1979, c. 595; 1984, c. 703; 1986, c. 615.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 158 of 287



                                                 Va. Code Ann. § 57-68
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-68. Repealed

Repealed by Acts 2015, c. 709, cl. 2.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 159 of 287



                                                 Va. Code Ann. § 57-69
Current through the 2019 Regular Session of the General Assembly and Acts 2020, cc. 1, 198, 201, 202, 249, 255,
                                                  278, 356.

VA - Code of Virginia (Annotated) > TITLE 57. RELIGIOUS AND CHARITABLE MATTERS;
CEMETERIES > CHAPTER 5. SOLICITATION OF CONTRIBUTIONS



§ 57-69. Effective date

Notwithstanding any other section of this chapter to the contrary, no charitable organization, professional fund-
raising counsel, or professional solicitor shall be required to register with the Commissioner hereunder until July 1,
1978.




History

1975, c. 221; 1977, c. 401; 1979, c. 595.


Copyright © 2020 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 160 of 287


1​                                         MINNESOTA STATUTES 2019​                                             309.14​


                                                  CHAPTER 309​
                    SOCIAL AND CHARITABLE ORGANIZATIONS​
      REGULATION OF CHARITABLE SOLICITATIONS​                   309.60​      RECIPROCAL AGREEMENTS, OTHER STATES.​
309.50​      SOLICITATION OF CHARITABLE FUNDS;​                 309.61​      SEVERABILITY.​
             DEFINITIONS.​                                                 ACQUIRING INTERESTS IN INSURANCE​
309.515​     EXEMPTIONS.​                                       309.72​      ACQUISITION OF INTERESTS IN INSURANCE.​
309.52​      STATEMENT REQUIREMENT.​                               PRUDENT MANAGEMENT OF INSTITUTIONAL FUNDS​
309.53​      ANNUAL REPORT.​                                    309.73​      SHORT TITLE.​
309.531​     REGISTRATION OF PROFESSIONAL​                      309.735​     DEFINITIONS.​
             FUND-RAISERS.​
                                                                309.74​      STANDARD OF CONDUCT IN MANAGING AND​
309.533​     INVESTIGATIONS.​                                                INVESTING INSTITUTIONAL FUND.​
309.54​      RECORDS.​                                          309.745​     APPROPRIATION FOR EXPENDITURE OR​
309.55​      PROHIBITED PRACTICES.​                                          ACCUMULATION OF ENDOWMENT FUND; RULES​
                                                                             OF CONSTRUCTION.​
309.556​     PUBLIC DISCLOSURE REQUIREMENTS.​
                                                                309.75​      DELEGATION OF MANAGEMENT AND​
309.56​      SERVICE OF PROCESS.​
                                                                             INVESTMENT FUNCTIONS.​
309.57​      DISTRICT COURT JURISDICTION, PENALTIES,​
                                                                309.755​     RELEASE OR MODIFICATION OF RESTRICTIONS​
             ENFORCEMENT.​
                                                                             ON MANAGEMENT, INVESTMENT, OR PURPOSE.​
309.581​     VIOLATIONS; PENALTIES.​                            309.76​      REVIEWING COMPLIANCE.​
309.582​     CONSULTANTS.​                                      309.765​     APPLICATION TO EXISTING INSTITUTIONAL​
309.59​      CONSTRUCTION; POWERS OF ATTORNEY​                               FUNDS.​
             GENERAL.​                                          309.77​      RELATION TO ELECTRONIC SIGNATURES IN​
309.591​     RULEMAKING POWER.​                                              GLOBAL AND NATIONAL COMMERCE ACT.​

309.01 [Repealed, 1951 c 550 s 78]​
309.02 [Repealed, 1951 c 550 s 78]​
309.023 [Repealed, 1951 c 550 s 78]​
309.03 [Repealed, 1951 c 550 s 78]​
309.04 [Repealed, 1951 c 550 s 78]​
309.05 [Repealed, 1951 c 550 s 78]​
309.06 [Repealed, 1951 c 550 s 78]​
309.07 [Repealed, 1951 c 550 s 78]​
309.08 [Repealed, 1951 c 550 s 78]​
309.09 [Repealed, 1951 c 550 s 78]​
309.10 [Repealed, 1971 c 568 s 27]​
309.11 [Repealed, 1971 c 568 s 27]​
309.12 [Repealed, 1971 c 568 s 27]​
309.13 [Repealed, 1971 c 568 s 27]​
309.14 [Repealed, 1971 c 568 s 27]​



                    Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
          Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 161 of 287


309.15​                                  MINNESOTA STATUTES 2019​                                               2​

309.15 [Repealed, 1971 c 568 s 27]​
309.16 [Repealed, 1971 c 568 s 27]​
309.17 [Repealed, 1971 c 568 s 27]​
309.171 [Repealed, 1971 c 568 s 27]​
309.175 [Repealed, 1971 c 568 s 27]​
309.176 [Repealed, 1973 c 494 s 6; 1973 c 651 s 4]​
309.18 [Repealed, 1951 c 550 s 78]​
309.19 [Repealed, 1951 c 550 s 78]​
309.20 [Repealed, 1951 c 550 s 78]​

                         REGULATION OF CHARITABLE SOLICITATIONS​
309.50 SOLICITATION OF CHARITABLE FUNDS; DEFINITIONS.​
     Subdivision 1. Scope. As used in sections 309.50 to 309.61 the words, terms and phrases, defined in​
this section have the meanings given them.​
    Subd. 2. Person. "Person" means any individual, organization, group, firm, copartnership, association,​
partnership, corporation, company, trust or joint stock association, church, religious sect, religious​
denomination, society, or league, and includes any trustee, receiver, assignee, agent or other similar​
representative thereof.​
    Subd. 3. Charitable purpose. "Charitable purpose" means any charitable, benevolent, philanthropic,​
patriotic, religious, social service, welfare, educational, eleemosynary, cultural, artistic, or public interest​
purpose, either actual or purported.​
    Subd. 4. Charitable organization. "Charitable organization" means any person who engages in or​
purports to engage in solicitation for a charitable purpose and includes a chapter, branch, area office or​
similar affiliate or any person soliciting contributions within the state for a parent charitable organization,​
but does not include an organization whose primary purpose is supporting or opposing any candidate for​
elective office, or influencing the nomination for election or the election of any candidate for elective office.​
    Subd. 5. Contribution. "Contribution" means the promise or grant of any money or property of any​
kind or value, including the promise to pay, or payment for merchandise or rights of any other description​
when representation is made by or on behalf of the seller or solicitor that the whole or any part of the price​
will be applied to a charitable purpose. "Contributions" shall not include any funds obtained by a charitable​
organization through grants from any governmental agency. "Contributions" shall include, in the case of a​
charitable organization offering goods and services to the public, the difference between the direct cost of​
the goods and services to the charitable organization and the price at which the charitable organization or​
any person acting on its behalf resells those goods or services to the public.​
    Subd. 6. Professional fund-raiser. "Professional fund-raiser" means any person who for financial​
compensation or profit performs for a charitable organization any service in connection with which​
contributions are, or will be, solicited in this state by the compensated person or by any compensated person​
the person employs, procures, or engages to solicit; or any person who for compensation or profit plans,​



                  Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 162 of 287


3​                                        MINNESOTA STATUTES 2019​                                          309.50​

manages, advises, consults, or prepares material for, or with respect to, the solicitation in this state of​
contributions for a charitable organization. No investment adviser, investment adviser representative,​
broker-dealer, or agent licensed pursuant to chapter 80A, or lawyer, accountant, or banker who advises a​
person to make a charitable contribution or who provides legal, accounting, or financial advice in the ordinary​
course of a profession or business shall be deemed, as a result of the advice, to be a professional fund-raiser.​
A bona fide salaried officer, employee, or volunteer of a charitable organization is not a professional​
fund-raiser.​
    Subd. 6a. Accounting year. "Accounting year" means the 12 month period on which a charitable​
organization keeps its financial records.​
     Subd. 7. [Repealed, 1969 c 112 s 17]​
     Subd. 8. [Repealed, 2006 c 212 art 1 s 26]​
    Subd. 9. Parent organization. "Parent organization" is that part of a charitable organization which​
coordinates, supervises or exercises control over policy, fund-raising, and expenditures, or assists or advises​
one or more chapters, branches or affiliates in the state.​
    Subd. 10. Solicit; solicitation. "Solicit" and "solicitation" mean the request directly or indirectly for​
any contribution, regardless of which party initiates communication, on the plea or representation that such​
contribution will or may be used for any charitable purpose, and include any of the following methods of​
securing contributions:​
     (1) oral or written request;​
    (2) the distribution, circulation, mailing, posting, or publishing of any handbill, written advertisement,​
or publication;​
     (3) the making of any announcement to the press, over the radio, by television, by telephone, or telegraph​
concerning an appeal, assemblage, athletic or sports event, bazaar, benefit, campaign, contest, dance, drive,​
entertainment, exhibition, exposition, party, performance, picnic, sale, or social gathering, which the public​
is requested to patronize or to which the public is requested to make a contribution;​
     (4) the sale of, offer, or attempt to sell, any advertisement, advertising space, book, card, magazine,​
merchandise, subscription, ticket of admission, or any other thing, or the use of the name of any charitable​
person in any offer or sale as an inducement or reason for purchasing any such item, or the making of any​
statement in connection with any such sale, that the whole or any part of the proceeds from any such sale​
will be used for any charitable purpose. A "solicitation" shall be deemed completed when made, whether​
or not the person making the same receives any contribution or makes any such sale.​
    Subd. 11. Management and general costs. "Management and general costs" means costs determined​
to be management and general by generally accepted accounting principles.​
   Subd. 12. Fund-raising costs. "Fund-raising costs" means costs determined to be fund-raising by​
generally accepted accounting principles.​
     Expenses incurred in planning or developing a fund-raising campaign, regardless of whether the expenses​
are incurred before, during, or after that campaign, constitute fund-raising costs.​
    History: 1961 c 309 s 1; 1969 c 112 s 1; 1973 c 762 s 1-4; 1978 c 601 s 1-4; 1980 c 516 s 2; 1983 c​
75 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 336 s 27​



                   Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
       Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 163 of 287


309.501​                                 MINNESOTA STATUTES 2019​                                              4​

309.501 [Repealed, 2007 c 101 s 4]​
309.502 [Repealed, 1993 c 192 s 110]​
309.51 [Repealed, 1973 c 762 s 18]​
309.515 EXEMPTIONS.​
    Subdivision 1. Registration and reporting exemption. Subject to the provisions of subdivision 2,​
sections 309.52 and 309.53 shall not apply to any of the following:​
    (a) Charitable organizations:​
    (1) which did not receive total contributions in excess of $25,000, exclusive of the direct cost of prizes​
given to the public by the charitable organization in connection with lawful gambling conducted in compliance​
with chapter 349, from the public within or without this state during the accounting year last ended, and​
    (2) which do not plan to receive total contributions in excess of such amount from the public within or​
without this state during any accounting year, and​
   (3) whose functions and activities, including fund-raising, are performed wholly by persons who are​
unpaid for their services, and​
    (4) none of whose assets or income inure to the benefit of or are paid to any officer.​
    For purposes of this chapter, a charitable organization shall be deemed to receive in addition to​
contributions solicited from the public by it, the contributions solicited from the public by any other person​
and transferred to it. Any organization constituted for a charitable purpose receiving an allocation from a​
community chest, united fund or similar organization shall be deemed to have solicited that allocation from​
the public.​
    (b) A religious society or organization which is exempt from filing a federal annual information return​
pursuant to Internal Revenue Code, section 6033(a)(2)(A)(i) and (iii), and Internal Revenue Code, section​
6033(a)(2)(C)(i).​
    (c) Any educational institution which is under the general supervision of the commissioner of education,​
the Board of Trustees of the Minnesota State Colleges and Universities, or the University of Minnesota or​
any educational institution which is accredited by the University of Minnesota or the North Central Association​
of Colleges and Secondary Schools, or by any other national or regional accrediting association.​
    (d) A fraternal, patriotic, social, educational, alumni, professional, trade or learned society which limits​
solicitation of contributions to persons who have a right to vote as a member. The term "member" shall not​
include those persons who are granted a membership upon making a contribution as the result of a solicitation.​
    (e) A charitable organization soliciting contributions for any person specified by name at the time of​
the solicitation if all of the contributions received are transferred to the person named with no restrictions​
on the person's expenditure of it and with no deductions whatsoever.​
    (f) A private foundation, as defined in section 509(a) of the Internal Revenue Code of 1954, which did​
not solicit contributions from more than 100 persons during the accounting year last ended.​
    (g) An auctioneer licensed and bonded under chapter 330 who is conducting a live auction who has no​
access to the proceeds of the auction is not subject to the registration and reporting requirements of this​
chapter, and is not considered a professional fund-raiser for the purposes of subdivision 2.​



                  Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 164 of 287


5​                                        MINNESOTA STATUTES 2019​                                          309.52​

    Subd. 2. Limitation. Where any such group or association or person soliciting for the benefit of such​
group or association described in subdivision 1, clauses (a) and (d), employs a professional fund-raiser to​
solicit or assist in the solicitation of contributions, sections 309.52 and 309.53 shall apply and such group​
or association or person shall file a registration statement as provided in section 309.52 and an annual report​
as provided in section 309.53.​
     Subd. 3. [Repealed, 1987 c 336 s 47]​
    History: 1973 c 349 s 2; 1973 c 762 s 5; 1975 c 321 s 2; 1978 c 601 s 5; 1983 c 284 s 17; 1985 c 248​
s 70; 1986 c 444; 1987 c 336 s 28; 1989 c 151 s 1; 1996 c 395 s 18; 1998 c 398 art 5 s 55; 2003 c 130 s​
12; 2008 c 181 s 1; 2019 c 50 art 1 s 101​
309.52 STATEMENT REQUIREMENT.​
    Subdivision 1. Filing; contents. No charitable organization, except as otherwise provided in section​
309.515, shall solicit contributions from persons in this state by any means whatsoever unless, prior to any​
solicitation, there shall be on file with the attorney general upon forms provided by the attorney general, a​
registration statement containing, without limitation, the following information:​
     (a) Legally established name.​
     (b) Name or names under which it solicits contributions.​
     (c) Form of organization.​
     (d) Date and place of organization.​
    (e) Address of principal office in this state, or, if none, the name and address of the person having custody​
of books and records within this state.​
    (f) Names and addresses of, and total annual compensation paid to, officers, directors, trustees, and chief​
executive officer.​
     (g) Federal and state tax exempt status.​
     (h) Denial at any time by any governmental agency or court of the right to solicit contributions.​
     (i) Date on which accounting year of the charitable organization ends.​
     (j) General purposes for which organized.​
     (k) General purposes for which contributions to be solicited will be used.​
     (l) Methods by which solicitation will be made.​
    (m) Copies of contracts between charitable organization and professional fund-raisers relating to financial​
compensation or profit to be derived by the professional fund-raisers. Where any such contract is executed​
after filing of the registration statement, a copy thereof shall be filed within seven days of the date of​
execution.​
    (n) Board, group or individual having final discretion as to the distribution and use of contributions​
received.​
     (o) The amount of total contributions received during the accounting year last ended.​



                   Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
          Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 165 of 287


309.52​                                   MINNESOTA STATUTES 2019​                                               6​

    (p) Such other information as the attorney general may by rule or order require to promote fairness of​
the solicitation and to assure full and fair disclosure of all material information to the attorney general.​
     Subd. 1a. Certain charitable organizations. A charitable organization whose total contributions received​
during any accounting year are in excess of $25,000, exclusive of the direct cost of prizes given to the public​
by the charitable organization in connection with lawful gambling conducted in compliance with chapter​
349, shall file a registration statement with the attorney general within 30 days after the date on which the​
organization's total contributions exceeded $25,000, exclusive of the direct cost of prizes given to the public​
by the charitable organization in connection with lawful gambling conducted in compliance with chapter​
349. The registration shall exist unless revoked by a court of competent jurisdiction, or the attorney general,​
or as provided in subdivision 7. This subdivision shall not apply to a charitable organization which had filed​
a registration statement pursuant to this section for the accounting year last ended or to organizations described​
in section 309.515, subdivision 1.​
     Subd. 2. Registration fee and financial statement. The registration statement filed by a charitable​
organization shall include a registration fee of $25 and a financial statement of the organization's operation​
for its most recent 12 months period immediately preceding the filing of the first registration statement.​
     Subd. 3. How executed. The registration statement shall be executed by any two duly constituted officers​
of the charitable organization who shall acknowledge that it was executed pursuant to resolution of the board​
of directors or trustees, or if there be no such board, then by its managing group which has approved the​
content of the registration statement, and shall certify that the board of directors or trustees, or if there be​
no such board, its managing group, have assumed, and will continue to assume responsibility for determining​
matters of policy and have supervised, and will continue to supervise the finances of the charitable​
organization.​
     Subd. 4. Affiliate filing on behalf of parent. Where any chapter, branch, area office or similar affiliate​
of a charitable organization is supervised and controlled by a parent organization located within or outside​
the state, the affiliate may file a registration statement on behalf of the parent organization in addition to or​
as part of its own registration statement, or the parent organization may file a registration statement on behalf​
of the affiliate in addition to or as part of its own registration statement.​
    Subd. 5. [Repealed, 1978 c 601 s 29]​
    Subd. 6. [Repealed, 1978 c 601 s 29]​
     Subd. 7. Failure to file. In no event shall the registration of a charitable organization continue in effect​
after the date such organization should have filed, but has failed to file an annual report, including the​
payment of all required fees, in accordance with the requirements of section 309.53, and such organization,​
if in default under such section, shall not be eligible to file a new registration statement until it shall have​
filed the required annual report with the attorney general.​
    Subd. 8. [Repealed, 1978 c 601 s 29]​
    Subd. 9. Special purpose organization. A charitable organization that is organized and operated​
primarily for the purpose of offering and paying rewards for information leading to the apprehension or​
conviction of criminal suspects and that satisfies subdivision 10 shall not be required to include in its​
registration statement the information described in subdivision 1, clauses (f) and (o), or the financial statement​
described in subdivision 2, and notwithstanding subdivision 3, its registration statement may be executed​
by the mayor, city manager, or chief of police of the municipality, if any, with which the organization is​
primarily associated.​



                   Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 166 of 287


7​                                        MINNESOTA STATUTES 2019​                                          309.53​

     Subd. 10. Application of subdivision 9 to certain organizations. Subdivision 9 applies to an organization​
whose financial statement described in subdivision 2 has been audited and reported on by a certified public​
accountant and made available with the accountant's report for inspection by its members and by the mayor,​
city manager, or chief of police of the municipality, if any, with which the organization is primarily associated,​
and whose registration statement contains a certificate of compliance with this subdivision.​
    History: 1961 c 309 s 3; 1969 c 112 s 3-6; 1969 c 1129 art 4 s 4; 1973 c 762 s 6; 1976 c 239 s 90; 1978​
c 601 s 6,7; 1982 c 585 s 1,2; 1987 c 336 s 29,30,46; 1992 c 503 s 1; 1995 c 235 s 2,3​
309.53 ANNUAL REPORT.​
    Subdivision 1. Required filing. Every charitable organization that is required to file or that files a​
registration statement pursuant to section 309.52 shall file an annual report with the attorney general upon​
forms provided by the attorney general or on forms identical thereto on or before July 15 of each year if its​
books are kept on a calendar year basis, or on or before the 15th day of the seventh month following the​
close of its fiscal year if its books are kept on a fiscal year basis. For cause shown the attorney general may​
extend the time for filing the annual report for a period not to exceed four months.​
     Subd. 1a. [Repealed, 1995 c 235 s 17]​
     Subd. 2. Contents; effect of filing and failure to file. Such annual report shall include a financial​
statement covering the immediately preceding 12-month period of operation, shall be executed by any two​
duly constituted officers of the charitable organization, and shall be executed pursuant to resolution of the​
board of directors or trustees, or if there be no such board, then by its managing group which has approved​
the content of the annual report. Except as provided in section 309.55, subdivision 1, the annual report shall​
also include a copy of all tax or information returns, including all schedules and amendments, submitted by​
the charitable organization to the Internal Revenue Service for the period covered by the annual report except​
any schedules of contributors to the organization.​
     A charitable organization which files the annual report required under this subdivision with the attorney​
general is not required to file the tax return with the commissioner of revenue. An organization which fails​
to file the annual report on or before the date required or allowed under this section shall pay a late fee of​
$50. This late fee shall be in addition to all other fees, costs, and penalties which may be imposed pursuant​
to this section or section 309.57.​
     Subd. 3. Financial statement requirements. The financial statement shall include a balance sheet,​
statement of income and expense, and statement of functional expenses, shall be consistent with forms​
furnished by the attorney general, and shall be prepared in accordance with generally accepted accounting​
principles so as to make a full disclosure of the following, including necessary allocations between each​
item and the basis of such allocations:​
     (a) total receipts and total income from all sources;​
     (b) cost of management and general;​
     (c) program services;​
     (d) cost of fund-raising;​
     (e) cost of public education;​
     (f) funds or properties transferred out of state, with explanation as to recipient and purpose;​



                   Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
          Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 167 of 287


309.53​                                   MINNESOTA STATUTES 2019​                                                 8​

    (g) total net amount disbursed or dedicated within this state, broken down into total amounts disbursed​
or dedicated for each major purpose, charitable or otherwise;​

    (h) names of professional fund-raisers used during the accounting year and the financial compensation​
and profit resulting to each professional fund-raiser; and​

    (i) a list of the five highest paid directors, officers, and employees of the organization and its related​
organizations, as that term is defined by section 317A.011, subdivision 18, that receive total compensation​
of more than $100,000, together with the compensation paid to each. For purposes of this subdivision,​
"compensation" is defined as the total amount reported on Form W-2 (Box 5) or Form 1099-MISC (Box 7)​
issued by the organization and its related organizations to the individual. The value of fringe benefits and​
deferred compensation paid by the charitable organization and all related organizations as that term is defined​
by section 317A.011, subdivision 18, shall also be reported as a separate item for each person whose​
compensation is required to be reported pursuant to this subdivision.​

    Unless otherwise required by this subdivision, the financial statement need not be certified.​

     A financial statement of a charitable organization which has received total revenue in excess of $750,000​
for the 12 months of operation covered by the statement shall be accompanied by an audited financial​
statement prepared in accordance with generally accepted accounting principles that has been examined by​
an independent certified public accountant for the purpose of expressing an opinion. In preparing the audit​
the certified public accountant shall take into consideration capital, endowment or other reserve funds, if​
any, controlled by the charitable organization. For purposes of calculating the $750,000 total revenue​
threshold provided by this subdivision, the value of donated food to a nonprofit food shelf may not be​
included if the food is donated for subsequent distribution at no charge, and not for resale.​

     Subd. 3a. Filing of federal tax return. The federal tax return may be filed in lieu of other financial​
statements if it is prepared in accordance with generally accepted accounting principles and meets the​
requirements for financial statements set forth in subdivisions 2, 3, and 4.​

     Subd. 4. Registered parent organization. Where a registration statement has been filed by a parent​
organization or affiliate as provided in section 309.52, subdivision 4, the registered parent organization may​
file the annual report required under this section on behalf of the chapter, branch, area office, similar affiliate,​
or person in addition to or as part of its own report or the registered affiliate may file the annual report​
required under this section on behalf of the parent organization in addition to or as part of its own report.​
The accounting information required under this section shall be set forth separately and not in consolidated​
form with respect to every chapter, branch, area office, similar affiliate, or person within the state which​
raises or expends more than $25,000, exclusive of the direct cost of prizes given to the public by the charitable​
organization in connection with lawful gambling conducted in compliance with chapter 349. The attorney​
general may permit any chapter, branch, area office, similar affiliate, or person to file a consolidated statement​
with any other chapter, branch, area office, similar affiliate, or person or parent organization if the interests​
of the charitable beneficiaries will not be prejudiced thereby and separate accounting information is not​
required for proper supervision.​

    Subd. 5. [Repealed, 1978 c 601 s 29]​

    Subd. 6. Special purpose organization. A charitable organization that is organized and operated​
primarily for the purpose of offering and paying rewards for information leading to the apprehension or​
conviction of criminal suspects and that satisfies subdivision 7 shall not be required to include in its annual​
report the financial statement described in subdivisions 2 and 3, and notwithstanding subdivision 2, its annual​



                   Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 168 of 287


9​                                        MINNESOTA STATUTES 2019​                                          309.531​

report may be executed by the mayor, city manager, or chief of police of the municipality, if any, with which​
the organization is primarily associated.​
    Subd. 7. Application of subdivision 6 to certain organizations. Subdivision 6 applies to an organization​
whose financial statement described in subdivisions 2 and 3 has been audited and reported on by a certified​
public accountant and made available with the accountant's report for inspection by its members and by the​
mayor, city manager, or chief of police of the municipality, if any, with which the organization is primarily​
associated, and whose annual report contains a certificate of compliance with this subdivision.​
   Subd. 8. Reregistration fee. A reregistration fee of $25 shall be paid by every charitable organization​
submitting the annual report required by this section.​
    History: 1961 c 309 s 4; Ex1967 c 49 s 2; 1969 c 112 s 7-10; 1969 c 1129 art 4 s 4; 1973 c 762 s 7;​
1978 c 601 s 8-10; 1981 c 148 s 1; 1982 c 585 s 3,4; 1983 c 284 s 18,19; 1983 c 289 s 114 subd 1; 1983 c​
301 s 184,185; 1984 c 655 art 1 s 92; 1987 c 336 s 31-34,46; 1994 c 465 art 1 s 37; 1995 c 235 s 4-7; 1996​
c 384 s 3; 2000 c 302 s 1; 2001 c 45 s 1,2; 2008 c 318 art 1 s 13; 2009 c 88 art 12 s 11; 2011 c 25 s 1​
309.531 REGISTRATION OF PROFESSIONAL FUND-RAISERS.​
     Subdivision 1. General requirements. No person shall act as a professional fund-raiser unless registered​
with the attorney general. The registration statement must be in writing, under oath, in the form prescribed​
by the attorney general and must be accompanied by a registration fee of $200. Each registration is effective​
for a period of not more than 12 months and in any event expires on April 30 next following the date of​
registration. The registration may be renewed for additional one-year periods on application and payment​
of all required fees. A professional fund-raiser failing to register on the date required by this section or failing​
to file the financial report required by this section on or before the date provided shall pay a late fee of $300.​
This late fee shall be in addition to all other fees, costs, and penalties which may be imposed pursuant to​
this section or section 309.57.​
    Subd. 2. Required registration statement. The registration statement of the professional fund-raiser​
shall consist of the following:​
    (a) If the professional fund-raiser at any time has custody of or access to contributions from a solicitation,​
or if any person the professional fund-raiser employs, obtains, or engages has custody of or access to​
contributions from a solicitation, the registration statement shall include a bond, in which the professional​
fund-raiser shall be the principal obligor. The bond shall be in the sum of $20,000, with one or more​
responsible sureties whose liability in the aggregate as the sureties will at least equal that sum. In order to​
maintain the registration, the bond shall be in effect for the full term of the registration. The bond, which​
may be in the form of a rider to a larger blanket liability bond, shall run to the state and to any person who​
may have a cause of action against the principal obligor of the bond for any liabilities resulting from the​
obligor's conduct of any activities subject to sections 309.50 to 309.61 or arising out of a violation of the​
statutes or a rule adopted under the statutes.​
    (b) If the professional fund-raiser, or any person the professional fund-raiser employs, procures, or​
engages, solicits in this state, the registration statement shall include a completed "solicitation notice" on a​
form provided by the attorney general. The solicitation notice shall include a copy of the contract described​
in paragraph (c), the projected dates when soliciting will commence and terminate, the location and telephone​
number from where the solicitation will be conducted, the name and residence address of each person​
responsible for directing and supervising the conduct of the campaign, a statement as to whether the​
professional fund-raiser will at any time have custody of contributions, and a description of the charitable​
program for which the solicitation campaign is being carried out. The charitable organization on whose​



                   Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 169 of 287


309.531​                                  MINNESOTA STATUTES 2019​                                               10​

behalf the professional fund-raiser is acting shall certify that the solicitation notice and accompanying​
material are true and complete to the best of its knowledge.​
    (c) The professional fund-raiser shall also include, as part of the registration statement, a copy of the​
contract between the charitable organization and the professional fund-raiser. The contract shall:​
    (1) be in writing;​
    (2) contain information as will enable the attorney general to identify the services the professional​
fund-raiser is to provide, including whether the professional fund-raiser will at any time have custody of​
contributions; and​
    (3) if the professional fund-raiser or any person the professional fund-raiser employs, procures, or​
engages, directly or indirectly, solicits in this state, the contract shall disclose the percentage or a reasonable​
estimate of the percentage of the total amount solicited from each person which shall be received by the​
charitable organization for charitable purposes.​
    The stated percentages required by this section and section 309.556, subdivision 2, shall exclude any​
amount which the charitable organization is to pay as expenses of the solicitation campaign, including the​
cost of merchandise or services sold or events staged.​
    (d) The registration statement shall also include the financial report for previous campaigns conducted​
by the professional fund-raiser in this state as set forth in subdivision 4.​
    Subd. 3. Solicitations on behalf of charity; written authorization. No professional fund-raiser shall​
use the name of or solicit on behalf of any charitable organization unless such solicitor has written​
authorization from two officers of such organization, a copy of which shall be filed with the attorney general.​
Such written authorization shall conform to the requirements of the contract described in subdivision 2,​
clause (c).​
     Subd. 4. Solicitation campaign; financial report. Within 90 days after a solicitation campaign has​
been completed, and 90 days following the anniversary of the commencement of a solicitation campaign​
lasting more than one year, the professional fund-raiser who solicited contributions in this state in conjunction​
with a charitable organization shall file with the attorney general a financial report for the campaign, including​
gross revenue and an itemization of all expenses incurred. The report shall be completed on a form prescribed​
by the attorney general. The report shall be signed by an authorized official of the professional fund-raiser​
and an authorized official from the charitable organization and they shall certify, under oath, that it is true​
to the best of their knowledge.​
   History: 1973 c 762 s 8; 1987 c 336 s 35; 1987 c 358 s 115; 1989 c 151 s 2; 1994 c 465 art 3 s 10;​
1995 c 235 s 8,9​
309.532 [Repealed, 1987 c 336 s 47]​
309.533 INVESTIGATIONS.​
    Subdivision 1. Attorney general investigation powers. The attorney general:​
     (a) may make public or private investigations within or outside the state as deemed necessary by the​
attorney general to determine whether any person has violated or is about to violate any provision of sections​
309.50 to 309.61 or any rule or order thereunder, or to aid in the enforcement of sections 309.50 to 309.61​
in the prescribing of rules and forms thereunder, and may publish information, concerning the violation of​
sections 309.50 to 309.61 or any rule or order thereunder.​



                   Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
         Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 170 of 287


11​                                       MINNESOTA STATUTES 2019​                                          309.55​

   (b) may require or permit any person to file a statement in writing, under oath or otherwise as the attorney​
general determines, as to all facts and circumstances concerning the matter being investigated.​

      Subd. 2. [Repealed, 1987 c 336 s 47]​

      Subd. 3. [Repealed, 1987 c 336 s 47]​

      Subd. 4. [Repealed, 1987 c 336 s 47]​

    Subd. 5. Attorney general discovery powers. In connection with an investigation under this section,​
the attorney general may obtain discovery from any person regarding any matter, fact, or circumstance, not​
privileged, that is relevant to the subject matter involved in the investigation, in accordance with the provisions​
of section 8.31.​

      History: 1978 c 601 s 11; 1986 c 444; 1987 c 336 s 36,46​

309.534 [Repealed, 1987 c 336 s 47]​
309.54 RECORDS.​

   Subdivision 1. Filed documents are public records. Registration statements, annual reports, and other​
documents required to be filed shall become public records in the Office of the Attorney General.​

     Subd. 2. Inspection by attorney general. Every person subject to sections 309.50 to 309.61 shall​
maintain, for not less than three years from the date of preparation, accurate and detailed books and records​
to provide the information required by sections 309.50 to 309.61. All such books and records shall be open​
to inspection at all reasonable times by the attorney general.​

    Subd. 3. Retention of books and records. Every charitable organization which is required to file an​
annual report under section 309.53 shall keep and maintain, at the place designated in its registration statement,​
the original books and records, or true copies thereof, pertaining to all money or other property collected​
from residents of this state and to the disbursement of such money or property. Such books and records shall​
be preserved for a period of not less than three years from the date of preparation thereof.​

   History: 1961 c 309 s 5; 1969 c 112 s 11,12; 1969 c 1129 art 4 s 4; 1973 c 762 s 9; 1987 c 336 s 37;​
1995 c 235 s 10​
309.55 PROHIBITED PRACTICES.​

    Subdivision 1. Use of names. No charitable organization or person acting for a charitable organization​
shall use the name of any other person (except that of an officer, director or trustee of the charitable​
organization by or for which contributions are being solicited) in public solicitation literature without the​
written consent of such other person. Nothing herein contained shall prevent the publication of names of​
contributors, without their written consent, in an annual or other periodic report issued by a charitable​
organization for the purpose of reporting to its membership. Nothing in section 309.52 or 309.53 shall require​
the disclosure in any registration statement or annual report of the names of individual contributors and the​
amount contributed by each one individually.​

    Subd. 2. Confusing or misleading names, symbols, or statements. No charitable organization soliciting​
contributions shall use a name, symbol or statement so closely related or similar to that used by another​
charitable organization or governmental agency that the use thereof would tend to confuse or mislead the​
public.​



                   Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
          Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 171 of 287


309.55​                                   MINNESOTA STATUTES 2019​                                              12​

    Subd. 3. Misrepresentation of registration. Registration under sections 309.50 to 309.61 shall not be​
deemed to constitute an endorsement by the state of Minnesota of the charitable organizations so registered,​
and no person shall directly or indirectly misrepresent the registration hereunder to any donor or prospective​
donor.​

    Subd. 4. Use of uniformed state or local personnel. No charitable organization and no person acting​
on behalf of a charitable organization shall use any uniformed personnel of any local, state or federal agency​
or department to solicit contributions. This subdivision shall not apply to firefighters who solicit contributions​
in uniform.​

     Subd. 5. False or deceptive practices. No charitable organization and no person acting on behalf of a​
charitable organization shall use or employ any fraud, false pretense, false promise, misrepresentation,​
misleading statement, misleading name, mark or identification, or deceptive practice, method or device,​
with the intent that others should rely thereon in connection with any charitable solicitation, including any​
such actions or omissions designed to confuse or mislead a person to believe that such organization is another​
organization having the same or like purposes; or to believe that the funds being solicited are or will be used​
for purposes and programs conducted within or for persons located within the state of Minnesota when such​
is not the case; or to otherwise present purposes and uses of the funds which are not as provided within the​
purposes and uses filed upon registration of said organization under this chapter, or if no such registration​
has been filed, then as provided under the exemption of said organization from federal and state income​
taxes as an organization formed and operating for charitable purposes as defined herein.​

    Subd. 6. Sale of contributor list. No person shall, either as an individual or as agent, officer or employee​
of a charitable organization sell or otherwise furnish for a consideration to any other person any list of​
contributors unless the contributor has consented to the transaction.​

      Subd. 7. Soliciting organization payments to unregistered organization. No moneys solicited within​
the state by any organization subject to this chapter shall be paid or contributed by the soliciting organization​
to any other charitable organization not registered under this chapter by which it is controlled or with which​
it is affiliated by contract, franchise or otherwise, whose purposes, policies, articles or bylaws are in conflict​
with those of the soliciting organization upon any material matter unless such other organization to which​
such moneys are to be paid or delivered shall agree to be bound by the purposes, policies, articles and bylaws​
of the soliciting organization.​

   History: 1961 c 309 s 6; 1973 c 762 s 10; 1974 c 367 s 1; 1975 c 386 s 1,2; 1977 c 429 s 63; 1986 c​
444; 1987 c 336 s 38​

309.555 [Repealed, 1987 c 336 s 47]​

309.556 PUBLIC DISCLOSURE REQUIREMENTS.​

    Subdivision 1. Identity of organization; percentage of deductibility; description of program. Prior​
to orally requesting a contribution or contemporaneously with a written request for a contribution, the​
following information shall be clearly disclosed:​

    (a) the name and location by city and state of each charitable organization on behalf of which the​
solicitation is made;​

    (b) the tax deductibility of the contribution; and​



                   Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
         Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 172 of 287


13​                                       MINNESOTA STATUTES 2019​                                           309.57​

     (c) a description of the charitable program for which the solicitation campaign is being carried out; and,​
if different, a description of the programs and activities of the organization on whose behalf the solicitation​
campaign is being carried out.​
    If the solicitation is made by direct personal contact, the required information shall also be disclosed​
prominently on a written document which shall be exhibited to the person solicited. If the solicitation is​
made by radio, television, letter, telephone, or any other means not involving direct personal contact, the​
required information shall be clearly disclosed in the solicitation.​
    Subd. 2. Identity of professional fund-raiser. In addition to the disclosures required by subdivision 1,​
any professional fund-raiser soliciting contributions in this state shall also disclose the name of the professional​
fund-raiser as on file with the attorney general and that the solicitation is being conducted by a "professional​
fund-raiser." The disclosures required by this subdivision shall be given in the same manner as the disclosures​
required by subdivision 1.​
      History: 1973 c 762 s 12; 1984 c 527 s 1; 1987 c 336 s 39; 1989 c 151 s 3; 1995 c 235 s 11​
309.56 SERVICE OF PROCESS.​
    Subdivision 1. Manner. Any charitable organization or professional fund-raiser which solicits​
contributions in this state, but does not maintain an office within the state shall be subject to service of​
process, as follows:​
     (a) By service thereof on its registered agent within the state, or if there be no such registered agent,​
then upon the person, if any, who has been designated in the registration statement as having custody of​
books and records within this state; where service is effected upon the person so designated in the registration​
statement a copy of the process shall, in addition, be mailed to the charitable organization or professional​
fund-raiser at its last known address;​
     (b) When a charitable organization or professional fund-raiser has solicited contributions in this state,​
but maintains no office within the state, has no registered agent within the state, and no designated person​
having custody of its books and records within the state, or when a registered agent or person having custody​
of its books and records within the state cannot be found as shown by the return of the sheriff of the county​
in which such registered agent or person having custody of books and records has been represented by the​
charitable organization or professional fund-raiser as maintaining an office, service may be made as in any​
other civil suit, or in the manner provided by section 5.25, or in a manner as the court may direct.​
     Subd. 2. Consent to service. The solicitation of any contribution within this state shall be deemed to​
be the agreement of the charitable organization or professional fund-raiser that any process against it which​
is so served in accordance with the provisions of this section shall be of the same legal force and effect as​
if served personally within this state.​
   History: 1961 c 309 s 7; 1969 c 1129 art 4 s 4; 1973 c 762 s 13; 1978 c 601 s 14; 1978 c 674 s 60;​
1986 c 444; 1987 c 336 s 40; 1995 c 128 art 1 s 10​
309.57 DISTRICT COURT JURISDICTION, PENALTIES, ENFORCEMENT.​
     Subdivision 1. General. Upon the application of the attorney general the district court is vested with​
jurisdiction to restrain, enjoin, and redress violations of sections 309.50 to 309.61. The court may make any​
necessary order or judgment including, but not limited to, injunctions, restitution, appointment of a receiver​
for the defendant or the defendant's assets, suspension of the defendant's registration, awards of reasonable​
attorney fees, and costs of investigation and litigation, and may award to the state civil penalties up to $25,000​



                   Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
          Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 173 of 287


309.57​                                  MINNESOTA STATUTES 2019​                                           14​

for each violation of sections 309.50 to 309.61. In ordering injunctive relief, the attorney general shall not​
be required to establish irreparable harm but only a violation of statute or that the requested order promotes​
the public interest. The court may, as appropriate, enter a consent judgment or decree without the finding​
of illegality.​

    Subd. 2. Assurance of discontinuance. The attorney general may accept an assurance of discontinuance​
of any method, act, or practice in violation of sections 309.50 to 309.61 from any person alleged to be​
engaged or to have been engaged in the method, act, or practice. The assurance may, among other terms,​
include a stipulation for the voluntary payment by the person of the costs of investigation, or of an amount​
to be held in escrow pending the outcome of an action or as restitution to aggrieved persons, or both. Any​
assurance of discontinuance shall be in writing and be filed with the district court of the county of the​
violator's residence or principal place of business or in Ramsey County. An assurance shall not be considered​
an admission of a violation for any purpose. Failure to comply with the assurance of discontinuance shall​
be punishable as contempt.​

    History: 1961 c 309 s 8; 1987 c 336 s 41; 1989 c 151 s 4​

309.58 [Repealed, 1987 c 336 s 47]​

309.581 VIOLATIONS; PENALTIES.​

    Any person who willfully and knowingly violates any provision of sections 309.50 to 309.61, or who​
willfully and knowingly gives false information to the attorney general in statements, reports, or contracts​
required to be filed by sections 309.50 to 309.61 shall be guilty of a misdemeanor.​

    History: 1969 c 112 s 14; 1969 c 1129 art 4 s 4; 1976 c 2 s 123; 1987 c 336 s 46​

309.582 CONSULTANTS.​

     The attorney general may retain as consultants such accountants or other experts as the administration​
of this chapter may require.​

    History: 1969 c 112 s 15​

309.583 [Repealed, 1976 c 2 s 124]​

309.59 CONSTRUCTION; POWERS OF ATTORNEY GENERAL.​

    Sections 309.50 to 309.61 shall not be construed to limit or to restrict the exercise of the powers or the​
performance of the duties of the attorney general which the attorney general otherwise is authorized to​
exercise or perform under any other provision of law.​

    History: 1961 c 309 s 10; 1986 c 444​

309.591 RULEMAKING POWER.​

    The attorney general may promulgate such rules as are reasonably necessary to carry out and make​
effective the provisions and purposes of this chapter.​

    History: 1973 c 762 s 15; 1980 c 516 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 336​
s 46​



                  Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
         Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 174 of 287


15​                                       MINNESOTA STATUTES 2019​                                          309.73​

309.60 RECIPROCAL AGREEMENTS, OTHER STATES.​
     The attorney general may enter into reciprocal agreements with a like authority of any other state or​
states for the purpose of exchanging information made available to the attorney general or to such other like​
authority.​
      History: 1961 c 309 s 11; 1969 c 1129 art 4 s 4; 1973 c 762 s 16; 1987 c 336 s 46​
309.61 SEVERABILITY.​
    If any provision of sections 309.50 to 309.61 or the application thereof to any person or circumstance​
is held invalid the invalidity shall not affect other provisions or application of said sections which can be​
given effect without the invalid provision or application, and to this end the provisions of said sections are​
severable.​
      History: 1961 c 309 s 12​
309.62 [Repealed, 2008 c 188 s 10]​
309.63 [Repealed, 2008 c 188 s 10]​
309.64 [Repealed, 2008 c 188 s 10]​
309.65 [Repealed, 2008 c 188 s 10]​
309.66 [Repealed, 2008 c 188 s 10]​
309.67 [Repealed, 2008 c 188 s 10]​
309.68 [Repealed, 2008 c 188 s 10]​
309.69 [Repealed, 2008 c 188 s 10]​
309.70 [Repealed, 2008 c 188 s 10]​
309.71 [Repealed, 2008 c 188 s 10]​

                                 ACQUIRING INTERESTS IN INSURANCE​
309.72 ACQUISITION OF INTERESTS IN INSURANCE.​
   An organization described in section 170(c) of the Internal Revenue Code of 1986, as amended through​
December 31, 1991, may purchase, accept, or otherwise acquire an interest in a life insurance policy as​
beneficiary or owner, as provided in section 60A.0783, subdivision 2, paragraph (f).​
      History: 1992 c 483 s 3; 2010 c 382 s 63​

                      PRUDENT MANAGEMENT OF INSTITUTIONAL FUNDS​
309.73 SHORT TITLE.​
    Sections 309.73 to 309.77 may be cited as the "Uniform Prudent Management of Institutional Funds​
Act."​
      History: 2008 c 188 s 1​



                   Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
         Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 175 of 287


17​                                        MINNESOTA STATUTES 2019​                                          325D.44​

                                              UNIFORM DECEPTIVE​
                                               TRADE PRACTICES​
325D.43 DEFINITIONS.​
     Subdivision 1. Scope. As used in sections 325D.43 to 325D.48, unless the context otherwise requires,​
the terms defined in this section have the meanings ascribed to them.​
    Subd. 2. Article. "Article" means a product as distinguished from its trademark, label, or distinctive​
dress in packaging.​
    Subd. 3. Certification mark. "Certification mark" means a mark used in connection with the goods or​
services of a person other than the certifier to indicate geographic origin, material, mode of manufacture,​
quality, accuracy, or other characteristics of the goods or services or to indicate that the work or labor on​
the goods or services was performed by members of a union or other organization.​
    Subd. 4. Collective mark. "Collective mark" means a mark used by members of a cooperative,​
association, or other collective group or organization to identify goods or services and distinguish them from​
those of others, or to indicate membership in the collective group or organization.​
    Subd. 5. Mark. "Mark" means a word, name, symbol, device, or any combination of the foregoing in​
any form or arrangement.​
     Subd. 6. Service mark. "Service mark" means a mark used by a person to identify services and to​
distinguish them from the services of others.​
    Subd. 7. Trademark. "Trademark" means a mark used by a person to identify goods and to distinguish​
them from the goods of others.​
    Subd. 8. Trade name. "Trade name" means a word, name, symbol, device, or any combination of the​
foregoing in any form or arrangement used by a person to identify the person's business, vocation, or​
occupation and distinguish it from the business, vocation, or occupation of others.​
      History: 1973 c 216 s 1; 1986 c 444​
325D.44 DECEPTIVE TRADE PRACTICES.​
    Subdivision 1. Acts constituting. A person engages in a deceptive trade practice when, in the course​
of business, vocation, or occupation, the person:​
      (1) passes off goods or services as those of another;​
    (2) causes likelihood of confusion or of misunderstanding as to the source, sponsorship, approval, or​
certification of goods or services;​
    (3) causes likelihood of confusion or of misunderstanding as to affiliation, connection, or association​
with, or certification by, another;​
    (4) uses deceptive representations or designations of geographic origin in connection with goods or​
services;​
    (5) represents that goods or services have sponsorship, approval, characteristics, ingredients, uses,​
benefits, or quantities that they do not have or that a person has a sponsorship, approval, status, affiliation,​
or connection that the person does not have;​



                    Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
       Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 176 of 287


325D.44​                                 MINNESOTA STATUTES 2019​                                             18​

    (6) represents that goods are original or new if they are deteriorated, altered, reconditioned, reclaimed,​
used, or secondhand;​
    (7) represents that goods or services are of a particular standard, quality, or grade, or that goods are of​
a particular style or model, if they are of another;​
    (8) disparages the goods, services, or business of another by false or misleading representation of fact;​
    (9) advertises goods or services with intent not to sell them as advertised;​
    (10) advertises goods or services with intent not to supply reasonably expectable public demand, unless​
the advertisement discloses a limitation of quantity;​
    (11) makes false or misleading statements of fact concerning the reasons for, existence of, or amounts​
of price reductions;​
    (12) in attempting to collect delinquent accounts, implies or suggests that health care services will be​
withheld in an emergency situation; or​
   (13) engages in any other conduct which similarly creates a likelihood of confusion or of​
misunderstanding.​
    Subd. 2. Proof. In order to prevail in an action under sections 325D.43 to 325D.48, a complainant need​
not prove competition between the parties or actual confusion or misunderstanding.​
    Subd. 3. Other law. This section does not affect unfair, deceptive, or misleading trade practices otherwise​
actionable at common law or under other statutes of this state.​
    History: 1973 c 216 s 2; 1986 c 444; 1988 c 592 s 11​
325D.45 REMEDIES.​
     Subdivision 1. Injunctive relief. A person likely to be damaged by a deceptive trade practice of another​
may be granted an injunction against it under the principles of equity and on terms that the court considers​
reasonable. Proof of monetary damage, loss of profits, or intent to deceive is not required. Relief granted​
for the copying of an article shall be limited to the prevention of confusion or misunderstanding as to source.​
    Subd. 2. Costs and attorney fees. Costs shall be allowed to the prevailing party unless the court otherwise​
directs. The court may award attorneys' fees to the prevailing party if (1) the party complaining of a deceptive​
trade practice has brought an action knowing it to be groundless, or (2) the party charged with a deceptive​
trade practice has willfully engaged in the trade practice knowing it to be deceptive.​
    Subd. 3. Remedies cumulative. The relief provided in this section is in addition to remedies otherwise​
available against the same conduct under the common law or other statutes of this state.​
    History: 1973 c 216 s 3; 1986 c 444​
325D.46 APPLICATION.​
    Subdivision 1. Nonapplication. Sections 325D.43 to 325D.48 do not apply to:​
    (1) conduct in compliance with the orders or rules of, or a statute administered by, a federal, state, or​
local governmental agency; or​
    (2) actions or appeals pending on July 1, 1973.​



                  Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
          Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 177 of 287


19​                                         MINNESOTA STATUTES 2019​                                          325D.46​

    Subd. 1a. Publishers, broadcasters, and printers. Sections 325D.43 to 325D.48 shall apply to publishers,​
broadcasters, printers, or other persons engaged in the dissemination of information or reproduction of​
printed or pictorial matters who publish, broadcast, or reproduce material only if the persons have either​
knowledge of the deceptive trade practice or a financial interest in the goods or services being deceptively​
offered for sale.​

    Subd. 2. Good faith use of trade identification. Section 325D.44, subdivision 1, clauses (2) and (3)​
do not apply to the use of a service mark, trademark, certification mark, collective mark, trade name, or​
other trade identification that was used and not abandoned before July 1, 1973, if the use was in good faith​
and is otherwise lawful except for sections 325D.43 to 325D.48.​

    Subd. 3. Deceptive telephone-related directory listings and print advertisements. (a) The practices​
described in this subdivision are practices described in section 325D.44, clauses (2) and (4).​

    (b) For purposes of this subdivision, "business is located within the geographic area," "geographic​
location of the business," or similar term means that at least one owner or employee of the business regularly​
performs services on behalf of the business at that location. Renting use of a street address, post office box,​
or mail-drop does not constitute having a business at that location.​

    (c) A person operating a business misrepresents the geographic location of its business in a listing of​
the business in a telephone directory, other directory assistance database, or on the Internet, if the name of​
the business, or the name under which the business is listed, indicates that the business is located within a​
geographic area and all of the following apply:​

       (1) the business is not located within the geographic area indicated;​

       (2) the listing fails to identify the actual municipality and state of the business's geographic location;​
and​

    (3) telephone calls to the local telephone number listed in the telephone directory, directory assistance​
database, or on the Internet routinely are forwarded or transferred to a location that is outside the calling​
area covered by the telephone directory or directory assistance database in which the number is listed, or​
outside the local calling area for the local telephone number posted on the Internet.​

    (d) A person operating a business misrepresents the geographic location of the business in print​
advertisement if a fictitious or assumed business name is listed in print advertisement and both of the​
following apply:​

       (1) the name used misrepresents the geographic location of the business; and​

     (2) a telephone call to the local telephone number listed in the print advertisement routinely is forwarded​
or transferred to a location that is outside the calling area for the local telephone number listed.​

       (e) This subdivision does not limit the application of sections 325D.43 to 325D.48.​

       History: 1973 c 216 s 4; 1975 c 364 s 1,2; 2010 c 235 s 1​



                     Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 178 of 287


325D.47​                                  MINNESOTA STATUTES 2019​                                                 20​

325D.47 UNIFORMITY OF APPLICATION AND CONSTRUCTION.​
    Sections 325D.43 to 325D.48 shall be so applied and construed as to effectuate its general purpose to​
make uniform the law with respect to the subject of sections 325D.43 to 325D.48 among those states which​
enact it.​
    History: 1973 c 216 s 5​
325D.48 CITATION.​
    Sections 325D.43 to 325D.48 may be cited as the Uniform Deceptive Trade Practices Act.​
    History: 1973 c 216 s 6​

                                              COMBINATIONS IN​
                                             RESTRAINT OF TRADE​

325D.49 CITATION.​
    Sections 325D.49 to 325D.66 may be cited as the "Minnesota Antitrust Law of 1971."​
    History: 1971 c 865 s 1​
325D.50 DEFINITIONS.​
    Subdivision 1. Scope. Unless a different meaning is clearly indicated by the context, for the purposes​
of sections 325D.49 to 325D.66, the terms defined in this section have the meanings ascribed to them.​
    Subd. 2. Commodity. "Commodity" means any goods, merchandise, wares, produce, chose in action,​
land, article of commerce, or any other tangible or intangible property, real, personal, or mixed, for use,​
consumption, enjoyment, or resale.​
    Subd. 3. Service. "Service" means any kind of activity performed in whole or in part for financial gain.​
     Subd. 4. Contract, combination, or conspiracy. "Contract, combination, or conspiracy" means any​
agreement, arrangement, collusion, or understanding. "Contract" includes a purchase, a contract to purchase,​
a sale, a contract to sell, a lease, a contract to lease, a license, or a contract to license. "Combination" includes​
a trust, common selling or purchasing agent, pool, or holding company.​
    Subd. 5. Person. "Person" means any individual, corporation, firm, partnership, incorporated and​
unincorporated association, or any other legal or commercial entity.​
    Subd. 6. Trade or commerce. "Trade or commerce" means any economic activity of any type whatsoever​
involving any commodity or service whatsoever.​
    History: 1971 c 865 s 2​
325D.51 UNREASONABLE RESTRAINT OF TRADE OR COMMERCE.​
    A contract, combination, or conspiracy between two or more persons in unreasonable restraint of trade​
or commerce is unlawful.​
    History: 1971 c 865 s 3​



                   Copyright © 2019 by the Revisor of Statutes, State of Minnesota. All Rights Reserved.​
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 179 of 287



                                                N.J. Stat. § 56:8-1
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-1. Definitions

    (a)The term “advertisement” shall include the attempt directly or indirectly by publication, dissemination,
    solicitation, indorsement or circulation or in any other way to induce directly or indirectly any person to enter or
    not enter into any obligation or acquire any title or interest in any merchandise or to increase the consumption
    thereof or to make any loan;
    (b)The term “Attorney General” shall mean the Attorney General of the State of New Jersey or any person
    acting on his behalf;
    (c)The term “merchandise” shall include any objects, wares, goods, commodities, services or anything offered,
    directly or indirectly to the public for sale;
    (d)The term “person” as used in this act shall include any natural person or his legal representative,
    partnership, corporation, company, trust, business entity or association, and any agent, employee, salesman,
    partner, officer, director, member, stockholder, associate, trustee or cestuis que trustent thereof;
    (e)The term “sale” shall include any sale, rental or distribution, offer for sale, rental or distribution or attempt
    directly or indirectly to sell, rent or distribute;
    (f)The term “senior citizen” means a natural person 60 years of age or older.

History


L. 1960, c. 39, § 1; amended 1967, c. 301, § 1; 1999, c. 298, § 2, eff. June 20, 2000.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 180 of 287



                                            N.J. Stat. § 56:8-1.1
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-1.1. Temporary help service; inclusion within definition of
merchandise; rules or regulations; fees, charges on firms; transport of
workers regulated

       Services provided by a temporary help service firm shall constitute services within the term “merchandise”
       pursuant to P.L.1960, c.39, s.1 (C.56:8-1(c)), and the provisions of P.L.1960, c.39 (C.56:8-1 et seq.) shall
       apply to the operation of a temporary help service firm.
       The Attorney General shall promulgate rules and regulations pursuant to section 4 of P.L.1960, c.39
       (C.56:8-4). The Attorney General shall, by rule or regulation, establish, prescribe or change an annual
       registration fee or other charge on temporary help service firms to such extent as shall be necessary to
       defray all proper expenses incurred by his office in the performance of its duties under this section of this
       act but such registration fees or other charges shall not be fixed at a level that will raise amounts in excess
       of the amount estimated to be so required. In addition to any other appropriate requirements, the Attorney
       General shall, by rule or regulation require the following:
           a.Each temporary help service firm operating within the State of New Jersey shall, prior to the effective
           date of this act or commencement of operation and annually thereafter, notify the Attorney General as
           to its appropriate name, if applicable; the trade name of its operation; its complete address, including
           street and street number of the building and place where its business is to be conducted; and the
           names and resident addresses of its officers. Each principal or owner shall provide an affidavit to the
           Attorney General setting forth whether such principal or owner has ever been convicted of a crime.
           b.When a temporary help service firm utilizes any location other than its primary location for the
           recruiting of applicants, including mobile locations, it shall notify the Office of the Attorney General of
           such fact in writing or by telephone, and subsequently confirm in writing prior to the utilization of such
           facility.
           c.Each temporary help service firm shall at the time of its initial notification to the Attorney General, and
           annually thereafter, post a bond of $1,000.00 with the Attorney General to secure compliance with
           P.L.1960, c.39 (C.56:8-1 et seq.), provided however that the Attorney General may waive such bond for
           any corporation or entity having a net worth of $100,000 or more.
           d.Any temporary help service firm, as the term is used in P.L.1960, c.39 (C.56:8-1 et seq.), P.L.1989,
           c.331 (C.34:8-43 et seq.) or this section, which places individuals in work which requires them to obtain
           transportation services to get to, or return from, the site of the work shall be subject to the provisions of
           this subsection, except that the provisions of this subsection shall not apply if the firm requires the
           individuals to use their own vehicles or other transportation of their choice, for transportation to and
           from work and shall not apply if public transportation is available at the times needed for them to get to,
           and return from, the site of the work and the firm permits them to use the public transportation. If the
           firm provides transportation services with any vehicle owned, leased or otherwise under the control of
           the firm, the firm shall be responsible for compliance with the provisions of R.S.48:4-3 et seq. and any
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 181 of 287
                                                                                                           Page 2 of 2
                                                  N.J. Stat. § 56:8-1.1

             other applicable law or regulation regarding the vehicle and its use and shall keep records in the
             manner required by regulations adopted by the Attorney General in consultation with the New Jersey
             Motor Vehicle Commission. If the firm does not provide transportation services, but refers, directs or
             requires the individuals to use any other provider or providers of transportation services, or provides no
             practical alternative to the use of services of the provider or providers, the firm shall obtain, and keep
             on file, documentation that each provider is in compliance with the provisions of R.S.48:4-3 et seq. and
             any other applicable law or regulation in the manner required by regulations adopted by the Attorney
             General in consultation with the New Jersey Motor Vehicle Commission. The firm may not require the
             individuals to use transportation provided by the firm or another provider of transportation services if
             they have other transportation available. A failure to comply with the provisions of this subsection,
             including all record-keeping requirements of this subsection, shall be regarded as an unlawful practice
             and a violation of this section, of P.L.1960, c.39 (C.56:8-1 et seq.) and of R.S.48:4-3 et seq. and a
             temporary help service firm found to be in violation shall be subject to penalties provided for violations
             of those acts, and shall be jointly and severally liable with the provider of transportation services for any
             injury which occurs to the individuals while being transported in a vehicle owned, leased or otherwise
             under the control of the provider. In the case of noncompliance with the provisions of this section on
             more than one occasion, the Attorney General may suspend or revoke the firm’s registration as a
             temporary help service firm for the purposes of this section, P.L.1960, c.39 (C.56:8-1 et seq.) and
             P.L.1989, c.331 (C.34:8-43 et seq.).

History


L. 1981, c. 1, § 14; amended 2007, c. 14, § 1, eff. Jan. 24, 2007.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 182 of 287



                                             N.J. Stat. § 56:8-1.2
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-1.2. Unlawful withholding of diversion of wages by temporary help
service firm; penalty

         It shall be an unlawful practice for a temporary help service firm, as the term is used in P.L.1960, c.39
         (C.56:8-1 et seq.), section 14 of P.L.1981, c.1 (C.56:8-1.1) and P.L.1989, c.331 (C.34:8-43 et seq.), to
         willfully withhold or divert wages for any purpose not expressly permitted by section 4 of P.L.1965, c.173
         (C.34:11-4.4). In addition to any fine or penalty, the Attorney General may refuse to issue or renew, and
         may suspend or revoke a firm’s registration to operate as a temporary help service firm for the purposes of
         P.L.1960, c.39 (C.56:8-1 et seq.), section 14 of P.L.1981, c.1 (C.56:8-1.1), P.L.1989, c.331 (C.34:8-43 et
         seq.) and related regulations for a violation of this section. A refusal, suspension or revocation shall not be
         made except upon reasonable notice to, and the opportunity to be heard by, the applicant or registrant.

History


L. 2007, c. 15, § 1, eff. Jan. 24, 2007.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 183 of 287



                                              N.J. Stat. § 56:8-2
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2. Fraud, etc., in connection with sale or advertisement of
merchandise or real estate as unlawful practice

         The act, use or employment by any person of any unconscionable commercial practice, deception, fraud,
         false pretense, false promise, misrepresentation, or the knowing, concealment, suppression, or omission of
         any material fact with intent that others rely upon such concealment, suppression or omission, in
         connection with the sale or advertisement of any merchandise or real estate, or with the subsequent
         performance of such person as aforesaid, whether or not any person has in fact been misled, deceived or
         damaged thereby, is declared to be an unlawful practice; provided, however, that nothing herein contained
         shall apply to the owner or publisher of newspapers, magazines, publications or printed matter wherein
         such advertisement appears, or to the owner or operator of a radio or television station which disseminates
         such advertisement when the owner, publisher, or operator has no knowledge of the intent, design or
         purpose of the advertiser.

History

L. 1960, c. 39, p. 138, 2; Amended by L. 1967, c. 301, 2, eff. Feb. 15, 1968; L. 1971, c. 247, 1, eff. June 29, 1971;
L. 1975, c. 294, 1, eff. Jan. 19, 1976.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 184 of 287



                                             N.J. Stat. § 56:8-2.1
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.1. Operation simulating governmental agency as unlawful practice

         It shall be an unlawful practice for any person to operate under a name or in a manner which wrongfully
         implies that such person is a branch of or associated with any department or agency of the Federal
         Government or of this State or any of its political subdivisions, or use any seal, insignia, envelope or other
         format which simulates that of any governmental department or agency.

History

L. 1968, c. 448, 1, eff. Feb. 19, 1969.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 185 of 287



                                              N.J. Stat. § 56:8-2.2
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.2. Scheme to not sell item or service advertised

         The advertisement of merchandise as part of a plan or scheme not to sell the item or service so advertised
         or not to sell the same at the advertised price is an unlawful practice and a violation of the act to which this
         act is a supplement.

History

L. 1969, c. 131, 1.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 186 of 287



                                            N.J. Stat. § 56:8-2.3
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.3. Advertising plan involving notification of winning of prize and
other requirements unlawful.

         The notification to any person by any means, as a part of an advertising plan or scheme, that he has won a
         prize and requiring him to do any act, purchase any other item or submit to a sales promotion effort is an
         unlawful practice and a violation of the act to which this act is a supplement.

History

L. 1969, c. 131, § 2.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 187 of 287



                                            N.J. Stat. § 56:8-2.4
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.4. Advertisement of unassembled merchandise as assembled in
picture or illustration; prohibition

         It shall be an unlawful practice for a person to advertise merchandise for sale accompanied by a picture or
         illustration of the merchandise in an assembled condition when it is intended to be sold unassembled,
         unless the advertisement bears the notation that the merchandise is to be sold unassembled.

History

L. 1973, c. 225, 1.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 188 of 287



                                              N.J. Stat. § 56:8-2.5
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.5. Sale, attempt to sell or offer for sale of merchandise without tag
or label with selling price

         It shall be an unlawful practice for any person to sell, attempt to sell or offer for sale any merchandise at
         retail unless the total selling price of such merchandise is plainly marked by a stamp, tag, label or sign
         either affixed to the merchandise or located at the point where the merchandise is offered for sale.

History

L. 1973, c. 308, 1.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 189 of 287



                                              N.J. Stat. § 56:8-2.6
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.6. Daily failure to tag as separate violation

         For the purposes of this act, each day for which the total selling price is not marked in accordance with the
         provisions of this act for each group of identical merchandise shall constitute a separate violation of this act
         and the act of which this act is a supplement.

History

L. 1973, c. 308, 2.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 190 of 287



                                               N.J. Stat. § 56:8-2.7
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.7. False representation unlawful practice.

         It shall be an unlawful practice for any person to solicit funds or a contribution of any kind, or to sell or offer
         for sale any goods, wares, merchandise, or services, by telephone or otherwise, where it has been falsely
         represented by such person or where the consumer has been falsely led to believe that such person is
         soliciting by or on behalf of any charitable or nonprofit organization, or that a contribution to or purchase
         from such person shall substantially benefit persons with disabilities.

History


L. 1975, c. 293, 1, eff. Jan. 9, 1976; amended 2017, c. 131, § 216, eff. July 21, 2017.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 191 of 287



                                             N.J. Stat. § 56:8-2.8
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.8. “Going out of business sale”; time limits

         It shall be an unlawful practice for any person to advertise merchandise for sale as a “going out of business
         sale” or in terms substantially similar to “going out of business sale” for a period in excess of 90 days or to
         advertise more than one such sale in 360 days. The 360-day period shall commence on the first day of
         such sale. For any person in violation of this act, each day in violation shall constitute an additional,
         separate and distinct violation.

History

L. 1979, c. 103, 1.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 192 of 287



                                             N.J. Stat. § 56:8-2.9
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.9. Misrepresentation of identity of food in menus or advertisements
of eating establishments

         It shall be an unlawful practice for any person to misrepresent on any menu or other posted information,
         including advertisements, the identity of any food or food products to any of the patrons or customers of
         eating establishments including but not limited to restaurants, hotels, cafes, lunch counters or other places
         where food is regularly prepared and sold for consumption on or off the premises. This section shall not
         apply to any section or sections of a retail food or grocery store which do not provide facilities for on the
         premises consumption of food or food products.

History

L. 1979, c. 347, 1.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 193 of 287



                                             N.J. Stat. § 56:8-2.10
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.10. Acts constituting misrepresentation of identity of food

         The identity of said food or food products shall be deemed misrepresented if:
             a.Its description is false or misleading in any particular;
             b.Its description omits information which by its omission renders the description false or misleading in
             any particular;
             c.It is served, sold, or distributed under the name of another food or food product;
             d.It purports to be or is represented as a food or food product for which a definition of identity and
             standard of quality has been established by custom and usage unless it conforms to such definition and
             standard.

History

L. 1979, c. 347, § 2.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 194 of 287



                                            N.J. Stat. § 56:8-2.11
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.11. Violations; liability

         Any person violating the provisions of the within act shall be liable for a refund of all moneys acquired by
         means of any practice declared herein to be unlawful.

History

L. 1979, c. 347, 3.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 195 of 287



                                            N.J. Stat. § 56:8-2.12
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.12. Recovery of refund in private action

         The refund of moneys herein provided for may be recovered in a private action or by such persons
         authorized to initiate actions pursuant to P.L.1975, c. 376 (C. 40:23-6.47 et seq.).

History

L. 1979, c. 347, 4.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 196 of 287



                                            N.J. Stat. § 56:8-2.13
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.13. Cumulation of rights and remedies; construction of act

         The rights, remedies and prohibitions accorded by the provisions of this act are hereby declared to be in
         addition to and cumulative of any other right, remedy or prohibition accorded by the common law or statutes
         of this State, and nothing contained herein shall be construed to deny, abrogate or impair any such
         common law or statutory right, remedy or prohibition.

History

L. 1979, c. 347, 5.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 197 of 287



                                            N.J. Stat. § 56:8-2.14
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.14. Short title [Refund Policy Disclosure Act]

         This act shall be known and may be cited as the “Refund Policy Disclosure Act.”

History

L. 1982, c. 29, § 1.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 198 of 287



                                            N.J. Stat. § 56:8-2.15
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.15. Definitions

         As used in this act:
             a.“Merchandise” means any objects, wares, goods, commodities, or any other tangible items offered,
             directly or indirectly, to the public for sale.
             b.“Proof of purchase” means a receipt, bill, credit card slip, or any other form of evidence which
             constitutes reasonable proof of purchase.
             c.“Retail mercantile establishment” means any place of business where merchandise is exposed or
             offered for sale at retail to members of the consuming public.

History

L. 1982, c. 29, 2.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 199 of 287



                                             N.J. Stat. § 56:8-2.16
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.16. Posting of signs; locations

         Every retail mercantile establishment shall conspicuously post its refund policy as to all merchandise on a
         sign in at least one of the following locations:
             a.Attached to the item itself, or
             b.Affixed to each cash register or point of sale, or
             c.So situated as to be clearly visible to the buyer from the cash register, or
             d.Posted at each store entrance used by the public.

History

L. 1982, c. 29, 3.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 200 of 287



                                             N.J. Stat. § 56:8-2.17
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.17. Signs; contents

         Any sign required by section 3 of this act to be posted in retail mercantile establishments shall state
         whether or not it is a policy of such establishment to give refunds and, if so, under what conditions,
         including, but not limited to, whether a refund will be given:
             a.On merchandise which has been advertised as “sale” merchandise or marked “as is” ;
             b.On merchandise for which no proof of purchase exists;
             c.At any time or not beyond a point in time specified; or
             d.In cash, or as credit or store credit only.

History

L. 1982, c. 29, 4.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 201 of 287



                                             N.J. Stat. § 56:8-2.18
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.18. Penalties; refunds or credits to buyers

         A retail mercantile establishment violating any provision of this act shall be liable to the buyer, for up to 20
         days from the date of purchase, for a cash refund or a credit, at the buyer’s option, provided that the
         merchandise has not been used or damaged by the buyer.

History

L. 1982, c. 29, 5.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 202 of 287



                                            N.J. Stat. § 56:8-2.19
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.19. Posting of signs; exceptions

         The provisions of section 3 shall not apply to retail mercantile establishments or departments that have a
         policy of providing, for a period of not less than 20 days after the date of purchase, a cash refund for a cash
         purchase or providing a cash refund or issuing a credit for a credit purchase, which credit is applied to the
         account on which the purchase was debited, in connection with the return of its unused and undamaged
         merchandise.

History

L. 1982, c. 29, 6.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 203 of 287



                                            N.J. Stat. § 56:8-2.20
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.20. Motor vehicle; perishables; custom merchandise; non-returnable
merchandise; application of act

         This act shall not apply to sales of motor vehicles, or perishables and incidentals to such perishables, or to
         custom ordered, custom finished merchandise, or merchandise not returnable by law.

History

L. 1982, c. 29, 7.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 204 of 287



                                            N.J. Stat. § 56:8-2.21
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.21. Jurisdiction; penalties; cash refund; credit; damages

    a.An individual action for a violation of this act may be brought in a municipal court in whose jurisdiction the sale
    was made.
    b.In addition to the penalties provided for in section 5, a retail mercantile establishment that fails to comply with
    the requirements of this act and, in practice, does not have a policy as provided in section 6 and has refused to
    accept the return of the merchandise shall be liable to the consumer for:
             (1)A cash refund or a credit, at the buyer’s option, provided the merchandise has not been used or
             damaged, and
             (2)Damages of not more than $200.00.

History

L. 1982, c. 29, 8.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 205 of 287



                                            N.J. Stat. § 56:8-2.22
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.22. Copy of transaction or contract; provision to consumer

         It shall be an unlawful practice for a person in connection with a sale of merchandise to require or request
         the consumer to sign any document as evidence or acknowledgment of the sales transaction, of the
         existence of the sales contract, or of the discharge by the person of any obligation to the consumer
         specified in or arising out of the transaction or contract, unless he shall at the same time provide the
         consumer with a full and accurate copy of the document so presented for signature but this section shall not
         be applicable to orders placed through the mail by the consumer for merchandise.

History

L. 1982, c. 98, 1.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 206 of 287



                                              N.J. Stat. § 56:8-2.23
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.23. Disclosure of profit-making nature

         It shall be an unlawful practice for any person, other than a charitable or nonprofit organization, engaged in
         the business of selling used goods, wares or merchandise for profit to solicit, by telephone, by the
         placement of collection boxes or otherwise, donations of used goods, wares or merchandise for resale for
         profit, without first disclosing to the person solicited the profit-making nature of the business, or if profits are
         to be shared with a charitable or nonprofit organization, the portion of profits which that organization will
         receive. For the purposes of this act, “engaged in the business of selling used goods, wares or
         merchandise” means anyone who conducts sales more than five times a year.

History

L. 1985, c. 254, 1, eff. July 31, 1985.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 207 of 287



                                            N.J. Stat. § 56:8-2.24
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.24. Repealed by L. 1998, c. 5, § 2, eff. April 3, 1998


LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 208 of 287



                                            N.J. Stat. § 56:8-2.25
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.25. Transaction of business under assumed name, misrepresented
geographic origin, location

    a.It shall be an unlawful practice for any person conducting or transacting business under an assumed name
    and filing a certificate pursuant to R.S.56:1-2 to intentionally misrepresent that person’s geographic origin or
    location or the geographic origin or location of any merchandise.
    b.A person engaged in the business of advertising shall be immune from liability under this section for
    receiving, accepting or publishing any advertisement, irrespective of the medium or format, submitted or
    developed for any person conducting or transacting business under an assumed name.

History


L. 1997, c. 346, § 1.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 209 of 287



                                            N.J. Stat. § 56:8-2.26
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.26. Charging of discriminatory, unusual rates for towing, storage
[Repealed]

History


L. 1997, c. 387, § 5, eff. Jan. 19, 1998; repealed by L. 2007, c. 193, § 24, eff. Oct. 18, 2008.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 210 of 287



                                              N.J. Stat. § 56:8-2.27
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.27. Sale of baby food, non-prescription drugs, cosmetics, certain;
unlawful

         It shall be an unlawful practice for any person to sell or offer to sell to the public:
             a.any non-prescription drug, infant formula or baby food, which is subject to expiration dating
             requirements issued by the federal Food and Drug Administration, if the date of expiration has passed;
             and
             b.any infant formula or baby food which is subject to expiration dating requirements issued by the
             federal Food and Drug Administration, any non-prescription drug, or any cosmetic as defined in
             subsection h. of R.S.24:1-1, unless that person presents, within five days of the request, a written
             record of the purchase of that product, which record or invoice shall specifically identify the product
             being sold by the product name, quantity purchased, that quantity being denoted by item, box, crate,
             pallet or otherwise, and date of purchase and shall contain the complete name or business name,
             address and phone number of the person from whom that product was purchased. The provisions of
             this subsection shall not apply to a transaction involving less than $50 of product between persons
             selling that product in the same general market area on the same day.

History


L. 1998, c. 5, § 1, eff. July 2, 1998.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 211 of 287



                                            N.J. Stat. § 56:8-2.28
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.28. Short title [Raincheck Policy Disclosure Act]

         This act [C.56:8-2.28 through C.56:8-2.32] shall be known and may be cited as the “Raincheck Policy
         Disclosure Act.”

History


L. 2006, c. 59, § 1, eff. Mar. 1, 2007.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 212 of 287



                                            N.J. Stat. § 56:8-2.29
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.29. Definitions relative to raincheck policy disclosure

         As used in this act [C.56:8-2.28 through C.56:8-2.32]:
         “Advertised” means any attempt, other than by use of a price tag, catalogue or any offering for sale of a
         motor vehicle, to directly or indirectly induce the purchase or rental of merchandise at retail, appearing in
         any newspaper, magazine, periodical, circular, in-store or out-of-store sign or other written matter placed
         before the consuming public, or in any radio or television broadcast.
         “Merchandise” means any objects, wares, merchandise, commodities, services or anything offered directly
         or indirectly to the public for sale or rental at retail.
         “Raincheck” means a written statement issued by a retail mercantile establishment allowing the purchase of
         designated merchandise at a previously advertised price.
         “Retail mercantile establishment” means any place of business where merchandise is exposed or offered
         for sale at retail to members of the consuming public.

History


L. 2006, c. 59, § 2, eff. Mar. 1, 2007.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 213 of 287



                                             N.J. Stat. § 56:8-2.30
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.30. Posting of raincheck policy by retail mercantile establishment

         Every retail mercantile establishment which issues rainchecks to consumers for the sale of advertised
         merchandise that is not available throughout the advertised period shall conspicuously post its raincheck
         policy on a sign in at least one of the following locations:
             a.Affixed to a cash register or location of the point of sale;
             b.So situated as to be clearly visible to the buyer;
             c.Posted at each store entrance used by the public;
             d.At the location where the merchandise was offered for sale;
             e.In an advertisement for merchandise; or
             f.Printed on the receipt of sale.

History


L. 2006, c. 59, § 3, eff. Mar. 1, 2007.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 214 of 287



                                            N.J. Stat. § 56:8-2.31
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.31. Unlawful practices by retail mercantile establishment relative to
rainchecks

         It shall be an unlawful practice for any retail mercantile establishment which provides a raincheck for any
         advertised merchandise that is not available for immediate purchase to fail to:
             a.Honor or satisfy that raincheck within 60 days of issuance, unless an extension of such time period is
             agreed to by the holder of the raincheck, provided that if after a good faith effort a retail mercantile
             establishment cannot procure for the holder of the raincheck the advertised merchandise within the 60-
             day period, the retail mercantile establishment may offer the holder of the raincheck a different item of
             merchandise of substantially the same kind, quality and price of the original advertised merchandise;
             and
             b.For all merchandise with an advertised price greater than $15 per unit, give written or telephonic
             notice to the holder of the raincheck when the merchandise is available and inform the holder of the
             raincheck that the advertised merchandise will be held for a period of no less than 10 days from the
             date of notification or to the end of the 60-day period for which the raincheck is valid, whichever is
             longer; and
             c.Offer a raincheck to all customers who are unable, due to the unavailability of the merchandise, to
             purchase the advertised merchandise during the period of time that the merchandise has been
             advertised as available for sale.

History


L. 2006, c. 59, § 4, eff. Mar. 1, 2007.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 215 of 287



                                            N.J. Stat. § 56:8-2.32
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.32. Regulations

         The Director of the Division of Consumer Affairs in the Department of Law and Public Safety may
         promulgate regulations pursuant to the “Administrative Procedure Act,” P.L.1968, c.410 (C.52:14B-1 et
         seq.) to effectuate the provisions of this act.

History


L. 2006, c. 59, § 5, eff. Mar. 1, 2007.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 216 of 287



                                             N.J. Stat. § 56:8-2.33
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-2.33. Discrimination against cash-paying customers prohibited;
violations, penalties; exceptions

    a.A person selling or offering for sale goods or services at retail shall not require a buyer to pay using credit or
    to prohibit cash as payment in order to purchase the goods or services. A person selling or offering for sale
    goods or services at retail shall accept legal tender when offered by the buyer as payment.
    b.A person in violation of subsection a. of this section shall be subject to a civil penalty of up to $2,500 for a first
    offense and up to $5,000 for a second offense, to be collected in a civil action by a summary proceeding under
    the “Penalty Enforcement Law of 1999,” P.L.1999, c.274 (C.2A:58-10 et seq.). The Superior Court shall have
    jurisdiction of proceedings for the enforcement of the penalty provided by this section.
         A third violation of subsection a. of this section is an unlawful practice under P.L.1960, c.39 (C.56:8-1 et
         seq.), and for the purposes of this subsection shall be considered a first offense under P.L.1960, c.39
         (C.56:8-1 et seq.).
         A fourth or subsequent violation of subsection a. of this section is an unlawful practice under P.L.1960, c.39
         (C.56:8-1 et seq.), and for the purposes of this subsection shall be considered a subsequent offense under
         P.L.1960, c.39 (C.56:8-1 et seq.).
    c.The provisions of this section shall not apply to:
             (1)any person selling goods or services at an airport, provided that at least two persons selling food at
             each terminal within the airport accept cash as payment;
             (2)any parking facility owned by a municipality, regardless of whether the facility is operated by the
             municipality, a parking authority, or an independent third party;
             (3)any parking facility that accepts mobile payment, provided that the facility does not accept payment
             by any means other than mobile payment; and
             (4)any company in the business of renting motor vehicles, provided that the company accepts a
             cashier’s check or a certified check when offered by a buyer as payment.
    d.As used in this section, “at retail” shall include any retail transaction conducted in person and exclude any
    telephone, mail, or Internet-based transaction.

History


L. 2019, c. 50, § 1, eff. Mar. 18, 2019.



LexisNexis® New Jersey Annotated Statutes
               Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 217 of 287
                                                                               Page 2 of 2
                                        N.J. Stat. § 56:8-2.33

Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 218 of 287



                                               N.J. Stat. § 56:8-3
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-3. Investigation by attorney general; powers and duties

         When it shall appear to the Attorney General that a person has engaged in, is engaging in, or is about to
         engage in any practice declared to be unlawful by this act, or when he believes it to be in the public interest
         that an investigation should be made to ascertain whether a person in fact has engaged in, is engaging in
         or is about to engage in, any such practice, he may:
             (a)Require such person to file on such forms as are prescribed a statement or report in writing under
             oath or otherwise, as to all the facts and circumstances concerning the sale or advertisement of
             merchandise by such person, and such other data and information as he may deem necessary;
             (b)Examine under oath any person in connection with the sale or advertisement of any merchandise;
             (c)Examine any merchandise or sample thereof, record, book, document, account or paper as he may
             deem necessary; and
             (d)Pursuant to an order of the Superior Court impound any record, book, document, account, paper, or
             sample of merchandise that is produced in accordance with this act, and retain the same in his
             possession until the completion of all proceedings in connection with which the same are produced.

History

L. 1960, c. 39, p. 138, 3.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 219 of 287



                                            N.J. Stat. § 56:8-3.1
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-3.1. Violations; penalty

         Upon receiving evidence of any violation of the provisions of chapter 39 of the laws of 1960, the Attorney
         General, or his designee, is empowered to hold hearings upon said violation and upon finding the violation
         to have been committed, to assess a penalty against the person alleged to have committed such violation
         in such amount within the limits of chapter 39 of the laws of 1966 as the Attorney General deems proper
         under the circumstances. Any such amounts collected by the Attorney General shall be paid forthwith into
         the State Treasury for the general purposes of the State.

History

L. 1967, c. 97, 1, eff. June 8, 1967; Amended by L. 1971, c. 247, 11, eff. June 29, 1971.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 220 of 287



                                             N.J. Stat. § 56:8-4
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-4. Additional powers

         To accomplish the objectives and to carry out the duties prescribed by this act, the Attorney General, in
         addition to other powers conferred upon him by this act, may issue subpoenas to any person, administer an
         oath or affirmation to any person, conduct hearings in aid of any investigation or inquiry, promulgate such
         rules and regulations, and prescribe such forms as may be necessary, which shall have the force of law.

History

L. 1960, c. 39, p. 139, 4.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 221 of 287



                                              N.J. Stat. § 56:8-5
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-5. Service of notice by attorney general

         Service by the Attorney General of any notice requiring a person to file a statement or report, or of a
         subpoena upon any person, shall be made personally within this State, but if such cannot be obtained,
         substituted service therefor may be made in the following manner:
             (a)Personal service thereof without this State; or
             (b)The mailing thereof by registered mail to the last known place of business, residence or abode,
             within or without this State of such person for whom the same is intended; or
             (c)As to any person other than a natural person, in accordance with the Rules Governing the Courts of
             the State of New Jersey pertaining to service of process, provided, however, that service shall be made
             by the Attorney General; or
             (d)Such service as the Superior Court may direct in lieu of personal service within this State.

History

L. 1960, c. 39, p. 139, 5.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 222 of 287



                                               N.J. Stat. § 56:8-6
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-6. Failure or refusal to file statement or report or obey subpoena
issued by attorney general; punishment

         If any person shall fail or refuse to file any statement or report, or obey any subpoena issued by the
         Attorney General, the Attorney General may apply to the Superior Court and obtain an order:
             (a)Adjudging such person in contempt of court;
             (b)Granting injunctive relief without notice restraining the sale or advertisement of any merchandise by
             such persons;
             (c)Vacating, annulling, or suspending the corporate charter of a corporation created by or under the
             laws of this State or revoking or suspending the certificate of authority to do business in this State of a
             foreign corporation or revoking or suspending any other licenses, permits or certificates issued
             pursuant to law to such person which are used to further the allegedly unlawful practice; and
             (d)Granting such other relief as may be required; until the person files the statement or report, or obeys
             the subpoena.

History

L. 1960, c. 39, p. 139, 6.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 223 of 287



                                              N.J. Stat. § 56:8-7
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-7. Self-incrimination; exemption from prosecution or punishment

         If any person shall refuse to testify or produce any book, paper or other document in any proceeding under
         this act for the reason that the testimony or evidence, documentary or otherwise, required of him may tend
         to incriminate him, convict him of a crime, or subject him to a penalty or forfeiture, and shall,
         notwithstanding, be directed to testify or to produce such book, paper or document, he shall comply with
         such direction.
         A person who is entitled by law to, and does assert such privilege, and who complies with such direction
         shall not thereafter be prosecuted or subjected to any penalty or forfeiture in any criminal proceeding which
         arises out of and relates to the subject matter of the proceeding. No person so testifying shall be exempt
         from prosecution or punishment for perjury or false swearing committed by him in giving such testimony.

History

L. 1960, c. 39, p. 140, 7.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 224 of 287



                                               N.J. Stat. § 56:8-8
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-8. Injunction against unlawful practices; appointment of receiver;
additional penalties

         Whenever it shall appear to the Attorney General that a person has engaged in, is engaging in or is about
         to engage in any practice declared to be unlawful by this act he may seek and obtain in a summary action
         in the Superior Court an injunction prohibiting such person from continuing such practices or engaging
         therein or doing any acts in furtherance thereof or an order appointing a receiver, or both. In addition to any
         other remedy authorized herein the court may enjoin an individual from managing or owning any business
         organization within this State, and from serving as an officer, director, trustee, member of any executive
         board or similar governing body, principal, manager, stockholder owning 10% or more of the aggregate
         outstanding capital stock of all classes of any corporation doing business in this State, vacate or annul the
         charter of a corporation created by or under the laws of this State, revoke the certificate of authority to do
         business in this State of a foreign corporation, and revoke any other licenses, permits or certificates issued
         pursuant to law to such person whenever such management, ownership, activity, charter authority license,
         permit or certificate have been or may be used to further such unlawful practice. The court may make such
         orders or judgments as may be necessary to prevent the use or employment by a person of any prohibited
         practices, or which may be necessary to restore to any person in interest any moneys or property, real or
         personal which may have been acquired by means of any practice herein declared to be unlawful.

History

L. 1960, c. 39, p. 140, 8; Amended by L. 1971, c. 247, 2, eff. June 29, 1971.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 225 of 287



                                              N.J. Stat. § 56:8-9
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-9. Powers and duties of receiver

         When a receiver is appointed by the court pursuant to this act, he shall have the power to sue for, collect,
         receive and take into his possession all the goods and chattels, rights and credits, moneys and effects,
         lands and tenements, books, records, documents, papers, choses in action, bills, notes and property of
         every description, derived by means of any practice declared to be illegal and prohibited by this act,
         including property with which such property has been mingled, if it cannot be identified in kind because of
         such commingling, and to sell, convey, and assign the same and hold and dispose of the proceeds thereof
         under the direction of the court. Any person who has suffered damages as a result of the use or
         employment of any unlawful practices and submits proof to the satisfaction of the court that he has in fact
         been damaged, may participate with general creditors in the distribution of the assets to the extent he has
         sustained out-of-pocket losses. In the case of a corporation, partnership or business entity the receiver
         shall settle the estate and distribute the assets under the direction of the court, and he shall have all the
         powers and duties conferred upon receivers by the provisions of Title 14, Corporations, General, so far as
         the provisions thereof are applicable. The court shall have jurisdiction of all questions arising in such
         proceedings and may make such orders and judgments therein as may be required.

History

L. 1960, c. 39, p. 141, 9.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 226 of 287



                                            N.J. Stat. § 56:8-10
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-10. Claims against persons acquiring money or property by unlawful
practices

         Subject to an order of the court terminating the business affairs of any person after receivership
         proceedings held pursuant to this act, the provisions of this act shall not bar any claim against any person
         who has acquired any moneys or property, real or personal, by means of any practice herein declared to be
         unlawful.

History

L. 1960, c. 39, p. 142, 10.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 227 of 287



                                             N.J. Stat. § 56:8-11
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-11. Costs in actions or proceedings brought by attorney general

         In any action or proceeding brought under the provisions of this act, the Attorney General shall be entitled
         to recover costs for the use of this State.

History

L. 1960, c. 39, p. 142, 11.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 228 of 287



                                              N.J. Stat. § 56:8-12
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-12. Partial invalidity

         If any provision of this law or the application thereof to any person or circumstance is held invalid, the
         invalidity shall not affect other provisions or applications of the law which can be given effect without the
         invalid provision or application, and to this end the provisions of this law are severable.

History

L. 1960, c. 39, p. 142, 12.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 229 of 287



                                             N.J. Stat. § 56:8-13
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-13. Penalties

         Any person who violates any of the provisions of the act to which this act is a supplement shall, in addition
         to any other penalty provided by law, be liable to a penalty of not more than $10,000 for the first offense
         and not more than $20,000 for the second and each subsequent offense. The penalty shall be exclusive of
         and in addition to any moneys or property ordered to be paid or restored to any person in interest pursuant
         to section 2 of P.L. 1966, c. 39 (C. 56:8-14) or section 3 of P.L. 1971, c. 247 (C. 56:8-15).

History


L. 1966, c. 39, § 1; amended 1971, c. 247, § 9; 1991, c. 332; 1999, c. 298, § 3, eff. June 20, 2000; 2001, c. 394, §
10, eff. Apr. 8, 2002.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 230 of 287



                                             N.J. Stat. § 56:8-14
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-14. Enforcement of penalty; process

         The Superior Court and every municipal court shall have jurisdiction of proceedings for the collection and
         enforcement of a penalty imposed because of the violation, within the territorial jurisdiction of the court, of
         any provision of the act to which this act is a supplement. Except as otherwise provided in this act the
         penalty shall be collected and enforced in a summary proceeding pursuant to “the penalty enforcement law”
         (N.J.S. 2A:58-1 et seq.). Process shall be either in the nature of a summons or warrant and shall issue in
         the name of the State, upon the complaint of the Attorney General or any other person.
         In any action brought pursuant to this section to enforce any order of the Attorney General or his designee
         the court may, without regard to jurisdictional limitations, restore to any person in interest any moneys or
         property, real or personal, which have been acquired by any means declared to be unlawful under this act,
         except that the court shall restore to any senior citizen twice the amount or value, as the case may be, of
         any moneys or property, real or personal, which have been acquired by any means declared to be unlawful
         under P.L. 1960, c. 39 (C. 56:8-1 et seq.).
         In the event that any person found to have violated any provision of this act fails to pay a civil penalty
         assessed by the court, the court may issue, upon application by the Attorney General, a warrant for the
         arrest of such person for the purpose of bringing him before the court to satisfy the civil penalty imposed.
         A person who fails to restore any moneys or property, real or personal, found to have been acquired
         unlawfully from a senior citizen shall be subject to punishment for criminal contempt pursuant to N.J.S.
         2C:29-9, which is a crime of the fourth degree.

History


L. 1966, c. 39, § 2; amended 1971, c. 247, § 10; 1991, c. 91, § 526; 1999, c. 298, § 4, eff. June 20, 2000.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 231 of 287



                                             N.J. Stat. § 56:8-14.1
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-14.1. Office of consumer affairs entitled to penalties, fines or fees

         In any action in a court of appropriate jurisdiction initiated by the director of any certified county or municipal
         office of consumer affairs, the office of consumer affairs shall be entitled, if successful in the action, to such
         penalties, fines or fees as may be authorized pursuant to chapter 8 of Title 56 of the Revised Statutes and
         awarded by the court, and to the reasonable costs of any such action, including investigative and legal
         costs, as may be filed with and approved by the court. Such costs shall be in addition to the taxed costs
         authorized in successful proceedings under the Rules Governing the Courts of the State of New Jersey.
         As used in this section, “court of appropriate jurisdiction” includes a municipal court in the municipality
         where the offense was committed or where the defendant may be found and a central municipal court in the
         county where the offense was committed or where the defendant may be found. However, the term shall
         not include a municipal court in a city of the first class if the Chief Justice of the Supreme Court approves a
         recommendation submitted by the assignment judge of the vicinage in which the court is located to exempt
         that court from such jurisdiction.
         All moneys collected pursuant to this section shall be paid to the officer lawfully charged with the custody of
         the general funds of the county or municipality.

History


L. 1981, c. 178, § 1; amended 1991, c. 149, § 1; 2011, c. 181, § 2, eff. Mar. 17, 2012.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 232 of 287



                                            N.J. Stat. § 56:8-14.2
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-14.2. Definitions relative to certain deceptive consumer practices.

         As used in P.L.1999, c.129 (C.56:8-14.2 et seq.):
             “Fund” means the Consumer Fraud Education Fund created pursuant to section 5 of P.L.1999, c.129
             (C.56:8-14.6).
             “Pecuniary injury” shall include, but not be limited to: loss or encumbrance of a primary residence,
             principal employment, or source of income; loss of property set aside for retirement or for personal or
             family care and maintenance; loss of payments received under a pension or retirement plan or a
             government benefits program; or assets essential to the health or welfare of the senior citizen or person
             with a disability.
             “Person with a disability” means a natural person who has a physical disability, infirmity, malformation,
             or disfigurement which is caused by bodily injury, birth defect, or illness including epilepsy, and which
             shall include, but not be limited to, any degree of paralysis, amputation, lack of physical coordination,
             blindness or visual impairment, deafness or deaf-blindness or hearing impairment, inability to speak or
             speech impairment, or physical reliance on a service animal, wheelchair, or other remedial appliance or
             device, or from any mental, psychological, or developmental disability resulting from anatomical,
             psychological, physiological, or neurological conditions which prevents the normal exercise of any
             bodily or mental functions or is demonstrable, medically or psychologically, by accepted clinical or
             laboratory diagnostic techniques.
             “Senior citizen” means a natural person 60 years of age or older.

History


L. 1999, c. 129, § 1, eff. June 25, 1999; amended 2001, c. 339, eff. Jan. 5, 2002; 2017, c. 131, § 217, eff. July 21,
2017.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 233 of 287



                                            N.J. Stat. § 56:8-14.3
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-14.3. Additional penalties for violation of C.56:8-1 et seq

    a.In addition to any other penalty authorized by law, a person who violates the provisions of P.L.1960, c.39
    (C.56:8-1 et seq.) shall be subject to additional penalties as follows:
             (1)A penalty of not more than $10,000 if the violation caused the victim of the violation pecuniary injury
             and the person knew or should have known that the victim is a senior citizen or a person with a
             disability; or
             (2)A penalty of not more than $30,000 if the violation was part of a scheme, plan, or course of conduct
             directed at senior citizens or persons with disabilities in connection with sales or advertisements.
         The requirement of actual or constructive knowledge is applicable to the additional penalty provided under
         paragraph (1) of this subsection only, and is not required to prove a violation of any other provision of P.L.
         1960, c. 39 (C.56:8-1 et seq.).
    b.The civil penalties authorized and collected under subsection a. of this section shall be paid to the State
    Treasurer and credited to the Consumer Fraud Education Fund created pursuant to section 5 of P.L.1999,
    c.129 (C.56:8-14.6).

History


L. 1999, c. 129, § 2, eff. June 25, 1999.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 234 of 287



                                            N.J. Stat. § 56:8-14.4
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-14.4. Restoration of money, property given priority

         Restoration of money or property ordered pursuant to section 2 of P.L.1966, c.39 (C.56:8-14) or section 3
         of P.L.1971, c.247 (C.56:8-15) shall be given priority over imposition of the additional civil penalties
         authorized under section 2 of P.L.1999, c.129 (C.56:8-14.3).

History


L. 1999, c. 129, § 3, eff. June 25, 1999.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 235 of 287



                                             N.J. Stat. § 56:8-14.5
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-14.5. Educational program about consumer protection laws, rights

         The Director of the Division of Consumer Affairs in the Department of Law and Public Safety, in
         consultation with the Director of the Division of Aging Services in the Department of Human Services, the
         directors of the New Jersey Association of Area Agencies on Aging, and the New Jersey Association of
         County Offices for Disabled Persons, shall develop and implement an educational program to inform senior
         citizens and persons with disabilities about consumer protection laws and consumer rights, subject to funds
         made available pursuant to subsection b. of section 5 of P.L.1999, c.129 (C.56:8-14.6) or any other source.
         Functions of the program may include:
             a.The preparation of educational materials regarding consumer protection laws and consumer rights
             that are of particular interest to senior citizens and persons with disabilities and distribution of those
             materials to the appropriate State and county agencies for dissemination to senior citizens, persons
             with disabilities and the public; and
             b.The underwriting of educational seminars and other forms of educational projects for the benefit of
             senior citizens and persons with disabilities.

History


L. 1999, c. 129, § 4, eff. June 25, 1999; amended 2012, c. 17, § 432, eff. June 29, 2012.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 236 of 287



                                            N.J. Stat. § 56:8-14.6
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-14.6. Consumer Fraud Education Fund

    a.There is established in the General Fund a special fund to be known as the Consumer Fraud Education Fund.
    The State Treasurer shall credit to the fund all moneys received by the State for penalties assessed pursuant to
    section 2 of P.L.1999, c.129 (C.56:8-14.3). The fund shall be continuing and nonlapsing. The fund shall be
    administered by the State Treasurer, and any interest earned on moneys in the fund shall be credited to the
    fund.
    b.The Division of Consumer Affairs may draw upon the fund to effectuate the purposes of section 4 of
    P.L.1999, c.129 (C.56:8-14.5) and to pay reasonable and necessary administrative expenses incurred in
    implementing the provisions of this act to the extent that moneys are available.

History


L. 1999, c. 129, § 5, eff. June 25, 1999.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 237 of 287



                                            N.J. Stat. § 56:8-14.7
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-14.7. Rules, regulations

         The Director of the Division of Consumer Affairs shall, pursuant to the provisions of the “Administrative
         Procedure Act,” P.L.1968, c.410 (C.52:14B-1 et seq.), promulgate rules and regulations necessary to
         effectuate the provisions of this act.

History


L. 1999, c. 129, § 6, eff. June 25, 1999.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 238 of 287



                                             N.J. Stat. § 56:8-15
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-15. Additional penalties

         In addition to the assessment of civil penalties, the Attorney General or his designee may, after a hearing
         as provided in P.L. 1967, c. 97 (C. 56:8-3.1) and upon a finding of an unlawful practice under this act and
         the act hereby amended and supplemented, order that any moneys or property, real or personal, which
         have been acquired by means of such unlawful practice be restored to any person in interest, except that if
         any moneys or property, real or personal, have been acquired by means of an unlawful practice perpetrated
         against a senior citizen, the amount of moneys or property, real or personal, ordered restored shall be twice
         the amount acquired.

History


L. 1971, c. 247, § 3; amended 1999, c. 298, § 5, eff. June 20, 2000.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 239 of 287



                                            N.J. Stat. § 56:8-16
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-16. Remission of penalties

         In assessing any penalty under this act and the act hereby amended and supplemented, the Attorney
         General or his designee may provide for the remission of all or any part of such penalty conditioned upon
         prompt compliance with the requirements thereof and any order entered thereunder.

History

L. 1971, c. 247, 4, eff. June 29, 1971.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 240 of 287



                                             N.J. Stat. § 56:8-17
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-17. Noncompliance; penalties

         Upon the failure of any person to comply within 10 days after service of any order of the Attorney General
         or his designee directing payment of penalties or restoration of moneys or property, the Attorney General
         may issue a certificate to the Clerk of the Superior Court that such person is indebted to the State for the
         payment of such penalty and the moneys or property ordered restored. A copy of such certificate shall be
         served upon the person against whom the order was entered. Thereupon the clerk shall immediately enter
         upon his record of docketed judgments the name of the person so indebted, and of the State, a designation
         of the statute under which the penalty is imposed, the amount of the penalty imposed and the amount of
         moneys ordered restored, a listing of property ordered restored, and the date of the certification. Such entry
         shall have the same force and effect as the entry of a docketed judgment in the Superior Court. Such entry,
         however, shall be without prejudice to the right of appeal to the Appellate Division of the Superior Court
         from the final order of the Attorney General or his designee.
         A person who fails to restore moneys or property found to have been acquired unlawfully from a senior
         citizen shall be subject to punishment for criminal contempt pursuant to N.J.S. 2C:29-9, which is a crime of
         the fourth degree.

History


L. 1971, c. 247, § 5; amended 1999, c. 298, § 6, eff. June 20, 2000.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 241 of 287



                                             N.J. Stat. § 56:8-18
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-18. Cease and desist order; violations; penalty

         Where the Attorney General or his designee, after a hearing as provided in P.L.1967, c. 97, finds that an
         unlawful practice has been or may be committed, he may order the person committing such unlawful
         practice to cease and desist or refrain from committing said practice in the future. When it shall appear to
         the Attorney General that a person against whom a cease and desist order has been entered has violated
         said order, the Attorney General may initiate a summary proceeding in the Superior Court for the violation
         thereof. Any person found to have violated a cease and desist order shall pay to the State of New Jersey
         civil penalties in the amount of not more than $25,000.00 for each violation of said order. In the event that
         any person fails to pay a civil penalty assessed by the court for violation of a cease and desist order, the
         court assessing the unpaid penalty is authorized, upon application of the Attorney General, to grant any
         relief which may be obtained under any statute or court rule governing the collection and enforcement of
         penalties.

History

L. 1971, c. 247, 6, eff. June 29, 1971.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 242 of 287



                                             N.J. Stat. § 56:8-19
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-19. Action, counterclaim by injured person; recovery of damages,
costs

         Any person who suffers any ascertainable loss of moneys or property, real or personal, as a result of the
         use or employment by another person of any method, act, or practice declared unlawful under this act or
         the act hereby amended and supplemented may bring an action or assert a counterclaim therefor in any
         court of competent jurisdiction. In any action under this section the court shall, in addition to any other
         appropriate legal or equitable relief, award threefold the damages sustained by any person in interest. In all
         actions under this section, including those brought by the Attorney General, the court shall also award
         reasonable attorneys’ fees, filing fees and reasonable costs of suit.

History


L. 1971, c. 247, § 7; amended 1997, c. 359.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 243 of 287



                                           N.J. Stat. § 56:8-19.1
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-19.1. Exemption from consumer fraud law, certain real estate
licensees, circumstances

        Notwithstanding any provision of P.L. 1960, c. 39 (C. 56:8-1 et seq.) to the contrary, there shall be no right
        of recovery of punitive damages, attorney fees, or both, under section 7 of P.L. 1971, c. 247 (C. 56:8-19),
        against a real estate broker, broker-salesperson or salesperson licensed under R.S. 45:15-1 et seq. for the
        communication of any false, misleading or deceptive information provided to the real estate broker, broker-
        salesperson or salesperson, by or on behalf of the seller of real estate located in New Jersey, if the real
        estate broker, broker-salesperson or salesperson demonstrates that he:
            a.Had no actual knowledge of the false, misleading or deceptive character of the information; and
            b.Made a reasonable and diligent inquiry to ascertain whether the information is of a false, misleading
            or deceptive character. For purposes of this section, communications by a real estate broker, broker-
            salesperson or salesperson which shall be deemed to satisfy the requirements of a “reasonable and
            diligent inquiry” include, but shall not be limited to, communications which disclose information:
                (1)provided in a report or upon a representation by a person, licensed or certified by the State of
                New Jersey, including, but not limited to, an appraiser, home inspector, plumber or electrical
                contractor, or an unlicensed home inspector until December 30, 2005, of a particular physical
                condition pertaining to the real estate derived from inspection of the real estate by that person;
                (2)provided in a report or upon a representation by any governmental official or employee, if the
                particular information of a physical condition is likely to be within the knowledge of that
                governmental official or employee; or
                (3)that the real estate broker, broker-salesperson or salesperson obtained from the seller in a
                property condition disclosure statement, which form shall comply with regulations promulgated by
                the director in consultation with the New Jersey Real Estate Commission, provided that the real
                estate broker, broker-salesperson or salesperson informed the buyer that the seller is the source of
                the information and that, prior to making that communication to the buyer, the real estate broker,
                broker-salesperson or salesperson visually inspected the property with reasonable diligence to
                ascertain the accuracy of the information disclosed by the seller.
        Nothing in this section shall be interpreted to affect the obligations of a real estate broker, broker-
        salesperson or salesperson pursuant to the “New Residential Construction Off-Site Conditions Disclosure
        Act,” P.L. 1995, c. 253 (C. 46:3C-1 et seq.), or any other law or regulation.

History


L. 1999, c. 76, § 1, eff. April 30, 1999; amended 2004, c. 18, § 2, eff. June 10, 2004.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 244 of 287
                                                                              Page 2 of 2
                                            N.J. Stat. § 56:8-19.1



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 245 of 287



                                             N.J. Stat. § 56:8-20
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 56. Trade Names, Trade-Marks and Unfair
Trade Practices (Chs. 1 — 18) > Chapter 8. Frauds, etc., in Sales or Advertisements or
Merchandise (§§ 56:8-1 — 56:8-224)



§ 56:8-20. Notice to attorney general of action or defense by injured person;
intervention

         Any party to an action asserting a claim, counterclaim or defense based upon violation of this act or the act
         hereby amended or supplemented shall mail a copy of the initial or responsive pleading containing the
         claim, counterclaim or defense to the Attorney General within 10 days after the filing of such pleading with
         the court. Upon application to the court wherein the matter is pending, the Attorney General shall be
         permitted to intervene or to appear in any status appropriate to the matter.

History

L. 1971, c. 247, 8, eff. June 29, 1971.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 246 of 287



                                            N.J. Stat. § 45:17A-18
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-18. Short title

         This act shall be known and may be cited as the “Charitable Registration and Investigation Act.”

History


L. 1994, c. 16, § 1.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 247 of 287



                                            N.J. Stat. § 45:17A-19
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-19. Findings, declarations

         The Legislature finds and declares that in order to protect the public from fraud and deceptive practices, it is
         essential that information concerning charitable fund raising activities of charitable organizations,
         professional fund raisers, commercial co-venturers and solicitors be readily available to the people of this
         State. The Legislature declares that information concerning the financial ends and means of charitable fund
         raising in this State must be more readily available to the citizens by whose generosity such funds are
         raised. The Legislature declares that, to accomplish these ends, it is necessary to require the registration of
         charitable organizations, professional fund raisers, and solicitors with the Attorney General, and that the
         Attorney General have the powers necessary to obtain and disseminate to the public data concerning fund
         raising practices of these persons.

History


L. 1994, c. 16, § 2.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 248 of 287



                                          N.J. Stat. § 45:17A-20
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-20. Definitions

       As used in this act:
       “Attorney General” means the Attorney General of the State of New Jersey or his designee.
       “Charitable organization” means: (1) any person determined by the federal Internal Revenue Service to be
       a tax exempt organization pursuant to section 501(c) (3) of the Internal Revenue Code of 1986, 26 U.S.C. §
       501(c) (3); or (2) any person who is, or holds himself out to be, established for any benevolent,
       philanthropic, humane, social welfare, public health, or other eleemosynary purpose, or for the benefit of
       law enforcement personnel, firefighters or other persons who protect the public safety, or any person who in
       any manner employs a charitable appeal as the basis of any solicitation, or an appeal which has a tendency
       to suggest there is a charitable purpose to any such solicitation.
       “Charitable purpose” means: (1) any purpose described in section 501(c) (3), of the Internal Revenue Code
       of 1986, 26 U.S.C. § 501(c) (3); or (2) any benevolent, philanthropic, humane, social welfare, public health,
       or other eleemosynary objective, or an objective that benefits law enforcement personnel, firefighters, or
       other persons who protect the public safety.
       “Charitable sales promotion” means an advertising or sales campaign, conducted by a commercial co-
       venturer, which represents that the purchase or use of goods or services offered by the commercial co-
       venturer will benefit a charitable organization or purpose.
       “Commercial co-venturer” means any person, including, but not limited to, any assignee, subcontractor,
       independent contractor or successor in interest, who, for profit or other consideration is regularly and
       primarily engaged in trade or commerce other than in connection with the raising of funds or any other thing
       of value for a charitable organization, and who advertises that the purchase or use of his goods, services,
       entertainment or any other thing of value will benefit a charitable organization or charitable purpose.
       “Contribution” means the conveyance, promise or pledge of money, credit, property, financial assistance or
       other thing of any kind or value in response to a solicitation. It does not include any of the following: bona
       fide fees, dues or assessments paid by members provided that membership is not conferred solely as
       consideration for making a contribution in response to a solicitation; moneys received pursuant to a
       governmental grant or contract; or, personal services rendered by a volunteer.
       “Federated fund raising organization” means a federation of independent charitable organizations which
       have voluntarily joined together for purposes of raising and distributing money.
       “Fund raising counsel” means any person, including, but not limited to, any assignee, subcontractor,
       independent contractor or successor in interest, who is retained by a charitable organization for a fixed fee
       or rate toplan, manage, advise, consult or prepare material for or with respect to the solicitation in this State
       of contributions for a charitable organization, but who does not solicit contributions or employ, procure or
       engage any compensated person to solicit contributions. A bona fide salaried officer, employee, or
       volunteer of a charitable organization shall not be deemed to be a fund raising counsel. No attorney,
       accountant or banker who renders professional services to a charitable organization or advises a person to
    Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 249 of 287
                                                                                                   Page 2 of 3
                                        N.J. Stat. § 45:17A-20

make a charitable contribution during the course of rendering professional services to that person shall be
deemed, as a result of the professional service or advice rendered, to be a fund raising counsel.
“Independent paid fund raiser” means any person, including, but not limited to, any assignee,
subcontractor, independent contractor or successor in interest, who for compensation performs for or on
behalf of a charitable organization any service in connection with which contributions are or will be solicited
in this State by that compensated person or by any compensated person he employs, procures, or
engages, directly or indirectly to solicit contributions. A bona fide salaried officer, employee, or volunteer of
a charitable organization shall not be deemed to be an independent paid fund raiser. No attorney,
accountant or banker who advises a person to make a charitable contribution during the course of
rendering professional services to that person shall be deemed, as a result of that advice, to be an
independent paid fund raiser.
“Local unit” means a charitable organization that is affiliated with a parent organization under terms
specified in the parent organization’s charter, articles of organization, agreement of association, instrument
of trust, constitution or other organizational instrument or bylaws.
“Membership” means a relationship which entitles a person to the privileges, professional standing, honors
or other direct benefit of the organization and either the right to vote or elect officers, or hold office in the
organization. Membership shall not include any relationship granted solely upon making a contribution as a
result of a solicitation.
“Parent organization” means a charitable organization which charters or affiliates local units under terms
specified in the charitable organization’s charter, articles of organization, agreement of association,
instrument of trust, constitution or other organizational instrument or bylaws.
“Person” means an individual, corporation, association, partnership, trust, foundation or any other entity,
however established within or without this State.
“Registrant” means any person who has filed a registration statement with the Attorney General required by
this act.
“Registration statement” means an initial registration, renewal, financial report, or any other document or
report required pursuant to section 6, 7, 8, 10 or 11 of this act to be filed with the Attorney General.
“Secretary of State” means the Secretary of State of the State of New Jersey.
“Solicitation” or “solicit” means the request, directly or indirectly, for money, credit, property, financial
assistance, or other thing of any kind or value which will be used for a charitable purpose or benefit a
charitable organization. Solicitation shall include, but not be limited to, the following methods of requesting
or securing money, credit, property, financial assistance or other thing of value:
    (1)Any oral or written request;
    (2)The making of any announcement in the press, over the radio or television, by telephone, through
    the mail or any other media concerning an appeal or campaign by or for any charitable organization or
    purpose;
    (3)The distribution, circulation, posting or publishing of any handbill, written advertisement or other
    publication which directly or by implication seeks to obtain a contribution;
    (4)The offer of, attempt to sell, or sale of any advertising space, book, card, tag, coupon, device,
    magazine, membership, merchandise, subscription, flower, ticket, candy, cookies or other tangible item
    in connection with which any appeal is made for any charitable organization or purpose, or where the
    name of any charitable organization is used or referred to in any appeal as an inducement or reason for
    making any sale, or where any statement is made that the whole or any part of the proceeds from the
    sale will be used for any charitable purpose or benefit any charitable organization;
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 250 of 287
                                                                                                          Page 3 of 3
                                                 N.J. Stat. § 45:17A-20

             (5)The use or employment of canisters, cards, receptacles or similar devices for the collection of money
             or other thing of value in connection with which any appeal is made for any charitable organization or
             purpose.
         A solicitation shall take place whether or not the person making the solicitation receives any contribution,
         except that a charitable organization’s use of its own name in any communication shall not alone be
         sufficient to constitute a solicitation.
         “Solicitor” means any individual who attempts to solicit or solicits contributions for compensation. A bona
         fide salaried officer, employee, or volunteer of a charitable organization shall not be deemed to be a
         solicitor.

History


L. 1994, c. 16, § 3; 2005, c. 283, § 1, eff. July 8, 2006.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 251 of 287



                                            N.J. Stat. § 45:17A-21
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-21. Duties of Attorney General

         The Attorney General shall:
             a.Administer and enforce the provisions of this act;
             b.Propose and adopt rules pursuant to the “Administrative Procedure Act,” P.L.1968, c. 410 (C.
             52:14B-1 et seq.), to effectuate the purposes of this act;
             c.Conduct hearings pursuant to the “Administrative Procedure Act,” P.L.1968, c. 410 (C. 52:14B-1 et
             seq.) including the authority to administer oaths to witnesses, and shall have the power to issue
             subpoenas for the compulsory attendance of witnesses and the production of pertinent documents,
             books, records, accounts, computer data, papers, or records;
             d.Prosecute proceedings before any court of competent jurisdiction for the enforcement of the
             provisions of this act;
             e.Keep a record of the names and addresses of all registered charitable organizations, fund raising
             counsels, independent paid fund raisers, and solicitors;
             f.Prescribe the fees for all registration statements, and other filings required by this act and set all
             bonding amounts as necessary in accordance with the provisions of this act. All fees shall be
             prescribed pursuant to the “Administrative Procedure Act, ”P.L.1968, c. 410 (C. 52:14B-1 et seq.);
             g.Publish and disseminate information concerning charities to the public;
             h.Examine each contract, registration statement and supporting document, if any, and determine
             whether they satisfy the requirements of this act;
             i.Perform any other functions and duties which may be necessary to carry out the provisions of this act.

History


L. 1994, c. 16, § 4.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 252 of 287



                                            N.J. Stat. § 45:17A-22
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-22. Review of registration statement

         If the Attorney General determines that the registration or contract requirements established by this act are
         not satisfied, the Attorney General shall notify the filing party or registrant within 10 business days of receipt
         of the registration or contract. If notification is not sent within 10 business days: (1) a registration statement
         is accepted; or (2) performance may begin on a contract. Within 10 business days after receipt of a
         notification that the requirements have not been satisfied, the charitable organization, fund raising counsel,
         independent paid fund raiser, commercial co-venturer or solicitor, as appropriate, may satisfy the
         requirements or request a hearing pursuant to the “Administrative Procedure Act,” P.L.1968, c.410
         (C.52:14B-1 et seq.). Acceptance of a registration or performance of a contract pursuant to this section
         shall not foreclose the Attorney General from denying an application, enforcing the registration or contract
         requirements established by P.L.1994, c.16 (C.45:17A-18 et seq.) and the rules adopted pursuant thereto,
         or taking other appropriate action.

History


L. 1994, c. 16, § 5; 2005, c. 283, § 2, eff. July 8, 2006.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 253 of 287



                                            N.J. Stat. § 45:17A-23
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-23. Filing of registration statement, fees

    a.A charitable organization, unless exempted from registration requirements pursuant to section 9 of this act,
    shall file a registration statement with the Attorney General on forms prescribed by the Attorney General.
    b.It shall be unlawful for any charitable organization to solicit contributions or have contributions solicited in its
    behalf before the Attorney General has been given the opportunity to review the registration statement pursuant
    to section 5 of this act. A renewal statement must be filed annually within six months after the close of the
    charitable organization’s fiscal year. For good cause shown, the Attorney General may extend the time for the
    annual filing of the renewal statement and financial report for a period not to exceed 180 days, during which
    time the previous registration shall remain in effect. The request for an extension shall be in writing and
    received by the Attorney General before the filing deadline.
    c.All registration statements shall be signed by two authorized officers, including the chief fiscal officer of the
    organization, who shall certify that information contained in the registration statements is correct.
    d.The Attorney General shall prescribe all fees for the filing of all registration statements according to the
    provisions of this act. The fees for the filing of registration statements by charitable organizations may be
    graduated based upon the amount of contributions received during the previous fiscal year. A parent
    organization filing on behalf of one or more local units shall pay a single annual registration fee for itself and a
    fee for each local unit included in the registration statement.

History


L. 1994, c. 16, § 6.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 254 of 287



                                          N.J. Stat. § 45:17A-24
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-24. Long form registration statement

   a.Every charitable organization operating or soliciting within this State, except for those provided for in section 8
   of this act or exempt pursuant to section 9 of this act, shall file a long form registration statement with the
   Attorney General.
   b.The long form shall contain the following:
           (1)The name of the organization and any other name or names under which it intends to solicit
           contributions and the purposes for which it was organized;
           (2)The name, street address and telephone number of each officer, director and trustee and each
           principal salaried executive staff employee and whether the person has been adjudged liable in an
           administrative or civil action, or convicted in a criminal action, involving theft, fraud or deceptive
           business practices. For the purposes of this paragraph:
               (a)a plea of guilty, non vult, nolo contendere or any similar disposition of alleged criminal activity
               shall be deemed a conviction;
               (b)“each principal salaried executive staff employee” shall be limited to no more than the five most
               highly compensated employees in the organization; and
               (c)a judgment of liability in an administrative or civil action shall include, but not be limited to, any
               finding or admission that the officer, director, trustee or principal salaried executive staff employee
               engaged in an unlawful practice or practices related to the solicitation of contributions or the
               administration of charitable assets, regardless of whether that finding was made in the context of
               an injunction, a proceeding resulting in the denial, suspension or revocation of an organization’s
               registration, consented to in an assurance of voluntary compliance or any similar order or legal
               agreement with any state or federal agency.
           (3)A copy of the most recent Internal Revenue Service Form 990 and Schedule A (990) for every
           registrant if the organization filed these forms;
           (4)A clear description of the specific programs and charitable purpose for which contributions will be
           used and a statement whether such programs are planned or are in existence;
           (5)A statement disclosing pertinent information concerning whether any of the organization’s officers,
           directors, trustees or principal salaried executive staff employees as defined in subparagraph (b) of
           paragraph (2) of subsection b. of this section:
               (a)Are related by blood, marriage or adoption to each other or to any officers, agents or employees
               of any fund raising counsel or independent paid fund raiser under contract to the organization, or
               are related by blood, marriage or adoption to any chief executive employee, any other employee of
               the organization with a direct financial interest in the transaction, or any partner, proprietor, director,
               officer, trustee, or to any shareholder of the organization with more than a two percent interest of
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 255 of 287
                                                                                                          Page 2 of 4
                                              N.J. Stat. § 45:17A-24

             any supplier or vendor providing goods or services to the organization and, if so, the name and
             business and home address and telephone number of each related party; or
             (b)Have a financial interest in any activity engaged in by a fund raising counsel or independent paid
             fund raiser under contract to the organization or any supplier or vendor providing goods or services
             to the organization and, if so, the name and business address and telephone number of each
             interested party.
        (6)The amount of any grant or financial assistance from any agency of government in its preceding
        fiscal year;
        (7)A statement setting forth the place where and the date when the organization was legally
        established and the form of the organization;
        (8)The principal street address and telephone number of the organization and the address and
        telephone number of each office in this State. If the organization does not maintain an office in this
        State, the name and address of the individual having custody of its financial records pertaining to
        operations or solicitations in this State shall be disclosed;
        (9)The name, street address and telephone number of each affiliate which shares in the contributions
        or other revenue raised in this State;
        (10)The date when the organization’s fiscal year ends;
        (11)A statement whether:
             (a)The organization is authorized by any other state to solicit contributions and, if so, a listing of the
             states in which authorization has been obtained;
             (b)The organization is or has ever been enjoined in any jurisdiction from soliciting contributions or
             has been found to have engaged in unlawful practices in the solicitation of contributions or the
             administration of charitable assets;
             (c)The organization’s registration has been denied, suspended or revoked by any jurisdiction,
             together with the reasons for that denial, suspension or revocation; and
             (d)The organization has voluntarily entered into an assurance of voluntary compliance agreement
             or any similar order or legal agreement with any jurisdiction or federal agency or officer;
        (12)Whether the organization intends to solicit contributions from the general public; and
        (13)Any other information as may be prescribed by rules adopted by the Attorney General. In
        prescribing the requirements of the long form, the Attorney General shall permit a charitable
        organization to incorporate by reference any information reported by the organization on its Service
        Form 990 and Schedule A (990).
c.With initial registration only, every charitable organization required to file a long form registration shall also file
a copy of the organization’s charter, articles of organization, agreement of association, instrument of trust,
constitution or other organizational instrument and bylaws, and a statement setting forth the organization’s tax
exempt status with copies of federal or state tax exemption determination or exemption ruling letters; provided
that any changes in the accuracy of this information shall be reported to the Attorney General pursuant to
subsection e. of section 14 of this act.
d.
        (1)Every charitable organization required to file a long form registration shall file an annual financial
        report with the Attorney General. The annual financial report shall include: a balance sheet; a statement
        of support revenue, expenses and changes in fund balance; a statement of functional expenses at least
        divided into program, management, general, and fund raising; and such other information as the
        Attorney General shall by rule require.
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 256 of 287
                                                                                                           Page 3 of 4
                                                 N.J. Stat. § 45:17A-24

            (2)The annual financial report of every charitable organization which received gross revenue in excess
            of $250,000, or any greater amount that the Attorney General may prescribe by regulation during its
            most recently completed fiscal year shall be accompanied by: (a) a financial statement prepared in
            accordance with generally accepted accounting principles or other comprehensive basis of accounting
            approved for use by the Attorney General by regulation which has been audited in accordance with
            generally accepted auditing standards by an independent certified public accountant; and (b) any
            management letters prepared by the auditor in connection with the audit commenting on the internal
            accounting controls or management practices of the organization.
            The annual financial reports of all organizations receiving more than $25,000 but less than $250,000, or
            any greater amount that the Attorney General may prescribe by regulation shall be certified by the
            organization’s president or other authorized officer of the organization’s governing board and at the
            request of the Attorney General, the organization shall submit: (a) a financial statement prepared in
            accordance with generally accepted accounting principles or other comprehensive basis of accounting
            approved for use by the Attorney General by regulation which has been audited in accordance with
            generally accepted auditing standards by an independent certified public accountant; and (b) any
            management letters prepared by the auditor in connection with the audit commenting on the internal
            accounting controls or management practices of the organization.
            (3)The Attorney General may accept a copy of a current financial report previously prepared by a
            charitable organization for another state agency or officer in compliance with the laws of that state,
            provided that the report filed with the other state agency or officer shall be substantially similar in
            content to the report required by this subsection.
            (4)An independent member agency of a federated fund raising organization shall independently comply
            with the provisions of this subsection.
    e.In order to register its qualified local units pursuant to subsection d. of section 9 of this act, a parent
    organization registered pursuant to this section shall include with its initial registration and annual renewal
    statement a separate statement that provides the following:
            (1)The name, principal street address, and phone number of all local units within this State that it is
            registering;
            (2)The amount of gross contributions received by each such unit and the purpose or purposes for
            which these funds were raised in the preceding fiscal year; and
            (3)A statement asserting that each such local unit has provided the parent organization with a written
            statement reporting the information included on its behalf and asserting that the local unit meets all of
            the requirements of subsection d. of section 9 of this act.
    f.Any management letters prepared by the auditor in connection with the audit commenting on the internal
    accounting controls or management practices of the organization submitted pursuant to paragraph (2) of
    subsection d. of this section shall not be considered a public record under P.L. 1963, c. 73 (C. 47:1A-1 et seq.)
    or P.L. 2001, c. 404 (C. 47:1A-5 et al.), shall not be made available for public inspection nor used for a purpose
    inconsistent with P.L. 1994, c. 16 (C. 45:17A-18 et seq.), and shall be removed from the record in the custody
    of the Attorney General at such time that such information is no longer necessary for the enforcement of that
    act. The records required pursuant to this section shall be maintained for a period of at least three years after
    the end of the period of time to which they relate.

History


L. 1994, c. 16, § 7; 2005, c. 283, § 3, eff. July 8, 2006.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 257 of 287
                                                                              Page 4 of 4
                                            N.J. Stat. § 45:17A-24



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 258 of 287



                                          N.J. Stat. § 45:17A-25
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-25. Short form registration

   a.The following charitable organizations shall be required to file a short form registration on forms prescribed by
   the Attorney General:
           (1)Charitable organizations or organizations engaging in a charitable fund raising campaign which do
           not receive gross contributions in excess of $25,000 during a fiscal year, if all of their functions
           including fund raising activities are carried on by volunteers, members, officers or persons who are not
           compensated for soliciting contributions; except that, if the gross contributions, whether or not all is
           received by any charitable organization during any fiscal year, are in excess of $25,000 it shall, within
           30 days after the date on which it shall have received the contributions, register with and report to the
           Attorney General as required by section 7 of this act;
           (2)Fraternal, patriotic, social or alumni organizations, historical societies, and similar organizations
           organized under the provisions of Title 15 of the Revised Statutes or Title 15A of the New Jersey
           Statutes, when solicitation of contributions is confined to their membership and solicitation is performed
           by members of that organization;
           (3)Persons requesting any contributions for the relief of any individual, specified by name at the time of
           the solicitation, if all of the contributions collected, without any deductions whatsoever, are turned over
           to the named beneficiary;
           (4)Any local post, camp, chapter or similarly designated element, or a county unit of that element, of a
           bona fide veterans’ organization which issues charters to the local elements throughout this State, or to
           any veterans’ organization chartered under federal law or to any service foundation of such an
           organization recognized in its bylaws.
   b.The short form shall contain the following:
           (1)Name and street address of the organization;
           (2)The name of any independent paid fund raiser, fund raising counsel or commercial co-venturer the
           charitable organization has engaged;
           (3)The purpose for which the charitable organization is organized;
           (4)The purposes for which the funds are raised;
           (5)The tax status of the charitable organization;
           (6)The reason the organization is eligible to file a short form registration;
           (7)A copy of the organization’s most recent Internal Revenue Service Form 990 and Schedule (A) 990
           if the organization filed these forms;
           (8)The name, street address and telephone number of each officer, director and trustee and each
           principal salaried executive staff employee and whether the person has been adjudged liable in an
            Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 259 of 287
                                                                                                             Page 2 of 3
                                                 N.J. Stat. § 45:17A-25

            administrative or civil action, or convicted in a criminal action, involving theft, fraud or deceptive
            business practices. For the purposes of this paragraph:
                 (a)a plea of guilty, non vult, nolo contendere or any similar disposition of alleged criminal activity
                 shall be deemed a conviction;
                 (b)“each principal salaried executive staff employee” shall be limited to no more than the five most
                 highly compensated employees in the organization; and
                 (c)a judgment of liability in an administrative or civil action shall include, but not be limited to, any
                 finding or admission that the officer, director, trustee or principal salaried executive staff employee
                 engaged in an unlawful practice or practices related to the solicitation of contributions or the
                 administration of charitable assets, regardless of whether that finding was made in the context of
                 an injunction, a proceeding resulting in the denial, suspension or revocation of an organization’s
                 registration, consented to in an assurance of voluntary compliance or any similar order or legal
                 agreement with any state or federal agency.
            (9)A statement whether:
                 (a)The organization is authorized by any other state to solicit contributions and, if so, a listing of the
                 states in which authorization has been obtained;
                 (b)The organization is or has ever been enjoined in any jurisdiction from soliciting contributions or
                 has been found to have engaged in unlawful practices in the solicitation of contributions or the
                 administration of charitable assets;
                 (c)The organization’s registration has been denied, suspended or revoked by any jurisdiction,
                 together with the reasons for that denial, suspension or revocation; and
                 (d)The organization has voluntarily entered into an assurance of voluntary compliance agreement
                 or any similar order or legal agreement with any jurisdiction or federal agency or officer; and
            (10)Any other information as may be prescribed by rules adopted by the Attorney General.
    c.In order to register its qualified local units pursuant to subsection d. of section 9 of this act, a parent
    organization registered pursuant to this section shall include with its initial registration, a copy of the parent
    organization’s charter, articles of organization, agreement of association, instrument of trust, constitution or
    other organizational instrument and bylaws, and shall include with its initial registration and annual renewal
    statement a separate statement that provides the following:
            (1)The name, principal street address, and phone number of all local units within this State that it is
            registering;
            (2)The amount of gross contributions received by each such unit and the purpose or purposes for
            which these funds were raised in the preceding fiscal year;
            (3)A statement asserting that each such local unit has provided the parent organization with a written
            statement reporting the information included on its behalf and asserting that the local unit meets all of
            the requirements of subsection d. of section 9 of this act.
    d.Nothing in subsection c. of this section shall be construed to require a parent organization to register any or
    all of its local units.

History


L. 1994, c. 16, § 8; 2005, c. 283, § 4, eff. July 8, 2006.
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 260 of 287
                                                                              Page 3 of 3
                                            N.J. Stat. § 45:17A-25



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 261 of 287



                                            N.J. Stat. § 45:17A-26
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-26. Exemptions from registration requirements

   a.The registration requirements of this act shall not apply to any religious corporation, trust, foundation,
   association or organization incorporated under the provisions of Title 15 or 16 of the Revised Statutes or Title
   15A of the New Jersey Statutes or established for religious purposes. Any agency or organization incorporated
   or established for charitable purposes and engaged in effectuating one or more charitable purposes, which is
   affiliated with, operated by, or supervised or controlled by a corporation, trust, foundation, association, or
   organization incorporated or established for religious purposes, or any other religious agency or organization
   shall also be exempt.
   b.The registration requirements of this act shall not apply to any educational institution, the curriculums of which
   in whole or in part are registered or approved by the State Department of Education or the New Jersey
   Commission on Higher Education, either directly or by acceptance of accreditation by an accredited body
   recognized by these departments; an educational institution confining its solicitation of contributions to its
   student body, alumni, faculty and trustees, and their families; or a library registered by the State Department of
   Education, provided that the annual financial report of that institution or library shall be filed with the State
   Department of Education where it shall be open for public inspection.
   c.The registration requirements of P.L.1994, c.16 (C.45:17A-18 et seq.) shall not apply to any charitable
   organization or organizations engaging in a charitable fund raising campaign which do not receive gross
   contributions in excess of $10,000 during a fiscal year, if all of its functions, including fund raising activities, are
   carried on by volunteers, members, officers or persons who are not compensated for soliciting contributions,
   except that if the gross contributions, whether or not all is received by any charitable organization during any
   fiscal year, are in excess of $10,000 the charitable organization shall, within 30 days after the date on which it
   shall have received the contributions, register with and report to the Attorney General as required by section 7
   of P.L.1994, c.16 (C.45:17A-24);
   d.A charitable organization that meets all of the following requirements shall be considered registered as
   required by this act:
           (1)The charitable organization is a local unit of a parent organization which is registered pursuant to
           this act;
           (2)The parent organization has provided all information concerning the local unit required by subsection
           e. of section 7 or subsection c. of section 8 of this act;
           (3)All solicitations made by the local unit are made by members of the local unit or volunteers;
           (4)The local unit does not employ a fund raising counsel or independent paid fund raiser or utilize paid
           staff in preparation of materials or records concerning or related to the solicitations; and
           (5)
                 (a)The local unit does not receive gross contributions in excess of $25,000 during the fiscal year; or
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 262 of 287
                                                                                                          Page 2 of 2
                                                  N.J. Stat. § 45:17A-26

                    (b)The local unit is an organization that limits membership to persons who are or formerly were
                    employed as officers statutorily authorized to enforce the criminal laws of this State.
    e.Nothing in subsection d. of this section shall be construed to require a parent organization to register any or
    all of its local units.

History


L. 1994, c. 16, § 9; 2005, c. 283, § 5, eff. July 8, 2006.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 263 of 287



                                         N.J. Stat. § 45:17A-27
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-27. Registration of fund raising counsel, independent paid fund
raiser

   a.It shall be unlawful for any person to act as a fund raising counsel or independent paid fund raiser unless
   registered annually with the Attorney General. Registration statements shall be on forms prescribed by the
   Attorney General. A registration statement shall be signed and sworn to by the principal officer of the fund
   raising counsel or independent paid fund raiser and shall contain information as prescribed by rules adopted by
   the Attorney General.
   b.The registration statements shall be accompanied by a fee prescribed pursuant to the provisions of this act,
   except that a fund raising counsel or independent paid fund raiser which is a partnership or corporation which
   registers shall pay a single fee. Each registration shall expire on June 30.
   c.The Attorney General shall examine the initial registration statement and supporting documents filed by a
   fund raising counsel or independent paid fund raiser pursuant to section 5 of this act.
   d.The relationship between a charitable organization and a fund raising counsel or independent paid fund raiser
   shall be set forth in a written contract. The relationship between a fund raising counsel or independent paid fund
   raiser and any other fund raising counsel or independent paid fund raiser shall be set forth in a written contract.
   The fund raising counsel or independent paid fund raiser shall file a copy of all such contracts with the Attorney
   General at least 10 business days prior to the performance by the fund raising counsel or independent paid
   fund raiser of any service within this State. It shall be unlawful for any solicitation pursuant to any contract to
   begin before the Attorney General has reviewed the contract pursuant to section 5 of this act. All such contracts
   shall be signed by two authorized officials of the charitable organization, one of whom must be a member of the
   organization’s governing body, and the authorized contracting officer for the fund raising counsel or
   independent paid fund raiser. Performance of any contract filed for review shall not foreclose the Attorney
   General from enforcing the contract requirements established by P.L.1994, c.16 (C.45:17A-18 et seq.) and the
   rules adopted pursuant thereto or taking other appropriate action. For the purposes of this subsection, the term
   “relationship” shall include, but not be limited to, any contract, agreement, assignment or arrangement or any
   other obligation relating to the solicitation of contributions.
   e.All contracts for a fund raising counsel or independent paid fund raiser either of whom at any time has or
   intends to have custody, control, possession or access to a charitable organization’s solicited contributions,
   shall contain the following:
           (1)A statement of the respective obligations of the fund raising counsel, the independent paid fund
           raiser, and the charitable organization;
           (2)A clear statement of the fees or rate which will be paid to the fund raising counsel or independent
           paid fund raiser;
           (3)The projected commencement and termination dates of the solicitation campaign;
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 264 of 287
                                                                                                       Page 2 of 3
                                            N.J. Stat. § 45:17A-27

        (4)A statement as to whether the fund raising counsel or independent paid fund raiser will have
        custody, control or access to contributions;
        (5)A statement as to the guaranteed minimum percentage of the gross receipts from contributions
        which will be remitted to the charitable organization, if any, or if the solicitation involves the sale of
        goods, services or tickets to a fund raising event, the percentage of the purchase price which will be
        remitted to the charitable organization, if any. Any stated percentage shall exclude any amount which
        the charitable organization is to pay as fund raising costs;
        (6)A statement of the percentage of the gross revenue from which the independent paid fund raiser will
        be compensated and the fixed fee or rate at which the fund raising counsel will be compensated. If the
        compensation of the independent paid fund raiser is not contingent upon the number of contributions or
        the amount of revenue received, its compensation shall be expressed as a reasonable estimate of the
        percentage of the gross revenue, and the contract shall clearly disclose the assumptions upon which
        the estimate is based. If the compensation of the fund raising counsel is calculated on the basis of a
        rate and time, the statement shall include a reasonable estimate of the total fee and the contract shall
        clearly disclose the assumptions upon which the estimate is based. With respect to any such contract,
        the stated assumptions shall be based upon all of the relevant facts known to the fund raising counsel
        or independent paid fund raiser regarding the solicitation to be conducted by the independent paid fund
        raiser;
        (7)The bank and branch where all moneys will be deposited, each account number and, for each
        account, all authorized signatories for withdrawals; and
        (8)Any other information as may be prescribed by the Attorney General.
f.A fund raising counsel or independent paid fund raiser, either of whom at any time has or intends to have
custody, control, possession or access to a charitable organization’s solicited contributions, shall, if requested
by the Attorney General, make available the following information:
        (1)Each location and telephone number from which the solicitation is conducted;
        (2)The name, home address and telephone number of each person responsible for directing and
        supervising the conduct of the campaign and whether the person has been adjudged liable in an
        administrative or civil action or convicted in a criminal action, involving theft, fraud or deceptive
        business practices. For the purpose of this paragraph:
            (a)a plea of guilty, non vult, nolo contendere or any similar disposition of alleged criminal activity
            shall be deemed a conviction; and
            (b)a judgment of liability in an administrative or civil action shall include, but not be limited to, any
            finding or admission that the person responsible for directing and supervising the conduct of the
            campaign engaged in an unlawful practice or practices related to the solicitation of contributions or
            the administration of charitable assets, regardless of whether that finding was made in the context
            of an injunction, a proceeding resulting in the denial, suspension or revocation of an organization’s
            registration, consented to in an assurance of voluntary compliance or any similar order or legal
            agreement with any state or federal agency; and
        (3)A statement of the charitable purpose for which the solicitation campaign is being conducted.
g.If either a fund raising counsel or independent paid fund raiser at any time has or intends to have custody,
control, possession or access to a charitable organization’s solicited contributions, that fund raising counsel or
independent paid fund raiser shall:
        (1)At the time of making application for registration, file with the Attorney General a bond in which it
        shall be the principal obligor, which shall for the initial application be in the sum of $20,000 and
        thereafter shall be an amount prescribed by a rule adopted by the Attorney General pursuant to
        subsection f. of section 4 of this act. The bond shall provide for one or more sureties whose liability in
        the aggregate shall at least equal that sum. The fund raising counsel or independent paid fund raiser
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 265 of 287
                                                                                                         Page 3 of 3
                                                N.J. Stat. § 45:17A-27

             shall maintain the bond in effect during the entire period of registration. The bond shall be payable to
             the Attorney General for the benefit of any person who may have a cause of action against the principal
             obligor of the bond for any violation of this act or for the purpose of satisfying any assessment against
             the principal obligor of the bond for any such violation;
             (2)Deposit each contribution collected by the fund raising counsel or independent paid fund raiser, in its
             entirety and within five days of its receipt, in an account at a bank or other federally insured financial
             institution. The account shall be in the name of the charitable organization with whom the fund raising
             counsel or independent paid fund raiser has contracted and the charitable organization shall have sole
             benefit and control of the account and all withdrawals;
             (3)Within 40 days after a solicitation campaign has been completed, or in the case of a campaign
             lasting more than 12 months, within 40 days of the end of the charitable organization’s fiscal year, file
             with the Attorney General a financial report for the campaign on such forms as the Attorney General
             may prescribe. Those forms shall include, but not be limited to, gross revenues, an itemization of all
             expenses incurred and the bank and branch where all moneys are deposited. This report shall be
             signed and sworn to by two authorized officials, one from the charitable organization and one from the
             fund raising counsel or independent paid fund raiser; and
             (4)Maintain a copy of each advertisement, publication, solicitation or other material used as part of the
             charitable sales promotion to directly or indirectly induce a contribution.

History


L. 1994, c. 16, § 10; 2005, c. 283, § 6, eff. July 8, 2006.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 266 of 287



                                            N.J. Stat. § 45:17A-28
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-28. Registration of solicitors

    a.It shall be unlawful for any person to act as a solicitor of an independent paid fund raiser required to register
    pursuant to this act unless, prior to that person acting as a solicitor of the independent paid fund raiser, the
    independent paid fund raiser files registration information including the name, street address, telephone
    number, and any other information as may be prescribed by the Attorney General, of any such solicitor and files
    such registration information for that solicitor annually thereafter. Registration statements shall be on forms
    prescribed by the Attorney General and accompanied by a prescribed fee. The Attorney General shall review
    the statement pursuant to section 5 of this act and prescribe the fees pursuant to subsection f. of section 4 of
    this act.
    b.It shall be unlawful for any independent paid fund raiser to engage a solicitor to solicit charitable contributions
    unless the independent paid fund raiser files the solicitor’s registration information with the Attorney General
    pursuant to this section.

History


L. 1994, c. 16, § 11; 2005, c. 283, § 7, eff. July 8, 2006.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 267 of 287



                                            N.J. Stat. § 45:17A-29
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-29. Written contract from commercial co-venturer

    a.Every charitable organization which permits a charitable sales promotion to be conducted on its behalf shall
    obtain a written contract from the commercial co-venturer and shall file a copy of the agreement with the
    Attorney General at least 10 business days prior to the initiation of that charitable sales promotion. All parties to
    the contract shall be subject to the provisions of P.L.1994, c.16 (C.45:17A-18 et seq.) and any rules adopted
    pursuant thereto. Every contract shall contain a provision clearly and conspicuously stating that the parties are
    subject to this act and any rules adopted pursuant thereto.
    b.A charitable organization shall file in writing on forms prescribed by the Attorney General the following
    information at the conclusion of the charitable sales promotion:
             (1)A certification from an officer or principal of the commercial co-venturer attesting to the gross amount
             of income received by the commercial co-venturer attributable to the charitable sales promotion,
             solicitation or venture undertaken;
             (2)The amount of money or other contribution remitted to the organization covering each event or
             portion of an extended charitable sales promotion;
             (3)A copy of each advertisement, publication, solicitation or other material used as part of the charitable
             sales promotion to directly or indirectly induce a contribution; and
             (4)Any other information as may be required by rules adopted by the Attorney General.
    c.All filings pursuant to this section shall be accompanied by a fee prescribed pursuant to the provisions of this
    act.
    d.The commercial co-venturer shall disclose in each advertisement for the charitable sales promotion the dollar
    amount or percent per unit of goods or services purchased or used that will benefit the charitable organization
    or purpose. If the actual dollar amount or percent cannot reasonably be determined prior to the final date of the
    charitable sales promotion, the commercial co-venturer shall disclose an estimated dollar amount or percent.
    Any such estimate shall be reasonable and shall be based upon all of the relevant facts known to the
    commercial co-venturer and the charitable organization regarding the charitable sales promotion.

History


L. 1994, c. 16, § 12; 2005, c. 283, § 8, eff. July 8, 2006.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 268 of 287
                                                                           Page 2 of 2
                                   N.J. Stat. § 45:17A-29


End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 269 of 287



                                           N.J. Stat. § 45:17A-30
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-30. Disclosure of information prior to solicitation

   a.Prior to soliciting a contribution, either orally or by written request, except for any in-person solicitation, any
   independent paid fund raiser, commercial co-venturer, solicitor, or charitable organization shall clearly and
   conspicuously disclose any information as prescribed by the rules adopted by the Attorney General.
   b.In the case of any solicitation campaign conducted orally, whether by telephone or otherwise, except for any
   in-person solicitation, a written confirmation or receipt or written reminder shall, upon request of the contributor,
   be sent and shall include a clear and conspicuous disclosure of any information as prescribed by the rules
   adopted by the Attorney General.
   c.Except as otherwise provided in section 14 of this act, registration statements, reports, notices, contracts or
   agreements between charitable organizations and fund raising counsels or independent paid fund raisers and
   commercial co-venturers and all other documents and information required to be filed under this act with the
   Attorney General are public records and shall be open to the general public at such time and under such
   conditions as the Attorney General may prescribe.
   d.In addition to all other requirements imposed by this act, a charitable organization that limits its membership
   to persons who are or formerly were employed as officers statutorily authorized to enforce the criminal laws of
   this State or that is a parent organization that includes local units that so limit membership shall:
           (1)At least 10 days prior to initiating any solicitation campaign involving multiple solicitations, give
           written notice describing the nature, purpose and the proposed dates and location of the solicitations to
           the Attorney General and the county prosecutor of any county in which the solicitations will be made,
           unless the organization limits its membership to persons who are or were employed by the State, or is a
           parent organization with local units in more than one county, in which case notice shall be given to the
           Attorney General who shall notify the appropriate county prosecutors;
           (2)Upon request, make any records required by this act available for inspection or provide an audited
           financial statement of financial records concerning the organization’s fund raising activities to the
           Attorney General.
   e.In addition to all other requirements imposed by P.L.1994, c.16 (C.45:17A-18 et seq.), any charitable
   organization that is or holds itself out to be soliciting contributions through the use of any name, symbol or
   statement which implies or that would lead a reasonable person to believe that the charitable organization is in
   any way affiliated with, related to, recognized by, or organized for the benefit of emergency service employees,
   officers statutorily authorized to enforce the criminal laws of this State or a governmental agency shall disclose
   to the potential contributor the nature of the affiliation, relationship, recognition or organization, if any, or shall
   expressly state that no affiliation, relationship, recognition or organization exists between the charitable
   organization and emergency service employees, officers statutorily authorized to enforce the criminal laws of
   this State or governmental agency, as the case may be.

History
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 270 of 287
                                                                              Page 2 of 2
                                                N.J. Stat. § 45:17A-30



L. 1994, c. 16, § 13; 2005, c. 283, § 9, eff. July 8, 2006.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 271 of 287



                                            N.J. Stat. § 45:17A-30.1
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-30.1. Caller identification blocking technology, use by solicitors,
prohibited

         Any person soliciting contributions shall not be permitted to use technology that blocks caller identification
         telephone systems used by any person in this State.

History


L. 2005, c. 283, § 13, eff. July 8, 2006.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 272 of 287



                                          N.J. Stat. § 45:17A-31
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-31. Complete, accurate records required

   a.Every charitable organization, unless exempted pursuant to subsection a. or b. of section 9 of this act, and
   every fund raising counsel, independent paid fund raiser and commercial co-venturer subject to the provisions
   of this act shall keep complete and accurate records of its activities in this State as may be required by this act,
   in such form as will enable them to accurately provide the information required by this act or regulations
   promulgated under the authority of this act. The records shall be made available upon demand by the Attorney
   General. Where such records include the names, addresses and telephone numbers of contributors and
   amounts contributed by them and home addresses and home telephone numbers of any of the organization’s
   officers, directors, trustees, employees or vendors required to provide such information pursuant to paragraph
   (5) of subsection b. of section 7 of this act, this information shall not be considered a matter of public record and
   shall not be made available for public inspection, shall not be used for a purpose inconsistent with this act, and
   shall be removed from the record in the custody of the Attorney General at such time that such information is no
   longer necessary for the enforcement of this act. The records shall be maintained for a period of at least three
   years after the end of the period of time to which they relate.
   b.In addition to subsection a. of this section, every fund raising counsel or independent paid fund raiser subject
   to subsection g. of section 10 of this act shall maintain during each solicitation campaign and for not less than
   three years after its completion, the following records:
           (1)A record of all contributions, including the name and address of each contributor and the date and
           amount of the contribution, except that record keeping with regard to donations of goods and personal
           property shall be limited to the dollar value received by or accruing to the charitable organization and
           shall be determined by regulation;
           (2)The name, location and account number of each bank or other financial institution in which the fund
           raising counsel or independent paid fund raiser has deposited revenue from the solicitation campaign;
           and
           (3)Any other information as may be prescribed by rules adopted by the Attorney General.
   c.In addition to subsections a. and b. of this section, a fund raising counsel or independent paid fund raiser
   subject to subsection g. of section 10 of this act shall also maintain during each solicitation campaign, and for
   not less than three years after the completion of such campaign, the following records, which shall be available
   for inspection upon demand by the Attorney General:
           (1)The name, home address and telephone number of each employee, solicitor or other person
           involved in the solicitation;
           (2)Records of all revenue received and expenses incurred in the course of the solicitation campaign;
           and
           (3)Records of the name, address and telephone number of each contributor donating tickets and the
           number of tickets donated, and of the name, address and telephone number of each organization
           receiving donated tickets for use by others, including the number of tickets for use by others, if an
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 273 of 287
                                                                                                         Page 2 of 2
                                                N.J. Stat. § 45:17A-31

             independent paid fund raiser sells tickets to an event and represents that tickets will be donated for use
             by another.
    d.A fund raising counsel or independent paid fund raiser who performs services for a charitable organization
    exempt pursuant to section 9 of this act shall nonetheless be subject to the requirements of this section.
    e.Any material change in any information filed with the Attorney General pursuant to this act shall be reported in
    writing to the Attorney General within 10 business days of the change.

History


L. 1994, c. 16, § 14.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 274 of 287



                                          N.J. Stat. § 45:17A-32
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-32. Statements required to be truthful; coercion prohibited;
unlawful acts; practices

   a.Any statement, whether oral or written, made by a charitable organization, or on behalf of a charitable
   organization by persons including, but not limited to commercial co-venturers, fund raising counsels,
   independent paid fund raisers or solicitors shall be truthful.
   b.A charitable organization shall establish and exercise control over fund raising activities conducted for its
   benefit, including approval of all written contracts and agreements, and shall assure that fund raising activities
   are conducted without coercion.
   c.The following acts and practices are declared unlawful as applied to the planning, conduct, or execution of
   any solicitation or charitable sales promotion:
           (1)To misrepresent the purpose or nature of the charitable institution or the purpose or beneficiary of a
           solicitation; to solicit contributions for a purpose other than the charitable purpose expressed in the
           statement of the charitable organization or expend contributions in a manner inconsistent with that
           purpose, or to fail to disclose any material fact. A misrepresentation may be accomplished by words or
           conduct;
           (2)To violate or fail to comply with any of the applicable provisions of this act or the rules adopted under
           authority of this act;
           (3)To violate or fail to comply with any of the applicable provisions of the consumer fraud law, P.L.1960,
           c.39 (C.56:8-1 et seq.) or the regulations adopted pursuant to that act;
           (4)To utilize a name, symbol or statement so closely related or similar to that used by another
           charitable organization and registered by that organization with the United States Patent and
           Trademark Office or registered pursuant to R.S.56:2-1 et seq. that its use would tend to confuse or
           mislead a solicited person or to solicit contributions in a manner or through representations that falsely
           imply or are likely to create the mistaken belief that the contributions are solicited by or on behalf of
           another charitable organization;
           (5)To utilize or exploit registration so as to lead any person to believe that registration constitutes or
           implies an endorsement or approval by the State;
           (6)To distribute any form of membership badges, shields, courtesy cards or cards of a similar nature
           identifying the organization in connection with or in any manner related to the solicitation of funds or
           contributions for or on behalf of the organization in the case of any charitable organization that limits its
           membership to persons who are or formerly were employed as officers statutorily authorized to enforce
           the criminal laws of this State or that is a parent organization that includes local units that so limit
           membership;
           (7)To utilize information, statements or communications that, although literally true, are presented in a
           manner that has the capacity to mislead the average consumer;
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 275 of 287
                                                                                                           Page 2 of 2
                                                 N.J. Stat. § 45:17A-32

             (8)To utilize a name, symbol or statement so closely related or similar to that used by any organization
             that is affiliated with, related to, recognized by or organized for the benefit of emergency service
             employees, officers statutorily authorized to enforce the criminal laws of this State, or a governmental
             agency in such a way that its use would tend to confuse or mislead a solicited person or to create the
             erroneous belief that the contributions are solicited by or on behalf of an organization affiliated with,
             related to, recognized by or organized for the benefit of emergency service employees, officers
             statutorily authorized to enforce the criminal laws of this State, or a governmental agency;
             (9)To utilize a name, symbol or statement that misrepresents the geographic origin or location of a
             charitable organization or its intended beneficiaries; and
             (10)To engage in other unlawful acts and practices as may be determined by rules adopted by the
             Attorney General.
    d.It shall be unlawful for any charitable organization, fund raising counsel, independent paid fund raiser or
    commercial co-venturer to enter into any contract with any person who is required to have registered and failed
    to do so.
    e.It shall be unlawful for any person to represent that tickets to events will be donated by another, unless the
    following requirements have been met:
             (1)The fund raising counsel or independent paid fund raiser shall obtain commitments, in writing and
             notarized, from charitable organizations stating that they will accept donated tickets and specifying the
             number of tickets they are willing to accept and for which they are able to provide transportation; copies
             of such written commitments shall be filed with the Attorney General;
             (2)The independent paid fund raiser has taken measures to prevent solicitation of contributions for
             donated tickets in excess of the number of ticket commitments received from charitable organizations;
             and
             (3)The number of tickets sold will not be greater than the number of seats available at the facility for
             each event or performance.

History


L. 1994, c. 16, § 15; amended 1998, c. 123, § 1, eff. Nov. 9, 1998; 2005, c. 283, § 10, eff. July 8, 2006.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 276 of 287



                                           N.J. Stat. § 45:17A-33
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-33. Attorney General, designee constituted agency head;
violations, penalties

   a.For purposes of the “Administrative Procedure Act,” P.L.1968, c.410 (C.52:14B-1 et seq.), the Attorney
   General or his designee shall constitute the agency head and have the final decision making power.
   b.After notice and an opportunity for a hearing, the Attorney General may revoke, or suspend any registration
   upon a finding that the registrant or any officer, director, trustee or principal salaried executive staff employee of
   a registrant or any other person subject to the provisions of P.L.1994, c.16 (C.45:17A-18 et seq.):
           (1)Has filed a registration statement containing false or misleading facts or omitting material facts;
           (2)Has violated or failed to comply with any of the provisions of this act or the rules adopted under
           authority of this act;
           (3)Has engaged in the use or employment of dishonesty, fraud, deception, misrepresentation, false
           promise or false pretense;
           (4)Has been convicted of any criminal offense committed in connection with the performance of
           activities regulated under this act or any criminal offense involving untruthfulness or dishonesty or any
           criminal offense relating adversely to the registrant’s fitness to perform activities regulated by this act.
           For the purposes of this paragraph, a plea of guilty, non vult, nolo contendere or any other similar
           disposition of alleged criminal activity shall be deemed a conviction;
           (5)Has had the authority to engage in charitable activities denied, revoked or suspended by New
           Jersey or any other state or jurisdiction;
           (6)Has been adjudged liable in an administrative or civil proceeding involving theft, fraud or deceptive
           business practices including, but not limited to, any finding of unlawful practice or practices related to
           the solicitation of contributions or the administration of charitable assets, regardless of whether that
           finding was made in the context of an injunction, a proceeding resulting in penalties, consented to in an
           assurance of voluntary compliance or any similar order or legal agreement with any state or federal
           agency;
           (7)Has engaged in other forms of misconduct as may be determined by rules adopted by the Attorney
           General.
   c.Whenever it shall appear to the Attorney General that a person has engaged in, is engaging in, or is about to
   engage in, any act or practice declared unlawful by this act, or when the Attorney General determines it to be in
   the public interest to inquire whether a violation may exist, the Attorney General may:
           (1)Require any person to file, on a form to be prescribed by the Attorney General, a statement or report
           in writing under oath, or otherwise, concerning any relevant and material information in connection with
           an act or practice subject to this act;
           (2)Examine under oath any person in connection with any act or practice subject to this act;
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 277 of 287
                                                                                                          Page 2 of 4
                                              N.J. Stat. § 45:17A-33

        (3)Inspect any location from which the activity regulated by this act is conducted;
        (4)Examine any goods, ware or items used in the rendering of any of the services contained in this act;
        (5)Require an audited financial statement of the financial records of the organization or person
        registered, exempted or required to be registered under this act, prepared in accordance with generally
        accepted accounting principles or other comprehensive basis of accounting approved for use by the
        Attorney General by regulation which has been audited in accordance with generally accepted auditing
        standards by an independent certified public accountant and any management letters prepared by the
        auditor in connection with the audit commenting on the internal accounting controls or management
        practices of the organization;
        (6)Examine any book, document, account, computer data, literature, publication or paper maintained by
        or for any organization or person registered, exempted or required to be registered under this act, in the
        course of engaging in the activities regulated by this act;
        (7)Apply to Superior Court for an order to impound any record, book, document, account, computer
        data, literature, publication, paper, goods, ware, or item used or maintained by any organization or
        person registered, exempted or required to be registered under this act in the regular course of
        engaging in the activities regulated by this act or rules adopted under this act;
        (8)In order to accomplish the objectives of this act, or the rules adopted under this act, hold
        investigative hearings as necessary and issue subpoenas to compel the attendance of any person or
        the production of books, records, computer data, literature, publication or papers at any investigative
        hearing or inquiry.
d.Any person who engages in any conduct or an act in violation of any provision of this act and who has not
previously violated this act shall, in addition to any other relief authorized by this or any other law, be liable for a
civil penalty of not more than $10,000 for the first violation of this act.
    For a second violation of this act, or if a person is found liable for more than one violation of this act within a
    single proceeding, the liability for the second violation shall not exceed a civil penalty in the amount of
    $20,000.
    For a third violation of this act, or if a person is found liable for more than two violations of this act within a
    single proceeding, the liability for a third or any succeeding violation shall not exceed a civil penalty in the
    amount of $20,000 for each additional violation.
    In lieu of an administrative proceeding or an action in the Superior Court, the Attorney General may bring
    an action for the collection or enforcement of civil penalties for the violation of any provision of this act. The
    action may be brought in a summary manner, pursuant to the “Penalty Enforcement Law of 1999,”
    P.L.1999, c.274 (C.2A:58-10 et seq.) and the Rules Governing the Courts of the State of New Jersey
    governing actions for the collection of civil penalties, in the Municipal Court or Special Civil Part of the Law
    Division of the Superior Court in the municipality or county where the offense occurred. Process in the
    action may be by summons or warrant. If the defendant in the action fails to answer the action, the court
    shall, upon finding that an unlawful act or practice has been committed by the defendant, issue a warrant
    for the defendant’s arrest in order to bring the person before the court to satisfy the civil penalties imposed.
    In an action commenced pursuant to this section, the court may order restored to any person in interest any
    moneys or property acquired by means of an unlawful act or practice. An action alleging the unregistered
    practice of the activities regulated by this act may be brought pursuant to this section or, where injunctive
    relief is sought, by an action commenced in the Superior Court. In an action brought pursuant to this act,
    the Attorney General or the court may order the payment of attorney’s fees and costs for the use of the
    State.
e.Whenever it shall appear to the Attorney General that a violation of this act has occurred, is occurring, or will
occur, the Attorney General, in addition to any other proceeding authorized by law, may seek and obtain in a
summary proceeding in the Superior Court an injunction prohibiting the act or practice. In the proceeding the
court may assess a civil penalty in accordance with the provisions of this act, order restoration to any person in
        Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 278 of 287
                                                                                                       Page 3 of 4
                                            N.J. Stat. § 45:17A-33

interest of any moneys or property, real or personal, acquired by means of an unlawful act or practice and may
enter any orders necessary to prevent the performance of an unlawful practice in the future and to remedy fully
any past unlawful activity.
f.Upon the failure of any person to comply within 10 days after service of any order of the Attorney General
directing payment of penalties, attorney’s fees, costs or restoration of moneys or property as authorized by this
act, the Attorney General may issue a certificate to the Clerk of the Superior Court that the person is indebted
to the State for the payment. A copy of the certificate shall be served upon the person against whom the order
was entered. The clerk shall immediately enter upon the record of docketed judgments the name of the person
so indebted and of the State, a designation of the statute under which each payment was directed, the amount
of each payment, a listing of property ordered restored, and the date of the certification. The entry shall have
the same force and effect as the entry of a docketed judgment in the Superior Court and the Attorney General
shall have all rights and remedies of a judgment creditor, in addition to exercising any other available remedies.
g.If a person fails or refuses to file any statement or report, or fails or refuses to grant access to premises from
which activities regulated by this act are conducted in any lawfully conducted investigative matter, or fails to
obey a subpoena issued pursuant to this act, the Attorney General may apply to the Superior Court and obtain
an order:
        (1)Adjudging that person in contempt of court and assessing civil penalties in accordance with the
        amounts prescribed by this act;
        (2)Enjoining the conduct of any practice in violation of this act; or
        (3)Granting other relief as required.
h.If a person who refuses to testify or produce any computer data, book, paper, or document in any proceeding
under this act for the reason that the testimony or evidence, documentary or otherwise, required of him may
tend to incriminate him, or convict him of a crime, is directed to testify or to produce the computer data, book,
paper, or document by the Attorney General, he shall comply with the direction.
    A person who is entitled by law to and does assert a privilege, and who complies with the direction of the
    Attorney General, shall not thereafter be prosecuted or subject to any penalty or forfeiture in any criminal
    proceeding which arises out of and relates to the subject matter of the proceeding. No person so testifying
    shall be exempt from prosecution or punishment for perjury or false swearing committed by him in giving
    the testimony or from any civil or administrative action arising from the testimony.
i.In addition or as an alternative to revocation or suspension of a registration, the Attorney General may, after
affording an opportunity to be heard and finding a violation of this act:
        (1)Assess civil penalties in accordance with this act;
        (2)Direct that any person cease and desist from any act or practice in violation of this act or take
        necessary affirmative corrective action with regard to any unlawful act or practice;
        (3)Order any person to restore to any person aggrieved by an unlawful act or practice any money or
        property, real or personal, acquired by means of any unlawful act or practice, except that the Attorney
        General shall not order restoration in a dollar amount greater than those moneys received by the
        registrant or his agent or any other person violating this act;
        (4)Order the payment of attorney’s fees and costs for the use of the State; or
        (5)Authorize the release of sums from any bond maintained pursuant to this act in satisfaction of
        assessments.
j.Whenever a person engages in any act or practice in violation of this act the Attorney General may, after
notice and opportunity to be heard and upon a finding that the act or practice has occurred, enter an order:
        (1)Directing the person to cease and desist from that unlawful act or practice;
        (2)Assessing civil penalties in accordance with this act;
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 279 of 287
                                                                                                            Page 4 of 4
                                                 N.J. Stat. § 45:17A-33

             (3)Directing that person restore to any person aggrieved by the unlawful act or practice any money or
             property, real or personal, acquired by means of the unlawful act or practice, except that the Attorney
             General shall not order restoration in a dollar amount greater than those moneys received by the
             registrant, agent or any other person violating this act;
             (4)Directing payment of attorney’s fees and costs for the use of the State; or
             (5)Authorizing the release of sums from any bond maintained pursuant to P.L.1994, c.16 (C.45:17A-18
             et seq.) in satisfaction of assessments.
    k.When it shall appear to the Attorney General that a person against whom an order pursuant to this section
    has been entered has violated the order, the Attorney General may initiate a summary proceeding in the
    Superior Court for enforcement of the order. Any person found to have violated such an order shall be ordered
    to comply with the prior administrative order and may be ordered to pay civil penalties in the amount of not
    more than $25,000 for each violation of the order. If a person fails to pay a civil penalty assessed by the court
    for violation of an order, the court assessing the unpaid penalty is authorized, upon application of the Attorney
    General, to grant any relief which may be obtained under any statute or court rule governing the collection and
    enforcement of penalties.
    l.In any administrative proceeding on a complaint alleging a violation of this act, the Attorney General may issue
    subpoenas to compel the attendance of witnesses or the production of computer data, books, records, or
    documents at the hearing on the complaint as provided by this act.
    m.In addition to any other action or remedy available under this act, a charitable organization aggrieved by a
    violation of paragraph (4) or (8) of subsection c. of section 15 of this act may initiate a civil action or assert a
    counterclaim in any court of competent jurisdiction against the violator. Upon establishing the violation, the
    charitable organization shall recover treble its damages or treble the violator’s profits, whichever is greater. In
    all actions under this subsection the court shall award reasonable attorney’s fees, filing fees and reasonable
    costs of suit.
    n.Notwithstanding any other provision of this section to the contrary, a parent organization may be held
    accountable for actions related to information filed on behalf of a local unit only if the parent organization has
    filed information knowing that the information is false or misleading or knowing that material facts are omitted.
    o.Notwithstanding any other provision of this section to the contrary, any local unit that has provided to its
    parent organization timely, truthful and complete information and otherwise conducted itself in compliance with
    the provisions of this act, shall not be held accountable for the misconduct of a parent organization, including,
    but not limited to, the failure of the parent organization to file timely reports on behalf of the local unit.

History


L. 1994, c. 16, § 16; 2005, c. 283, § 11, eff. July 8, 2006.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 280 of 287



                                            N.J. Stat. § 45:17A-34
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-34. Powers of Attorney General unaffected

         Nothing in this act shall be construed to limit, impair or modify any of the common law powers previously
         afforded to the Attorney General under the common law.

History


L. 1994, c. 16, § 17.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 281 of 287



                                            N.J. Stat. § 45:17A-35
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-35. Ability of municipality to enact rules, ordinances unaffected

         Nothing in this act shall be construed to limit, impair or modify the ability of any municipality to enact rules
         or ordinances to regulate the solicitation of contributions within its jurisdiction, provided that those rules or
         ordinances are in addition to and not duplicative of or in conflict with the provisions of this act. To the extent
         that a municipal ordinance is violative of this act it is invalid.

History


L. 1994, c. 16, § 18.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 282 of 287



                                            N.J. Stat. § 45:17A-36
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-36. Registrations previously issued not affected

         Nothing in this act shall affect the validity of any registration previously issued by the Attorney General, but
         all persons currently registered shall in all other respects be subject to the provisions of this act.

History


L. 1994, c. 16, § 19.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 283 of 287



                                            N.J. Stat. § 45:17A-37
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-37. Establishment of telephone information line

    a.The Attorney General shall establish a telephone information line which shall be readily accessible to the
    public which shall offer information concerning the charitable organizations, fund raising counsels, independent
    paid fund raisers and solicitors registered in accordance with the requirements of this act.
    b.The information available to the public through the telephone information line shall include:
             (1)The public information, as required by this act, provided by registration statements, reports, notices,
             contracts or agreements, including those between charitable organizations and fund raising counsels,
             independent paid fund raisers, and commercial co-venturers;
             (2)The information provided by a solicitor in an application for registration and reregistration in
             accordance with section 11 of this act;
             (3)any other information which the Attorney General deems appropriate.

History


L. 1994, c. 16, § 20.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 284 of 287



                                            N.J. Stat. § 45:17A-38
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-38. Required statement regarding information on file

         Any printed solicitation, written confirmation, receipt or written reminder of a contribution issued by a
         charitable organization, independent paid fund raiser or solicitor concerning a solicitation or contribution on
         behalf of a charitable organization that is registered pursuant to this act shall contain the following
         statement which shall be conspicuously printed:
         “INFORMATION FILED WITH THE ATTORNEY GENERAL CONCERNING THIS CHARITABLE
         SOLICITATION AND THE PERCENTAGE OF CONTRIBUTIONS RECEIVED BY THE CHARITY DURING
         THE LAST REPORTING PERIOD THAT WERE DEDICATED TO THE CHARITABLE PURPOSE MAY BE
         OBTAINED FROM THE ATTORNEY GENERAL OF THE STATE OF NEW JERSEY BY CALLING 000-
         000-0000 AND IS AVAILABLE ON THE INTERNET AT www.xxxxxxxxxx.xxx. REGISTRATION WITH THE
         ATTORNEY GENERAL DOES NOT IMPLY ENDORSEMENT.”

History


L. 1994, c. 16, § 21; 2005, c. 283, § 12, eff. July 8, 2006.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 285 of 287



                                            N.J. Stat. § 45:17A-39
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-39. Applicability of act

         The provisions of this act shall apply to any person engaging in any of the activities regulated by this act,
         including persons whose principal place of business is located outside this State.

History


L. 1994, c. 16, § 22.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
           Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 286 of 287



                                         N.J. Stat. § 45:17A-40
This section is current through New Jersey 219th First Annual Session, L. 2020, c. 37, and J.R. 1 (which is all 2020
                                   legislation received through June 19, 2020)

LexisNexis® New Jersey Annotated Statutes > Title 45. Professions and Occupations (Subts. 1
— 2) > Subtitle 2. Other Regulated Occupations (Chs. 17 — 28) > Chapter 17A. Charitable
Registration and Investigation Act (§§ 17A-1 — 45:17A-40)



§ 45:17A-40. Fees; recovery of costs

       Fees shall be established, prescribed or charged by the Attorney General pursuant to his regulatory
       authority to the extent necessary to defray all proper expenses incurred by the Attorney General and any
       staff employed to administer this act, provided that fees shall not be fixed at a level that will raise amounts
       in excess of the amount estimated to be so required and provided, further, that any fees set by the Attorney
       General shall not exceed the following amounts:
           a.A charitable organization which is required pursuant to section 8 of this act to file a short form
           registration statement and received gross contributions of not more than $10,000 during the most
           recently filed fiscal year shall not be required to pay an annual registration fee.
           b.A charitable organization which is required pursuant to section 8 of this act to file a short form
           registration statement and received gross contributions in excess of $10,000 during the most recently
           filed fiscal year of the organization shall pay an annual registration fee of not more than $30 a year.
           c.A charitable organization which is required pursuant to section 7 of this act to file a long form
           registration statement and received gross contributions of not more than $100,000 during the most
           recently filed fiscal year of the organization shall pay an annual registration fee of not more than $60 a
           year.
           d.A charitable organization which is required pursuant to section 7 of this act to file a long form
           registration statement and received gross contributions of more than $100,000 but not more than
           $500,000 during the most recently filed fiscal year of the organization shall pay an annual registration
           fee of not more than $150 a year.
           e.A charitable organization which is required pursuant to section 7 of this act to file a long form
           registration statement and received gross contributions of more than $500,000 during the most recently
           filed fiscal year of the organization shall pay an annual registration fee of not more than $250 a year.
           f.Contract filing fees established pursuant to this act shall be set at not more than $30 for each such
           fee.
           g.A parent organization that registers local units in accordance with the provisions of subsection e. of
           section 7 or subsection c. of section 8 of this act shall pay an additional fee not to exceed $10 for each
           local unit.
       All fees payable to the Attorney General and any civil penalties imposed by the Attorney General in
       accordance with the provisions of this act shall be paid to the Attorney General and shall be forwarded to
       the State Treasurer and become part of the General Fund. These fees and penalties shall be available to
       the Attorney General on a nonlapsing basis to effectuate the purposes of this act.

History
              Case 1:20-cv-07505-MKV Document 43 Filed 10/26/20 Page 287 of 287
                                                                              Page 2 of 2
                                            N.J. Stat. § 45:17A-40

L. 1994, c. 16, § 23.



LexisNexis® New Jersey Annotated Statutes
Copyright © 2020 All rights reserved.



  End of Document
